Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.137 Page 1 of 189




                         Exhibit 1
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.138 Page 2 of 189


                                                                       I1111111111111111 11111 1111111111 111111111111111 IIIII IIIII IIIIII IIII IIII IIII
                                                                                                     US009262934B2


      c12)   United States Patent                                                (IO)   Patent No.:                    US 9,262,934 B2
             Mohn et al.                                                         (45)   Date of Patent:                           Feb.16,2016

      (54)   COMMERCIAL TRANSPORTATION                                              USPC ........... 455/422.1, 523, 424, 425, 456.1, 457,
             INFORMATION PRESENTATION                                                                 455/67.11, 550.1, 575.1, 41.2, 41.3;
             TECHNIQUES                                                                                                           340/905
                                                                                    See application file for complete search history.
      (71)   Applicant: XRS Corporation, Eden Prairie, MN
                        (US)                                                (56)                       References Cited
      (72)   Inventors: Charles Mohn, Edina, MN (US);                                          U.S. PATENT DOCUMENTS
                        Christopher A. Sekula, Mississauga
                        (CA); Sarat Kakumanu, Eden Prairie,                        5,359,528 A         10/1994 Haendel et al.
                        MN (US); Odell R. Tuttle, Minnetonka,                      5,612,875 A          3/ 1997 Haendel et al.
                        MN (US); Daniel P. Fuglewicz,                                                      (Continued)
                        Getzville, NY (US); Peter S. Anderson,
                        Minneapolis, MN (US); Thomas J.                                    FOREIGN PATENT DOCUMENTS
                        Martin, Jr., Oviedo, FL (US)
                                                                            KR           1020050038862                4/2005
                                                                            KR           1020110011450                2/2011
      (73)   Assignee: XRS Corporation, Eden Prairie, MN                    WO             2007/022154 A2             2/2007
                       (US)
                                                                                                  OTHER PUBLICATIONS
      ( *)   Notice:      Subject to any disclaimer, the term ofthis
                          patent is extended or adjusted under 35           On Board Connnunications, SafetyTraks™ Web Application Guide,
                          U.S.C. 154(b) by 110 days.                        2008, 17 pp. http://info.safetytraks.corn/safetytraksusersmanual.pdf.
                                                                                                           (Continued)
      (21)   Appl. No.: 13/730,165

      (22)   Filed:       Dec. 28, 2012                                     Primary Examiner - Thanh Le
                                                                            (74) Attorney, Agent, or Firm -Arent Fox LLP
      (65)                   Prior Publication Data
             US 2014/0045429 Al           Feb. 13, 2014                     (57)                          ABSTRACT
                                                                            A portable wireless data transfer and display device includes
                       Related U.S. Application Data
                                                                            a user interface, a display, a processor, and a short-range
      (60)   Provisional application No. 61/682,004, filed on Aug.          wireless communication module configured to wirelessly
             10, 2012.                                                      receive vehicle data, in real-time, from a data acquisition
                                                                            device mounted inside a vehicle when in close proximity to
      (51)   Int. Cl.                                                       the data acquisition device. The device is configured to
             G09B 5100                (2006.01)                             receive an input of driver information and driver communi-
             H04W4/00                 (2009.01)                             cations from a user via the user interface. The short-range
                                (Continued)                                 wireless communication module is configured to communi-
                                                                            cate two ways, in real-time, the driver communications via a
      (52)   U.S.Cl.                                                        long-range wireless network. The device is configured to
             CPC ................ G09B 5100 (2013.01); G06F 3/0484          process into a trip schedule at least one of: the vehicle data,
                           (2013.01); G06F 17100 (2013.01); G06Q            the driver information, and the driver communications via the
                                                  301018 (2013.01);         processor. The device is further configured to present the trip
                                  (Continued)                               schedule and the driver communications to the user via the
      (58)   Field of Classification Search                                 display.
             CPC .............. H04B 1/00; H04B 5/03; H04B 7/00;
                                         H04B 17/00; H04W 4/008                               23 Claims, 18 Drawing Sheets




                                                               Exhibit 1
                                                               Page 001
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.139 Page 3 of 189




                                                                    US 9,262,934 B2
                                                                               Page 2


      (51)   Int. Cl.                                                                   2013/0006715   Al    1/2013   Warkentin et al.
             G06F 17100                (2006.01)                                        2013/0304276   Al   11/2013   Flies
                                                                                        2014/0045147   Al    2/2014   Mohn et al.
             G06Q30/00                 (2012.01)                                        2014/0045427   Al    2/2014   Mohn et al.
             H04L29/08                 (2006.01)                                        2014/0045428   Al    2/2014   Mohn et al.
             G06F 3/0484               (2013.01)                                        2014/0046531   Al    2/2014   Mohn et al.
                                                                                        2014/0046569   Al    2/2014   Mohn et al.
             G08Gl/00                  (2006.01)
                                                                                        2014/0046570   Al    2/2014   Mohn et al.
             G07C 5100                 (2006.01)                                        2014/0046710   Al    2/2014   Mohn et al.
             G09B 19116                (2006.01)                                        2014/0047343   Al    2/2014   Mohn et al.
             G07C 5108                 (2006.01)                                        2014/0047347   Al    2/2014   Mohn et al.
                                                                                        2014/0058802   Al    2/2014   Warkentin et al.
             G07C 7100                 (2006.01)
      (52)   U.S. Cl.                                                                                   OTHER PUBLICATIONS
             CPC ................ G07C 5100 (2013.01); G07C 510858
                                                                                    On Board Communications, FleetTraks™ Web Application Guide,
                      (2013.01); G07C 7100 (2013.01); G08G 1100
                   (2013.01); G08G 1120 (2013.01); G09B 191167                      2007,       36       pp.     http://www.onboardcommunications.com/
                  (2013.01); H04L 67112 (2013.01); H04W 41008                       2007%20Web%20Application%20User%20Guide.pclf.
                                                          (2013.01)                 On Board Communications, Web Application Guide, 2008, 38 pp.
                                                                                    http://www.dtegps.com/2008_ Web_Application_User_Guide.
      (56)                    References Cited                                      pelf.
                                                                                    Department of Transportation, Rules and Regulations, Federal Reg-
                       U.S. PATENT DOCUMENTS                                        ister Part II, vol. 75, No. 64, Apr. 5, 2010, 46 pp.
                                                                                    'On-Board Technology-Performance Management' [online]. J.J.
           5,694,322   A      12/1997   Westerlage et al.                           Keller's Encompass, J.J. Keller &Associates, Inc., 2010 [retrieved on
           5,953,319   A       9/1999   Dutta et al.                                Jul. 22, 2011], 2 pp. http://www.kellerencompass.com/online/
           5,970,481   A      10/1999   Westerlage et al.                           onboard_rec/index.aspx.
           6,317,668   Bl     11/2001   Thibault                                    Turnpike Global Technologies, Driver's Manual 3.5-for Motorola
           6,421,590   B2      7/2002   Thibault
           6,639,898   Bl     10/2003   Dutta et al.                                Phone, cited by examiner in U.S. Appl. No. 13/174,331 on Nov. 21,
           6,714,857   B2      3/2004   Kapolka et al.                              2012,     9 pp.         http://xrscorp.com/media/docs/drivers-manual-
           6,904,363   B2      6/2005   Inbar et al.                                motorola.pdf.
           6,938,099   B2      8/2005   Morton et al.                               EOBR testimonial from Intermodal C&K Trucking, for Xata Turn-
           6,947,737   B2      9/2005   Massie et al.                               pike, Youtube, Uploaded by XataNation on Jun. 29, 2011, 2 pp.
           7,024,199   Bl      4/2006   Massie et al.                               http://www.youtube.com/watch?v=Xg4y5KauJi0.
           7,043,365   B2      5/2006   Inbar et al.
           7,068,992   Bl      6/2006   Massie et al.                               tpMobile -Android Apps on Google Play, Google Play Webpages,
           7,089,322   Bl      8/2006   Stallmann                                   Apr. 2011, 1 p. https://play.google.corn/store/apps/details?id=com.
           7,117,075   Bl     10/2006   Larschan et al.                             TPG.tpMobile&hl =en.
           7,136,642   Bl     11/2006   Massie et al.                               EOBR Compliance on Android, Windows Mobile & Blackberry
           7,162,238   Bl      1/2007   Massie et al.                               devices, by Xata Road, Youtube, uploaded by XataNation on May, 27
           7,230,944   Bl      6/2007   Massie et al.                               2011, 5 pp. http://www.youtube.com/watch?v=8XEC5ALV7uE&
           7,401,741   B2      7/2008   Thayer                                      feature=bf_prev&list=PL6CEE0D5DF5454180.
           7,784,707   B2      8/2010   Witty et al.                                Fleet Management and EOBR- XATA Turnpike on Verizon, Youtube,
           7,802,729   B2      9/2010   Thayer                                      uploaded by XataNation on Jun. 29, 2011, 1 p. http://www.youtube .
           8,248,223   B2 *    8/2012   Periwal ......................... 340/905   corn/watch?v=t-_zsdixC20&feature=BFa&
           8,442,508   B2      5/2013   Harter et al.                               list=PL6CEEOD5DF5454180.
           8,626,568   B2      1/2014   Warkentin et al.
           8,682,356   B2 *                                                         EOBR Rules made easy with Xata Road Science, Youtube, uploaded
                               3/2014   Poe et al. ...................... 455/457
       2002/0032018    Al      3/2002   Morton et al.                               by XataNation on May 5, 2011, 1 p ..http://www.youtube.com/
       2002/0035421    Al      3/2002   Warkentin                                   watch?v=HIN61H9MABs&feature=bf_next&
       2002/0160771    Al     10/2002   Massie et al.                               list=PL6CEEOD5DF5454180.
       2004/0039526    Al      2/2004   Inbar et al.                                EOBR Install, Xata Turnpike Routetracker, Youtube, uploaded by
       2004/0162844    Al      8/2004   Thome et al.                                XataNation on Jul. 21, 2011,1 p. http://www.youtube.com/
       2005/0209778    Al      9/2005   Inbar et al.                                watch?v=67mGY_5CYTE&feature=bf_next&
       2006/0040239    Al      2/2006   Cummins et al.                              list=PL6CEE0D5DF5454180.
       2006/0184613    Al      8/2006   Stienessen et al.                           XATA-XRS Nation Fleet Management, Overview of posted videos,
       2007/0038338    Al*     2/2007   Larschan et al . .................. 701/2   Youtube, Apr. 2011-2012, 1 p.
       2007/0038343    Al      2/2007   Larschan et al.
                                                                                    Xata tp mobile driver handbook for windows mobile, cited by exam-
       2007/0038347    Al      2/2007   Larschan et al.
                                                                                    iner in U.S. Appl. No. 13/174,331 on Nov. 21, 2012, 16 pp. http://
       2007/0038348    Al      2/2007   Larschan et al.
       2007/0038349    Al      2/2007   Larschan et al.                             xrscorp.corn/media/docs/drivers-manual-windows-mobile.pdf.
       2007/0038350    Al      2/2007   Larschan et al.                             Xata tp mobile driver handbook for android, cited by examiner in
       2007/0038351    Al      2/2007   Larschan et al.                             U.S. Appl. No. 13/174,331 on Nov. 21, 2012, 17 pp. http://xrscorp.
       2007/0038352    Al      2/2007   Larschan et al.                             corn/media/docs/drivers-manual-android.pdf.
       2007/0038353    Al      2/2007   Larschan et al.                             Pritchett Trucking Inc. Renews Contract for Mobile Max by Xata,
       2007/0050108    Al      3/2007   Larschan et al.                             Xata Webpages Mar. 16, 2010, 2 pp. http://xatadev2.firebrandmg.
       2007/0267473    Al     11/2007   Thayer                                      corn/news/news-press-releases-events-and-investor-news/2010/ 16-
       2007/0267509    Al     11/2007   Witty et al.                                march/.
       2008/0269978    Al     10/2008   Shirole et al.                              Predestination Transportation Chooses XATA for Fleet Manage-
       2009/0051510    Al      2/2009   Follmer et al.                              ment, Xata Webpages Mar. 12, 2010, 2 pp. http://xatadev2.
       2010/0088163    Al      4/2010   Davidson et al.
       2010/0176919    Al      7/2010   Myers et al.                                firebrandmg.corn/news/news-press-releases-events-and-investor-
       2010/0210212    Al      8/2010   Sato                                        news/2010/12-march/.
       2011/0125663    Al      5/2011   Kraft                                       XATA and SpeedGauge Partner to Provide Enhanced Speed Data for
       2012/0065815    Al      3/2012   Hess                                        Increased Safley, Xata webpages, Mar. 4,2010, 2 pp. http://xatadev2.
       2012/0253888    Al     10/2012   Davidson                                    firebrandmg.corn/news/news-press-releases-events-and-investir-
       2012/0295230    Al     11/2012   Esposito                                    news/2010/4-march/.




                                                                           Exhibit 1
                                                                           Page 002
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.140 Page 4 of 189




                                                              US 9,262,934 B2
                                                                       Page 3


      (56)                   References Cited                               Turnpike Global Technologies, PowerPoint presentation: Trucking
                                                                            and Technology, publicly available before Jun. 30, 2010, 10 pp.
                        OTHER PUBLICATIONS                                  Turnpike Global Technologies, PowerPoint presentation: Turnpike
                                                                            Global Technologies, Corporate overview, publicly available before
      TREQ-M4, Mobile Data Terminal Manual, Beijer Electronics, MO 1-       Jun. 30, 2010, 23 pp.
      003-00 Rev 02, Mar. 23, 2011, 98 pp. http://www.                      Turnpike Global Technologies, PowerPoint presentation: Turnpike
      beijerelectronicsinc.corn/pdf/qsi_treq-m4_user_manual.pdf.            Global Technologies, RouteTracker, publicly available before Jun.
      OnBoard Communications, OBC9000™ Installation Manual, cited           30, 2010, 25 pp.
                                                                            Turnpike Global Technologies, PowerPoint presentation: Turnpike
      by examiner in U.S. Appl. No. 13/174,331 on Nov. 21, 2012, 11 pp.
                                                                            Direct Sprint Sales Intro Jan. 2008, 18 pp.
      http://www.onboardcommunications.com/instaii/OBC9000_In-
                                                                            International Search Report and Written Opinion of international
      stall.pdf.
                                                                            application No. PCT/US2012/044772, dated Jan. 21, 2013, 10 pp.
      Winn-Dixie Enhances 450-Truck Fleet with XATANET, Xata                J.J. Keller's Encompass, "Phone & Hardware Requirements," May 5,
      webpages, Apr. 21 2011, 1 p. http://xatadev2.firebrandmg.com/news/    2011, 1 pp.
      news-press-releases-events-and-inventor-news/2010/21-April/.          "OBD II to USB cable pinout," elmelectronics.com, retrieved from
      Turnpike Global Technologies, PowerPoint presentation: Introduc-      http://pinoutsguide.com/CarElectronics/obd_ii_usb_cable_
      tion, publicly available before Jun. 30, 2010, 13 pp.                 pinout.shtrnl on Feb. 26, 2014, 2 pp.
      Turnpike Global Technologies, Route Tracker Installation Guide Ver-   Canadian Office Action dated Feb. 17, 2015 issued in Patent Appli-
      sion 1.0, publicly available before Jun. 30, 2010, 7 pp.              cation No. 2,822,990.
      Turnpike Global Technologies, Automating the Transportation
      Industry, publicly available before Jun. 30, 2010, 4 pp.              * cited by examiner




                                                                    Exhibit 1
                                                                    Page 003
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.141 Page 5 of 189




      U.S. Patent       Feb.16,2016           Sheet 1 of 18   US 9,262,934 B2




                                      FIG.1




                                       Exhibit 1
                                       Page 004
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.142 Page 6 of 189




      U.S. Patent                     Feb.16,2016       Sheet 2 of 18                                              US 9,262,934 B2




                                                       110a
                                                    ,----.A-.,
                                                     106a 112a




              \
                  \                                     116      :       f    .    :        :
                                                                 ,       : Vehicle : , ••••,:
                      \
                          \                                              : Usage                  ii ::                208
                              \
                                                                         :  Info           ii     :l....
                                                       206       '---- !. .......................... .} ------ •
                                                                                                                      Electronic
                                  \
                                                                                                                      Report




                                                        FIG. 2




                                                    Exhibit 1
                                                    Page 005
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.143 Page 7 of 189




      U.S. Patent                           Feb.16,2016            Sheet 3 of 18           US 9,262,934 B2




                                                                                          208
                                                                            Prepare for
                                                            110a             Exporting
                                                                              Report
                                                      ~                                   306
                                                          106a 112a




                                      203




              \
                  \
                                        202
                      \
                          \
                              \
                                  \




                                                                   FIG. 3




                                                           Exhibit 1
                                                           Page 006
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.144 Page 8 of 189




      U.S. Patent                       Feb.16,2016                                      Sheet 4 of 18                                                        US 9,262,934 B2




                                                    • ,.,e;0 o,.,c,"',,,o   •Qo co oo o o o o o coo o       o            o~,,,,~ 0 0 0 00,c



                                                                                                                                                              ~
                                                                                                        •       0,1.-0


                         "f'
                        I/

          402

         404                        I                  Driver: Philo Beddoe


                                                       Drive time left:                                                                                 I          412
                                                                                                                                              1:28      I

                                                                                                                                                        I          414
                                                  On duty time left:                                                                          3:56      I
                422c_                                                                                                                                   I          416
                             ,__                                                                                                              10:37
                                   ~ s e c . time off:                                                                                                  I


                420                      11 hour                                     14 hour                                                   8 day
                                                                                                                                                                   424
                                        ~                                           ~                                                         120:291




                                   IOF I SL IDRIONI
                                   410aJ;          410bJ;                                                        2._410c                              £410d
                                    lnOut 25/25, 0/0, 6/6
                                    HOS tick= 10

                                                   4 0Download
                                                       8~


                                   40s406b(
                                         f
                                        Network            Bluetooth )
                                                                                            (BeciijdGPS                                          ECM



                                                                                                                                                 ~
                        ~~-------------                                            ~                                                                    --~
                                                                                   FIG.4A




                                                                               Exhibit 1
                                                                               Page 007
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.145 Page 9 of 189




      U.S. Patent       Feb.16,2016         Sheet 5 of 18                 US 9,262,934 B2




            450

            452--




                        RM            D                            E

                                   06:20        0:00   5:42        0:58
                                                                                 458
                              -   E: 12:45 pm LUNCH BREAK
                                        Stockton, Illinois
                                              Hour          Rem.

                                                                                 474
             470

             472




                                           FIG. 48




                                      Exhibit 1
                                      Page 008
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.146 Page 10 of 189




      U.S. Patent           Feb.16,2016       Sheet 6 of 18       US 9,262,934 B2




              500

                "¾
                                                                         510
                                                                        L-)
                      STORE DRIVER SUMMARY ELECTRONIC REPORT IN
                     MEMORY MODULE OF WIRELESS DATA TRANSFER AND
                                    DISPLAY DEVICE


                                            +                               20
                     RECEIVE WIRELESS COMMUNICATION FROM WIRELESS
                    DATA TRANSFER AND DISPLAY DEVICE TO INDICATE THAT
                                                                        J
                     THE DRIVER SUMMARY ELECTRONIC REPORT IS READY
                      FOR EXPORT FROM THE DATA ACQUISITION DEVICE


                                            +
                      STORE DRIVER SUMMARY ELECTRONIC REPORT IN
                                                                        J-  30

                    MEMORY MODULE OF ELECTRONIC ONBOARD RECORDER
                                         UNIT


                                            +                           J   40
                     REMOVABLY RECEIVE A USB CONNECTION DEVICE AT A
                      USB PORT OF THE ELECTRONIC ONBOARD RECORDER
                                           UNIT


                                            +
                      AUTOMATICALLY TRANSFER THE DRIVER SUMMARY
                       ELECTRONIC REPORT VIA THE USB PORT OF THE
                                                                        J-  50


                    ELECTRONIC ONBOARD RECORDER UNIT TO A PORTABLE
                                    EXTERNAL UNIT


                                            +                               60

                     RECEIVE SIGNAL THAT THE USB CONNECTION TO THE
                                                                        J
                           PORTABLE EXTERNAL UNIT IS REMOVED




                                          FIG. 5




                                          Exhibit 1
                                          Page 009
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.147 Page 11 of 189




      U.S. Patent          Feb.16,2016        Sheet 7 of 18   US 9,262,934 B2




           600

             ~
                                                                    610
                 WIRELESSLY RECEIVE, AT A WIRELESS DATA TRANSFER   L)
                  AND DISPLAY DEVICE, VEHICLE USAGE INFORMATION
                   FROM AN ELECTRONIC ONBOARD RECORDER UNIT
                               MOUNTED IN A VEHICLE


                                          +                        J   20
                  STORE A DRIVER SUMMARY ELECTRONIC REPORT IN A
                  MEMORY MODULE OF THE WIRELESS DATA TRANSFER
                                AND DISPLAY DEVICE



                                          +                        J·  30

                 ESTABLISH CELLULAR CONNECTION TO A NETWORK FOR
                      COMMUNICATION WITH A CONTROL CENTER



                                          +                        J   40
                 TRANSMIT THE DRIVER SUMMARY ELECTRONIC REPORT
                  FROM THE WIRELESS DATA TRANSFER AND DISPLAY
                          DEVICE TO THE CONTROL CENTER




                                         FIG. 6




                                          Exhibit 1
                                          Page 010
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.148 Page 12 of 189




      U.S. Patent       Feb.16,2016      Sheet 8 of 18   US 9,262,934 B2




                                      Exhibit 1
                                      Page 011
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.149 Page 13 of 189




      U.S. Patent         Feb.16,2016        Sheet 9 of 18   US 9,262,934 B2




          810

            ~
                                                                   812
             SEND LOCATION INFORMATION AT PREDETERMINED TIMES ____)
              TO A NETWORK DEVICE VIA THE LONG RANGE WIRELESS
                  NETWORK WITH THE COMMUNICATION MODULE



                                        +
                RECEIVE ONE OR MORE WORK REQUESTS FROM THE
                                                                 J1    4


                NETWORK DEVICE VIA THE LONG RANGE WIRELESS
                    NETWORK WITH COMMUNICATION MODULE



                                        +                        J1    6

                PRESENT THE WORK REQUEST TO A DRIVER VIA THE
                                  DISPLAY



                                        +                         81   8

                RECEIVE AN INPUT FROM THE DRIVER RESPONDING TO
                   THE WORK REQUEST VIA THE USER INTERFACE.


                                                                  820
                 FORWARD THE DRIVER INPUT IN RESPONSE TO THE
                 NETWORK DEVICE VIA THE LONG RANGE WIRELESS
                  NETWORK WITH THE COMMUNICATION MODULE




                                        FIG. 8




                                        Exhibit 1
                                        Page 012
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.150 Page 14 of 189




      U.S. Patent          Feb.16,2016      Sheet 10 of 18     US 9,262,934 B2




             830

               ~
                                                                         832
                   WIRELESSLY RECEIVE, AT A WIRELESS DATA TRANSFER   __)
                    AND DISPLAY DEVICE, VEHICLE USAGE INFORMATION
                     FROM AN ELECTRONIC ONBOARD RECORDER UNIT
                                 MOUNTED IN A VEHICLE



                                           •
               RETRIEVE DRIVER IDENTIFICATION STORED IN MEMORY OF
                  WIRELESS DATA TRANSFER AND DISPLAY DEVICE
                                                                     )   34




                                           •
                     ASSOCIATE DRIVER IDENTIFICATION WITH VEHICLE
                                USEAGE INFORMATION
                                                                     )   36




                                           •
                       FORWARD VEHICLE USAGE INFORMATION AND
                        ASSOCIATED DRIVER IDENTIFICATION TO A
                     NETWORK DEVICE VIA THE LONG RANGE WIRELESS
                                                                     )·38
                      NETWORK WITH THE COMMUNICATION MODULE




                                         FIG. 9




                                         Exhibit 1
                                         Page 013
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.151 Page 15 of 189




      U.S. Patent         Feb.16,2016       Sheet 11 of 18   US 9,262,934 B2




           840

             ~
                                                                     842
                 WIRELESSL Y RECEIVE, AT A WIRELESS DATA TRANSFER   _)
                  AND DISPLAY DEVICE, VEHICLE USAGE INFORMATION
                   FROM AN ELECTRONIC ONBOARD RECORDER UNIT
                               MOUNTED IN A VEHICLE


                                          +                         _)44
                  STORE INDICATION OF VEHICLE IDENTIFICATION IN
                 MEMORY OF WIRELESS DATA TRANSFER AND DISPLAY
                                     DEVICE



                                          +                         _)46
                        RECEIVE AN INPUT FROM THE DRIVER




                                          +
                  FORWARD DRIVER INPUT AND ASSOCIATED VEHICLE       _)48
                              IDENTIFICATION TO A
                  NETWORK DEVICE VIA THE LONG RANGE WIRELESS
                    NETWORK WITH THE COMMUNICATION MODULE




                                        FIG.10




                                         Exhibit 1
                                         Page 014
             Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.152 Page 16 of 189




                                                                                                                                                                                                                                                                   ~
            850                                                                                                                                                                                                                                                    .00
                                                                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                                                                   ~
                                Welcome John'                                                                                                                                        ~311~8      My Account I Contact Us I Logout
                                                                                                                                                                                                                                                            ~      ~
                                                                                                                                                                                                                                                                    ~




                                                                                                                                                                                                       PERFORMANCE                                          HELP
                                                                                                                                                                                                                                                                   =~



                          Home > Fleet View

                                                                                                                                                                Filter                        864             Search
                                                                                                                                                                                                                                                                    "f'j
                           VIEW VEHICLES                                                         Organization I Resource Group I Quick Filter                                                           Driver or address   I~      I View 11 Layout! IHistory I   ('D

                                                                                                                                                                                                                                                                   ?'
                                                                                                                                                                                                                                                                   ....
                                                                                                                                                                                                                                                                   ~Cl's
                        Vehicle ID                            Motion                    DriverName                                           DriverlD                        HOS
                                                                                                                                                                                                                                                                    N
                     0 99999999 • Schwartz Alexander 1391911
                     0 99999999 • Schwartz Alexander 1391911
                                                                                                                                                                                                                                                                   ....
                                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                   Cl's
                     0 99999999 • Schwartz Alexander 1391911
Page 015
Exhibit 1




                     0 99999999 • Schwartz Alexander 1391911
                     0 99999999 © Schwartz Alexander 1391911                                                                                                                                                                                                       rJJ

                     0 99999999 0 Schwartz Alexander 1391911
                                                                                                                                                                                                                                                                   =-
                                                                                                                                                                                                                                                                   ('D


                                                                                                                                                                                                                                                                   .........
                                                                                                                                                                                                                                                                   ('D

                    IJi?t ::::::a~rn1:it. :::::::::::::::::::il'- :::::::]31.ii:ii«::iifu~tii ::::::::::::::::::::::::::::::::::::::::::::::iiiii\iit:::::::::::::•:-:-:,.........                                                          •   View Logs
                                                                                                                                                                                                                                            •   Edit Logs           N
                     0 99999999 • Schwartz Alexander 1391911
                     0 99999999 © Schwartz Alexander 1391911                                                                                                                                                                                Performance
                                                                                                                                                                                                                                                                   ........
                                                                                                                                                                                                                                                                   0

                                                                                                                                                                                                                                            • Daily Detail         QO
                     0 99999999 © Schwartz Alexander 1391911                                                                                                                                                                                   Report
                                                                                                                                                                                                                                            • Monthly Report
                      0             99999999                        C)>             Schwartz Alexander                                        1391911
                                                                   -
                      @             99999999                       CY
                                                                   CY               Schwartz Alexander                                        1391911

                                                                                                                                                                                                                                                     863
                      @             99999999
                                                                   & ~              Schwartz Alexander                                        1391911



                         I•          • • • I Pagel!] of 4                                                            1 to 15 of 50 vehicles                                                                                                                        d
                                                                                                                                                                                                                                                                   r.,;_
                                                                                                                                                                                                                                                                   \0
                                                                                                                                                                                                                                                                   'N
                                                                                                                                                                                                                                                                    0--,
                                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                                   \0
                                                                                                                                                                                              FIG.11                                                               w
                                                                                                                                                                                                                                                                    ~


                                                                                                                                                                                                                                                                   =N
              Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.153 Page 17 of 189




                                                                                                                                                                  ~
            850                                                                                                                                                   .00
                        Welcome John!
                                                             *4                [218          My Account I Contact Us I Logout
                                                                                                                                                              ~   ~
                                                                                                                                                                   ~
                                                                                                                                                                   ~
                                                                                                                                                                  ~

                                                                                                                                                                  =~



                                                                                                                                       Clock In
                   87
                        19"£r4%
                                                   MPG                   STOP IDLE%               SPEEDING


                                                                                                                                                                   "f'j
                                                        5.6%      (82)    5.6%        (82)          5.6%       (82)             06/1312-111         5:55 AM       ('D
                        For 10.20.11 - 10.27.11                                                                                                                   ?'
                           IView Details I              I View Chart I     I View Chart I            ! View Chart !
                                                                                                                                DRIVER DETAILS
                                                                                                                                John Monsanto (1949)
                                                                                                                                                                  ....
                                                                                                                                                                  ~Cl's
                                                                                                                                Status: Off Duty
                                                                                                                                Time In Current Status:   3: 13    N
                                                   HARD BRAKES           HIGH SPPED
                                                                         BRAKES
                                                                                                  VIOLATIONS                    Available Drive Time
                                                                                                                                Available Duly Time:
                                                                                                                                                          5:30
                                                                                                                                                          0:00
                                                                                                                                                                  ....
                                                                                                                                                                   0
                                                                                                                                                                  Cl's
                                                                                                                                16 Hr Exception Available: Yes
                                                        5.6%     (82)     5.6%        (82)          5.6%       (82)             Current Rule Set:    US 8 Day
Page 016
Exhibit 1




                                                                                                                            819-...,.._--~
                         872                            I View Chart I    I View Chart I             I View Chart I                     5 View Logs   I 878       rJJ
                                                                                                                                                                  =-
                                                                                                                                                                  ('D


                                                                                                                                                                  .........
                                                                                                                                                                  ('D

                                                                                                                                Announcements
                         News Feed                                                                                                                                ~
                                                                                                                                 Date
                             Title - First Article
                             Article Summary
                                                                                                                                 First Announcement
                                                                                                                                 Read More>
                                                                                                                                                                  ........
                                                                                                                                                                  0

                                         Read More>                                                                                                               QO

                                                                                                                                 Date
                             Title - Second Article                                                                              Second Announcement
                             Article Summary                                                                                     Read More>
                                        Read More>

                              See all news articles >                                                            874                                    876

                                                                                                                                                                  d
                                                                                                                                                                  r.,;_
                                                                                                                                                                  \0
                                                                                                                                                                  'N
                                                                                                                                                                   0--,
                                                                                                                                                                   N
                                                                                   FIG.12
                                                                                                                                                                  \0
                                                                                                                                                                  w
                                                                                                                                                                   ~


                                                                                                                                                                  =N
                  Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.154 Page 18 of 189




                                                                                                                                                                                              ~
            850                                                                                                                                                                               .00
                             Welcome John!
                                                               *   4
                                                                       11       ~:t   II   A
                                                                                               3
                                                                                                   II   rBl
                                                                                                              8
                                                                                                                      My Account I Contact Us I Logout
                                                                                                                                                                                          ~   ~
                                                                                                                                                                                              ~
                                                                                                                                                                                               ~
                                                                                                                                                                                               ~



                   880
                         Driver's Daily Log                                                                       Total Miles Driving Today                   Total Mileage Today
                                                                                                                                                                                              =~



                          (24 hours) 12011-12-06 T                                                                365 Mi                                      365 Mi
                         Driver's Name/ Driver ID        :Frank Bith / 1234                                             Co-Driver's Name/ Co-Driver ID :Sheldon W / 5678                      "f'j
                                                                                                                                                                                              ('D
                         Vehicle Name (Plate)            :Vehicle Test 1                                                Trailer Name (Plate)                       :Trailer Test 1            ?'
                         Name on Carrier or Carriers :Turnpike                                                          Default Role                               :US 8/70 hrs.
                                                                                                                                                                                              ....
                                                                                                                                                                                              ~Cl's
                                                                                                                                                                                               N
                         Main Offices Address            :1209 Richmond St E Oakville, AB                                                                                           882       ....
                                                                                                                                                                                               0
                                                                                                                                                                                              Cl's
                                                 Midn_ight 1   2            3    4         5   6         7    8   9   10   11 Noon 1      2   3     4     5   6    7   8   9   10    11
Page 017
Exhibit 1




                         OFF DUTY

                         SLEEPER BIRTH

                         DRIVING

                         ON DUTY

                         IDT
                         A
                                   Time T
                                   07:00 AM
                                                     Remarks Type T
                                                     Duty States Change
                                                                                                         Location T
                                                                                                        4. 7 mi W of Toronto, ON
                                                                                                                                 Odometer T
                                                                                                                                      0.0
                                                                                                                                                                  - - - - - 884
                                                                                                                                                              Duty State T
                                                                                                                                                              SLEEPER BERTH
                                                                                                                                                                               a              rJJ
                                                                                                                                                                                              =-
                                                                                                                                                                                              ('D


                                                                                                                                                                                              .........
                                                                                                                                                                                              ('D


                                                                                                                                                                                              .i;...

                                                                                                                                                                                              ........
                                                                                                                                                                                              0

                                                                                                                                                                                              QO


                         B         11 :00 AM         Failed Pre-Vehicle                                 4.7 mi W of Toronto, ON                   0.0         SLEEPER BERTH

                         C         11 :30 AM         Duty States Change                                 4.7 mi W of Toronto, ON                   0.0         DRIVING

                         D         12:30 PM          Failed Pre-Vehicle                                 8.6 mi S of Vaughan, ON                   45.0        DRIVING

                         E         06:35 PM          Duty States Change                                 10.1 mi NE of Oakville, ON                365.0       ON-DUTY
                                                                                                                                                                                              dr.,;_
                                                                                                                                                                                              \0
                                                                                                         More T                                                    886              Back
                                                                                                                                                                                              'N
                                                                                                                                                                                               0--,
                                                                                                                                                                                               N
                                                                                                                                                                                              \0
                                                                                                                                                                                              w
                                                                                                                                                                                               ~
                                                                                                              FIG.13
                                                                                                                                                                                              =N
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.155 Page 19 of 189




      U.S. Patent          Feb.16,2016       Sheet 15 of 18   US 9,262,934 B2




            890

              "¾
                                                                       892
                                                                     ~
                   RECEIVE, AT A NETWORK DEVICE, VEHICLE DATA AND
                                  DRIVER INFORMATION



                                           +                         _)-94
                  STORE, WITH THE NETWORK DEVICE, REPRESENTATIONS
                     OF THE VEHICLE DATA AND DRIVER INFORMATION



                                           +                         _)96
                   PROCESS, WITH THE NETWORK DEVICE, THE VEHICLE
                  DATA AND DRIVER INFORMATION INTO AN ELECTRONIC
                                 DRIVER SCORECARD



                                           +                         _)-98
                  PRESENT, WITH THE NETWORK DEVICE, THE ELECTRONIC
                             DRIVER SCORECARD TO A USER




                                         FIG.14




                                         Exhibit 1
                                         Page 018
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.156 Page 20 of 189




      U.S. Patent          Feb.16,2016         Sheet 16 of 18   US 9,262,934 B2




            900

              "¾
                                                                        902
                                                                    _)
                   RECEIVE, AT A NETWORK DEVICE, SELECTIONS OF AT
                             LEAST ONE DRIVER OR VEHICLE



                                           +                        )   04
                      RECEIVE, AT A NETWORK DEVICE, NETWORK
                    COMMUNICATIONS FROM THE USER VIA THE USER
                                     INTERFACE


                                           +                        )   06

                  SEND THE NETWORK COMMUNICATIONS TO SELECTED
                    DRIVERS VIA A LONG-RANGE WIRELESS NETWORK



                                           +                        )·08
                   PRESENT, VIA THE ASSOCIATED PORTABLE WIRELESS
                  DATA TRANSFER AND DISPLAY DEVICES, THE NETWORK
                      COMMUNICATIONS TO THE SELECTED DRIVERS




                                         FIG.15




                                          Exhibit 1
                                          Page 019
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.157 Page 21 of 189




      U.S. Patent                 Feb.16,2016               Sheet 17 of 18                  US 9,262,934 B2




                     ,                                                                              ""
              91 2
                 ""~                                                   ~A.,1 I         9:00              -
                           ~r                                                                  ~


                                                Frank Bith (Sheldon W)
                                  ~             CPDCar                           12:27

                                    Alaska 8 Days                                      914
                            \..                                                        -~
                            r                                                                  ~
                                  HOS (Motion View)
                                  Duty Status       Drive Time Left    On Duty Time Left



                                    D              00:52               11: 12 916              .)
                            '"
                            r                                                                  ~

                                 Message Box (1/15)
                                  ~ Drive time left low!
                                  g On Duty time left: 11 :12.
                                  ~ Gas $3.79 at BP (2.5 Mi, Exit 50)
                                  Q.. Arrive in time?
                                  ~ Delay reason?
                                  ~ On Duty time left : 9:28.
                                  Q.. Expected delay?                 918
                                                                                               .)
                            '"

                            ~ [1]
                             ~  0
                                  HOS             Help        •DVIRT

                                                                       D
                                                                             [Q]
                                                                             Logout
                                                                                           •


                     '-.
                                                                                       °'  910
                                                                                                    ~




                                                         FIG.16




                                                     Exhibit 1
                                                     Page 020
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.158 Page 22 of 189




      U.S. Patent          Feb.16,2016       Sheet 18 of 18    US 9,262,934 B2




             920

               "¾
                                                                      922
                                                                     __)
                   PRESENT, WITH A PORTABLE WIRELESS DATA TRANSFER
                         AND DISPLAY DEVICE, A WORK REQUEST




                                           •
                   RECEIVE A RESPONSE TO THE WORK REQUEST FROM A
                   DRIVER VIA THE PORTABLE WIRELESS DATA TRANSFER
                                                                     _)24
                                  AND DISPLAY DEVICE




                                           •
                   SEND THE DRIVER'S RESPONSE TO A REMOTE NETWORK
                                                                     _)26
                      DEVICE VIA A LONG-RANGE WIRELESS NETWORK



                                           +                         _)28
                      RECEIVE A MODIFIED ROUTE FROM THE REMOTE
                   NETWORK DEVICE ACCORDING TO THE ACCEPTED WORK
                                       REQUEST




                                           •
                    PRESENT, VIA THE ASSOCIATED PORTABLE WIRELESS
                    DATA TRANSFER AND DISPLAY DEVICE, THE MODIFIED
                                                                     _)29
                                  ROUTE TO THE DRIVER



                                         FIG.17




                                         Exhibit 1
                                         Page 021
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.159 Page 23 of 189




                                                            US 9,262,934 B2
                                     1                                                                      2
               COMMERCIAL TRANSPORTATION                                      device, and a remote network device. The data acquisition
                INFORMATION PRESENTATION                                      device includes a first short-range wireless communication
                      TECHNIQUES                                              module configured to wirelessly transmit, at predetermined
                                                                              times, the vehicle data to the portable wireless data transfer
        This application claims the benefit of U.S. Provisional               and display device. The portable wireless data transfer and
      Application No. 61/682,004, filed Aug. 10, 2012, the entire             display device includes a second short-range wireless com-
      contents of which is incorporated herein by reference.                  munication module configured to wirelessly receive the
                                                                              vehicle data from the data acquisition device, in real-time or
                          TECHNICAL FIELD                                     at intervals that approximate real-time, when the data acqui-
                                                                         10
                                                                              sition device is mounted in the vehicle and the portable wire-
         This disclosure relates to techniques for transportation             less data transfer and display device is in close proximity to
      management, and in particular, but without limitation, tech-            the vehicle, a communication module configured to provide a
      niques for shipping and fleet management.                               communication link with the remote network device via a
                                                                              long-range wireless network, a user interface configured to
                            BACKGROUND                                   15
                                                                              receive driver information from a first user and to present at
         Fleet vehicle operators have an interest in keeping track of         least one of the vehicle data, the driver information, the com-
      the vehicles and shipments, for compliance with governmen-              munication information, an s=ary electronic reports to the
      tal regulations as well as monitor the performance and well-            first user via a first display. The remote network device is
      being of their drivers. Fleet vehicles may be equipped with        20   configured to receive the vehicle data, the driver information,
      devices that are configured to track the vehicles' geographic           the communication information, and the driver summary
      locations, speeds, headings, cargo, cargo temperature, engine           electronic report at predetermined times from the portable
      performance parameters, and other data. Such information is             wireless data transfer and display device, and present at least
      used, for example, to maintain the vehicles, estimate delivery          one of the vehicle data, the driver information, the commu-
      times, provide warning of possible damage to cargo, and to         25   nication information, and the summary electronic report to a
      evaluate driver performance.                                            second user via second display.
         Collection of fleet vehicle information may also be useful              In another example, this disclosure is directed to a system
      to produce records for compliance with governmental regu-               comprising a means for gathering vehicle data from a vehicle
      lations or company requirements. As examples, such records              during operation of the vehicle, a means for wirelessly receiv-
      may include the number of miles a delivery vehicle has trav-       30   ing the vehicle data from the means gathering vehicle data in
      eled since its last safety inspection and the number of hours a         real-time or at intervals that approximate real-time, and a
      driver has been on duty since he or she last rested. This               remote network device configured to receive the vehicle data
      information was traditionally recorded on paper, e.g., driver           from the means for wirelessly receiving the vehicle data and
      log books, or in proprietary electronic formats. In either case,        present the vehicle data to a user.
      ensuring compliance with governmental regulations or com-          35      In another example, this disclosure is directed to a data
      parry requirements may be time consuming and such infor-                acquisition device comprising a wired module configured to
      mation may be inconvenient to access or share with regula-              provide a wired connection to a vehicle for gathering vehicle
      tory inspectors or other third parties.                                 data from the vehicle during operation of the vehicle. The data
                                                                              acquisition device is configured to be mounted inside the
                               SUMMARY                                   40   vehicle, and a short-range wireless communication module
                                                                              configured to wirelessly send the vehicle data in real-time to
         This disclosure describes a number of techniques for com-            a portable wireless data transfer and display device in close
      municating fleet vehicle information. Such techniques may               proximity to the data acquisition device during operation of
      utilize equipment for use inside a fleet vehicle to facilitate          the vehicle.
      prompt and efficient transfer of vehicle data and driver infor-    45      In another example, this disclosure is directed to a device
      mation. Such techniques may further include generating elec-            comprising a means for gathering vehicle data from the
      tronic reports that provide one or more of: driver information,         vehicle during operation of the vehicle, and a means for
      hours of service information, and vehicle data. The electronic          wirelessly sending the vehicle data in real-time to a portable
      reports may be readily communicated to a remote network                 wireless data transfer and display device during operation of
      device in a number of different manners. For example, a            50   the vehicle.
      system may include a data acquisition device mountable in a                In another example, this disclosure is directed to a portable
      vehicle and a portable wireless data transfer and display               wireless data transfer and display device comprising a user
      device, e.g., a cellular phone, that is configured to provide           interface, a communication module, a display, a short-range
      short-range, two-way wireless communication, e.g., Blue-                wireless communication module configured to wirelessly
      tooth communication, with the data acquisition device. In          55   receive vehicle data from a data acquisition device mounted
      some examples, the portable wireless data transfer and dis-             inside a vehicle when in close proximity to the data acquisi-
      play device may export the electronic information to the                tion device. The portable wireless data transfer and display
      remote device via a long-range wireless connection, such as             device is configured to accept inputs of driver information
      cellular link to facilitate real-time or approximately real-time        from a user via the user interface, and a long-range wireless
      tracking of driver and vehicle information by the remote           60   communication module configured to send the vehicle data
      device.                                                                 and the driver information through the communication mod-
         In one example, this disclosure is directed to a system              ule in real-time or at intervals that approximate real-time to a
      comprising a data acquisition device configured to mount                remote network device via a long-range wireless network.
      inside a vehicle and provide a wired connection to the vehicle          The portable wireless data transfer and display device is
      for gathering vehicle data from the vehicle during operation       65   further configured to present at least one of the vehicle data,
      of the vehicle, the data acquisition device being free of a user        the driver information, processed data, and driver communi-
      interface display, a portable wireless data transfer and display        cations to the user via the display.




                                                                 Exhibit 1
                                                                 Page 022
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.160 Page 24 of 189




                                                             US 9,262,934 B2
                                     3                                                                        4
         In another example, this disclosure is directed to a device              In another example, this disclosure is directed to a portable
      comprising a means for wirelessly receiving vehicle data                 wireless data transfer and display device comprising a user
      from a data acquisition device mounted inside a vehicle when             interface, a communication module, a display, a short-range
      in close proximity to the data acquisition device, a means for           wireless communication module configured to wirelessly
      accepting inputs of driver information from a user, a means              receive vehicle data from a data acquisition device mounted
      for sending the vehicle data and the driver information                  inside a vehicle when in close proximity to the data acquisi-
      through the communication module in real-time or at inter-               tion device. The portable wireless data transfer and display
      vals that approximate real-time to a remote network device               device is configured to accept inputs of driver information
      via a long-range wireless network, and a means for presenting            from a user via the user interface. The portable wireless data
      at least one of the vehicle data, the driver information, pro-      10   transfer and display device is configured to associate the
      cessed data, driver communications to the user.                          inputs of driver information with the vehicle data, and a
         In another example, this disclosure is directed to a network          long-range wireless communication module configured to
      device comprising a memory, a processor, a display, and a                send the vehicle data and the driver information, and the
      network communication module configured to receive                       association of the vehicle data and the driver information
      vehicle data, driver information, and driver communications,        15   through the communication module to a remote network
      at pre-determined times, from at least one portable wireless             device via a long-range wireless network. The portable wire-
      data transfer and display device via a long-range wireless               less data transfer and display device is further configured to
      network. The memory configured to store the vehicle data, the            present at least one of the vehicle data, the driver information,
      driver information, and the driver communications. The pro-              processed data, and driver communications to a user via the
      cessor is configured to process at least one of the vehicle data,   20   display.
      the driver information, and the driver communication into                   In another example, this disclosure is directed to a system
      s=ary electronic reports. The network device is config-                  comprising a data acquisition device configured to mount
      ured to send the vehicle data, the driver information, the               inside a vehicle and provide a wired connection to the vehicle
      driver communication, and the summary electronic reports                 for gathering vehicle data from the vehicle during operation
      via the network communication module to at least one por-           25   of the vehicle, the data acquisition device being free of a user
      table wireless data transfer and display device via the long-            interface display, a portable wireless data transfer and display
      range wireless network. The network device is configured to              device, and a remote network device. The data acquisition
      present the vehicle data, driver information, driver commu-              device includes a first short-range wireless communication
      nication, driver summary electronic report to a user via the             module configured to wirelessly transmit the vehicle data to
      display. The network device is configured to remotely update        30   the portable wireless data transfer and display device. The
      of at least one portable wireless data transfer and display              portable wireless data transfer and display device includes a
      device or at least one data acquisition devices associated with          second short-range wireless communication module config-
      a portable wireless data transfer and display device via the             ured to wirelessly receive the vehicle data from the data
      network communication module.                                            acquisition device when the data acquisition device is
         In another example, this disclosure is directed to a network     35   mounted in the vehicle and the portable wireless data transfer
      device comprising a means for receiving vehicle data, driver             and display device is in close proximity to the vehicle. The
      information, and driver communications, at pre-determined                portable wireless data transfer and display device is config-
      times, from at least one portable wireless data transfer and             ured to accept inputs of driver information from a first user via
      display device via a long-range wireless network, a means for            a user interface. The portable wireless data transfer and dis-
      processing at least one of the vehicle data, the driver infor-      40   play device is configured to associate the inputs of driver
      mation, and the driver communication into summary elec-                  information with the vehicle data. The portable wireless data
      tronic reports, a means for sending the vehicle data, the driver         transfer and display device further includes a long-range
      information, the driver communication, and the s=ary                     wireless communication module. The portable wireless data
      electronic reports to at least one portable wireless data trans-         transfer and display device is configured to send the vehicle
      fer and display device via the long-range wireless network, a       45   data and the driver information, and the association of the
      means for presenting the vehicle data, driver information,               vehicle data and the driver information through the commu-
      driver communication, driver s=ary electronic report to a                nication module to a remote network device via a long-range
      user, and a means for remotely updating of at least one por-             wireless network. The remote network device is configured to
      table wireless data transfer and display device or at least one          receive the vehicle data and the driver information, and the
      data acquisition devices associated with a portable wireless        50   association of the vehicle data and the driver information
      data transfer and display device.                                        from the portable wireless data transfer and display device,
         In another example, this disclosure is directed to a method           and present at least one of the vehicle data, and the association
      comprising receiving vehicle data, driver information, and               of the vehicle data and the driver information to a second user
      driver communications, at pre-determined times, from at least            via second display.
      one portable wireless data transfer and display device via a        55      In another example, this disclosure is directed to a portable
      long-range wireless network, processing at least one of the              wireless data transfer and display device comprising a user
      vehicle data, the driver information, and the driver commu-              interface, a communication module, a display, a short-range
      nication into s=ary electronic reports, sending the vehicle              wireless communication module configured to wirelessly
      data, the driver information, the driver communication, and              receive vehicle data from a data acquisition device mounted
      the summary electronic reports to at least one portable wire-       60   inside a vehicle when in close proximity to the data acquisi-
      less data transfer and display device via the long-range wire-           tion device. The portable wireless data transfer and display
      less network, presenting the vehicle data, driver information,           device is configured to accept inputs of driver information
      driver communication, driver s=ary electronic report to a                from a user via the user interface, and a long-range wireless
      user, and remotely updating of at least one portable wireless            communication module configured to send the vehicle data
      data transfer and display device or at least one data acquisi-      65   and the driver information through the communication mod-
      tion devices associated with a portable wireless data transfer           ule at predetermined times to a network device via a long-
      and display device.                                                      range wireless network, and to receive one or more work




                                                                  Exhibit 1
                                                                  Page 023
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.161 Page 25 of 189




                                                            US 9,262,934 B2
                                     5                                                                       6
      requests from the network device via the long-range wireless            The processor is configured to process at least one of the
      network. The portable wireless data transfer and display                vehicle data, the driver information, and the driver commu-
      device is configured to present the work request via the dis-           nication into sunnnary electronic reports. The network device
      play and to accept an input from a driver responding to the             is configured to present the vehicle data, the driver informa-
      work request via the user interface. The portable wireless data         tion, the driver communication, and the summary electronic
      transfer and display device is configured to forward the input          report of the plurality of vehicles in real-time by location via
      from the driver responding to the work request to the network           the display. The network device is configured to allow for
      device via the long-range wireless communication module                 selection of the drivers presented and is configured to send
      and the long-range wireless network.                                    work requests to wireless devices in use by the selection of the
                                                                         10   drivers presented.
         In another example, this disclosure is directed to a device
                                                                                 In another example, this disclosure is directed to a network
      comprising a means for wirelessly receiving vehicle data
                                                                              device comprising a means for receiving vehicle data, driver
      from a data acquisition device mounted inside a vehicle when
                                                                              information, and driver communications, at pre-determined
      in close proximity to the data acquisition device, a means for          times, from a plurality of portable wireless data transfer and
      accepting inputs of driver information from a user, a means        15   display devices, each portable wireless data transfer and dis-
      for sending the vehicle data and the driver information                 play device being associated with a corresponding one of a
      through the communication module to a remote network                    plurality of vehicles, via a long-range wireless network, a
      device via a long-range wireless network, a means for receiv-           means for storing the vehicle data, the driver information, and
      ing one or more work requests from the network device via               the driver communications, a means for processing at least
      the long-range wireless network, a means for receiving an          20   one of the vehicle data, the driver information, and the driver
      input from a driver responding to the work request, and a               communication into summary electronic reports, a means for
      means for forwarding the input from the driver responding to            presenting the vehicle data, the driver information, the driver
      the work request to the network device via the long-range               communication, and the sunnnary electronic report of the
      wireless network                                                        plurality of vehicles in real-time by location, a means for
         In another example, this disclosure is directed to a portable   25   receiving a selection of the drivers presented, and a means for
      wireless data transfer and display device comprising a user             sending work requests to wireless devices in use by the selec-
      interface, a display, a processor, and a short-range wireless           tion of the drivers presented.
      communication module configured to wirelessly receive                      In another example, this disclosure is directed to a network
      vehicle data, in real-time, from a data acquisition device              device comprising a memory, a display, a user interface, a
      mounted inside a vehicle when in close proximity to the data       30   network communication module configured to receive
      acquisition device. The portable wireless data transfer and             vehicle data, driver information, and driver communications,
      display device is configured to receive an input of driver              at pre-determined times, from a plurality of portable wireless
      information and driver communications from a user via the               data transfer and display devices via a long-range wireless
      user interface. The short-range wireless communication mod-             network. The network communication module is further con-
      ule is configured to communicate two ways, in real-time, the       35   figured to receive a network communication from one or
      driver communications via a long-range wireless network.                more of the portable wireless data transfer and display
      The portable wireless data transfer and display device is               devices via the long-range wireless network. The network
      configured to process into a trip schedule at least one of the          device is configured to store the vehicle data, the driver infor-
      vehicle data, the driver information, and the driver commu-             mation, the driver communication, and the network commu-
      nications via the processor. The portable wireless data trans-     40   nication in the memory. The network device is configured to
      fer and display device is further configured to present the trip        present the vehicle data, the driver information, the driver
      schedule and the driver communications to the user via the              communication, and the network communications from the
      display.                                                                plurality of portable wireless data transfer and display devices
         In another example, this disclosure is directed to a device          via the display. The user interface is configured to allow for
      comprising a means for wirelessly receiving vehicle data           45   selection of the drivers presented and is configured to accept
      from a data acquisition device mounted inside a vehicle when            user inputs of network communications via the user interface.
      in close proximity to the data acquisition device, a means for          The network communication module is further configured to
      accepting inputs of driver information from a user, a means             send the network communications to the plurality of portable
      for sending the vehicle data and the driver information                 wireless data transfer and display devices via the long-range
      through the communication module to a remote network               50   wireless network.
      device via a long-range wireless network, a means for receiv-              In another example, this disclosure is directed to a network
      ing an input of driver information and driver communications            device comprising a means for receiving vehicle data, driver
      from a user, a means for processing, into a trip schedule, at           information, and driver communications, at pre-determined
      least one of the vehicle data, the driver information, and the          times, from a plurality of portable wireless data transfer and
      driver communications, and a means for presenting, in real-        55   display devices via a long-range wireless network, a means
      time, the trip schedule and the driver communications to the            for receiving a network communication from one or more of
      user.                                                                   the portable wireless data transfer and display devices via the
         In another example, this disclosure is directed to a network         long-range wireless network, a means for storing the vehicle
      device comprising a memory, a display, a processor, and a               data, the driver information, the driver communication, and
      network communication module configured to receive                 60   the network communication, a means for presenting the
      vehicle data, driver information, and driver communications,            vehicle data, the driver information, the driver communica-
      at pre-determined times, from a plurality of portable wireless          tion, and the network communications from the plurality of
      data transfer and display device via a long-range wireless              portable wireless data transfer and display devices, a means
      network, each portable wireless data transfer and display               for accepting user inputs of network communications, and a
      device being associated with a corresponding one of a plural-      65   means for sending the network communications to the plu-
      ity of vehicles. The memory configured to store the vehicle             rality of portable wireless data transfer and display devices
      data, the driver information, and the driver communications.            via the long-range wireless network.




                                                                 Exhibit 1
                                                                 Page 024
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.162 Page 26 of 189




                                                             US 9,262,934 B2
                                     7                                                                        8
         In another example, this disclosure is directed to a method              FIG. 5 is a flowchart illustrating techniques for communi-
      comprising receiving vehicle data, driver information, and               cating an electronic report or other data from a data acquisi-
      driver communications, at pre-determined times, from a plu-              tion device via an external storage device.
      rality of portable wireless data transfer and display devices               FIG. 6 is flowchart illustrating example techniques for
      via a long-range wireless network, receiving a network com-              using a portable wireless data transfer and display device to
      munication from one or more of the portable wireless data                transmit data to a network device.
      transfer and display devices via the long-range wireless net-               FIG. 7 is illustrates example computing devices suitable
      work, storing the vehicle data, the driver information, the              for implementing the techniques for managing driver and
      driver communication, and the network communication, pre-                vehicle information as described herein.
                                                                          10
      senting the vehicle data, the driver information, the driver                FIG. 8 is a flowchart illustrating example techniques for
      communication, and the network communications from the                   using a portable wireless data transfer and display device for
      plurality of portable wireless data transfer and display                 communicating on work requests.
      devices, accepting user inputs of network communications,                   FIG. 9 is a flowchart illustrating example techniques for
      and sending the network communications to the plurality of          15
                                                                               associating vehicle usage information with a driver using a
      portable wireless data transfer and display devices via the              portable wireless data transfer and display device.
      long-range wireless network.                                                FIG. 10 is a flowchart illustrating example techniques for
         In another example, this disclosure is directed to a com-             associating inputs of driver information with vehicle data
      puting device comprising a user interface, a network interface           using a portable wireless data transfer and display device.
      configured to receive vehicle data, driver information, and         20      FIG. 11 illustrates a user interface of a network device
      driver communications, a memory configured to store the                  presenting vehicle data, driver information, driver communi-
      vehicle data, the driver information, and the driver commu-              cation, and summary electronic report of the plurality of
      nications, and a processor configured to process the vehicle             vehicles in a real-time by location display.
      data, the driver information, and the driver communications                 FIG. 12 illustrates a user interface of a network device
      into an electronic driver scorecard according to specified          25   presenting an electronic driver scorecard according to speci-
      safety and efficiency criteria. The electronic driver scorecard          fied safety and efficiency criteria.
      comprises one or more alphanumerical ratings according to a                 FIG. 13 illustrates a user interface of a network device
      selection of drivers as input by a user into the user interface.         presenting a detailed driving log for a selected driver.
         In another example, this disclosure is directed to a com-                FIG. 14 is a flowchart illustrating example techniques for
      puting device comprising a means for receiving vehicle data,        30   generating electronic driver scorecards.
      driver information, and driver communications, a means for                  FIG. 15 is a flowchart illustrating example techniques for
      storing the vehicle data, the driver information, and the driver         sending network communications to selected drivers via the
      communications via memory, and a means for processing the                plurality of portable wireless data transfer and display devices
      vehicle data, the driver information, and the driver commu-              associated with those drivers via the long-range wireless net-
      nications into an electronic driver scorecard according to          35   work.
      specified safety and efficiency criteria via the processor. The             FIG. 16 illustrates a portable wireless data transfer and
      electronic driver scorecard comprises one or more alphanu-               display device including a user interface presenting a variety
      merical ratings according to a selection of drivers as selected          of driver and vehicle information for a commercial driver.
      by a user.                                                                  FIG. 17 is a flowchart illustrating example techniques for
         In another example, this disclosure is directed to a method      40   presenting work requests to a commercial driver via a por-
      comprising receiving vehicle data and driver information                 table wireless data transfer and display device.
      with a network interface of a computing device, storing the
      vehicle data and the driver information with a memory of the                             DETAILED DESCRIPTION
      computing device, and processing the vehicle data and the
      driver information into an electronic driver scorecard accord-      45      FIG. 1 illustrates example fleet management system 100.
      ing to specified safety and efficiency with a processor of the           Fleet management system 100 includes a collection of
      computing device. The electronic driver scorecard comprises              vehicles 102a-102c equipped with data acquisition devices
      one or more alphanumerical ratings according to a selection              106a-l 06c and accompanying portable wireless data transfer
      of drivers as input by a user into a user interface of the               and display devices 112a-112c. In particular, examples, por-
      computing device.                                                   50   table wireless data transfer and display devices 112a-112c
         The details of one or more implementations are set forth in           may be cellular phones or other commercially available long-
      the accompanying drawings and the description below. Other               range wireless communication devices. Fleet management
      features and advantages may be apparent from the description             system 100 further includes control center 104, which facili-
      and drawings, and from the claims.                                       tates remote monitoring of vehicles 102a- l 02c.
                                                                          55      Data acquisition devices 106a-106c are configured to
             BRIEF DESCRIPTION OF THE DRAWINGS                                 mount inside vehicles 102a- l 02c and provide a connection to
                                                                               the vehicles for gathering vehicle data from the vehicle during
         FIG. 1 is a conceptual illustration of an example a fleet             operation of the vehicle. This vehicle data may then be for-
      management system.                                                       warded to the corresponding data transfer and display devices
         FIG. 2 is a conceptual illustration of driver and vehicle        60   112a-112c. Portable wireless data transfer and display
      information communications for a single vehicle in the fleet             devices 112a-112c each include a user interface, which may
      management system of FIG. 1 in further detail.                           be used to receive information from the driver and/or present
         FIG. 3 is a conceptual illustration of the system of FIG. 2 in        vehicle information to the driver. The user interfaces of the
      combination with an external storage device.                             portable wireless data transfer and display devices may be
         FIGS. 4A-4B illustrate an example user interfaces on a           65   configured to present at least one of: the vehicle data, the
      portable wireless data transfer and display device of the fleet          driver information, the driver communications, or a driver
      management system of FIG. 1.                                             sunmiary electronic report.




                                                                  Exhibit 1
                                                                  Page 025
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.163 Page 27 of 189




                                                            US 9,262,934 B2
                                     9                                                                        10
         Portable wireless data transfer and display devices 112a-                Still referring to FIG. 1, each of data acquisition device
      112c connnunicate with a remote network device of control                106a-l 06c may connnunicate with a corresponding portable
      center 104. Control center 104 represents a physical or con-             wireless data transfer and display device 112a-112c, at pre-
      ceptual location in which vehicle information about vehicles             determined times, such as at real-time or at intervals that
      102a-102c, along with the vehicle's driver information, their            approximate real-time, using a short-range wireless connnu-
      driver connnunications, and driver sunnnary electronic                   nication module, which may also be positioned inside or in
      reports of their work history, is collected and used.                    close proximity to vehicle 102a-102c. These signals are
         Remote control center 104 is configured to receive the                received by the portable wireless data transfer and display
      vehicle data, the driver information, the connnunication                 devices through the devices own short-range wireless net-
      information, and the driver sunnnary electronic report, at          10
                                                                               work connnunication modules. In particular, each of portable
      predetermined times, such as at real-time or at intervals that
                                                                               wireless data transfer and display devices 112a-112c may be
      approximate real-time, from portable wireless data transfer
                                                                               carried by the driver of the corresponding vehicle 102a- l 02c.
      and display devices 112a-112c through long-range network
      120a-120c. The network device then presents at least one of                 Each portable wireless data transfer and display device
      the vehicle data, the driver information, the connnunication        15
                                                                               112a-112c is configured to wirelessly connnunicate with a
      information and the surmnary electronic report to a user via a           corresponding data acquisition device 106a-106c, respec-
      display.                                                                 tively, mounted in the vehicle while the driver is operating the
         As mentioned previously, data acquisition devices 106a-               vehicle. For example, during use of fleet vehicle 102a, data
      106c are electronic devices that collect vehicle data about              acquisition device 106a and portable wireless data transfer
      vehicles' 102a-102c, such as location, speed, operational           20   and display device 112a may wirelessly connnunicate while
      parameters, acceleration, operating hours, and/or other                  both data acquisition device 106a and portable wireless data
      vehicle-related information. For example, data acquisition               transfer and display device 112a are positioned inside vehicle
      devices 106a- l 06c may receive location information such as             102a. In such circumstances, data acquisition device 106a
      global positioning system (GPS) signals 108 from GPS sat-                and the corresponding portable wireless data transfer and
      ellites 109 to determine the locations of their respective          25   display device 112a may operate as system 110a (FIGS. 2-3)
      vehicles 102a-l 02c. Also, data acquisition device 106a-106c             for connnunicating information about vehicle 102a and its
      may be configured to electrically connect with an engine                 driver.
      control module (refer to FIG. 2) so as to receive vehicle                   Still referring to FIG. 1, in this example, data acquisition
      operation information, e.g., speed, operational parameters,              device 106a communicates with portable wireless data trans-
      acceleration/braking data, fuel usage, and the like, for storage    30   fer and display device 112a over short-range wireless link
      within a memory module and through usage of devices such                 114a. Portable wireless data transfer and display device 106a
      as accelerometers.                                                       provides a user interface for data acquisition device 106a.
         In some examples, the connection to the vehicle may be a              Similarly, data acquisition devices 106b and 106c connnuni-
      wired connection; in other examples, the connection to the               cate with portable wireless data transfer and display devices
      vehicle may be a wireless connection. Periods of operation of       35   112b and 112c, respectively, over a short-range wireless links
      the vehicle may include periods when the vehicle is in motion,           114b and 114c. In those examples in which portable wireless
      idle or while any electronic component of the vehicle is                 data transfer and display device 112a-112c provides the user
      active. In some examples, data acquisition devices 106a-106c             interface for the respective data acquisition device 106a-
      may be free of a user interface display altogether. Instead,             106c, each data acquisition device 106a-106c may be con-
      data acquisition devices 106a-106c may interact with a user,        40   structed as a display less unit that is free of any user interface
      such as a driver, via one of portable wireless data transfer and         display mounted thereto, thereby reducing the size of data
      display devices 112a-112c.                                               acquisition device 106a, e.g., providing for simplified instal-
         In some examples, each data acquisition device 106                    lation and, optionally, concealed installation inside the
      includes a short-range wireless connnunication module con-               vehicle, and reducing the manufacturing complexities for
      figured to wirelessly transmit vehicle data to a corresponding      45   data acquisition device 106a. In some implementations, por-
      portable wireless data transfer and display device 112. The              table wireless data transfer and display devices 112a-112c
      vehicle data may be transmitted at predetermined times, such             may be cellular telephones, satellite telephones, portable
      as at real-time or at intervals that approximate real-time, e.g.,        computers, tablet computers, personal digital assistants
      intervals of less than 5 minutes, less than 3 minutes, less than         (PDAs), or other mobile computing devices that are pro-
      2 minutes, less than 1 minute or even less than 30 seconds.         50   grannned to wirelessly connnunicate with one or more of data
      Likewise, the portable wireless data transfer and display                acquisition device 106a-106c. As such, each portable wire-
      devices 112a-112c may include a short-range wireless com-                less data transfer and display device 112a-112c may be sepa-
      munication modules configured to wirelessly receive the                  rately housed from its corresponding data acquisition device
      vehicle data from a corresponding data acquisition device                106a-l 06c so that portable wireless data transfer and display
      106. This may occur at predetermined times, such as at real-        55   device 112a-112c may be carried by the vehicle driver or
      time or at intervals that approximate real-time, when the data           other user outside of vehicle 102a-l 02c while data acquisi-
      acquisition device is mounted in the vehicle and the portable            tion device 106a-l 06c remains mounted inside vehicle 102a-
      wireless data transfer and display device is in close proximity          102c.
      to the vehicle. In other examples, connnunications between a                In some implementations, wireless links 114a-114c may
      data acquisition device and a portable wireless data transfer       60   be short-range wireless connnunications links, such as Blue-
      and display device may occur over a wired connection, such               tooth, wireless Ethernet (WiFi) including WiFi 802.11, Zig-
      as a connection conforming to a universal serial bus (USB)               Bee, near-field connnunications (NFC), infrared (IrDA),
      standard, such as USB 1.1, USB 2.0. USB 3.0 or other wired               block linear turbo equalization (BLTE) or any other suitable
      connection. The portable wireless data transfer and display              short-range wireless connnunication link utilized by the
      devices also include a connnunication module configured to          65   short-range wireless connnunication modules utilized by the
      provide a connnunication link with the remote network                    data acquisition devices and portable wireless data transfer
      device via long-range wireless network 120a-120c.                        and display devices.




                                                                  Exhibit 1
                                                                  Page 026
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.164 Page 28 of 189




                                                            US 9,262,934 B2
                                    11                                                                      12
         In some examples, each portable wireless data transfer and            range wireless links, such as cellular communication links,
      display device 112a-112c may communicate two ways with                   satellite communication links, WiMAX links, long term evo-
      an associated data acquisition devices 106a-106c. In such                lution (LTE) links, or any other suitable form of long-range
      examples, the data acquisition device may receive the driver             wireless link that may communicate data among portable
      information from the portable wireless data transfer and dis-            wireless data transfer and display devices 112a-112c and
      play device, while the portable wireless data transfer and               control center 104.
      display device receives vehicle information from the data                   In an example, transceiver 122 may be a cellular antenna
      acquisition device. This may be done at predetermined times              tower that is configured to provide cellular data links to a
      when both items are positioned inside vehicle 102a-102c,                 variety of cellular telephones within a particular geographic
      e.g., while data acquisition device 106a is mounted inside          10   range. Transceiver 122 may be communicatively connected
      vehicle 102a and portable wireless data transfer and display             to base station 124. In some implementations, base station
      device 112a is carried by the driver in the vehicle or otherwise         124 may be a cellular data communications provider, satellite
      temporarily placed inside the vehicle cabin. Moreover,                   communications provider, or any other appropriate wireless
      because each portable wireless data transfer and display                 communications provider.
      device 112a-112c is portable relative to its respective data        15      Still referring to FIG. 1, a network 130 communicatively
      acquisition device 106a- l 06c, the driver or other human user           connects base station 124 with control center 104. In some
      may view or input driver information on the user interface of            examples, network 130 may include the Internet or other
      portable wireless data transfer and display device 112a-112c             public or private data networks. In alternative examples in
      both when the driver is seated inside the vehicle and when the           which one or more of portable wireless data transfer and
      driver is positioned outside the vehicle in proximity thereto,      20   display device 112a-112c include a satellite phone, at least
      e.g., while inspecting the exterior of the vehicle, refueling, or        one oflong-range wireless links 120a-120c may be a satellite
      sitting in a nearby building. Furthermore, even when the                 communication link and transceiver 122 may be a satellite
      portable wireless data transfer and display device is outside            communication apparatus.
      the proximity thereto, the portable wireless data transfer and              A mentioned previously, control center 104 exchanges
      display device may still communicate wirelessly with remote         25   information with data acquisition devices 106a-106c (via
      control center 104 using a long-range wireless network 120a-             portable wireless data transfer and display devices 112a-
      120c and with other mobile communications devices using                  112c) and the portable wireless data transfer and display
      long-range wireless network 800a-800b.                                   devices monitor the status of vehicles 102a-102c and the
         In use, each wireless link 114a-114c transmits information            drivers within. For example, control center 104 may track the
      between the respective data acquisition device 106a-106c and        30   locations of vehicles 102a-102c in order to estimate delivery
      its corresponding portable wireless data transfer and display            or pickup times, or to coordinate the dispatch of vehicles
      device 112a-112c. In some implementations, data acquisition              102a-102c to pick up a delivery, e.g., by dispatching vehicle
      devices 106a-106c do not provide their own user interfaces,              102a-l 02c closest to the pickup location. In another example,
      e.g., displays, input buttons, but instead wirelessly commu-             control center 104 may monitor vehicles' 102a-102c operat-
      nicate bi-directionally with portable wireless data transfer        35   ing parameters to coordinate repairs or maintenance, e.g.,
      and display device 112a-112c to provide user interface func-             monitor temperatures of refrigerated cargo, or monitor engine
      tions for the overall mobile system 110a (refer, for example,            warning signals. Control center 104 may also receive or send
      to FIG. 2). For example, data acquisition device 106a may                information to portable wireless data transfer and display
      wirelessly communicate vehicle data through short range                  devices 114a-114c, including, but not limited to, vehicle data,
      wireless link 114a so that portable wireless data transfer and      40   driver information, communication information, and driver
      display device 112a may update and display hours of service              s=ary electronic reports, at predetermined times.
      information on the display screen carried by the driver. In                 A remote network user may furthermore view this collec-
      another example, data acquisition device 106a may deter-                 tion of information on a display screen of a remote device on
      mine the location of vehicle 102a and wirelessly communi-                network 130. The remote network user or control center 104
      cate the location information to portable wireless data trans-      45   may find that certain portable wireless data transfer and dis-
      fer and display device 112a so that portable wireless data               play devices are out of date and may be configured to send
      transfer and display device 112a may display the location on             electronic updates to portable wireless data transfer and dis-
      a map. Example uses of portable wireless data transfer and               play devices 112a-112c. Correspondingly, the portable wire-
      display device 112a-112c as user interfaces for data acquisi-            less data transfer and display device may be configured to
      tion device 106a-106c are discussed further in the descrip-         50   receive these updates and self-install them.
      tions of FIGS. 2-5.                                                         Another form of information generated by the system for
         In use, portable wireless data transfer and display devices           communication to the network device is driver information,
      112a-112c may communicate with at least one control center               which may include data indicative of the hours of service
      104 over a collection of wireless links 120a-120c with one or            when the driver is on duty on a particular day. In some imple-
      more transceivers 122. They may also communicate with one           55   mentations, the driver information may be automatically con-
      or more other portable wireless data transfer and display                verted into driver summary electronic reports (including
      devices 112a-112c through long-range networks 800a-800b.                 hours of service records, driver identification information,
      Information that may be communicated among portable wire-                etc.) that are readily exportable via the USB port of data
      less data transfer and display devices and remote networks               acquisition device 106a-106c (FIG. 3) or via wireless link
      includes the vehicle data, the driver information, driver com-      60   120a-120c of portable wireless data transfer and display
      munications, and driver summary electronic reports. The                  device 112a-112c. In this example, these portable wireless
      driver summary electronic reports may include identification             data transfer and display devices may further relay informa-
      information for the driver, and hours of service information             tion to each other through long-range networks 800a-800c or
      for the driver. This information may be viewed on the displays           to control center 104 through long-range networks 120a-
      of the portable wireless data transfer and display devices. In      65   120c.
      some implementations, wireless links 120a-120c and 800a-                    For example, data acquisition device 106a may collect the
      800b may be short-range links, such as WiFi etc., or long-               vehicle data over a period of time when a particular driver is




                                                                  Exhibit 1
                                                                  Page 027
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.165 Page 29 of 189




                                                             US 9,262,934 B2
                                    13                                                                       14
      using vehicle 102a, and data acquisition device 106a can, at             (ECM) 202 of vehicle 102a vehicle 102a. In particular, data
      predetermined times, such as at real-time or at intervals that           acquisition device 106a may include an input cable, e.g., data
      approximate real-time, transfer this vehicle information to              bus 204, which electrically connects to a mating connector of
      corresponding portable wireless data transfer and display                ECM 202 within vehicle 102a.
      device 112a linked thereto via Bluetooth connection 114a.                   In some implementations, ECM 202 is an electronic device
      Portable wireless data transfer and display device 112a may              that monitors and/or controls various functions of vehicle
      also access the driver information, either by input by the               102a. For example, ECM 202 may monitor vehicle speed,
      driver into the portable wireless data transfer and display              engine speed, coolant temperature, vehicle mileage, cargo
      device or by receiving driver information from another por-              environmental parameters, and any other appropriate vehicle
      table wireless data transfer and display device or control          10   parameters. In this example, data acquisition device 106a is
      center 104. From there, the driver information may be wire-              configured to mount directly to a dash component inside the
      lessly communicated via cellular link 120a to control center             cabin of vehicle 102a. As previously described, data acquisi-
      104, wirelessly communicated via Bluetooth link 114a to                  tion device 106a may be a display less unit that is without any
      data acquisition device 106a for subsequent exporting via the            user interface display screen, thereby reducing the size of the
      USB port to a remote device (refer to FIG. 3), wirelessly           15   unit 106a and facilitating a simplified installation process.
      communicated via a cellular link to portable wireless data               User interface 208 of portable wireless data transfer and
      transfer and display device 112b-112c, wirelessly communi-               display device 112a may be used as a portable user interface
      cated to remote computer 150, or some combination of the                 for data acquisition device 106a when the unit 106a commu-
      aforementioned. Regarding the process for exporting vehicle              nicates with portable wireless data transfer and display device
      data or driver information via the USB port, data acquisition       20   112a over Bluetooth connection 114a.
      device 106a may be configured to output the driver sunnnary                 In some examples, data acquisition device 106a may
      electronic report directly to a temporarily connected external           include a single printed circuit board upon which all of its
      computer device 150, e.g., a notebook computer, or a portable            electronic circuitry is mounted, thereby limiting the size and
      storage device 152, e.g., a USB thumb drive, a portable hard             manufacturing complexities of the unit 106a. It should be
      drive, provided by a vehicle inspector 154, e.g., a law enforce-    25   understood from the description herein, that data acquisition
      ment official, a regulatory inspector, or the like. In such cir-         device 106a is depicted as an enlarged size in FIGS. 2-3 for
      cumstances, the vehicle inspector 154 may conveniently plug              purposes of illustration only, and that the actual size of data
      the external computer device 150 or portable storage device              acquisition device 106a may be significantly smaller. For
      152 into the USB port provided by data acquisition device                example, in some examples, data acquisition device 106a has
      106a to facilitate a transfer of the requested data from data       30   a maximum length of about 8 inches, a maximum width of
      acquisition device 106a. Thus, data acquisition device 106a              about 6.5 inches, and a maximum height of about 1.5 inches.
      and portable wireless data transfer and display device 112 are           As mentioned previously, the data acquisition device may
      two separately housed instruments that act together as a sys-            include a short-range communication module for sending the
      tem to generate and communicate the vehicle data and driver              vehicle data in real-time to a portable wireless data transfer
      information associated with the driver. Additionally, external      35   and display device. This occurs when the data acquisition
      computer device 150 may acquire the requested data directly              device is mounted in the vehicle and the portable wireless
      from portable wireless data transfer and display device 112a             data transfer and display device is within close proximity to
      through network 801, or may receive the information from                 the data acquisition device.
      control center 104 through wireless network connection 802.                 As referred to herein, real-time communications represent
         Communication among network devices, the data acquisi-           40   data pushed over a communication channel that is active once
      tion devices, the portable wireless display and transfer units,          the data is collected. For example, data acquisition device
      and other communication devices and computers may be                     106a pushes vehicle data gathered to portable wireless data
      configured to occur at predetermined times. In different                 transfer and display device 112a over a preexisting connec-
      examples, predetermined times may include consistent peri-               tion. Of course, the actual time period for this "real-time"
      odic intervals, real-time communication, and times corre-           45   communication is a time period greater than zero. In some
      sponding to particular events such as: driver events, commu-             examples, the real-time communication is less than 1 second,
      nication events, vehicle events, safety events, remote network           and may also be less than 0.1 seconds, less than 50 millisec-
      device events, data acquisition device events, and portable              onds, less than 20 milliseconds, or even less than 20 millisec-
      wireless display and transfer unit events. Additionally, pre-            onds.
      determined times may include times such as when the por-            50      In some implementations, data acquisition device 106a
      table wireless data transfer and display device is connected to          may detect the particular type of communications protocol
      the long-range wireless network, and periodical intervals                employed by ECM 202, and automatically adapt to the
      when the portable wireless data transfer and display device is           detected protocol in order to communicate with ECM 202. In
      connected to the long-range wireless network. This facilitates           these circumstances, data acquisition device 106a may be
      real-time or approximately real-time updates of driver and          55   installed in any one of a number of different types of vehicles,
      vehicle data at a remote computing device via control center             e.g., a class 8 large truck, a class 1 car, or the like, and the
      104. This may improve transportation management by                       installer's act of connecting cable 204 to the vehicle's ECM
      improving the reliability and accuracy of driver and vehicle             202 may prompt the control circuitry of data acquisition
      information available via control center 104.                            device 106a to automatically recognize the type of vehicle in
         FIG. 2 is a conceptual illustration of driver and vehicle        60   which it is installed. As such, some examples of data acqui-
      information communications for a single vehicle in system                sition device 106a need not be manufactured or prepro-
      110a for communicating fleet vehicle information of FIG. 1               grammed in a vehicle-specific marmer. For example, in some
      in further detail. Specifically, FIG. 2 illustrates data acquisi-        implementations, ECM 202 may implement a controller area
      tion device 106a as mounted in vehicle 102a and portable                 network (CAN), a local interconnect network (LIN), a vehicle
      wireless data transfer and display device 112a in further           65   area network (VAN), FlexRay, J1939, ISO-11783, domestic
      detail. Data acquisition device 106a is mounted in vehicle               digital bus (D2B), IDB-1394, SmartWireX, MOST, J1850,
      102a and is electrically connected to engine control module              ISO-9141, J1708, J1587, SPI, IIC, or any other communica-




                                                                  Exhibit 1
                                                                  Page 028
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.166 Page 30 of 189




                                                            US 9,262,934 B2
                                    15                                                                     16
      tions protocol for connnunicating with data acqms1t10n                  calculated by the system 110 is a substantially accurate esti-
      device 106a through data bus 204. These connnunications                 mation of the actual total mileage of vehicle 102a.
      may be further passed on to portable wireless data transfer                As described previously, data acquisition device 106a
      and display device 112a which may further connnunicate as               receives location information, such as global positioning sys-
      shown in FIG. 1. In such circumstances, data acquisition                tem (GPS) signals 108 from GPS satellites 109 to determine
      device 106a may detect the combination and/or signal levels             the location of vehicle 102a. For example, data acquisition
      implemented over data bus 204, may analyze incoming data                device 106a may be equipped with a GPS receiver device that
      traffic, and/or may query ECM 202 using various protocols               receives signals from GPS satellite 109 so that data acquisi-
      and receive corresponding responses in order to determine the           tion device 106a may receive coordinate information, e.g.,
      protocol in use by ECM 202.                                        10   longitude and latitude coordinates, and time information,
         In some implementations, the connector on the end of the             e.g., current time. In addition, in some examples, data acqui-
      data bus cable 204, e.g., the end that connects to ECM 202,             sition device 106a may be equipped with one or more accel-
      may include a connectionjackhaving more data lines than are             erometers 203 to detect particular types of vehicle movement,
      provided by ECM 202. Multiple converters may be provided                such as hard brakes, acceleration, and lane changes. Instances
      to adapt a subset of the port's data lines to a variety of         15   of this type of vehicle movement may be recorded by data
      configurations of data bus 204. For example, passenger cars             acquisition device 106a may connnunicated to control center
      and other "class 1" vehicles may provide a connector that is            104 via portable wireless data transfer and display device
      compliant with the on-board diagnostic (OBD) II specifica-              112a for purposes of safety monitoring by a fleet manager or
      tion, while large trucks and other "class 8" vehicles may               other system user. Thus, during operation of the vehicle, some
      provide a connector that is compliant with the heavy-duty          20   examples of data acquisition device 106a may receive input
      OBD (HDOBD) specification. In such examples, one con-                   information from a combination ofECM 202 of vehicle 102a,
      verter may be provided to adapt the port to connect to OBDII            the GPS system, and the one or more internal accelerometers
      data buses, and another may be provided to adapt the port to            203.
      connect to HDOBD data buses. Data acquisition device 106a                  Still referring to FIG. 2, data acquisition device 106a col-
      may sense the configuration of an attached converter to deter-     25   lects information from the various inputs, e.g., ECM 202, the
      mine the appropriate protocol to use for connnunication with            GPS system, and the one or more accelerometers 203, and
      ECM 202.                                                                stores the vehicle information as data in a computer-readable
         In some examples, data acquisition device 106a may be                memory module 206. As previously described, in this
      configured to simultaneously connnunicate via multiple pro-             example, data acquisition device 106a may be display less and
      tocols at once of one or more engine control modules. For          30   thus has no user interface of its own with which to let a user
      instance, data acquisition device 106a may be configured to             view or interact with the vehicle information. Rather, in this
      communicate via the Jl939 and JI 708 protocols at the same              example, data acquisition device 106a communicates the
      time. This feature may be useful, for example, for a vehicle in         vehicle information from memory module 206 to portable
      which ECM 202 communicates in two different protocols,                  wireless data transfer and display device 112a over Bluetooth
      e.g., connnunicates some information (braking information)         35   connection 114a, and the vehicle data may be stored in a
      on one engine bus and other information, e.g., fuel informa-            non-transitory computer-readable memory 116 of portable
      tion, on another engine bus. Also, this feature may be useful           wireless data transfer and display device 112a. Portable wire-
      when a single vehicle includes multiple ECMs 202 that                   less data transfer and display device 112a provides user inter-
      employed different protocols. Thus, data acquisition device             face 208 with which the user may access some or all the
      106a may to gather some vehicle information appears on one         40   vehicle information. Examples of user interfaces are dis-
      engine bus, and to gather other vehicle information on another          cussed in further detail in the descriptions of FIGS. 4A and
      engine bus. In one implementation, cable 204 may have a first           4B.
      set of wires that are configured to connect with a first ECM (or           In addition to displaying some or all of the vehicle data on
      a first engine bus of an individual ECM) while a second set of          portable wireless data transfer and display device 112a, the
      wires are configured to mate with a second ECM (or a second        45   vehicle data may also be transmitted two ways with another
      engine bus of the individual ECM. Any such vehicle data                 electronic device or control center 104 for review and
      attained through the ECM could be stored within memory of               archiving or other purposes. For example, in some examples,
      the data acquisition device.                                            portable wireless data transfer and display device 112a may
         Furthermore, in particular examples in which ECM 202 or              connnunicate with transceiver 122 over cellular link 120a to
      engine bus 204 may not provide a direct odometer reading,          50   wirelessly connnunicate the vehicle data to remote network
      data acquisition device 106a may be configured to interpret             130. As such, data acquisition device 106a and portable wire-
      other engine parameters to create an "effective odometer                less data transfer and display device 112a operate as a system
      reading" of vehicle 102a starting at the point when data                110a that is positionable inside vehicle 102a and that com-
      acquisition device 106a was installed in vehicle 102a. For              municates information related to the vehicle and its driver.
      example, data acquisition device 106a may receive data             55   Moreover, at least the display portion, e.g., portable wireless
      indicative of vehicle speed, e.g., used in combination with an          data transfer and display device 112a, of system 110a may be
      internal clock or timer of data acquisition device 106a, or data        portable relative to data acquisition device 106a and vehicle
      indicative of distance increments, e.g., distance pulses every          102a, thereby permitting the user to view and input vehicle
      0.1 miles, so as to generate an "effective odometer reading"            data or driver information even when the user is positioned
      for vehicle 102a. Accordingly, system 110a may be used to          60   outside the vehicle. Further, because each portable wireless
      comply with distance and odometer reporting requirements                data transfer and display device 112a-112c is portable rela-
      (via an electronic report) even ifECM 202 or engine bus 204             tive to vehicles 102a-102c (FIG. 1) and data acquisition
      of vehicle 102a does not directly provide odometer readings.            device 106a-l 06c (FIG. 1), each portable wireless data trans-
      In addition, system 11 Oa may prompt an installer or other user         fer and display device 112a-112c may be configured to wire-
      to manually input the vehicle odometer reading (as shown on        65   lessly connnunicate with any one of the nearby data acquisi-
      the dash of the vehicle) when data acquisition device 106a is           tion device 106a-106c. For example, if the driver carrying
      initially installed so that the "effective odometer reading"            portable wireless data transfer and display device 112a




                                                                 Exhibit 1
                                                                 Page 029
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.167 Page 31 of 189




                                                            US 9,262,934 B2
                                    17                                                                        18
      switches to vehicle 102b (FIG. 1) for a new workday, the                 may be generated by and stored in portable wireless data
      driver's portable wireless data transfer and display device              transfer and display device 112a, and this driver summary
      112a may be configured to wirelessly communicate with data               electronic report may be wirelessly communicated to data
      acquisition device 106b (FIG. 1) mounted inside that vehicle             acquisition device 106a prior to exporting the driver summary
      102b for the workday.                                                    electronic report via the output data port 302 of data acquisi-
         Data acquisition device 106a, including the example                   tion device 106a.
      depicted in FIG. 2 may include a number of additional safety                As mentioned previously, the portable wireless data trans-
      and efficiency features. For one, the device may include a               fer and display device may also transmit the driver summary
      "black box" application for real-time recording of safety
                                                                               electronic report directly to the remote device 150 via wire-
      events data similar to what is seen in airplanes through flight     10
                                                                               less network connection 802. In some examples in which a
      data recorders. Just as in aviation, the accident data recorder
                                                                               copy of the driver summary electronic report is stored in both
      may record vehicle parameters related to safety and may
                                                                               portable wireless data transfer and display device 112a and
      record information related to automobile accidents (for
      example, sudden changes in speed), material degradation,                 data acquisition device 106a, and the copies of these files may
      and automobile performance. The data acquisition device             15
                                                                               be updated or sync prior to exporting the driver summary
      may further include a feature for the computation oflnterna-             electronic report via the output data port 302 of data acquisi-
      tional Fuel Tax Agreement (IFTA) data using tax algorithms               tion device 106a or via wireless network connection 802 from
      dependent on the state and nation the vehicle is within. The             portable wireless data transfer and display device 112a.
      location of the vehicle may be determined, for example, by                  In the illustrated example, the vehicle inspector 154 may
      using one or more GPA satellites 109. The data acquisition          20   request that a copy of the data 206 be copied to the inspector's
      device may also be configured to receive an input of safety              computer device 150 or the inspector's portable storage
      settings by a party. For example, a company employing the                device 152. To facilitate communication between data acqui-
      driver and vehicle may wish to ensure that their drivers do not          sition device 106a and computer device 150 of portable stor-
      exceed a particular speed. In some examples, a data acquisi-             age device 152, computer device 150 or portable storage
      tion device may track of when a safety violation, such as           25   device 152 may be plugged into data output port 302 of data
      speeding, hard stop, or otherwise has occurred. Many more                acquisition device 106a. As previously described, data output
      nuanced or complicated configuration for safety system inte-             port 302 may be a USB port adapted to accept a USB con-
      gration could be implemented, with the driver, the driver's              nector 304 provided by any of computer device 150 and
      permanent employer, or the cargo owner all implementing                  portable storage device 152.
      their own safety features into the data acquisition device.         30      Still referring to FIG. 3, in some examples, portable wire-
         Additionally, data acquisition device 106a may also                   less data transfer and display device 112a may control the
      include additionally be capable of wirelessly receiving and              transfer of the driver summary electronic report to the inspec-
      downloading updates from a portable wireless data transfer               tor's computer device 150 or the inspector's portable storage
      and display device unit 112a via wireless link 114a. Updates             device 152. For example, the driver s=ary electronic
      could be related to memory storage, the GPS receiver, the           35   report or other data stored on data acquisition device 106a
      accident data recorder, or any other configurable features of            may be protected from exporting via data output port 302
      data acquisition device 106a.                                            until the user provides approval for the data transfer via user
         Referring now to FIG. 3, each data acquisition device                 interface 208 of portable wireless data transfer and display
      106a-l 06c may optionally be equipped with an external data              device 112a. In such circumstances, data stored on data
      port, e.g., a USB port, for exporting driver s=ary elec-            40   acquisition device 106a may be protected from unauthorized
      tronic reports or other data, such as vehicle information or             users, and furthermore, data files stored on data acquisition
      driver data, to a temporarily connected external storage                 device 106a may be updated or synced with the data files
      device, such as portable computer device 150, portable stor-             stored on portable wireless data transfer and display device
      age device 152, or the like. As described previously, data               112a prior to any file exporting operation via data output port
      acquisition device 106a includes memory module 206 for              45   302. In this example, portable wireless data transfer and dis-
      storage of the vehicle information and other data, and por-              play device 112a may prompt the user, such as the driver or
      table wireless data transfer and display device 112a may                 inspector 154, to initiate the file transfer process wirelessly or
      receive the vehicle information and generate driver s=ary                via direct connection from data acquisition device 106a to the
      electronic reports, such as an electronic duty of file report. In        inspector's computer device 150 or directly to the inspector's
      some implementations, the driver summary electronic report          50   portable storage device 152 via user interface 208. User inter-
      stored in the memory 116 of portable wireless data transfer              face 208 of portable wireless data transfer and display device
      and display device 112a may be copied to data acquisition                112a may provide, for example, at least one control button
      device 106a, e.g., via wireless link 114a, for subsequent                306 that receives the user input indicative of a command to
      access by a third party such as vehicle inspector 154. Simi-             initiate the file transfer process.
      larly, portable wireless data transfer and display device 112a      55      In some implementations, the user control button 306 may
      may be configured to utilize a processor to process vehicle              be a physical button, a touchscreen button, a selectable menu
      data and driver information into a driver s=ary electronic               item, or any other user control mechanism on portable wire-
      report. Portable wireless data transfer and display device               less data transfer and display device 112a. In other imple-
      112a may then wirelessly transmit the electronic report to a             mentations, the control button 306 may be replaced or imple-
      remote computer via a wireless network. As an example of            60   mented with an input to detect a user gesture, a spoken
      such data, under some jurisdictions, law enforcement or regu-            command, e.g., speech recognition, or any other appropriate
      latory inspectors may be authorized to request a copy of the             user action that portable wireless data transfer and display
      data 206 in order to inspect the driver's record of duty to              device 112a may detect as a user command. Additionally,
      determine whether the driver is in compliance with laws that             portable wireless data transfer and display device 112a may
      regulate the number of consecutive or cumulative hours the          65   wirelessly transmit the data or electronic report directly to
      driver is permitted to be on duty in a given period. Thus, in            computer device 150 via a short range wireless connection,
      some circumstances, the driver summary electronic report                 wireless network connection 802 or using an interface similar




                                                                  Exhibit 1
                                                                  Page 030
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.168 Page 32 of 189




                                                            US 9,262,934 B2
                                    19                                                                       20
      to that required for transferring the data from data acquisition         driver communications to one or more remote computers,
      device 106a to USB connector 304 or data output port 302.                receive driver communication from another portable wireless
         In response to activation of the user control button 306,             data transfer and display device or a remote computer, and to
      system 110a initiates a process in which the driver summary              download configuration updates from the remote network
      electronic report or other data file is at least partially trans-        device and independently install them using an installation
      ferred to data acquisition device 106a for purposes of storing           module. Portable wireless data transfer and display device
      a copy of the file at data acquisition device 106a or otherwise          112 may also be configured to store information, such as the
      updating an older version of the file stored at data acquisition         vehicle data, driver information, driver communications, pro-
      device 106a. After the current version of the driver summary             cessed data, electronic reports, and remote network device
      electronic report or other data file is stored at both portable     10   updates via memory.
      wireless data transfer and display device 112a and data acqui-              In different examples, portable wireless data transfer and
      sition device 106a, the driver summary electronic report or              display device 112 may receive configuration updates repre-
      other data file may be exported via data output port 302 of the          senting relatively simple updates; e.g., an update to conform
      driver summary electronic report or other data file. The opera-          to a change in goverrnnent regulation. In other examples,
      tion for transferring the driver summary electronic report or       15   portable wireless data transfer and display device 112 may
      other data file to computer device 150 or to portable storage            receive more complex updates, such as software updates that
      device 152 may be an automatic process that requires no                  provide additional functionality or provide improved service
      further user input on portable wireless data transfer and dis-           in another manner.
      play device 112a and data acquisition device 106a. For                      Portable wireless data transfer and display device 112 may
      example, after the initial user input on the control button 306     20   also receive configuration updates for data acquisition
      of user interface 208, the driver summary electronic report or           devices 106. For example, portable wireless data transfer and
      other data file may be automatically transferred via data out-           display device 112a may receive a configuration updates for
      put port 302 upon a proper connection with computer device               data acquisition devices 106 and then forward the update to its
      150 or to portable storage device 152. As such, the driver or            associated data acquisition device 106a. Such an update may
      the inspector 154 may plug the inspector's device 150 or 152        25   represent a firmware update for the data acquisition devices
      into the communication port 302 either before or after the               106. In different examples, such a firmware update result in
      driver activates the user control button 306, in which case a            the data acquisition device 106 receiving different and/or
      copy of the driver summary electronic report from data acqui-            additional information from the vehicle's ECM. Firmware
      sition device 106a is transferred via data output port 302 to            updates for data acquisition devices 106 may otherwise
      the inspector's device 150 or 152. When finished, the inspec-       30   changing the manner in which the data acquisition device 106
      tor's device 150 or 152, with the driver summary electronic              interacts with either the ECM or portable wireless data trans-
      report or other data file stored in the memory thereof, may              fer and display devices or otherwise alter the manner in which
      then be disconnected from the communications port 302 and                data acquisition devices 106 process data.
      used by vehicle inspector 154.                                              As shown in FIG. 4A, portable wireless data transfer and
         Referring now to FIGS. 4A-4B, portable wireless data             35   display device 112 includes user interface screen 402 config-
      transfer and display device 112, which may represent one of              ured to present driver duty information for display during
      portable wireless data transfer and display devices 112a-                operation of the vehicle. In some implementations, portable
      112c, may provide the user interface for a corresponding one             wireless data transfer and display device 112 may be any one
      of data acquisition devices 106a-106c as described with                  of the portable wireless data transfer and display devices
      respect to FIGS. 1-3. Portable wireless data transfer and dis-      40   112a-112c depicted in FIG. 1, and user interface 402 screen
      play device 112 may also be configured to display informa-               may be accessed from a menu selection on user interface 208
      tion gathered from the devices shown in FIG. 1 such as data              (FIG. 2).
      acquisition device 106a-106c or control center 104. This                    In this example, user interface 402 includes driver name
      includes vehicle data, driver information, processed data, and           display area 404, which displays the name of the driver or
      driver communications. For example, the short-ranged com-           45   other driver information associated with driver. Such driver
      munication module utilized by the portable wireless data                 information may be input into portable wireless data transfer
      transfer and display device may be configured to wirelessly              and display device 112 or selected from a list displayed by
      receive data from a data acquisition device when the data is             portable wireless data transfer and display device 112, and the
      mounted within the vehicle and the portable wireless data                driver information may be used in generating the aforemen-
      transfer and display device is in close proximity to the data       50   tioned driver summary electronic report.
      acquisition device. Driver information may be input by the                  Still referring to FIG. 4A, a collection of status indicators
      user via the user interface.                                             406a-406d provides visual indications of several operational
         Furthermore, portable wireless data transfer and display              parameters of portable wireless data transfer and display
      device 112 may function to send data, using a communication              device 112 and/or an associated data acquisition device, e.g.,
      module to send vehicle data and driver information to a             55   data acquisition device 106a-106c. For example, status indi-
      remote network device at predetermined times. Portable                   cator 406a may display a visual indication of whether por-
      wireless data transfer and display device 112 may also be                table wireless data transfer and display device 112 is con-
      configured to wirelessly communicate vehicle data, driver                nected to transceiver 122 of FIG. 1 by one of communication
      information, and electronic reports with at least one remote             links 120a-120c. Status indicator 406b may display a visual
      network device or other portable wireless data transfer and         60   indication of whether portable wireless data transfer and dis-
      display device at predetermined times via the communication              play device 112 is connected to its associated data acquisition
      module. Additionally, portable wireless data transfer and dis-           device 106a-106c by one of Bluetooth connections 114a-
      play device 112 may use the communication module to:                     114c. Status indicator 406c may display a visual indication of
      receive processed data from the remote network device using              whether portable wireless data transfer and display device
      the long-range wireless network, send driver communica-             65   112 is receiving GPS signals 108 from GPS satellites 110.
      tions using the communication module to one or more other                Status indicator 406d may display a visual indication of
      portable wireless data transfer and display devices, send                whether portable wireless data transfer and display device




                                                                  Exhibit 1
                                                                  Page 031
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.169 Page 33 of 189




                                                             US 9,262,934 B2
                                     21                                                                       22
      112 is connected to an associated ECM, such when data                     may have an upper limit of"70 hours" in this example. When
      acquisition device 106a is connected to the ECM 206 of FIG.               the driver's total drive time in indicator 424 exceeds the upper
      2 by data bus 204.                                                        limit, the indicator may change colors, for example, to a red
         In some examples, download button 408 is provided by                   color to warn the driver of the violation.
      user interface 402 to accept user input indicative of a com-                 As shown in FIG. 4B, portable wireless data transfer and
      mand to initiate a transfer of data from the associated data              display device 112 may provide another user interface screen
      acquisition device 106 (FIG. 3) unit to an external storage               450 that depicts a summary of the driver's duty log. In some
      device, such as computer device 150 or portable storage                   examples, the summary information provided in this user
      device 152 as described previously discussed in the descrip-              interface screen 450 may be employed in the driver summary
      tion of FIG. 3. Accordingly, the download button 408 may             10   electronic report that is generated by portable wireless data
      initiate a set of operations in which particular data files stored        transfer and display device 112 for purposes of sharing with
      on portable wireless data transfer and display device 112 are             the aforementioned inspector 154 (FIG. 3). In some imple-
      copied to data acquisition device 106 or otherwise used to                mentations, the user interface screen 450 may be accessed
      update with similar files previously stored on data acquisition           from a menu selection on user interface 208 (FIG. 2).
      device 106. From there, one or more data files may be                15      User interface 450 in this example includes an electronic
      exported via data output port 302 as previously described in              duty log represented by time chart 452. Time chart 452 pro-
      connection with FIG. 3. As such, the download button 408                  vides a convenient visualization of the driver's status, e.g., on
      may operate similarly to the previously described control                 duty, off duty, driving, sleeper berth, over a selected period of
      button 306 (FIG. 3).                                                      time. Date indicator area 454 displays the date associated
         In addition, user interface 402 provides a number of inputs       20   with the information presented by time chart 452. A time
      for the driver to alter his or her driver information, thereby            indicator area 456 displays the times associated with the
      affecting the driver's hours of service and the aforementioned            information presented by time chart 452. A time interval area
      driver summary electronic report. For example, the driver                 458 displays the elapsed time durations associated with the
      may interact with user control 410a to indicate that he or she            various statuses presented by time chart 452.
      is in an "off duty" status. The driver may interact with user        25      A status area 460 displays the driver's current status or the
      control 410b to indicate that he or she is in a "sleeper berth"           status presented by time chart 452. In some implementations,
      status, e.g., the driver is resting in a sleeper unit associated          the status area 460 may include time information, status infor-
      with his vehicle. The driver may interact with user control               mation, location information, a remark, and (optionally) the
      410c to indicate that he or she is operating his vehicle. The             driver's name or other identification information. In some
      driver may interact with user control 410dto indicate that he        30   implementations, the remark may be selected from a collec-
      or she is in an "on duty" status even when he or she is not               tion of predefined remarks, e.g., "fueling," "breakdown,"
      driving the vehicle, e.g., inspecting the vehicle or performing           "loading," "unloading." In some implementations, the remark
      other on-duty tasks. In some implementations, user controls               may be entered by the driver. For example, the driver may
      41 0a-41 Od may change their visual appearance to indicate the            need to enter a remark that is not described by a predefined
      status currently selected by the driver. For example, user           35   remark, e.g., "helping a motorist."
      control 410a may be displayed with a brighter color than user                The driver may interact with a user control 470 to cause
      controls 410b-410d when the driver is in an "off duty" status.            time chart 452 to display the duty status over a period of one
         Still referring to FIG. 4A, interface 402 of portable wireless         day or other predetermined time interval of data on time chart
      data transfer and display device 112 may also display indica-             452. The driver may interact with user control 472 to cause
      tors related to the driver's hours of service. For example,          40   time chart 452 to display a one hour or other predetermined
      indicator 412 displays the amount of time the driver has left             time interval of data on time chart 452. The driver may inter-
      before he or she is in violation of a predetermined drive time            act with a user control 474 to cause user interface 450 to
      limit. Indicator 414 displays the amount of time the driver has           present additional user controls that the driver may use to
      left before he or she is in violation of a predetermined on duty          enter remark information that may be associated with one or
      time limit. Indicator 416 displays the consecutive amount of         45   more of the driver's statuses.
      time the driver has been off duty.                                           In some examples, all or a portion of driver interaction with
         Additionally, indicator 420 displays the amount of drive               portable wireless data transfer and display device 112 may be
      time the driver has accrued in a given day, which has an upper            locked out if the vehicle is in motion. For example, one or
      limit of" 11 hours" of total drive time before he or she is in            more features of user interfaces 402, 450 may be unavailable
      violation of a predetermined drive time limit. Thus, the time        50   to the driver if portable wireless data transfer and display
      values in indicators 412 and 420 may add up to the maximum                device 112 determines the vehicle is in motion. In some cases,
      drive time limit ("11 hours"). When the driver's total drive              portable wireless data transfer and display device 112 may
      time in indicator 420 exceeds the upper limit, the indicator              interact with the driver only via audible communications such
      may change colors, for example, to a red color to warn the                as warning signals or voice communications while the vehicle
      driver of the violation. Optionally, an indicator 422 displays       55   is in motion. Portable wireless data transfer and display
      the amount of on-duty time the driver has accrued in a given              device 112 may determine the vehicle is in motion via vehicle
      day, which has an upper limit of"14 hours" of total on-duty               data from the corresponding data acquisition device 106, or
      time before he or she is in violation of a predetermined on-              by other means, such as a GPS module within portable wire-
      duty time limit. Thus, the time values in indicators 422 and              less data transfer and display device 112 or from control
      414 may add up to the maximum on-duty time limit, e.g., "14          60   center 104 (FIG. 1).
      hours." When the driver's total drive time in indicator 422                  FIG. 5 is a flowchart illustrating a process 500 for commu-
      exceeds the upper limit, the indicator may change colors, for             nicating an electronic report or other data from a data acqui-
      example, to a red color to warn the driver of the violation.              sition device via an external storage device. In one example,
      Further, an indicator 424 displays the amount of total on-duty            the techniques of FIG. 5 may be performed to transfer an
      time the driver has accrued in a period of consecutive days,         65   electronic report from a data acquisition device, such as unit
      such as "8 days" for example. In this example, the total                  106a depicted in FIG. 3, to an external computer or storage
      on-duty time the driver has accrued in an eight-day period                device, such as the inspector's device 150 or 152 depicted in




                                                                   Exhibit 1
                                                                   Page 032
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.170 Page 34 of 189




                                                            US 9,262,934 B2
                                    23                                                                       24
      FIG. 3. Process 500 may include an operation 510 in which a              directly to a temporarily connected external computer device
      driver summary electronic report, e.g., a summary of duty                150, e.g., a notebook computer, or a portable storage device
      report, is held in the memory module of a portable wireless              152, e.g., a USB thumb drive, a portable hard drive, provided
      data transfer and display device, e.g., portable wireless data           by a vehicle inspector 154, e.g., a law enforcement official, a
      transfer and display device 112a-112c depicted in FIG. 1. For            regulatory inspector, or the like.
      example, data acquisition device 106a may collect the vehicle               Process 500 may include operation 560 in which a signal is
      data over a period of time when a particular driver is using             automatically received by the data acquisition device indicat-
      vehicle 102a, and data acquisition device 106a may periodi-              ing that the USB connection to the portable external unit is
      cally transfer this vehicle data to the corresponding portable           removed. For example, the USB connection device 304 (FIG.
      wireless data transfer and display device 112a linked thereto       10   3) may be removed from data acquisition device 106a. When
      via Bluetooth connection 114a. Portable wireless data trans-             a USB device (sometimes referred to as a slave) is connected
      fer and display device 112a may access the vehicle data along            to or disconnected from a USB host, e.g., data acquisition
      with other driver information, e.g., driver identification infor-        device 106a, there is a change on these USB data lines. It is
      mation and the like, so as to generate the driver summary                this change that the USB host may use to automatically detect
      electronic report for storing on the memory of portable wire-       15   that a device has been connected or removed.
      less data transfer and display device 112a.                                 FIG. 6 is flowchart illustrating process 600 for using a
         Process 500 may also include an operation 520 in which a              portable wireless data transfer and display device to transmit
      wireless communication from the portable wireless data                   data to a network device. In some examples, process 600 may
      transfer and display device, e.g., portable wireless data trans-         be performed to communicate a driver summary electronic
      fer and display device 112a, is received to indicate that the       20   report via a cellular link established by a portable wireless
      electronic report, e.g., the driver summary electronic report,           data transfer and display device, e.g., portable wireless data
      is approved for exporting from the data acquisition device.              transfer and display device 112a depicted in FIG. 3. Process
      For example, the driver may activate the user control button             600 may include an operation 610 in which vehicle data is
      306 as depicted in FIG. 3 so that portable wireless data trans-          wirelessly received at the portable wireless data transfer and
      fer and display device 112a may prepare data acquisition            25   display device from a data acquisition device mounted in a
      device 106a for exporting the electronic report, e.g., the driver        vehicle. For example, data acquisition device 106a may col-
      summary electronic report.                                               lect the vehicle data over a period of time when a particular
         At operation 530 in process 500, the electronic report is             driver is using vehicle 102a, and data acquisition device 106a
      also stored in a memory module of a data acquisition device,             may transfer this vehicle data to the corresponding portable
      which is wirelessly linked to the portable wireless data trans-     30   wireless data transfer and display device 112a linked thereto
      fer and display device. For example, the electronic report,              via Bluetooth connection 114a.
      e.g., the driver summary electronic report, may be wirelessly               In operation 620, an electronic report, e.g., the driver sum-
      communicated via the Bluetooth link 114a from portable                   mary electronic report, is stored in a memory module of a
      wireless data transfer and display device 112a to data acqui-            handheld portable wireless data transfer and display device,
      sition device 106a. This operation 530 may be performed in          35   which is in wireless communication with the data acquisition
      response to operation 520. It should be understood from the              device, with other portable wireless data transfer and display
      description herein that process 500 might be achieved by                 devices, and with other remote computer systems. For
      performing operation 530 either before or after the operation            example, portable wireless data transfer and display device
      520. If operation 530 is performed before operation 520, then            112a may access the vehicle information along with other
      operation 520 may cause portable wireless data transfer and         40   driver information, e.g., driver identification information and
      display device 112a to update the electronic report, e.g., the           the like, so as to generate the driver summary electronic report
      driver summary electronic report, stored on data acquisition             for storing on the memory of portable wireless data transfer
      device 106a with a more recent version of the file.                      and display device 112a.
         At operation 540, the data acquisition device removably                  The process may also include operation 630 in which a
      receives a USB connection device at a USB port arranged             45   cellular connection is established to a network for communi-
      along the housing of the data acquisition device. For example,           cation between the portable wireless data transfer and display
      as previously described in connection with FIG. 3, data acqui-           device, in this example, a control center. For example, por-
      sition device 106a may be equipped with a USB port 302 that              table wireless data transfer and display device 112a may
      is configured to removably receive the USB connector 304                 establish the wireless connection 120a with transceiver 122,
      from an inspector's portable computer 150 or portable star-         50   which is in communication with control center 104 through
      age device 152. In such circumstances, the vehicle inspector             the base station 124 and the network 130.
      154 may conveniently plug the external computer device 150                  In operation step 640, the electronic report, e.g., the driver
      or portable storage device 152 into the USB port 302 provided            summary electronic report, is transmitted from a portable
      by data acquisition device 106a to facilitate a transfer of the          wireless data transfer and display device to the control center.
      requested data from data acquisition device 106a.                   55   For example, the electronic report and other data related to the
         Process 500 may also include operation 550 in which the               driver or vehicle.
      electronic report, e.g., the driver summary electronic report,              FIG. 7 is a block diagram of computing devices 700, 750
      is automatically transferred via the USB port of the data                that may be used to implement the systems and methods
      acquisition device to a portable external unit. For example, in          described in this document, either as a client or as a server or
      response to the user input at operation 520 and the receipt of      60   plurality of servers. Computing device 700 is intended to
      the USB connection device at operation 540, the driver sum-              represent various forms of network devices, such as laptops,
      mary electronic report may automatically transferred via the             desktops, workstations, personal digital assistants, servers,
      USB port 302 the inspectors device 150 or device 152 without             blade servers, mainframes, and other appropriate computers.
      any further user input at data acquisition device 106a or its            Computing device 750 is intended to represent various forms
      corresponding portable wireless data transfer and display           65   of portable wireless data transfer and display device, such as
      device 112a. As such, data acquisition device 106a may be                personal digital assistants, cellular telephones, smartphones,
      configured to output the driver summary electronic report                tablets, laptops and other similar computing devices. The




                                                                  Exhibit 1
                                                                  Page 033
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.171 Page 35 of 189




                                                           US 9,262,934 B2
                                   25                                                                      26
      components shown here, their connections and relationships,            computing device 700, 750, and an entire system may be
      and their functions, are merely exemplary only, and changes            made up of multiple computing devices 700, 750 communi-
      may be made to these examples within the spirit of this                cating with each other.
      disclosure.                                                               A network device exemplified in FIG. 7 may also be con-
         Computing device 700 includes a processor 702, memory               figured to receive vehicle data, driver information, and driver
      704, a storage device 706, a high-speed interface 708 con-             communications, at pre-determined times, from at least one
      necting to memory 704 and high-speed expansion ports 710,              portable wireless data transfer and display device. This
      and a low speed interface 712 connecting to low speed bus              includes those portable wireless data transfer and display
      714 and storage device 706. Each of the components 702,                devices 750, which may transmit the data through a long-
      704, 706, 708, 710, and 712, are interconnected using various     10   range wireless network. The network device may then store
      busses, and may be mounted on a common motherboard or in               the vehicle data, the driver information, and the driver com-
      other manners as appropriate. The processor 702 may process            munications in memory 706. The network device may be
      instructions for execution within the computing device 700,            configured to process any of the vehicle data, the driver infor-
      including instructions stored in memory 704 or on storage              mation, and the driver communications within the memory
      device 706 to display graphical information for a GUI on an       15   706 into summary electronic reports via the processor 702.
      external input/output device, such as display 716 coupled to           The network device may then use the network communica-
      high speed interface 708. In other implementations, multiple           tion module to send the vehicle data, the driver information,
      processors and/or multiple buses may be used, as appropriate,          the driver communication, and the summary electronic
      along with multiple memories and types of memory. Also,                reports at least one portable wireless data transfer and display
      multiple computing devices 700 may be connected, with each        20   device via the long-range wireless network. In part to assist
      device providing portions of the necessary operations, e.g., as        the user, the network device may also present the vehicle data,
      a server bank, a group of blade servers, or a multi-processor          driver information, driver communication, electronic report
      system.                                                                to the user using the display 716.
         Memory 704 stores information within the computing                     Furthermore, the network device may also upload any of
      device 700. In one implementation, memory 704 is a com-           25   the vehicle data, the driver information, the driver communi-
      puter-readable medium. In an implementation, memory 704                cations, or the summary electronic reports to a website (not
      is a volatile memory unit or units. In another implementation,         shown) using a website communication module. This website
      memory 704 is a non-volatile memory unit or units.                     may be used to conveniently present information to the any
         Storage device 706 is capable of providing mass storage for         interested parties, such as the drivers, the cargo owners, the
      the computing device 700. In one implementation, storage          30   companies the drivers are working for, or for the network
      device 706 is a computer-readable medium. In various differ-           device operators themselves. The user may also find it helpful
      ent implementations, storage device 706 may be a floppy disk           to use a configuration of the network device that presents
      device, a hard disk device, an optical disk device, or a tape          vehicle data, driver information, driver communications, and
      device, a flash memory or other similar solid state memory             electronic reports on the display 716. Such a display may
      device, or an array of devices, including devices in a storage    35   allow programmable categories and subgroups including of
      area network or other configurations. The computer program             particular drivers, vehicles, and companies to allow for cus-
      product contains instructions that, when executed, perform             tomization of the display 716 presented to the user.
      one or more methods, such as those described above. The                   The network device may also be used to update the con-
      information carrier is a computer- or machine-readable                 figurations of various portable wireless data transfer and dis-
      medium, such as memory 704, storage device 706, or                40   play devices units such as 750, 780, and 782. This may also be
      memory on processor 702.                                               done using the network communication module. Examples of
         High-speed controller 708 manages bandwidth-intensive               updates include communication or interface updates of the
      operations for the computing device 700, while low-speed               portable wireless data transfer and display device. In different
      controller 712 manages lower bandwidth-intensive opera-                examples, configuration updates may represent relatively
      tions. Such allocation of duties is exemplary and could be        45   simple updates; e.g., an update to conform to a change in
      changed in other examples. In one implementation, high-                government regulation. In other examples, configuration
      speed controller 708 is coupled to memory 704, display 716,            updates may be more complex, such as software updates that
      e.g., through a graphics processor or accelerator, and to high-        provide additional functionality or provide improved service
      speed expansion ports 710, which may accept various expan-             in another manner. In further examples, configuration updates
      sion cards (not shown). In the implementation, low-speed          50   may represent firmware updates for data acquisition devices.
      controller 712 is coupled to storage device 706 and low-speed          In different examples, such a firmware update result in a data
      expansion port 714. The low-speed expansion port, which                acquisition device receiving different and/or additional infor-
      may include various communication ports, e.g., USB, Blue-              mation from a vehicle's ECM. Firmware updates for data
      tooth, Ethernet, wireless Ethernet, may be coupled to one or           acquisition devices may otherwise changing the manner in
      more input/output devices, such as a keyboard, a pointing         55   which a data acquisition device interacts with either the ECM
      device, a scanner, or a networking device such as a switch or          or portable wireless data transfer and display devices or oth-
      router, e.g., through a network adapter.                               erwise alter the manner in which data acquisition devices
         The computing device 700 may be implemented in a num-               process data.
      ber of different forms, as shown in the figure. For example, it           The various networks used by the network device, includ-
      may be implemented as a standard server 720, or multiple          60   ing the long-range wireless networks, may be configured to
      times in a group of such servers. It may also be implemented           utilize the Internet for convenience or otherwise. The network
      as part of a rack server system 724. In addition, it may be            device may further send stored vehicle data, driver informa-
      implemented in a personal computer such as a laptop com-               tion, driver communications, and driver electronic reports to
      puter 722. Alternatively, components from computing device             other remote computers using a management communication
      700 may be combined with other components in a portable           65   module (not shown in FIG. 7). This may be done because
      wireless data transfer and display device (not shown), such as         among other reasons for reasons including allowing third
      device 750. Each of such devices may contain one or more of            parties to view the information.




                                                                Exhibit 1
                                                                Page 034
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.172 Page 36 of 189




                                                            US 9,262,934 B2
                                    27                                                                      28
         For instances where the network device is desired to serve           graphical and other information to a user. The control inter-
      as a database for information it may be further configured to           face 758 may receive commands from a user and convert them
      expand upon the above storing and sharing of information.               for submission to the processor 752. In addition, an external
      The network device may utilize the communication module                 interface 762 may be provide in communication with proces-
      to receive vehicle data and driver information, at predeter-            sor 752, so as to enable near area communication of device
      mined times, such as at real-time or at intervals that approxi-         750 with other devices. External interface 762 may provide,
      mate real-time, from a plurality of portable wireless data              for example, for wired communication, e.g., via a docking
      transfer and display devices via a long-range wireless net-             procedure, or for wireless communication, e.g., via Bluetooth
      work. The network device may then store the vehicle data and            or other such technologies.
      driver information in memory 706. To give the network              10      The memory 764 stores information within the portable
      device access to data throughout periods of time, it may then           wireless data transfer and display devices 750. In one imple-
      successively store any updates of the vehicle data and the              mentation, the memory 764 is a computer-readable medium.
      driver information in memory 706 for each of the plurality of           In one implementation, the memory 764 is a volatile memory
      portable wireless data transfer and display devices, such as            unit or units. In another implementation, the memory 764 is a
      device 782, 780 and 750. This data may be stored, at prede-        15   non-volatile memory unit or units. Expansion memory 774
      termined times, such as at real-time or at intervals that               may also be provided and connected to device 750 through
      approximate real-time, when the communication module                    expansion interface 772, which may include, for example, a
      receives the vehicle data and the driver information from the           SIMM card interface. Such expansion memory 77 4 may pro-
      plurality of portable wireless data transfer and display devices        vide extra storage space for device 750, or may also store
      providing the information. The network device may than             20   applications orotherinformation for device 750. Specifically,
      receive data requests for vehicle data and driver information           expansion memory 77 4 may include instructions to carry out
      from one of more remote computer devices, such as from the              or supplement the processes described above, and may
      owners of cargo, driving companies, etc. This data may be               include secure information also. Thus, for example, expan-
      received by using a communication module and further sent               sion memory 774 maybe provide as a security module for
      using the communication module through any network used            25   device 750, and may be progranimed with instructions that
      by the network device and the remote computer devices (not              permit secure use of device 750.
      shown). In the same fashion as with the vehicle data and                   The memory 764 may include for example, flash memory
      driver information above, the network device may be config-             and/or MRAM memory, or other tangible mediums. The
      ured to receive driver communications from the plurality of             computer program product contains instructions that, when
      portable wireless data transfer and display devices, store in      30   executed, perform one or more methods, such as those
      memory, and send the driver communications to remote com-               described above. In one or more examples, the functions
      puter devices. Similarly, the network device may be config-             described may be implemented in hardware, software, firm-
      ured to receive driver electronic reports from a computer               ware, or any combination thereof. If implemented in soft-
      device using the communication module and communicating                 ware, the functions may be stored on or transmitted over a
      using a network. The network device may then store the             35   computer-readable medium and executed by a hardware-
      s=ary electronic reports in the memory 706 and succes-                  based processing unit. Computer-readable media may
      sively store of updates of the summary electronic reports in            include computer-readable storage media, which corre-
      the memory 706. These driver electronic reports may then be             sponds to a tangible medium such as data storage media, or
      sent using the communication module, with the driver elec-              communication media including any medium that facilitates
      tronic reports corresponding to the data request sent from the     40   transfer of a computer program from one place to another. In
      remote computer device through the network.                             this manner, computer-readable media generally may corre-
         The computing device 750 is an example of a portable                 spond to (1) tangible computer-readable storage media which
      wireless data transfer and display device. The computing                is non-transitory or (2) a communication medium such as a
      device 750 may include a processor 752, memory 764, an                  signal or carrier wave. Data storage media may be any avail-
      input/output device such as a display 754, a communication         45   able media that can be accessed by one or more computers or
      interface 766, and a transceiver 768, among other compo-                one or more processors to retrieve instructions, code and/or
      nents. The portable wireless data transfer and display device           data structures for implementation of the techniques
      750 may also be provided with a storage device, such as a               described in this disclosure.
      microdrive or other device, to provide additional storage.                 By way of example, and not limitation, such computer-
      Each of the components 750, 752, 764, 754, 766, and 768, are       50   readable storage media can comprise RAM, ROM,
      interconnected using various buses, and several of the com-             EEPROM, CD-ROM or other optical disk storage, magnetic
      ponents may be mounted on a common motherboard or in                    disk storage, or other magnetic storage devices, flash
      other manners as appropriate.                                           memory, or any other medium that can be used to store
         The processor 752 may process instructions for execution             desired program code in the form of instructions or data
      within the computing device 750, including instructions            55   structures and that can be accessed by a computer.
      stored in the memory 764. The processor may also include                   Instructions may be executed by one or more processors,
      separate analog and digital processors. The processor may               such as one or more digital signal processors (DSPs ), general
      provide, for example, for coordination of the other compo-              purpose microprocessors, application specific integrated cir-
      nents of the device 750, such as control of user interfaces,            cuits (ASICs), field programmable logic arrays (FPGAs), or
      applications run by device 750, and wireless communication         60   other equivalent integrated or discrete logic circuitry. Accord-
      by device 750.                                                          ingly, the term "processor," as used herein may refer to any of
         Processor 752 may communicate with a user through con-               the foregoing structure or any other structure suitable for
      trol interface 758 and display interface 756 coupled to a               implementation of the techniques described herein. In addi-
      display 754. The display 754 may be, for example, a TFT                 tion, in some aspects, the functionality described herein may
      LCD display or an OLED display, or other appropriate dis-          65   be provided within dedicated hardware and/or software mod-
      play technology. The display interface 756 may comprise                 ules. Also, the techniques could be fully implemented in one
      appropriate circuitry for driving the display 754 to present            or more circuits or logic elements.




                                                                 Exhibit 1
                                                                 Page 035
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.173 Page 37 of 189




                                                             US 9,262,934 B2
                                    29                                                                       30
         The techniques of this disclosure may be implemented in a                To provide for interaction with a user, the systems and
      wide variety of devices or apparatuses, including a wireless             techniques described here may be implemented on a com-
      handset, an integrated circuit (IC) or a set ofICs (e.g., a chip         puter having a display, e.g., a CRT (cathode ray tube) or LCD
      set). Various components, modules, or units are described in             (liquid crystal display) monitor, for displaying information to
      this disclosure to emphasize functional aspects of devices               the user and a keyboard and a pointing device, e.g., a mouse
      configured to perform the disclosed techniques, but do not               or a trackball, by which the user may provide input to the
      necessarily require realization by different hardware units.             computer. Other kinds of devices may be used to provide for
      Rather, various units may be combined in a hardware unit or              interaction with a user as well; for example, feedback pro-
      provided by a collection of interoperative hardware units,          10   vided to the user may be any form of sensory feedback, e.g.,
      including one or more processors as described above, in con-             visual feedback, auditory feedback, or tactile feedback, and
      junction with suitable software and/or firmware.                         input from the user may be received in any form, including
         Device 750 may communicate wirelessly through commu-                  acoustic, speech, or tactile input.
      nication interface 766, which may include digital signal pro-               The systems and techniques described here may be imple-
      cessing circuitry where necessary. Communication interface          15   mented in a computing system that includes a back end com-
      7 66 may provide for communications under various modes or               ponent, e.g., as a data server, or that includes a middleware
      protocols, such as GSM voice calls, SMS, EMS, or MMS                     component, e.g., an application server, or that includes a front
      messaging, CDMA, TDMA, PDC, WCDMA, CDMA2000,                             end component, e.g., a client computer having a graphical
      or GPRS, among others. Such communication may occur, for                 user interface or a Web browser through which a user may
      example, through radio-frequency transceiver 768. In addi-          20   interact with an implementation of the systems and tech-
      tion, short-range communication may occur, such as using a               niques described here, or any combination of such back end,
      Bluetooth, WiFi, or other such transceiver (not shown). In               middleware, or front end components. The components of the
      addition, GPS receiver module 770 may provide additional                 system may be interconnected by any form or medium of
      wireless data to device 750, which may be used as appropriate            digital data communication, e.g., a communication network.
      by applications running on device 750.                              25   Examples of communication networks include a local area
         Portable wireless data transfer and display device 750 may            network ("LAN"), a wide area network ("WAN"), and the
      also communication audibly using audio codec 760, which                  Internet.
      may receive spoken information from a user and convert it to                The computing system may include clients and servers. A
      usable digital information. Audio codex 760 may likewise                 client and server are generally remote from each other and
      generate audible sound for a user, such as through a speaker,       30   typically interact through a communication network. The
      e.g., in a handset of device 750. Such sound may include                 relationship of client and server arises by virtue of computer
      sound from voice telephone calls, may include recorded                   programs running on the respective computers and having a
      sound, e.g., voice messages, music files, etc., and may also             client-server relationship to each other.
      include sound generated by applications operating on device                 FIG. 8 illustrates process 810 for a potential example of the
      750.                                                                35   portable wireless data transfer and display device, such as
         The computing device 750 may be implemented in a num-                 device 112a from FIG. 1. In this example, such a device may
      ber of different forms, as shown in the figure. For example, it          utilize a communication module that is configured to send
      may be implemented as a cellular telephone 780. It may also              location information to a network device, such as a network
      be implemented as part of a smartphone 782, personal digital             device of control center 104, through a long-range wireless
      assistant, or other similar mobile device.                          40   network, such as wireless network including wireless con-
         Various implementations of the systems and techniques                 nection 120a (812). The portable wireless data transfer and
      described here may be realized in digital electronic circuitry,          display device may also receive one or more work requests
      integrated circuitry, specially designed ASICs (application              from the network device through the long-range wireless
      specific integrated circuits), computer hardware, firmware,              network (814). The communication module may send or
      software, and/or combinations thereof. These various imple-         45   receive these communications at predetermined times. The
      mentations may include implementation in one or more com-                portable wireless data transfer and display device may then
      puter programs that are executable and/or interpretable on a             present the work request on its display (816). In response, a
      programmable system including at least one programmable                  driver may enter an input on the user interface and the por-
      processor, which may be special or general purpose, coupled              table wireless data transfer and display device may accept the
      to receive data and instructions from, and to transmit data and     50   input from a driver responding to the work request on the user
      instructions to, a storage system, at least one input device, and        interface (818).
      at least one output device.                                                 The portable wireless data transfer and display device may
         These computer programs (also known as programs, soft-                also be configured to automatically forward the driver's
      ware, software applications or code) include machine instruc-            response to the network device using the long-range wireless
      tions for a progrannnable processor, and may be implemented         55   network (820). In this manner, driver may respond to a net-
      in a high-level procedural and/or object-oriented program-               work device, for example, in order to inform the operator that
      ming language, and/or in assembly/machine language. As                   he/she is able or unable to abide by the work request. In
      used herein, the terms "machine-readable medium" "com-                   particular instances, the communication module may be fur-
      puter-readable medium" refers to any computer program                    ther configured to receive a modified route corresponding to
      product, apparatus and/or device, e.g., magnetic discs, optical     60   the work request from the network device through the long-
      disks, memory, Programmable Logic Devices (PLDs), used                   range wireless network. Therefore, upon acceptance of the
      to provide machine instructions and/or data to a program-                work request by the driver on the input, the portable wireless
      mable processor, including a machine-readable medium that                data transfer and display device may present the modified
      receives machine instructions as a machine-readable signal.              route through the display. This way a driver may accept a
      The term "machine-readable signal" refers to any signal used        65   work request, and automatically have the schedule in his/her
      to provide machine instructions and/or data to a program-                portable wireless data transfer and display device update to
      mable processor.                                                         accommodate the new schedule.




                                                                  Exhibit 1
                                                                  Page 036
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.174 Page 38 of 189




                                                            US 9,262,934 B2
                                    31                                                                      32
         FIG. 9 illustrates a process 830 for associating vehicle             may optionally be stored in memory of portable wireless data
      usage information with a driver using a portable wireless data          transfer and display device 112a (844). In some examples, the
      transfer and display device, such as device 112a from FIG. 1.           indication of the vehicle identification may represent a unique
      First vehicle data is wirelessly received at the portable wire-         identifier ofECM 202 and/or a unique identifier of data acqui-
      less data transfer and display device from a data acquisition           sition device 106a (FIG. 2).
      device mounted in a vehicle (832). For example, data acqui-                Portable wireless data transfer and display device 112a
      sition device 106a may collect the vehicle data over a period           may then receive an input from the driver and associates the
      of time when a particular driver is using vehicle 102a, and             driver input with the vehicle identification (846). For
      data acquisition device 106a may transfer this vehicle data to          example, portable wireless data transfer and display device
      the corresponding portable wireless data transfer and display      10   112a may access the vehicle information along with other
      device 112a linked thereto via Bluetooth connection 114a.               driver information, e.g., driver identification information and
         Portable wireless data transfer and display device 112a              the like, so as to generate the driver summary electronic report
      retrieves a driver identification, which may optionally be              for storing on the memory of portable wireless data transfer
      stored in memory of portable wireless data transfer and dis-            and display device 112a.
      play device 112a (834). In other examples, the driver may be       15      Association of the driver input with the vehicle identifica-
      identified by portable wireless data transfer and display               tion by portable wireless data transfer and display device
      device 112a in another manner, including but not limited to             112a prior to sending the driver input to control center 104
      driver input, e.g., password, and/or an electronic tag, such as         allows control center 104 to populate its database without
      an RF readable tag associated with the driver.                          needing to first associate the driver input with a vehicle.
         In any event, portable wireless data transfer and display       20   Further, because a unique identifier of the vehicle is used by
      device 112a associates the driver identification with the               portable wireless data transfer and display device 112a, the
      vehicle data (836). For example, portable wireless data trans-          association between the driver input and the vehicle may be
      fer and display device 112a may access the vehicle informa-             more accurate than with a system in which control center 104
      tion along with other driver information, e.g., driver identifi-        relies on driver assignments or other records to associate
      cation information and the like, so as to generate the driver      25   driver inputs and the vehicle.
      summary electronic report for storing on the memory of por-                Then in real-time, at a predetermined time, periodically or
      table wireless data transfer and display device 112a.                   otherwise, portable wireless data transfer and display device
         Association of the driver identification with the vehicle            112a forwards the driver input along with the associated
      data by portable wireless data transfer and display device              vehicle identification to a remote network device, such as a
      112a prior to sending the vehicle data to control center 104       30   device of control center 104 (848). The driver input along
      allows control center 104 to populate its database without              with the associated vehicle identification may optionally be
      needing to first associate the vehicle data with a driver. Fur-         packaged as a driver summary electronic report. The process
      ther, because the presence of portable wireless data transfer           may include establishing a cellular connection to a network
      and display device 112a or a driver input is used to identify           for communication between the portable wireless data trans-
      the driver, the association between the driver and the vehicle     35   fer and display device and the remote network device. For
      data may be more accurate than with a system in which                   example, portable wireless data transfer and display device
      control center 104 relies on driver assignnients or other               112a may establish the wireless connection 120a with trans-
      records to associate vehicle data with a driver.                        ceiver 122, which is in communication with control center
         Then in real-time, at a predetermined time, periodically or          104 through the base station 124 and the network 130.
      otherwise, portable wireless data transfer and display device      40      FIGS. 11-13 illustrates user interface 850 of a network
      112a forwards the vehicle data along with the associated                device, such as computing device 700 (FIG. 7). User interface
      driver identification to a remote network device, such as a             850 is shown in various states within FIGS. 11-13. A user of
      device of control center 104 (838). The vehicle data along              a network device may also be configured to manage custom-
      with the associated driver identification may optionally be             ers or subscribers by way of user interface 850. In one
      packaged as a driver summary electronic report. The process        45   example, a network communication module is configured to
      may include establishing a cellular connection to a network             receive vehicle data and driver information. This data may be
      for communication between the portable wireless data trans-             received at predetermined times, such as at real-time or at
      fer and display device and the remote network device. For               intervals that approximate real-time, from a plurality of por-
      example, portable wireless data transfer and display device             table wireless data transfer and display devices connected to
      112a may establish the wireless connection 120a with trans-        50   the network device by one or more long-range wireless net-
      ceiver 122, which is in communication with control center               work. The network communication module may be further
      104 through the base station 124 and the network 130.                   configured to receive subscriber information from one or
         FIG. 10 illustrates a process 840 for associating inputs of          more remote computing devices in a network. This subscriber
      driver information with vehicle data using a portable wireless          information associates one or more subscribers with the
      data transfer and display device, such as device 112a from         55   vehicle data and the driver information from a plurality of the
      FIG. 1. First, vehicle data is wirelessly received at the por-          portable wireless data transfer and display devices. The
      table wireless data transfer and display device from a data             remote computers may be, for example, corporate computers
      acquisition device mounted in a vehicle (842). For example,             used by individuals managing a fleet. The network commu-
      data acquisition device 106a may collect the vehicle data over          nication module may then be configured to receive a request
      a period of time when a particular driver is using vehicle 102a,   60   for vehicle data and driver information from a remote sub-
      and data acquisition device 106a may transfer this vehicle              scriber device (example, a company computer). The network
      data to the corresponding portable wireless data transfer and           device sends the vehicle data and driver information associ-
      display device 112a linked thereto via Bluetooth connection             ated with a subscriber according to the subscriber information
      114a.                                                                   received earlier by the remote computer. In this manner, for
         Portable wireless data transfer and display device 112a         65   example, a company may monitor their operations.
      receives an indication of the vehicle identification as part of            The network device may include a processor configured to
      the vehicle data. The indication of the vehicle identification          process the subscriber information, one or more of the vehicle




                                                                 Exhibit 1
                                                                 Page 037
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.175 Page 39 of 189




                                                            US 9,262,934 B2
                                    33                                                                      34
      data, and one or more of the driver data into a subscription               Search box 864 allows a user to search for a vehicle, driver
      report. This subscription report may compare the subscriber's           or address, which may or may not be depicted on map 862.
      vehicles data and driver's information with the number of               After a user enters a search term, map 862 may reposition to
      on-board-computer (OCB) subscriptions, driver subscrip-                 a new location in order to display the results of the search. In
      tions, or dual driver and OCB subscriptions.                            this way, a user can utilize search box 864 in one or more of
         The communication module may also be configured to                   a plurality of types of searches (e.g., vehicle, driver and/or
      receive a request for the subscription report from a remote             address), all of which are pertinent to fleet management. In
      subscriber device. The device may then provide the remote               some cases, departure address, current address and destina-
      subscriber device with the processed subscription report
                                                                         10   tion address may all be searchable parameters of the system.
      associated with the subscriber according the subscriber infor-
                                                                                 In the example shown in FIG. 11, user interface 850 allows
      mation. Furthermore, the network communication module
                                                                              for comparison and management of an interested party, for
      may be configured to receive vehicle data and driver infor-
                                                                              example, a company owning a fleet of vehicles. Such a net-
      mation, at predetermined times, such as at real-time or at
      intervals that approximate real-time, from a plurality of por-          work device may utilize a network communication module
      table wireless data transfer and display devices via a long-       15
                                                                              configured to receive vehicle data, driver information, and
      range wireless network. In this way, an up-to-date subscrip-            driver communications, at pre-determined times, from a plu-
      tion report may be created as the subscriber's vehicle data and         rality of portable wireless data transfer and display device
      driver information may be updating frequently.                          within a long-range wireless network. The network device
         A network device may also be configured to allow for                 may also be configured to store in memory the vehicle data,
      messaging. In some such examples, the network communi-             20   driver information, and driver communications. The network
      cation module is configured to receive vehicle data, driver             device may use a processor to process any of the vehicle data,
      information, and driver communications from a plurality of              the driver information, or the driver communication into sum-
      portable wireless data transfer and display devices. These              mary electronic reports. The vehicle data, the driver informa-
      communications may be received at predetermined times                   tion, the driver communication, and the summary electronic
      through a long-range wireless network. The network commu-          25   report may then be presented by the display to the user.
      nication module can also be configured to receive a network                One or more of the vehicle locations may also be tracked
      communication from one or more of the portable wireless                 for a period of time, which may be input by a user into the
      data transfer and display devices through the long-range wire-          interface, so that the vehicle(s) past, present, or future loca-
      less network. The network device may be configured to store             tions may be viewed on the display. In this manner, routes
      the vehicle data, driver information, driver communication,        30   may be viewed and assessed, among other functions. The user
      and the network communication in memory. In part to give                interface may also be configured to allow for selection of the
      the user a display of the information, the network device may           drivers presented, in order to send work requests to wireless
      be configured to present the vehicle data, driver information,          devices in use by the selection of the drivers presented. Such
      driver communication, and the network communications                    work requests may include shipments that need to be made or
      from the plurality of portable wireless data transfer and dis-     35   altered, and the user of the network device may use the dis-
      play devices to the user through a display. The network device          play and interface to assess which drivers might be able to
      can also be configured to accept user inputs of network com-            assist with delivery. The user may then contact the driver(s)
      munications using the user interface, possibility in response           on their portable wireless data transfer and display device
      to network communication received from the plurality of                 unit(s) to see if they can accept some or the entire work
      portable wireless data transfer and display devices. The           40   request using the network communication module. The net-
      device then may send network communications using the                   work device may also use the network communication mod-
      network communication module to the plurality of portable               ule configured to send any of the vehicle data, the driver
      wireless data transfer and display devices through the long-            information, the driver communication, and the summary
      range wireless network. These network communications may                electronic report one or more portable wireless data transfer
      include route, information, forms (business or govermnental,       45   and display devices in the long-range wireless network.
      for example, destination pictures, landmark pictures, signa-               FIG. 12 illustrates a user interface 850 of a network device,
      tures, and safety warnings.                                             such as computing device 700 (FIG. 7), presenting electronic
         FIG. 11 illustrates a user interface 850 of a network device,        driver scorecard 872 within of performance tab 870. In other
      such as computing device 700 (FIG. 7), presenting vehicle               examples, user interface 850 may be presented on a portable
      data, driver information, driver communication, and sum-           50   wireless data transfer and display device, such as computing
      mary electronic report of the plurality of vehicles in a real-          device 750 (FIG. 7).
      time by location display. As shown in FIG. 11, a plurality of              A network device may be configured to produce user inter-
      vehicles are indicated on street-view map 862 of fleet view tab         face 850 as shown on the example of FIG. 12 for the purposes
      860. Although map 862 is depicted as a street view map, in              of providing an electronic driver scorecard. This scorecard
      other examples, an aerial view map, a conceptual view, or          55   may be used, for example, by companies and individuals to
      another type of map view, may be used instead of or in                  analyze or compare safety and efficiency information of driv-
      addition to a street view map. Fleet view tab 860 further lists         ers and vehicles. In particular examples, the network device
      vehicle IDs and corresponding driver IDs in a location adja-            may be configured to receive vehicle data, driver information,
      cent to map 862.                                                        and driver communications through long-range communica-
         Fleet view tab 860 allows for selection of the vehicle.         60   tion network at predetermined times. These could be deliv-
      Selection of a vehicle on map 862 induced pop-up window                 ered to the network device from portable wireless display and
      863. A user to may send a work requests to wireless devices             transfer units, from remote computers, or from some other
      corresponding the vehicles shown in by either selecting one             source. The vehicle data, driver information, and the driver
      of the vehicles directly on map 862 or by accessing messaging           communications may then be stored in memory. The device
      tab 865. A user may also retrieve route information for the        65   may utilize a processor to process vehicle data, driver infor-
      vehicles shown by selection of the vehicle and clicking the             mation, and driver communications into an electronic driver
      appropriate link on pop-up window 863.                                  scorecard according to various safety and efficiency criteria.




                                                                 Exhibit 1
                                                                 Page 038
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.176 Page 40 of 189




                                                            US 9,262,934 B2
                                    35                                                                       36
      The electronic scorecard may include one or more alphanu-                a plurality of drivers may be listed according to their respec-
      merical ratings according to a user's selection of driver(s ). In        tive safety and efficiency ratings, or based on their overall
      the example shown on page 26, a single driver has been                   alphanumeric score.
      selected by the driver. The driver's overall fuel usage, number             As shown in FIG. 12, performance tab 870 illustrates news
      of stop idles and other criteria are given numerical ratings.            feed 874, which may present articles that are not intended
      Similarly, the driver as a whole is given a total rating for a           only for the user, such as industry-relevant information,
      selected period of time.                                                 weather reports or other information. In contrast, announce-
         Electronic driver scorecard 872 displayed in FIG. 12 is               ments 876, which is also shown in performance tab 870, may
      produced by the network device by processing vehicle data,               include information specifically intended for the user, such as
                                                                          10   internal company notifications or even messages uniquely
      driver information, and driver communications. Electronic
                                                                               addressed to the user. In addition, performance tab 870 also
      driver scorecard 872 includes an overall numeric rating 873,
                                                                               includes driver detail block 878. Driver detail block 878
      which represent a composite rating of multiple factors. In
                                                                               includes identification and status information for the driver
      other examples, an alphanumerical rating may be used. In                 evaluated by scorecard 872. Driver detail block 878 also
      different examples, the specified safety and efficiency criteria    15   includes a selectable "View Log" tab, which allows a user to
      may include any number of factors selected from a group                  view the driver's detailed logs, e.g., as shown in FIG. 13.
      consisting of: a fuel analysis; a speed analysis; a speeding                FIG. 13 illustrates a user interface of a network device,
      analysis; an accident analysis; a violations analysis, a hard            such as computing device 700 (FIG. 7), presenting a detailed
      brake analysis, a high-speed brake analysis, an idle analysis,           driving log 880 for a selected driver. In other examples, user
      a regulatory compliance analysis, an hours of driving analy-        20   interface 850 with detailed driving log 880 may be presented
      sis, a vehicle maintenance analysis, a cargo maintenance                 on a portable wireless data transfer and display device, such
      analysis, a corporate rule compliance analysis, a delivery               as computing device 750 (FIG. 7).
      history analysis, and a delivery time analysis. Any variety of              Driving log 880 includes a listing of the date, miles driven
      these factors could define a set or sub-set of factors used and          and total miles traveled (as with tandem driving). Driving log
      displayed by the system.                                            25   880 also includes a listing of driver and vehicle information
         In some examples, the factors may be selectable by the user           882 corresponding to driving log 880. Further, driving log
      so as to allow the driver scorecard to be adaptive and modi-             880 includes a timeline 884 that graphically represents the
      fiable by different users. In such examples, the alphanumeric            time the driver spent for different driver statuses. As
      score may be based on a sub-set of selected factors that are             examples, driver statuses may include "off duty," "sleeper
                                                                          30   birth," "driving," and "on duty." More detailed information
      selected by the user. Moreover, in still other examples,
                                                                               about the driver's activities for the day are included in events
      weights may be assignable to each selected factor. If weights
                                                                               listing 886. Events listing 886 lists specified events, such as
      are used, each factor may affect the overall alphanumeric
                                                                               driver status changes and other events in reverse chronologi-
      score of the driver, based at least in part on the weight
                                                                               cal order.
      assigned to the given factor. For example, the entire sub-set of    35      FIG. 14 illustrates a process 890 for generating an elec-
      selected factors may have a combined weighting equal to 1.0,             tronic driver scorecard, such as electronic driver scorecard
      and each factor may be assigned a default weight. The                    872 (FIG. 12). First, a network device, such as computing
      weights may be adjustable, and each adjustment to one of the             device 700 (FIG. 7), receiving vehicle data and driver infor-
      weights may result in a corresponding change to the other                mation via its network interface (892). For example, the net-
      weights in the subset so that the combined weighting always         40   work device may receive vehicle data and driver information
      equals 1.0. For example, six factors are selected, each factor           from one or more portable wireless data transfer and display
      may be assigned a default weight of 0.167. If the weight of              device, such as computing device 750 (FIG. 7). Then the
      one of the factors is considered by a user to be more impor-             network device stores the vehicle data and the driver infor-
      tant, then that weight may be adjusted by the user, say to 0.2.          mation with in memory (894).
      In this case, in response to adjusting the weight of one of the     45      The network device processes the vehicle data and the
      six factors from 0.167 to 0.25, the system may automatically             driver information into an electronic driver scorecard accord-
      adjust the weights of the other factors to 0.15 so that the              ing to specified safety and efficiency as described with respect
      weights of all of the selected factors combine to a total weight         to FIG. 12 (896). The network device may then present the
      of 1.0. In this way, both the factors used and the importance of         electronic driver scorecard to a user (898). For example, the
      each factor may be a customizable parameter in the system.          50   network device may then present the electronic driver score-
         In some examples, the computing device may compute                    card to a user via a display of the network device or via a web
      electronic driver scorecards for different group of drivers, and         module.
      an electronic driver scorecard may categorize the drivers                   FIG. 15 illustrates a process 900 for sending network com-
      according to a specified organizational grouping. In different           munications to selected drivers via the plurality of portable
      examples, the specified organizational grouping may include         55   wireless data transfer and display devices associated with
      one or more of a group consisting of: home office, a type of             those drivers via the long-range wireless network.
      driver, a type of vehicle, a type of cargo, a corporate entity, a           A user interface of a network device, such as computing
      goverrnnent entity, a nonprofit entity, a cooperative entity, a          device 700 (FIG. 7), is configured to allow for selection of the
      geographic location, a date of driver service, and a time of             drivers presented and is configured to accept user inputs of
      driver service. These groupings may also be selectable and          60   network communications via the user interface. For example,
      configurable so as to allow the user to customize the score-             user interface 850 may accept user inputs of network com-
      card.                                                                    munications via messaging tab 865 as described with respect
         In some examples, the computing device may evaluate                   to FIG.11.
      drivers within a fleet relative to one another according to the             A user of the network device selects one or more drivers or
      specified safety and efficiency criteria, and, based on the         65   vehicles (902). The user also inputs a network communica-
      evaluation, present a representation of the relative perfor-             tion via the user interface of the network device (904). In
      mances of the drivers within the fleet to a user. For example,           different examples, such network communications may




                                                                  Exhibit 1
                                                                  Page 039
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.177 Page 41 of 189




                                                             US 9,262,934 B2
                                     37                                                                       38
      include one or more of: route information, destination infor-             may be selectable. In these ways, the trip schedule that is
      mation such as pictures, signatures, forms, landmark pictures,            delivered to the driver can be made configurable to the user of
      safety warnings, work requests, route changes or other infor-             the system.
      mation.                                                                      The trip schedule shown by the display may include, for
         The network device then sends the network communica-                   example, the driver's current location, destinations for the
      tions to portable wireless data transfer and display devices              trip, the times when they are expected to reach their destina-
      associated with the selected drivers or vehicles via a long-              tion, a time remaining to complete route, a trip route, a trip
      range wireless network, such as a cellular network (906). The             map, a time for which the driver may remain on duty, and one
      portable wireless data transfer and display devices then                  or more safety graphics. In some examples, the portable wire-
      present the network communications (908).                            10   less data transfer and display device trip schedule may then be
         FIG. 16 illustrates portable wireless data transfer and dis-           displayed on one or more areas separate from the list of the
      play device 910, which displays user interface 912 presenting             driver communications or in replacement of message box
      a detailed driving log 880 for a selected driver. Portable                918, for example. Again, the actual factors used in the trip
      wireless data transfer and display device 910 is a network                schedule that is delivered to the driver can be made config-
      device, such as computing device 750 (FIG. 7).                       15   urable to the user of the system. A system administrator key or
         User interface 912 presents a variety of driver and vehicle            password may be required in order to make changes to the
      information for a commercial driver with a number of display              configuration of the system (e.g., to re-configure the score-
      boxes. In particular, user interface 912 includes driver infor-           card, to reconfigure the messages, to reconfigure the trip
      mation box 914, which displays driver identification for the              schedule, or to reconfigure other selectable and adaptable
      driver associated with portable wireless data transfer and           20   parameters of the system.
      display device 910. User interface 912 also includes driver                  In still other cases, however, some or the entire scorecard,
      hours of service box 916, which displays drive time, drive                messages and schedule can all be fixed and non-adaptable by
      time left and on duty time left for the driver associated with            users. For example it may be desirable to present a homog-
      portable wireless data transfer and display device 910.                   enous system to multiple users. In particular, it may be desir-
         User interface 912 further includes message box 918,              25   able to fix the factors and weights associated with the alpha-
      which presents a variety of messages to the driver associated             numeric score, in which case, a driver's relative score may be
      with portable wireless data transfer and display device 910.              determined across multiple drivers associated with multiple
      For example, such messages may include network commu-                     users. If the alphanumeric score were standardized across
      nications from a user of a remote networking device, such as              multiple users, a raw score may be accompanied or replaced
      computing device 700 (FIG. 7). The messages may also                 30   by a relative score that identifies the driver's relative perfor-
      include information useful for the driver, such as information            mance, as compared to other drivers. The relative score may
      relating to potential points of interest along the driver's route,        be relative to other drivers associated with a given user, or if
      e.g., gas stations and fuel prices, as well as informational              the factors (and weights if weights are used) are standardized
      warnings related to performance of the vehicle, e.g., sched-              across multiple users, the relative score could be presented
      uled or unscheduled maintenance issues, and informational            35   relative to drivers associated with multiple users, which may
      notices related to compliance with governmental or company                present a larger sample of drivers for comparison.
      regulations, such as information related to hours of service                 FIG. 17 illustrates a process 920 for presenting work
      and/or International Fuel Tax Association (IFTA) compli-                  requests to a commercial driver via a portable wireless data
      ance. Such messages may be ordered according to their likely              transfer and display device, such as portable wireless data
      importance, presented in reverse chronological order or              40   transfer and display device 910 (FIG. 16).
      ordered according to a driver's selection. The delivery and                  The portable wireless data transfer and display device pre-
      presentation of messages to the driver may be completely                  sents a network communication including the work request,
      automated and may be delivered only during times when the                 e.g., via message box 918 (922). The portable wireless data
      vehicle is stopped. In other examples, the user at the network            transfer and display device may then accept an input from a
      device may configure the automated messages, e.g., by select-        45   driver responding to the work request via the user interface
      ing the information type and/or the delivery times that mes-              (924). In some examples, the portable wireless data transfer
      sages are delivered to the driver. In some examples, message              and display device may facilitate a driver's response to the
      delivery may be limited to times when the vehicle is station-             work request with a single input, such as a button or touch-
      ary, e.g., to promote safety.                                             screen input.
         In some examples, portable wireless data transfer and dis-        50      The portable wireless data transfer and display device may
      play device 910 may configured to generate a trip schedule                forward the driver's response to the network device via the
      using at least one of vehicle data, driver information, and the           long-range wireless network (926). In the event that the driver
      driver communications. Portable wireless data transfer and                accepted the work request, the network device forwards an
      display device 910 may present in real-time, the trip schedule            indication a modified route for the driver (928). In some
      and the driver communications to the user via the display.           55   examples, the network device may send the modified route
      Such a trip schedule may optionally include one or more of                itself to the portable wireless data transfer and display device;
      the following details: the driver's current location, destina-            in other examples, the portable wireless data transfer and
      tions for the trip, times when they are expected to reach their           display device may calculate the modified route according to
      destination, a time remaining to complete route, a trip route,            updated route parameters and/or input from the driver or
      a trip map, a time for which the driver may remain on duty,          60   another user. The portable wireless data transfer and display
      and/or one or more safety graphics, such as warnings for road             device may then present the modified route via its display
      construction or other hazards. In some examples, the trip                 (929).
      schedule may be configurable by the user, e.g., allowing the                 In some examples, a portable wireless data transfer and
      user to select a sub-set of the factors listed above (or possibly         display device may provide limited functionality when it
      other factors). The set of selectable factors may include some       65   determines a vehicle is in operation or when it more specifi-
      or all of the factors listed above. In other cases, some factors          cally determines that its associated driver is operating a
      may be mandatory for any trip schedule, and other factors                 vehicle. A portable wireless data transfer and display device




                                                                   Exhibit 1
                                                                   Page 040
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.178 Page 42 of 189




                                                            US 9,262,934 B2
                                    39                                                                       40
      may determine the operational status of the vehicle and its              acquisition device so that the mobile communication device
      associated driver via GPS signals, vehicle information, driver           may be carried by the vehicle driver or other user outside of
      input, network communications or using any other informa-                the vehicle while the data acquisition device remains
      tion source provided to the portable wireless data transfer and          mounted inside the vehicle. Moreover, because the mobile
      display device as discussed herein or otherwise.                         communication device is portable relative to its respective
         In some examples, portable wireless data transfer and dis-            data acquisition device, the driver may view or input vehicle
      play device may communicate only via sound, e.g., it may                 or driver information on the user interface of the mobile
      interact with the driver using voice communications. In other            communication device both when the driver is seated inside
      examples, the portable wireless data transfer and display                the vehicle and when the driver positioned outside the vehicle
      device may not accept and driver input, but may nonetheless         10   in proximity thereto, e.g., while inspecting the exterior of the
      continue to display information, such as route information,              vehicle, refueling, or sitting in a nearby building. Further-
      driver information and/or vehicle information automatically.             more, the driver may communicate through the mobile com-
      In other examples, the portable wireless data transfer and               munication device with other devices connected to the net-
      display device may only provide important notifications. In              work while the mobile device and driver are out of proximity
      yet another example, the portable wireless data transfer and        15   required for short-range communication with the data acqui-
      display device may cease to interact when the vehicle is in              sition device.
      operation.                                                                  In some examples, a data acquisition device may be con-
         In some examples, the portable wireless data transfer and             figured to detect the particular type of communications pro-
      display device may adjust the parameters oflimited function-             tocol employed by the vehicle, and automatically adapt to the
      ality according to the location or other operational parameter      20   detected protocol in order to communicate with an engine
      of the vehicle, e.g., in order to comply with local regulations          control module of the vehicle. As such, the data acquisition
      and/or company policies.                                                 device may be installed in any one of a number of different
         In some examples, the systems and techniques described                types of vehicles, and the installer's act of connecting the data
      herein may provide one or more of the following benefits. As             acquisition device to the vehicle's engine control module may
      one example, a system for communicating vehicle informa-            25   prompt the control circuitry of the data acquisition device to
      tion may provide a data acquisition device mountable in a                automatically recognize the type of vehicle in which it is
      vehicle and a mobile communication device, e.g., a cellular              installed. In some examples, this protocol information may be
      phone that is configured to provide wireless communication               further transmitted to a mobile communication device or
      with the data acquisition device. As such, system may include            portable wireless data transfer and display device, which may
      a plurality of separately housed devices that are each config-      30   than communicate this information to other devices con-
      ured to output electronic reports in different manners.                  nected to the network.
         In some examples, a data acquisition device may be                       In some examples, a data acquisition device may house one
      equipped with an external data port, e.g., a USB connection              or more accelerometers therein so as to detect particular types
      port, so that the data acquisition device may output electronic          of vehicle movement, such as hard brakes, acceleration, and
      reports or other electronic files via a hardwired connection to     35   lane changes. Instances of this type of vehicle movement may
      a remote computer. For example, a vehicle inspector may                  be recorded by the data acquisition device and communicated
      carry a portable computer device or portable storage device,             to a control center, e.g., via the mobile communication
      and the driver, the inspector may plug the inspector's device            device, for purposes of safety monitoring by a fleet manager
      into the data port of the data acquisition device so as to               or other system user. This information may further be trans-
      retrieve an electronic report, or other electronic files via a      40   mitted in real-time for better safety.
      hardwired connection to the unit mounted in the vehicle.                    A number of examples have been described. Nevertheless,
         In some examples, a system may provide a mobile com-                  it may be understood that various modifications may be made
      munication device, e.g., a cellular phone, that provides short-          without departing from the spirit and scope of this disclosure.
      range, two wireless communication with a data acquisition                For example, various forms of the flowcharts shown above
      device mounted in a vehicle. In such circumstances, not only        45   may be used, with steps re-ordered, added, or removed. Also,
      does the data acquisition device wirelessly communicate                  although several applications of the systems and methods
      information to the mobile communication device, but the                  have been described, it should be recognized that numerous
      mo bile communication device may also transmit information               other applications are contemplated. For example, although
      back to the data acquisition device. Therefore, one or more              the techniques have been described in the context of road-
      electronic files containing vehicle or driver information may       50   based vehicles, the techniques may also be used with other
      be synced between the two separate devices for purposes of               transportation devices such as trains, planes, boats, or other
      outputting the files in a number of optional manners. Further-           transportation devices used for transportation of passengers
      more, the mobile communication device may communicate                    and cargo.
      electronic files containing vehicle or driver information to                Various examples have been described by way of this
      other mobile communication devices, remote computer(s),             55   description and the accompanying figures. These and other
      server(s ), and other wireless displays.                                 examples are within the scope of the following claims.
         In some examples, a data acquisition device mounted in the               What is claimed is:
      vehicle may be constructed as a display-less unit that is free of           1. A portable wireless data transfer and display device
      any user interface display. Such a construction may reduce the           comprising:
      size of the data acquisition device, provide for simplified         60      a user interface;
      installation (and, in some examples, concealed installation                 a display;
      inside the vehicle), and reduce the manufacturing complexi-                 a processor; and
      ties for the data acquisition device. In these circumstances,               a short-range wireless communication module configured
      the user interface of the mobile communication device may                      to wirelessly receive vehicle data, in real-time, from a
      serve as the user interface for the system (including the data      65         data acquisition device mounted inside a vehicle when in
      acquisition device). As such, the mobile communication                         close proximity to the data acquisition device, the por-
      device may be separately housed from its corresponding data                    table wireless data transfer and display device being




                                                                  Exhibit 1
                                                                  Page 041
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.179 Page 43 of 189




                                                             US 9,262,934 B2
                                     41                                                                       42
            associated with a driver of the vehicle, wherein the data           acquisition device is mounted in the vehicle and the portable
            acquisition device is in communication with an engine               wireless data transfer and display device is in close proximity
            control module of the vehicle and automatically adapts              to the vehicle.
            to a detected type of communication protocol employed                  9. The device of claim 1, further comprising a long-range
            by the engine control module,                                       wireless communication module selected from a group con-
         wherein the portable wireless data transfer and display                sisting of:
            device is configured to receive an input of driver infor-              a cellular network;
            mation and driver communications from the driver via                   a satellite communication link;
            the user interface,                                                    a worldwide interoperability for microwave access
                                                                           10         (WiMax) link; and
         wherein the portable wireless data transfer and display
                                                                                   a long term evolution (LTE) network.
            device is configured to communicate, in real-time, the
                                                                                   10. The device of claim 1, further comprising a long-range
            driver communications to a remote network device via a
                                                                                wireless communication module, wherein the portable wire-
            long-range wireless network,                                        less data transfer and display device is further configured to
         wherein the portable wireless data transfer and display           15   receive processed data from a remote network device via the
            device is configured to process into a trip schedule at             long-range wireless communication module and a long-range
            least one of: the vehicle data, the driver information, and         wireless network.
            the driver communications via the processor, and                       11. The device of claim 1, further comprising a long-range
         wherein the portable wireless data transfer and display                wireless communication module, wherein the portable wire-
            device is further configured to present the trip schedule      20   less data transfer and display device is further configured to
            and the driver communications to the driver via the                 send driver communications via a communication module to
            display.                                                            at least one of: other portable wireless data transfer and dis-
         2. The device of claim 1, wherein the trip schedule pre-               play device, remote computer via the long-range wireless
      sented by the portable wireless data transfer and display                 communication module and a long-range wireless network.
      device via the display is selected from a group consisting of:       25      12. The device of claim 1, further comprising a long-range
         the driver's current location;                                         wireless communication module, wherein the portable wire-
         destinations for the trip;                                             less data transfer and display device is further configured to
         times when the vehicle is expected to reach its destination;           receive driver communications via the long-range wireless
         a time remaining to complete route;                                    communication module and a long-range wireless network
         a trip route;                                                     30   from at least one of: other portable wireless data transfer and
                                                                                display devices, and remote computer via a long-range wire-
         a trip map;
                                                                                less network.
         a time for which the driver may remain on duty; and
                                                                                   13. The device of claim 1, further comprising an installa-
         one or more safety graphics.
                                                                                tion module configured to download and independently
         3. The device of claim 1, wherein the portable wireless data      35   install configuration updates from a remote network device.
      transfer and display device presents via the display a list of the           14. The device of claim 1, further comprising a processor
      driver communications in reverse chronological order.                     configured to process vehicle information and driver data into
         4. The device of claim 1, further comprising a long-range              a driver summary electronic report.
      wireless communication module, wherein the portable wire-                    15. The device of claim 14, wherein the portable wireless is
      less data transfer and display device is configured to wire-         40   configured to wirelessly transmit the driver summary elec-
      lessly communicate the vehicle data, the driver information,              tronic report to a remote computer via a wireless network.
      and a driver summary electronic report with at least one                     16. A portable wireless data transfer and display device
      remote network device or other portable wireless data transfer            comprising:
      and display device via the long-range wireless communica-                    a means for wirelessly receiving vehicle data from a data
      tion module.                                                         45         acquisition device mounted inside a vehicle when in
         5. The device of claim 1, wherein one or more of the                         close proximity to the data acquisition device, the device
      elements of the portable wireless data transfer and display                     being associated with a driver of the vehicle, wherein the
      device comprises cellular phone device that displays hours of                   data acquisition device is in communication with an
      service information, the hours of service information being                     engine control module of the vehicle and automatically
      updated in response to wirelessly receiving vehicle usage            50         adapts to a detected type of communication protocol
      information from the data acquisition device.                                   employed by the engine control module;
         6. The device of claim 1, wherein the short-range wireless                a means for accepting inputs of driver communications
      communication module is a Bluetooth wireless communica-                         from the driver;
      tion module.                                                                 a means for sending driver information, the vehicle data
         7. The device of claim 1, wherein the data acquisition            55         and the driver communications through the communi-
      device and the portable wireless data transfer and display                      cation module to a remote network device via a long-
      device provide two-way wireless communication such that                         range wireless network;
      the portable wireless data transfer and display device wire-                 a means for processing, into a trip schedule, at least one of:
      lessly receives at least the vehicle usage information from the                 the vehicle data, the driver information, and the driver
      data acquisition device via the short-range wireless commu-          60         communications; and
      nication module and the data acquisition device wirelessly                   a means for presenting, in real-time, the trip schedule and
      sends confirmation of receipt of the vehicle usage informa-                     the driver communications to the driver.
      tion to the portable wireless display unit.                                  17. The device of claim 16, wherein the trip schedule is
         8. The device of claim 1, wherein the portable wireless data           selected from a group consisting of:
      transfer and display device wirelessly communicates via the          65      the driver's current location;
      short range wireless communication module, at predeter-                      destinations for the trip;
      mined times, with the data acquisition device when the data                  times when the vehicle is expected to reach its destination;




                                                                   Exhibit 1
                                                                   Page 042
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.180 Page 44 of 189




                                                            US 9,262,934 B2
                                    43                                                                       44
         a time remaining to complete route;                                        the data acquisition device is in communication with an
         a trip route;                                                              engine control module of the vehicle and automatically
         a trip map;                                                                adapts to a detected type of communication protocol
         a time for which the driver may remain on duty; and                        employed by the engine control module,
         one or more safety graphics.                                            wherein the device is configured to receive driver commu-
         18. The device of claim 16, wherein the device and the data                nications from a user driver of a vehicle via the user
      acquisition device provide two-way wireless communication                     interface,
      such that the device wirelessly receives at least the vehicle              wherein the device is configured to communicate, in real-
      usage information from the data acquisition device via the                    time, the driver communications to a remote network
      short-range wireless communication module and the data             10         device via a long-range wireless network,
      acquisition device wirelessly sends confirmation of receipt of          wherein the device is configured to process into a trip sched-
      the vehicle usage information to the device.                            ule at least one of: the vehicle data, the driver information, and
         19. The device of claim 16, further comprising a means for           the driver communications via the processor, and
      communicating, at predetermined times, with the data acqui-             wherein the device is further configured to present the trip
      sition device when the data acquisition device is mounted in       15   schedule and the driver communications to the user driver via
      the vehicle and the device is in close proximity to the vehicle.        the display.
         20. The device of claim 16, further comprising a processor              22. The portable wireless data transfer and display device
      configured to process vehicle information and driver data into          of claim 1, wherein the remote network device is one of a
      a driver summary electronic report.                                     control center or another portable wireless data transfer and
         21. A device comprising:
                                                                         20   display device.
                                                                                 23. The portable wireless data transfer and display device
         a user interface;
         a display;                                                           of claim 1, wherein:
         a processor; and                                                        the trip schedule includes a plurality of factors config-
         a short-range wireless communication module configured                     urable by a user, and
            to wirelessly receive vehicle data, in real-time, from a     25      the plurality of factors include one or more mandatory
            data acquisition device mounted inside a vehicle when in                factors.
            close proximity to the data acquisition device, wherein




                                                                 Exhibit 1
                                                                 Page 043
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.181 Page 45 of 189




                               UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
 PATENT NO.                  : 9,262,934 B2                                                                                       Page 1 of 1
 APPLICATION NO.             : 13/730165
 DATED                       : February 16, 2016
 INVENTOR(S)                 : Mohn et al.

 It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


          On the title page

          Item (72): Martin, Jr., Ovledo, FL (US)

          should read:

          Martin, Jr., Oviedo, FL (US)




                                                                                     Signed and Sealed this
                                                                                  Nineteenth Day of April, 2016



                                                                                                     Michelle K. Lee
                                                                                Director of the United States Patent and Trademark Office




                                                              Exhibit 1
                                                              Page 044
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.182 Page 46 of 189




                         Exhibit 2
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.183 Page 47 of 189


                                                                           I 1111111111111111 11111 1111111111 111111111111111 IIIII IIIII lll111111111111111
                                                                                                           US007043365B2


      c12)   United States Patent                                                   (IO)   Patent No.:                   US 7,043,365 B2
             lobar et al.                                                           (45)   Date of Patent:                            May 9, 2006

      (54)    SYSTEM FOR LOCAL MONITORING                                       (58)    Field of Classification Search .................... 701/1,
                                                                                                  701/207, 213; 455/456, 457; 342/357.07;
      (75)    Inventors: Iris Inbar, Sterling, VA (US); William                                   340/426.1, 426.11, 426.12, 426.14, 426.15,
                         T. Brown, Celina, OH (US); James W.                                                    340/426.16, 426.19; 180/287
                         Morton, Charlotte, NC (US)                                     See application file for complete search history.

      (73)    Assignee: GeoLogic Solutions, Inc., Herndon, VA                   (56)                       References Cited
                        (US)
                                                                                                   U.S. PATENT DOCUMENTS
      ( *)    Notice:        Subject to any disclaimer, the term of this               5,731,757    A  *  3/1998      Layson, Jr............... 340/573.1
                             patent is extended or adjusted under 35                   5,919,239    A  *  7/1999      Fraker et al. ................. 701/35
                             U.S.C. 154(b) by O days.                                  6,014,080    A *   1/2000      Layson, Jr............... 340/573.1
                                                                                       6,154,727    A *  11/2000      Karp et al. . ................... 705/3
      (21)    Appl. No.: 11/141,866                                                    6,243,039    Bl *  6/2001      Elliot ......................... 342/457
                                                                                       6,421,001    Bl* 7/2002        Durst et al.                 342/357.07
                                                                                       6,441,778    Bl* 8/2002        Durst et al. ............ 342/357.07
                                                                                       6,518,919    Bl * 2/2003       Durst et al. ............ 342/357.07
      (22)    Filed:         May 31, 2005                                              6,591,242    Bl* 7/2003        Karp et al ..................... 705/2
      (65)                     Prior Publication Data                           * cited by examiner
              US 2005/0209778 Al            Sep. 22, 2005                      Primary Examiner-Gary Chin
                                                                               (74) Attorney, Agent, or Firm-The Patent Source
                       Related U.S. Application Data
      (63)    Continuation of application No. 10/223,603, filed on              (57)                         ABSTRACT
              Aug. 20, 2002, now Pat. No. 6,904,363.                           One embodiment of the present invention relates a method
                                                                               of monitoring. Position information related to a notification
                                                                               point is received. A mobile client determines a position of
      (51)    Int. Cl.                                                         the mobile client. The position is compared with an area
              G0lC 21/00               (2006.01)                               encompassing the mobile client. A message is transmitted in
              G06F 19/00               (2006.01)                               response to the position being within the area encompassing
                                                                               the notification point.
      (52)    U.S. Cl. ................. 701/213; 701/207; 342/357.07;
                                                              455/457                              20 Claims, 6 Drawing Sheets




                         N




                                                                                                                                          660




                                                                                                                                          665




                                                                                                                                           670




                                   SET FLAG TOO                                               655
                                                         0




                                                                   Exhibit 2
                                                                   Page 045
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.184 Page 48 of 189




      U.S. Patent       May 9, 2006         Sheet 1 of 6    US 7,043,365 B2




                                      100




                                                      110


                             FIG. 1




                                       Exhibit 2
                                       Page 046
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.185 Page 49 of 189




      U.S. Patent        May 9, 2006         Sheet 2 of 6   US 7,043,365 B2




                                                             1-
                        ~                                    z
                                                             w
                        w                  • • •
                        :J                                   :J
                        (.)                                  (.)




                                  ....N
                                  0




                                          Exhibit 2
                                          Page 047
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.186 Page 50 of 189




      U.S. Patent       May 9, 2006      Sheet 3 of 6            US 7,043,365 B2




                                                         COMM.           310
                                                        SYSTEM
                                                    INTERFACE




                                                        MONITOR          320
                  SUMMARY                               MODULE
        340




                                                          HOST           330
                                                        PROXIMITY
                                                         MODULE




                                                        FIG. 3




                                      Exhibit 2
                                      Page 048
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.187 Page 51 of 189




      U.S. Patent         May 9, 2006         Sheet 4 of 6      US 7,043,365 B2




                    405                       410                   415

              POINT ID                  LATITUDE             LONGITUDE

            DESTINATION            TOLERANCE                 FREQUENCY
              RADIUS                 RADIUS

                                                              430
              420                       425


                                 FIG. 4




                                         Exhibit 2
                                         Page 049
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.188 Page 52 of 189




      U.S. Patent           May 9, 2006      Sheet 5 of 6           US 7,043,365 B2




                                             COMM.
                                            SYSTEM
                                          INTERFACE    ~510


                                             t
             CLIENT                       MONITOR                     GPS
           INTERFACE   ,
                        .
                                   ..     MODULE       ...    -.-    MODULE
              .530.                         .520.                       550

                                             t                           t
                                                                         I
                                          PROXIMITY
                                           MODULE
                                            ~
                                                       ~---- -           I




                                           FIG. 5




                                          Exhibit 2
                                          Page 050
            Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.189 Page 53 of 189




                                                                                                    .00e
                                                                                                    .
                                                                                                    ~
                                                           .600.                                    ~
                                                                                                     ~
                                                                                                    ~
                             605
                                                                                                    =~




                                                                                                     ~
                                                                                                    ~
                                                                                                    ~
                                                                                                    ~\,Ci
                                                                                                    N
                                                                                                    0
                                                                                                    0
                                                                                                    O'I
                                                                                     •
                                                                      SEND MESSAGE
Page 051
Exhibit 2




                                                                         TVPE1       I   ...._660
                                                                                                    rJJ
                                                                                                    =-
                                                                                                    ('D

                                                                                                    .....
                                                                                                    ('D


                                                                                                    O'I


               N
                                                                                           665      ....
                                                                                                    0

                                                                                                    O'I




                                                                                            670


                                                                                                    dr.,;_
                                                                                                    -....l


                   SET FLAG TOO                            655
                                                                                                    =w
                                                                                                     ~


                                   30
                                                                                                    w
                                                                                                    0--,
                                                  FIG. 6                                            UI

                                                                                                    =
                                                                                                    N
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.190 Page 54 of 189




                                                           US 7,043,365 B2
                                     1                                                                      2
              SYSTEM FOR LOCAL MONITORING                                     mation related to a notification point and determining a
                                                                              position of a mobile client by the mobile client. The method
            CROSS REFERENCE TO RELATED CASES                                  also includes comparing the position with an area encom-
                                                                              passing the notification point and transmitting a message in
         This is a continuation application hereby claiming the               response to the position being within the area encompassing
      benefit under 35 U.S.C. § 120 of U.S. patent application Ser.           the notification point.
      No. 10/223,603, filed Aug. 20, 2002, now U.S. Pat. No.                     Another embodiment of the present invention pertains to
      6,904,363 and entitled "SYSTEM FOR LOCAL MONI-                          a method of locally monitoring position. The method
      TORING"; which Application is hereby incorporated by                    includes receiving a plurality ofwaypoints and determining
      reference.                                                         10   a position of a client by the client. The method also includes
                                                                              comparing the position of the client to a selected waypoint
                     FIELD OF THE INVENTION                                   of the plurality of waypoints and transmitting a message in
                                                                              response to the position of the client being within a first
        The present invention relates generally to monitoring, in             circle encompassing the selected waypoint.
      particular the invention relates to monitoring of position.        15      Yet another embodiment of the invention relates to a
                                                                              method of locally monitoring a client. The method includes
              DESCRIPTION OF THE RELATED ART                                  receiving a plurality of waypoints and determining a posi-
                                                                              tion of the client. The method also includes comparing the
         A wide variety of tasks are performed using vehicles.                position of the client to a selected waypoint of the plurality
      These tasks often include pickup and delivery of persons           20   ofwaypoints, and transmitting a message in response to the
      and/or goods. It is sometimes desirable to have a record of             position of the client being within a first circle encompassing
      the time and place of the performance of these tasks. Various           the selected waypoint.
      conventional methods exist for creating such records. An                   Yet another embodiment of the present invention pertains
      example of a conventional method is a simple handwritten                to a system for locally monitoring. The system includes a
      log kept by drivers of the vehicle, such as those commonly         25   client, a proximity module configured to execute on the
      used by truck drivers.                                                  client, a global positioning system (GPS) module configured
         However, these conventional methods may have disad-                  to interface with the proximity module, and a host system.
      vantages and drawbacks. More particularly, one of the                   The host system is configured to transmit a selected location
      disadvantages of existing systems for recording a vehicle's             or a plurality of locations to the proximity module. The
      position is that they generally require manual action on the       30   proximity module is configured to receive the selected
      part of the dispatcher or wait for a pre-defined time to arrive.        location or plurality of locations and to determine a position
      This can result in the recording of irrelevant information or           of the client from the GPS module. The proximity module is
      the omission of information, either unintentionally or inten-           also configured to compare the position of the client with the
      tionally.                                                               selected location or a selected location within the plurality of
         Along with monitoring tasks, knowledge of the position          35   locations and to transmit a message to the host system in
      of the vehicle may be advantageous. For instance, the ability           response to the position of the client being within an area
      to track a vehicle may help assist a coordinator to send                encompassing the selected location.
      assistance to a disabled vehicle. In general, there are various            Yet another embodiment of the invention relates to an
      positioning systems which have been used for determining                apparatus for monitoring. The apparatus includes means for
      the location of a vehicle. These include LORAN systems             40   receiving position information related to a notification point
      and Global Positioning Systems (GPS). These systems rely                and means for determining a position of a mobile client by
      on externally transmitted radio frequency signals to calcu-             the mobile client. The apparatus also includes means for
      late the location of a receiving antenna mounted on the                 comparing the position with an area encompassing the
      vehicle. In LORAN systems, this calculation is based on the             notification point and means for transmitting a message in
      time difference in signals received from multiple transmit-        45   response to the position being within the area encompassing
      ters. Because the latitude and longitude of the transmitters            the notification point.
      are kuown, the distance from two or more transmitters can
      be calculated from the time lag between the reception of the                  BRIEF DESCRIPTION OF THE DRAWINGS
      plurality of signals. The resulting calculation can determine
      the latitude and longitude of the receiving antenna to within      50      Various features of the present invention can be more
      approximately plus or minus 20 feet.                                    fully appreciated as the same become better understood with
         In the GPS navigation system, the transmitters are posi-             reference to the following detailed description of the present
      tioned on orbiting satellites. Time and location information            invention when considered in connection with the accom-
      of the satellites plus the Doppler shift of the radio frequency         panying figures, in which:
      signal received from the satellite is used to calculate the        55      FIG. 1 illustrates an embodiment of the present invention;
      location of the receiver. GPS systems can determine location               FIG. 2 illustrates an embodiment of a system in accor-
      with even greater accuracy than LORAN systems.                          dance with an embodiment of the present invention;
         However, the existing positioning systems are not par-                  FIG. 3 illustrates a block diagram of an architecture of a
      ticularly useful for tracking the location of a vehicle during          host system shown in FIG. 2 in accordance with an embodi-
      predetermined events. This is because they are generally           60   ment of the present invention;
      designed for the purpose of informing an operator of the                   FIG. 4 illustrates a format of a configuration message
      vehicle of his current location.                                        transmitted from the host proximity module to the proximity
                                                                              module of the client in accordance with an embodiment of
                  SUMMARY OF THE INVENTION                                    the invention;
                                                                         65      FIG. 5 illustrates a block diagram of an architecture of a
        One embodiment of the invention relates to a method of                client system shown in FIG. 2 in accordance with an
      monitoring. The method includes receiving position infor-               embodiment of the present invention; and




                                                                 Exhibit 2
                                                                 Page 052
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.191 Page 55 of 189




                                                            US 7,043,365 B2
                                     3                                                                       4
        FIG. 6 illustrates a flow diagram for a method for the                 message notifying the host communication system that the
      proximity module shown in FIG. 1 in accordance with an                   mobile client is still within the destination circle 120. When
      embodiment of the present invention.                                     mobile client leaves a tolerance circle 130, the mobile client
                                                                               transmits a third message notifying the host communication
           DETAILED DESCRIPTION OF A PREFERRED                                 system that the mobile client has left the predefined location
                      EMBODIMENT                                               110.
                                                                                  Accordingly, a user of the host communication system
         In the following detailed description, numerous specific              may become aware of when a mobile client enters the
      details are set forth in order to provide a thorough under-              proximity of a selected location. The user may also be
      standing of the present invention. However, it will be              10   informed of the length of time the mobile client spends in the
      apparent to one of ordinary skill in the art that these specific         selected location. Furthermore, the user of the host system
      details need not be used to practice the present invention. In           may be informed when the mobile client leaves the selected
      other instances, well known structures, interfaces, and pro-             location.
      cesses have not been shown in detail in order not to                        FIG. 2 illustrates an exemplary system 200 where an
      unnecessarily obscure the present invention. Moreover, in           15   embodiment of the invention may be practiced. Although
      the following detailed description, references are made to               FIG. 2 illustrates an exemplary embodiment of the system
      the accompanying figures, which illustrate specific embodi-              200, it should be readily apparent to those of ordinary skill
      ments in which the present invention may be practiced.                   in the art that FIG. 2 represents a generalized schematic
      Electrical, mechanical, logical and structural changes may               illustration of the system 200 and that other components
      be made to the embodiments without departing from the               20   may be added or existing components may be removed or
      spirit and scope of the present invention. The following                 modified without departing from the spirit or scope of the
      detailed description is, therefore, not to be taken in a limiting        present invention.
      sense and the scope of the present invention is defined by the              As shown in FIG. 2, the system 200 includes a host 210,
      appended claims and their equivalents.                                   a network 220, and clients 230. The host 210 may be
         In accordance with an embodiment of the present inven-           25   configured to monitor, track, and collect information about
      tion, a proximity module is configured to determine the                  the clients 230 over the network 220. The host 210 may also
      position of a mobile client in relation to a predefined                  be configured to provide a communication system 240 to
      location. More particularly, the proximity module may                    provide a mechanism for the monitoring, tracking and
      receive a configuration message when activated by a host                 collection of information as well as provide a two-way
      communication system. The configuration message com-                30   communication channel between the host 210 and the clients
      prises positional information (e.g., latitude/longitude coor-            230. The host 210 may be implemented by electronic
      dinates, destination radius, tolerance radius, etc.) relating to         devices such as personal computers, workstations, servers,
      at least one predefined locations (e.g., notifications points,           and other similar devices. An example of the communication
      waypoints, destinations, etc.).                                          system 240 may be the AETHER SYSTEMS
         The proximity module may also be configured to obtain            35   MobileMAX2™. It should be readily apparent to those
      position information of the mobile client from a GPS                     skilled in the art that other communication software that
      module. The proximity module may then calculate the                      provide for similar functionality of the communication sys-
      position of the mobile client in relation to the predefined              tem 240 may be implemented by the host 210.
      locations. For example, the proximity module may use the                    The host 210 may be further configured to interface with
      received position information, i.e., latitude-longitude, and        40   the network 220. The network 220 may be configured to
      determine whether the mobile client is within a destination              provide a communication channel between the host 210 and
      circles formed around the predefined locations.                          the clients 230. The network 220 may be implemented as a
         An embodiment of the present invention is illustrated in              private network, a public network (e.g., the Internet, public
      FIG. 1. As shown in FIG. 1, the map 100 includes a                       switched telephone network, etc.) or a combination thereof.
      pre-defined location 110. Although only one predefined              45   The host 210 may interface with the network 220 over wired
      location 110 is shown in FIG. 1, multiple predefined loca-               (e.g., modem, digital subscriber lines, Internet, etc.) or
      tions are also contemplated in other embodiment of the                   wireless (e.g., WAP, IEEE 802.11, etc., ) interfaces.
      present invention and are within the scope of the present                   The network 220 may also be configured to interface with
      invention.                                                               transceivers 250 (e.g., antennas, satellites, etc.) The trans-
         The predefined location 110 is transmitted to a vehicle in       50   ceivers 250 (labeled RX/TX in FIG. 2) are configured to
      a latitude/longitude format. A destination circle 120 may be             broadcast signals to and receive signals from the clients 130.
      formed around the predefined location 110 with the pre-                  The transceivers 250 are also configured to provide coverage
      defined location 110 as the center of the destination circle.            over a wide geographic area.
      The radius of the destination circle 120 may be user-                       The clients 230 may be mobile units that are to be
      specified or set by a default setting. A tolerance circle 130       55   monitored by the host 210. The clients 230 may comprise a
      may also be formed around and centered on the predefined                 complementary transceiver (not shown) to interface with
      location 110. In one embodiment of the present invention,                transceivers 250 in order to provide a communication link to
      the radius of the tolerance circle 130 is larger than the radius         the host 210. The clients 230 may be configured to execute
      of the destination circle 120. The radius of the tolerance               a client version of the communication system 240 in order
      circle may also be user-specified or set by a default setting.      60   to provide the functionality of monitoring, tracking, data
      The predefined location 110, the radii of the destination                collection, and communication services. Examples of clients
      circle 120 and the tolerance circle 130 may be forwarded to              230 may be wireless telephones, personal digital assistants,
      the mobile client in the configuration message.                          laptops, automobiles, trucks, airplanes, boats, etc.
         In an embodiment of the invention, when a mobile client                  In one embodiment of the invention, the communication
      enters the destination circle 120, the mobile client sends a        65   system 240 may include a proximity module (not shown).
      message to a host. While the mobile client is within the                 The proximity module, once activated, may be configured to
      destination circle 120, the mobile client transmits a second             provide an indication of when client 230 nears a selected




                                                                  Exhibit 2
                                                                  Page 053
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.192 Page 56 of 189




                                                          US 7,043,365 B2
                                    5                                                                       6
      notification point (e.g., a location point, waypoint, destina-         notifying the host that the client is near to the notification
      tion, etc.). The proximity module may also be configured to            point and to set an entrance flag.
      provide a frequent indication of how long the client 230 is               While the client is within the destination circle, the
      near the notification point and an indication of when the              proximity module may be configured to transmit a message
      client 230 leaves the proximity of the notification point.             (e.g., a message type 2) at a specified frequency to the host
         FIG. 3 illustrates a block diagram of an architecture 300
                                                                             system. The frequency may be set by a user at the host
      of communication system 240 shown in FIG. 2 executing on
                                                                             system and is transmitted along with the information relating
      host 210 in accordance with an embodiment of the present
                                                                             to the notification points.
      invention. As shown in FIG. 3, the architecture 300 may
      include the communication system interface 310, a monitor         10      The tolerance circle may also encompass and be centered
      module 320, a host proximity module 330, and a s=ary                   on the respective notification point. When the client deter-
      340. Although FIG. 3 illustrates one embodiment of the                 mines that the client is not within the tolerance circle and the
      architecture 300, it should be readily apparent to those of            entrance flag is set, the host system 210 may receive a
      ordinary skill in the art that FIG. 3 represents a generalized         message (e.g., message type 3) indicating that the client has
      schematic illustration of the architecture 300 and that other     15   left the vicinity of the notification point from the proximity
      components may be added or existing components may be                  module of the client.
      removed or modified without departing from the spirit or                  FIG. 4 illustrates a format of a message 400 transmitted
      scope of the present invention. Moreover, the components of            from the host proximity module to the proximity module of
      architecture 300 may be implemented in hardware, software              the client in accordance with an embodiment of the inven-
      or combinations thereof.                                          20   tion. As shown in FIG. 4, the message 400 includes a point
         As shown in FIG. 3, the communication system interface              identification field 405, a latitude field 410, a longitude field
      310 may be configured to provide a communication channel               415, a destination radius field 420, a tolerance radius field
      to the communication system 240 (shown in FIG. 2). The                 425, and a frequency field 430. It should be readily apparent
      communication system interface 310 may provide a mecha-                to those of ordinary skill in the art that FIG. 4 represents a
      nism where data and/or commands are passed between the            25   generalized schematic illustration of the message 400 that
      communication system 240 and the monitor module 320.                   other fields may be added or existing fields may be removed
      The communication system 240 may be implemented as a                   or modified without departing from the spirit or scope of the
      hardware interface (e.g. bus interface), software interface            present invention.
      (e.g., an application program interface) or a combination
      thereof.                                                          30
                                                                             pr:v~~:~i:~~f~~~~c::~~~t=~ot~X~a::J :~n~~~!u~:fu:~
         The monitor module 320 may be configured to provide an              in the point identification field 405 may range from 1 to
      interface for the user to activate the monitoring, tracking            65535. However, the values may range to larger or smaller
      and/or data collection functions when invoked by action                values depending on the needs of a particular user.
      from a user of the communication system 240. For example,
      if the communication system 240 is used to monitor and            35
                                                                                A value in the latitude field 410 may be configured to
      communicate with a fleet of vehicles, the monitor module               indicate the latitude coordinate of a selected notification
      320 may collect information such as mileage, state cross-              point. A value in the longitude field 415 may be configured
      ings, idle time, location, etc. The collected information may          to indicate the longitude coordinate of a selected notification
      be stored in the summary 340. The user may then process the            point. A value in the destination radius field 420 indicates the
      collected information to extract relevant information such as     40
                                                                             length (e.g., in miles, kilometers, etc.) of the circular area
      mapping of the location of clients 130, driver performance             encompassing and centered on the selected notification
      s=aries, fleet summaries, etc.                                         point. A value in the tolerance radius field 425 may indicate
         The monitor module 320 may also be configured to                    the length (e.g., miles, kilometers, etc.) of the circular area
      display menus, dialog boxes, screen interfaces or combina-             encompassing and centered on the selected notification
      tions thereof, i.e., the graphical user interface, to enable a    45
                                                                             point. It should be noted that the value of the tolerance radius
      user to select the types of information to collect from the            field 425 is larger than the value of the destination radius
      client 230. From the monitor module 320, the user may                  field 420. A value in the frequency 430 may indicate that the
      invoke the host proximity module 330.                                  frequency of transmission of the message that indicates the
         The host proximity module 330 may be configured to                  client 230 is within the destination circle.
      provide a mechanism to select a plurality of notification         50      Returning to FIG. 3, the summary module 340 may be
      points for a particular client. More particularly, the host            configured to provide a storage area for information received
      proximity module 330 may provide a graphical user inter-               by the host system 210. The summary module 340 may be
      face for a user to invoke the host proximity module 330. The           implemented as a relational database, a file, or other similar
      graphical user interface may be a mechanism for the user to            data structure.
      create (or enter) notification points (e.g., location points,     55      FIG. 5 illustrates a block diagram of an architecture 500
      waypoints, destination points, etc.) for a selected client.            of communication system 240 shown in FIG. 2 executing on
      Each notification point may be specified by latitude/longi-            client 230 in accordance with an embodiment of the present
      tude, by referencing to database of location or map, or other          invention. As shown in FIG. 5, the architecture 500 may
      similar methods of information transfer.                               include the communication system interface 510, a monitor
         Along with each notification point, a radius for a desti-      60   module 520, a client interface 530, a proximity module 540,
      nation circle (e.g., destination circle 120 in FIG. 1) and for         and a global position system (GPS) module 550. Although
      a tolerance circle (e.g., tolerance circle 130 in FIG. 1 may be        FIG. 5 illustrates an embodiment of the architecture 500, it
      specified by the user. The destination circle may encompass            should be readily apparent to those of ordinary skill in the art
      and be centered on the respective notification point. When             that FIG. 5 represents a generalized schematic illustration of
      the client determines that the client has crossed into the        65   the architecture 500 and that other components may be
      destination circle, the proximity module on the client may be          added or existing components may be removed or modified
      configured to transmit a message (e.g., message type 1)                without departing from the spirit or scope of the present




                                                                Exhibit 2
                                                                Page 054
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.193 Page 57 of 189




                                                          US 7,043,365 B2
                                    7                                                                       8
      invention. Moreover, the components of architecture 500                configured to send a message to the host system 210, in step
      may be implemented in hardware, software or combinations               625. The message may indicate to the host system 210 that
      thereof.                                                               the client 230 has left the vicinity of the selected notification
         As shown in FIG. 5, the communication system interface              point. Then, the proximity module 540 may be configured to
      510 may be configured to provide an interface for passing              reset the state of the entrance flag, in step 630. Subsequently,
      commands and/or data between the monitor module 520 and                the proximity module 540 may be configured to return to the
      the communication system 240 (shown in FIG. 2). The                    idle state of step 605.
      communication system interface 510 may be implemented                     Returning to step 635, the proximity module 540 may be
      as an application program interface, a pipe, a function call,          configured to determine whether the current position of the
      etc.                                                              10   client is within the destination circle. If the client is not
         The monitor module 520 may be configured to collect                 within the destination circle, the proximity module 540 may
      information to transmit to the host system 210 through the             be configured to determine the state of the entrance flag, in
      communication system interface 510. The monitor module                 step 640. If the state of the entrance flag is set, the proximity
      520 may be further configured to have a client interface 530.          module 540 may be configured to move to the processing of
      The client interface 530 may provide a communication              15   step 650, which is described below. Otherwise, if the state of
      conduit in order to query (or request) the requested infor-            the entrance flag is unset, the proximity module 540 may be
      mation. For example, if the client 230 is a truck, the                 configured to return to the idle state of step 605.
      requested information may be mileage, gasoline consumed,                  Returning to step 635, if the proximity module 540
      idling time, etc. For the truck, the client interface 530 may          determines that the client is within the destination flag, the
      be implemented with a J1587(also known as J1708) bus.             20
                                                                             proximity module 540 may be configured to determine the
         The monitor module 520 may be further configured to                 state of the entrance flag, in step 645. If the state of the
      interface with the proximity module 540. The proximity                 entrance flag is set, the proximity module 540 may be
      module 520 may be configured to activate in response to a              configured to determine whether a timer has expired, in step
      command transmitted from the host system 210 (shown in                 650. If the timer has expired, the proximity module 540 may
      FIG. 2). The proximity module 520 may also be configured          25
                                                                             be configured to send another message. The second message
      to interface with the GPS module 550, either indirectly                indicates that the client is still within the vicinity of the
      through the monitor module 520 or directly. The GPS                    selected notification point, in step 655. Subsequently, the
      module 550 may be configured to provide latitude/longitude             proximity module 540 may return to the processing of step
      position of the client 230 through the GPS satellites.                 605. Otherwise, returning to step 650, if the timer is unex-
         The proximity module 520 may be configured to deter-           30
                                                                             pired, the proximity module 540 may be configured to return
      mine to alert the host system 210 when the client 230 nears            to the idle state of step 605.
      the notification points by processing the received latitude-
      longitude of the current position of the client 230. The                  Returning to step 645, if the state of the entrance flag is
      proximity module 520 may also be configured to indicate the            unset, the proximity module 540 may be configured to
      length of time the client spends near the notification points     35
                                                                             transmit yet another message to the host system, in step 660.
      as well when the client leaves the tolerance circle.                   This third message indicates to the host system 210 that the
         FIG. 6 illustrates a flow diagram for a method 600 for the          client 230 has entered the vicinity of the selected notification
      proximity module 540 shown in FIG. 5 in accordance with                point, where the vicinity may be the area encompassing and
      an embodiment of the present invention. It should be readily           centered on the selected notification point by the destination
      apparent to those of ordinary skill in the art that the method    40
                                                                             circle radius.
      600 depicted in FIG. 6 represents a generalized illustration              In step 665, the proximity module 540 may be configured
      and that other steps may be added or existing steps may be             to set the state of the entrance flag. The proximity module
      removed or modified without departing from the spirit or               540 may also be configured to set the timer to the time
      scope of the present invention.                                        indicated by the frequency field 430 of message 400 (shown
         As shown in FIG. 6, after activation, the proximity            45   in FIG. 4), in step 670. Subsequently, the proximity module
      module 540 may be configured to be an idle state, in step              540 may be configured to return to the idle state of 605.
      605. The proximity module may be configured to receive                    A computer program may implement the modes of opera-
      positional information (e.g., latitude/longitude) of the cur-          tions of the proximity module as described herein above.
      rent position of the client 230, in step 610.                          The computer program can exist in a variety of forms both
         The proximity module 540 may be configured to compare          50   active and inactive. For example, the computer program and
      the received positional information with the area of the               objects can exist as software comprised of program instruc-
      tolerance circle of a selected notification point, in step 615.        tions or statements in source code, object code, executable
      If the comparison determines that the current position of the          code or other formats; firmware program(s); or hardware
      client is not within the area of the tolerance circle, the             description language (HDL) files. Any of the above can be
      proximity module 540 may be configured to determine the           55   embodied on a computer readable medium, which include
      state of a flag, in step 620. Otherwise, if the comparison             storage devices and signals, in compressed or uncompressed
      determines that the current position of the client 230 is              form. Exemplary computer readable storage devices include
      within the area of the tolerance circle, the proximity module          conventional computer system RAM (random access
      540 moves to the processing of step 635, which is discussed            memory), ROM (read only memory), EPROM (erasable,
      below.                                                            60   programmable ROM), EEPROM (electrically erasable, pro-
         Returning to step 620, if the determination of the state of         grammable ROM), and magnetic or optical disks or tapes.
      an entrance flag determines that the entrance flag is unset,           Exemplary computer readable signals, whether modulated
      the proximity module 540 returns to the idle state of step             using a carrier or not, are signals that a computer system
      605. The entrance flag is an indicator of whether the client           hosting or rumiing the computer program can be configured
      230 has previously entered into the destination circle of the     65   to access, including signals downloaded through the Internet
      selected notification point. Otherwise, if the state of the            or other networks. Concrete examples of the foregoing
      entrance flag is set, the proximity module 540 may be                  include distribution of executable software program(s) of the




                                                                Exhibit 2
                                                                Page 055
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.194 Page 58 of 189




                                                           US 7,043,365 B2
                                    9                                                                       10
      computer program on a CD ROM or via Internet download.                    7. The method according to claim 1, further comprising:
      In a sense, the Internet itself, as an abstract entity, is a               comparing said position of said client with a second area
      computer readable medium.                                                     encompassing said selected notification point in
         What has been described and illustrated herein is one                      response to said position of said client being within said
      embodiment of the invention along with some of its varia-                     first area encompassing said selected notification point;
      tions. The terms, descriptions and figures used herein are set             determining a state of a flag associated with said selected
      forth by way of illustration only and are not meant as                        notification point in response to said position of said
      limitations. Those skilled in the art will recognize that many                client being within said second area encompassing said
      variations are possible within the spirit and scope of the                    selected notification point;
      invention, which is intended to be defined by the following        10      determining a status of a timer in response to said state of
      claims-and their equivalents-in which all terms are meant                     said flag having a value representing that said flag is
      in their broadest reasonable sense unless otherwise indi-                     set; and
      cated.                                                                     transmitting a second message in response to said status
                                                                                    of said timer being expired.
        What is claimed is:                                              15      8. The method according to claim 1, further comprising:
        1. A method of monitoting, comprising:                                   comparing said position of said client with a second area
        receiving position information related to a notification                    encompassing said selected notification point in
           point;                                                                   response to said position of said client being within said
        determining a position of a mobile client by said mobile                    first area encompassing said selected notification point;
           client;                                                       20      determining a state of a flag associated with said selected
        comparing said position with an area encompassing said                      notification point in response to said position of said
           notification point;                                                      client being within said second area encompassing said
        transmitting a message in response to said position being                   selected notification point;
           within said area encompassing said notification point;                determining a status of a timer in response to said state of
           and                                                           25         said flag having a value representing that said flag is
        setting a state of an entrance flag by said client to a value               set; and
           representing that said entrance flag is set in response to            determining a subsequent position of said client in
           said position being within said area encompassing said                   response to said status of said timer being un-expired.
           notification point.                                                   9. The method according to claim 1, further comprising:
        2. The method according to claim 1, further comprising:          30      determining a second position of said mobile client by
        determining a second position of said mobile client by                      said mobile client;
           said mobile client;                                                   comparing said second position with a second area
        comparing said second position with a second area                           encompassing said notification point; and
           encompassing said notification point; and                             transmitting another message in response to said second
        transmitting another message in response to said second          35         position being outside of said second area encompass-
           position being outside of said second area encompass-                    ing said notification point.
           ing said notification point and said state of said flag               10. The method according to claim 1, further comprising:
           being set.                                                            determining a subsequent position of said mobile client by
        3. The method according to claim 1, further comprising:                     said mobile client;
        determining a subsequent position of said mobile client by       40
                                                                                 determining a status of a timer; and
           said mobile client;                                                   transmitting another message in response to said status of
        comparing said subsequent position with said area encom-                    said timer being expired.
           passing said notification point;                                      11. The method according to claim 10, wherein said
        determining a status of a timer; and                                  another message indicates said subsequent position of said
                                                                         45
        transmitting another message in response to said subse-               client.
           quent position being within said area encompassing                    12. The method according to claim 1, further comprising:
           said notification point and said status of said timer                 initiating a timer;
           being expired.                                                        determining a second position of said mobile client by
        4. The method according to claim 1, further comprising:                     said mobile client;
                                                                         50
        receiving a transmit-message frequency; and                              comparing said second position with said area; and
        transmitting additional messages at the transmit-message                 transmitting another message in response to said second
           frequency while said mobile client is within said area                   position being outside of said area, said another mes-
           encompassing said notification point.                                    sage indicating the length of time said client spent
        5. The method according to claim 1, further comprising:          55         within said area.
        comparing said position of said client with a second area                13. A method of monitoring, comprising:
           encompassing said selected notification point in                      receiving position information related to a notification
           response to said position of said client being within said               point;
           first area encompassing said selected notification point;             determining a position of a mobile client by said mobile
        determining a state of a flag in response to said position       60         client;
           of said client being within said second area encom-                   comparing said position with an area encompassing said
           passing said selected notification point; and                            notification point;
        transmitting said message in response to said state of said              responsive to said position being within said area encom-
           flag having a value representing that said flag is not set.              passing said notification point, initiating a timer and
        6. The method according to claim 1, further comprising:          65         transmitting a message;
        initiating a timer in response to said position being within             determining a subsequent position of said mobile client by
           said area encompassing said notification point.                          said mobile client;




                                                                 Exhibit 2
                                                                 Page 056
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.195 Page 59 of 189




                                                             US 7,043,365 B2
                                     11                                                                    12
         comparing said subsequent position with said area encom-               determining said position of said client by said client after
            passing said notification point;                                       said client has entered said area; and
         determining a status of said timer; and                                transmitting a message in response to said client having
         transmitting another message in response to said subse-                   entered said area.
            quent position being within said area encompassing                  18. The method of claim 17 further comprising:
            said notification point and said status of said timer               determining, at regular intervals, subsequent positions of
            being expired.                                                         said client by said client while said client is within said
         14. The method according to claim 13, further comprising                  area; and
      receiving a length of time for said timer to expire along with            transmitting, at regular intervals, subsequent messages
      said notification point.                                             10
                                                                                   while said client is within said area; and
         15. A method oflocally monitoring the mobile position of
                                                                                transmitting another message in response to said client no
      a mobile client relative to a stationary circle encompassing
                                                                                   longer being within said area.
      a waypoint, comprising:
         prior to said mobile client entering said stationary circle,           19. A method of monitoring, comprising:
            receiving said circle at said client;                          15   receiving position information related to a notification
         repeatedly determining said position of said client by said               point;
            client prior to said client entering said circle;                   determining a position of a mobile client by said mobile
         repeatedly comparing said position of said client relative                client;
            to said stationary circle prior to said client entering said        comparing said position with an area encompassing said
            circle;                                                        20      notification point;
         determining one position of said client by said client after           in response to said position being within said area encom-
            said client has entered said circle; and                               passing said notification point, transmitting a message
         transmitting a message in response to said client having                  and initiating a timer;
            entered said circle.                                                determining a second position of said mobile client by
         16. The method of claim 15 further comprising:                    25      said mobile client;
         determining, at regular intervals, subsequent positions of             comparing said second position with said area; and
            said client by said client while said client is within said         transmitting another message in response to said second
            circle; and                                                            position being outside of said area, said another mes-
         transmitting, at regular intervals, subsequent messages                   sage indicating the length of time said client spent
            while said client is within said circle; and                   30      within said area.
         transmitting one other message in response to said client              20. A method of monitoring, comprising:
            no longer being within said circle.
                                                                                receiving position information related to a notification
         17. A method oflocally monitoring the mobile position of
                                                                                   point;
      a mobile client relative to a stationary area encompassing a
      waypoint, comprising:                                                35
                                                                                determining a position of a mobile client by said client;
         prior to said mobile client entering said stationary area,             comparing said position with an area encompassing said
            receiving said area at said client;                                    notification point; and
         determining said position of said client by said client prior          said client transmitting a message and setting an entrance
            to said client entering said area;                                     flag in response to said position being within said area.
         comparing said position of said client relative to said           40
            stationary area prior to said client entering said area;                                * * * * *




                                                                   Exhibit 2
                                                                   Page 057
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.196 Page 60 of 189




                               UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
 PATENT NO.                  : 7,043,365 B2                                                                                       Page 1 of 1
 APPLICATION NO.             : 11/141866
 DATED                       : May 9, 2006
 INVENTOR(S)                 : lnbar et al.

 It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


          Column 9, line 16, "monitoting" should read -- monitoring --




                                                                                    Signed and Sealed this
                                                                              Thirteenth Day ofNovember, 2012




                                                                                                     David J. Kappos
                                                                                Director of the United States Patent and Trademark Office




                                                              Exhibit 2
                                                              Page 058
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.197 Page 61 of 189




                         Exhibit 3
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.198 Page 62 of 189


                                                                                                               I 1111111111111111 11111 1111111111 111111111111111 IIIII IIIII IIIIII IIII IIII IIII
                                                                                                                                                US008626568B2


      c12)    United States Patent                                                                                        (IO)   Patent No.:     US 8,626,568 B2
              Warkentin et al.                                                                                            (45)   Date of Patent:       Jan.7,2014

      (54)     FLEET VEHICLE MANAGEMENT SYSTEMS                                                                             5,970,481   A        10/1999   Westerlage et al.
               AND METHODS                                                                                                  6,317,668   Bl       11/2001   Thibault
                                                                                                                            6,421,590   B2        7/2002   Thibault
                                                                                                                            6,639,898   Bl       10/2003   Dutta et al.
      (75)     Inventors: Colin D Warkentin, St. Catharines                                                                 6,714,857   B2        3/2004   Kapolka et al.
                          (CA); Rakinder Kalirai, Burlington                                                                6,904,363   B2        6/2005   Inbar et al.
                          (CA); Christopher Alexander Sekula,                                                               6,938,099   B2        8/2005   Morton et al.
                                                                                                                            6,947,737   B2        9/2005   Massie et al.
                          Mississauga (CA)                                                                                  7,024,199   Bl        4/2006   Massie et al.
                                                                                                                            7,043,365   B2        5/2006   Inbar et al.
      (73)     Assignee: XRS Corporation, Eden Prairie, MN                                                                  7,068,992   Bl        6/2006   Massie et al.
                         (US)                                                                                               7,089,322   Bl        8/2006   Stallmann
                                                                                                                            7,117,075   Bl       10/2006   Larschan et al.
                                                                                                                            7,136,642   Bl       11/2006   Massie et al.
      ( *)     Notice:        Subject to any disclaimer, the term ofthis                                                    7,162,238   Bl        1/2007   Massie et al.
                              patent is extended or adjusted under 35                                                       7,230,944   Bl        6/2007   Massie et al.
                              U.S.C. 154(b) by O days.
                                                                                                                                                    (Continued)
      (21)     Appl. No.: 13/174,331
                                                                                                                                   FOREIGN PATENT DOCUMENTS
      (22)     Filed:         Jun.30,2011                                                                            KR          1020050038862                4/2005
                                                                                                                     KR          1020110011450                2/2011
      (65)                        Prior Publication Data                                                             WO            2007/022154                2/2007
                                                                                                                     WO             2007022154                2/2007
               US 2013/0006715 Al                 Jan. 3, 2013
                                                                                                                                          OTHER PUBLICATIONS
      (51)     Int. Cl.
                                                                                                                     On Board Communications, SafetyTraks Web Application Guide,
               G06Q 10100                    (2012.01)
                                                                                                                     2008 http://info.safetytraks.com/safetytraksusersmanual.pdf.*
               G06Q 10106                    (2012.01)
               G06Q 10110                    (2012.01)                                                                                              (Continued)
      (52)     U.S.Cl.
               CPC ............ G06Q 1010639 (2013.01); G06Q 10110                                                   Primary Examiner - Mark A Fleischer
                           (2013.01); G06Q 10/063 (2013.01); G06Q                                                    Assistant Examiner - Octavian Rotaru
                         10/06398 (2013.01); G06Q 10/06 (2013.01)                                                    (74) Attorney, Agent, or Firm - Fish & Richardson P.C.
               USPC ......................................................... 705/7.38
      ( 58)    Field of Classification Search                                                                        (57)                         ABSTRACT
               None                                                                                                  Some embodiments of a system for communicating vehicle
               See application file for complete search history.                                                     information can provide equipment for use inside a fleet
                                                                                                                     vehicle to facilitate prompt and efficient transfer of vehicle
      (56)                        References Cited                                                                   and driver information. In particular embodiments, the sys-
                                                                                                                     tem may include an electronic onboard recorder mountable in
                          U.S. PATENT DOCUMENTS                                                                      a vehicle and a mobile communication device that is config-
              5,359,528   A       10/1994     Haendel et al.                                                         ured to wireless communication with the electronic onboard
              5,612,875   A        3/1997     Haendel et al.                                                         recorder.
              5,694,322   A       12/1997     Westerlage et al.
              5,953,319   A        9/1999     Dutta et al.                                                                              24 Claims, 8 Drawing Sheets




                                                                                                   ~       I




                                                           \
                                                               \
                                                                   \                                                                      208
                                                                       \
                                                                           \                                   206
                                                                               \                   I
                                                                                                       /
                                                                                               I
                                                                                           I
                                                                                       I

                                                                                   .
                                                                                   '




                                                                                       102a




                                                                                                           Exhibit 3
                                                                                                           Page 059
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.199 Page 63 of 189




                                                                     US 8,626,568 B2
                                                                                Page 2


      (56)                   References Cited                                        2011               http://www.youtube.com/watch?v~8XEC5ALV7uE
                                                                                     &feature~bf_prev&list~PL6CEE0D5DF5454180.*
                       U.S. PATENT DOCUMENTS                                         EOBR Install, Xata Turnpike Routetracker, Youtube, uploaded by
                                                                                     XataNation on Jul. 21, 2011 http://www.youtube.com/
           7,401,741   B2     7/2008   Thayer                                        watch?v~67mGY_5CYTE&feature~bf_next
           7,784,707   B2     8/2010   Witty et al.
                                                                                     &list~PL6CEE0D5DF5454180.*
           7,802,729   B2     9/2010   Thayer
           8,442,508   B2     5/2013   Harter et al.                                 XATA-XRS Nation Fleet Management, Overview of posted videos,
       2002/0032018    Al     3/2002   Morton et al.                                 Youtube, Apr. 2011-2012.*
       2002/0035421    Al*    3/2002   Warkentin                            701/29   Xata turnpike, user manual v 3-5 for Motorola Phone, undated http://
       2002/0160771    Al    10/2002   Massie et al.                                 xrscorp .corn/media/docs/drivers-manual-motorola. pdf. *
       2004/0039526    Al     2/2004   Inbar et al.                                  Xata tp mobile driver handbook for windows mobile, undated http://
       2004/0162844    Al     8/2004   Thome et al.                                  xrscorp.corn/media/docs/drivers-manual-windows-mobile.pdf. *
       2005/0209778    Al     9/2005   Inbar et al.
       2006/0040239    Al     2/2006   Cummins et al.                                Xata tp mobile driver handbook for android, undated http://xrscorp.
       2006/0184613    Al     8/2006   Stienessen et al.                             corn/media/docs/drivers-manual-android.pdf. *
       2007/0038338    Al     2/2007   Larschan et al.                               Pritchett Trucking Inc. Renews Contract for MobileMax by Xata,
       2007/0038343    Al     2/2007   Larschan et al.                               Xata Webpages Mar. 16, 2010 http://xatadev2.firebrandmg.com/
       2007/0038347    Al     2/2007   Larschan et al.                               news/news-press-releases-events-and-investor-news/2010/ 16-
       2007/0038348    Al     2/2007   Larschan et al.                               march/. *
       2007/0038349    Al     2/2007   Larschan et al.
                                                                                     Predestination Transportation Chooses XATA for Fleet Management
       2007/0038350    Al     2/2007   Larschan et al.
       2007/0038351    Al     2/2007   Larschan et al.                               , Xata Webpages Mar. 12, 2010, http://xatadev2.firebrandmg.com/
       2007/0038352    Al     2/2007   Larschan et al.                               news/news-press-releases-events-and-investor-news/2010/12-
       2007/0038353    Al     2/2007   Larschan et al.                               march/. *
       2007/0050108    Al*    3/2007   Larschan et al.                      701/35   XATA and SpeedGauge Partner to Provide Enhanced Speed Data for
       2007/0267473    Al    11/2007   Thayer                                        Increased Safety, Xata webpages, Mar. 4, 2010 http://xatadev2.
       2007/0267509    Al    11/2007   Witty et al.                                  firebrandmg.corn/news/news-press-releases-events-and-investor-
       2008/0188217    Al     8/2008   Harter et al.                                 news/2010/4-march/.*
       2008/0269978    Al    10/2008   Shirole et al.                                TREQ-M4, Mobile Data Terminal Manual, Beijer Electronics, M0l-
       2010/0210212    Al*    8/2010   Sato ............................. 455/41.3
                                                                                     003-00 Rev 02, Mar. 23, 2011 http://www.beijerelectronicsinc.com/
       2011/0125663    Al     5/2011   Kraft
       2012/0065815    Al*    3/2012   Hess                                  701/2   pdf/osi_treq-m4_user_manual.pdf. *
       2013/0006715    Al     1/2013   Warkentin et al.                              OnBoard Communications, OBC9000 Installation Manual, undated
                                                                                     http://www.onboardcommunications.com/install/OBC9000 _In-
                        OTHER PUBLICATIONS                                           stall. pdf. *
                                                                                     Winn-Dixie Enhances 450-Truck Fleet with XATANET, Xata
      On Board Communications, FleetTraks Web Application Guide,                     webpages, Apr. 21, 2011 http://xatadev2.firebrandmg.com/news/
      2007                      http://www.onboardcommunications.com/                news-press-releases-events-and-investor-news/2010/21-april/. *
      2007%20Web%20Application%20User%20Guide.pclf. *                                Department of Transportation, Rules and Regulations, Federal Reg-
      On Board Communications, FleetTraks Web Application Guide,                     ister Part II, vol. 75, No. 64, Apr. 5, 2010, 46 pages.
      2008      http://www.dtegps.com/2008_Web_Application_U ser_                    'On-Boardtechnology-Performance Management' [online]. J.J.
      Guide.pdf.*                                                                    Keller's Encompass, J. J. Keller & Associates, Inc., 2010 [retrieved
      EOBR testimonial from Intermodal C&K Trucking, for Xata Turn-                  on Jul. 22, 2011]. Retrieved from the Internet: <URL: http://www.
      pike, Youtube, Uploaded by XataNation on Jun. 29, 2011 http://www.             kellerencompass.corn/online/onboard_rec/index.aspx>.
      youtube.corn/watch?v~Xg4y5KauJi0.*                                             Turnpike Global Technologies, "Introduction" (publicly available
      tpMobile-Android Apps on Google Play, Google Play Webpages,                    before Jun. 30, 2010), 13 pages.
      Apr. 2011 https://play.google.corn/store/apps/details?id~com.TPG.              Turnpike Global Technologies, "Route Tracker Installation Guide
      tpMobile&hl~en. *                                                              Version 1.0" (publicly available before Jun. 30, 2010), 7 pages.
      EOBR Compliance on Android, Windows Mobile & Blackberry                        Turnpike Global Technologies, "Automating the Transportation
      devices, by Xata Road, Youtube, uploaded by XataNation on May, 27              Industriy" (publicly available before Jun. 30, 2010), 4 pages.
      2011 http://www.youtube.com/watch?v~8XEC5ALV7uE. *                             Turnpike Global Technologies, "Trucking and Technology" (pub-
      Fleet Management and EOBR-Xata Turnpike on Verizon, Youtube,                   licly available before Jun. 30, 2010), 10 pages.
      uploaded by XataNation on Jun. 29, 2011 http://www.youtube.com/                Turnpike Global Technologies, Presentation of "Turnpike Global
      watch?vq-_zsdixC20&feature~BFa                                                 Technologies" (publicly available before une 30, 2010), 23 pages.
      &list~PL6CEE0D5DF5454 l 80. *                                                  Turnpike Global Technologies, Presentation orTurnpike Global
      EOBR Rules made easy with Xata Road Science, Youtube, uploaded                 Technologies (publicly available before Jun. 30, 2010), 25 pages.
      by XataNation on May 5, 2011 http://www.youtube.com/                           Turnpike Global Technologies, "Turnpike Direct Sprint Sales Intro
      watch?v~HIN6IH9MABs&feature~bf_next                                            Jan. 2008" (2008), 18 pages.
      &list~PL6CEE0D5DF5454 l 80. *                                                  Korean Examiner Hong, Kyoung hee, International Search Report
      EOBR Compliance on Android, Windows Mobile and Blackberry                      and Written Opinion for International PCT/US2012/044772, dated
      devices-Xata, part 1, Youtube, uploaded by XataNation on May 27,               Jan. 21, 2013, 10 pages.
      1011             http://www. youtube.corn/watch?v~8XEC5 ALV7uE                 J.J. Keller's Encompass, "Phone & Hardware Requirements," May 5,
      &feature~bf_prev&list~PL6CEE0D5DF5454180.*                                     2011, 1 page.
      EOBR Compliance on Android, Windows Mobile and Blackberry
      devices-Xata, part 2, Youtube, uploaded by XataNation on May 27,               * cited by examiner




                                                                           Exhibit 3
                                                                           Page 060
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.200 Page 64 of 189




      U.S. Patent         Jan.7,2014      Sheet 1 of 8              US 8,626,568 B2




                    109



                                                                  104

                                             Control Center




                                        ~~r-~~           ,.,~~~




                                                                         Base
                                                                        Station




                                        FIG. 1




                                       Exhibit 3
                                       Page 061
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.201 Page 65 of 189




      U.S. Patent                               Jan.7,2014                                 Sheet 2 of 8                                                       US 8,626,568 B2




                                                    ~               I




            \                                                                       I
                \                                                               I                   :            f     .   :       :
                                                                            I                       ,            : Vehicle : r····,:
                    \
                        \                                               I                                        : Usage                        !! ::             208
                                                                    I                                            :  Info   : L...::1
                            \                                   I                        206            •••• I':,':,':,':,':,':,':,':,':,':,':,':,~- I•••••

                                \                                                                                                                                Electronic
                                                            I
                                    \                   I                                                                    0                                   Report
                                                    I
                                                I
                                            I
                                        I




                                                                                          FIG. 2




                                                                                        Exhibit 3
                                                                                        Page 062
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.202 Page 66 of 189




      U.S. Patent                                  Jan.7,2014                                     Sheet 3 of 8            US 8,626,568 B2




                                                                                                                         208
                                                                                                           Prepare for
                                                                                           110a             Exporting
                                                                                   ,----------A---           Report
                                                                                                                         306
                                                                                   106a 112a




                                         203




             \                                                                             I
                 \                                                                     I
                     \                                                             I
                         \                                                     I
                                                                           I
                             \                                         I
                                 \                                 I
                                     \                         I
                                                           I
                                                       I
                                                   I
                                               I




                                                                                                  FIG. 3




                                                                                               Exhibit 3
                                                                                               Page 063
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.203 Page 67 of 189




      U.S. Patent               Jan.7,2014           Sheet 4 of 8                                US 8,626,568 B2




                         112




             402
            404                             Driver: Philo Beddoe


                                            Drive time left:                                           412
                                                                             1 :28
                                                                                                       414
                                         On duty time left:              3:56
                                                                                                       416
                                                                         10:37
                   420                                14 hour                 8 day
                                                                                                       424

                                   ~                 ~                   120:291




                                 OF SL DR ON
                               410a i     410b i
                                                                 2_                  2_
                                                                      410c                410d
                                lnOut 25/25, 0/0, 6/6
                                HOS tick= 10

                                           408
                                                 t.{ Download)
                               4 ~ 406b                  ~ c~ d
                                ~            Bluetooth   ~ ~




                                                     FIG. 4A




                                                 Exhibit 3
                                                 Page 064
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.204 Page 68 of 189




      U.S. Patent           Jan.7,2014                Sheet 5 of 8                          US 8,626,568 B2




                                  c.........v.                            g
                                                 03 ••••••••••• , . . . . .




          450
                                                                                                  456
          452                 7

                       OF

                       SL

                       DR

                       ON

                       RM                D                                           E

           460                      06:20                  0:00           5:42       0:58
                                                                                                   458
                                  E: 12:45 pm LUNCH BREAK
                                        Stockton, Illinois

                                                       Hour                   Rem.

                                                                                                  474
            470

            472




                                                 FIG. 48




                                             Exhibit 3
                                             Page 065
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.205 Page 69 of 189




      U.S. Patent           Jan.7,2014        Sheet 6 of 8             US 8,626,568 B2




           500,

                                         C   Start   )
                                              •
                     Store Driver Summary Electronic Report in Memory
                         Module of Handheld Wireless Display Unit
                                                                          510

                                              •
                  1-<ece1ve vv1re1ess c..;ommunication rrom Hananeld vv1re1ess
                        Display Unit to Indicate That the Driver Summary
                    Electronic Report Will be Exported From the Electronic
                                     Onboard Recorder Unit                 520

                                              •
                     Store Driver Summary Electronic Report in Memory
                        Module of Electronic Onboard Recorder Unit
                                                                          530

                                              •
                   Removably Receive a USB Connection Device at a USB
                       port of the Electronic Onboard Recorder Unit
                                                                          540

                                              •
                    Automatically Transfer the Driver Summary Electronic
                     Report via the USB Port of the Electronic Onboard
                         Recorder Unit to a Portable External Unit      550

                  -----------~-----------
                  Receive Signal That the USB Connection to the Portable
                                 External Unit is Removed



                                             End




                                           FIG. 5




                                          Exhibit 3
                                          Page 066
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.206 Page 70 of 189




      U.S. Patent        Jan.7,2014        Sheet 7 of 8              US 8,626,568 B2




            600~                             Start



                    Wirelessly Receive, at a Handheld Wireless Display Unit,
                     Vehicle Usage Information from an Electronic Onboard
                               Recorder Unit Mounted in a Vehicle        610



                     Store a Driver Summary Electronic Report in a Memory
                         Module of the Hand held Wireless Display Unit
                                                                             620



                         Establish Cellular Connection to a network for
                             communication with a Control Center




                       Transmit the Driver Summary Electronic Report the
                      Handheld Wireless Display Unit to the Control Center
                                                                             640



                                              End



                                            FIG. 6




                                       Exhibit 3
                                       Page 067
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.207 Page 71 of 189




      U.S. Patent        Jan.7,2014      Sheet 8 of 8    US 8,626,568 B2




                                      Exhibit 3
                                      Page 068
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.208 Page 72 of 189




                                                          US 8,626,568 B2
                                    1                                                                      2
          FLEET VEHICLE MANAGEMENT SYSTEMS                                  recorder unit may also include a data connection port (e.g., a
                     AND METHODS                                            USB port in some embodiments) configured to removably
                                                                            receive a data cable of a remote computer device. The por-
                         TECHNICAL FIELD                                    table wireless display unit may include a short-range wireless
                                                                            communication device to wirelessly communicate with the
         This specification relates to transportation fleet manage-         electronic onboard recorder unit when the electronic onboard
      ment, such as a system for fleet vehicle management that              recorder unit and the portable wireless display unit are both
      records particular vehicle and driver information for subse-          positioned inside the vehicle. Also, the portable wireless dis-
      quent communication, for example, to a remote device.                 play unit may include a cellular communication device con-
                                                                       10   figured to provide a cellular communication link with a
                            BACKGROUND                                      remote system. Furthermore, the portable wireless display
                                                                            unit may include a user interface comprising a display device.
         A number of commercial companies and government insti-             Also, the portable wireless display unit may include a com-
      tutions maintain a fleet of vehicles and have an interest in          puter-readable memory module to store a driver s=ary
      keeping track of the vehicles and shipments, as well as the      15   electronic report, which may be generated by the portable
      performance and well-being of their drivers. These parties            wireless display unit in response to wirelessly receiving the
      frequently equip their fleet vehicles with devices configured         vehicle usage information from the electronic onboard
      to track the vehicles' geographic locations, speeds, headings,        recorder unit mounted to the vehicle. The driver summary
      cargo temperature, engine performance parameters, and other           electronic report may include identification information for a
      data. Such information is used, for example, to maintain the     20   driver and hours or service information for the driver. In
      vehicles, estimate delivery times, provide warning of possible        response to input on the user interface of the portable wireless
      damage to cargo, and to evaluate driver performance.                  display unit indicative of a request to export the driver sum-
         Some regulatory agencies also have an interest in fleet            mary electronic report from the electronic onboard recorder
      vehicle information, such as the number of miles a delivery           unit mounted to the vehicle, the portable wireless display unit
      vehicle has traveled since its last safety inspection, or the    25   may be configured to wirelessly transfer the driver summary
      number of hours a driver has been on duty since he or she last        electronic report to the electronic onboard recorder unit
      rested. In some cases, this information was traditionally             mounted to the vehicle for exporting the driver summary
      recorded on paper (e.g., driver log books) or in proprietary          electronic report via the data connection port of the electronic
      electronic formats. In either case, such information can be           onboard recorder unit to the remote computer device.
      inconvenient to access or share with regulatory inspectors or    30      In some embodiments, a system for communicating fleet
      other third parties.                                                  vehicle information may include an electronic onboard
                                                                            recorder unit configured to mount inside a vehicle and pro-
                              SUMMARY                                       vide a wired connection to the vehicle for gathering data
                                                                            during operation of the vehicle. The electronic onboard
         Some embodiments of a system for communicating fleet          35   recorder unit may be free of a user interface display. Also, the
      vehicle information can provide equipment for use inside a            electronic onboard recorder unit may include a short-range
      fleet vehicle to facilitate prompt and efficient transfer of          wireless communication device to wirelessly communicate
      vehicle and driver information. In particular embodiments,            vehicle usage information to a second device when the second
      the system can generate electronic reports that provide driver        device is positioned inside the vehicle. The system may also
      identification information, hours of service information, and    40   include a portable wireless display unit having a short-range
      (optionally) vehicle-related information, and such electronic         wireless communication device to wirelessly communicate
      reports can be readily communicated to a remote computer              with the electronic onboard recorder unit when the electronic
      device in a number of different manners. For example, in              onboard recorder unit and the portable wireless display unit
      some embodiments, the system may include an electronic                are both positioned inside the vehicle. The portable wireless
      onboard recorder mountable in a vehicle and a mobile com-        45   display unit may also include a long-range communication
      munication device (e.g., a cellular phone in particular               device configured to provide a cellular or satellite communi-
      embodiments) that is configured to provide short-range, two-          cation link with a remote system. The portable wireless dis-
      way wireless communication (e.g., Bluetooth communica-                play unit may further include a user interface comprising a
      tion in particular embodiments) with the electronic onboard           display device that displays driver hours of service informa-
      recorder. In such circumstances, a driver or other system user   50   tion in response to wirelessly receiving the vehicle usage
      can operate the system to share a driver summary electronic           information from the electronic onboard recorder unit
      report or other information by exporting the electronic infor-        mounted to the vehicle. The electronic onboard recorder unit
      mation via a data port (e.g., a USB port in particular embodi-        and the portable wireless display unit may provide two-way
      ments) of the electronic onboard recorder, by transferring the        wireless communication such that the portable wireless dis-
      electronic information via a cellular link established by the    55   play unit wirelessly receives vehicle usage information from
      mobile communication device, or both.                                 the electronic onboard recorder unit and the electronic
         Particular embodiments described herein may include a              onboard recorder unit wirelessly receives driver identification
      system for communicating fleet vehicle information includ-            information from the portable wireless display unit.
      ing an electronic onboard recorder unit and a portable wire-             In certain embodiments, a system for communicating fleet
      less display unit. The electronic onboard recorder unit may be   60   vehicle information may include an electronic onboard
      configured to mount inside a vehicle and provide a wired              recorder unit configured to mount inside a vehicle and pro-
      connection to the vehicle for gathering data during operation         vide a wired connection to the vehicle for gathering data
      of the vehicle. The electronic onboard recorder unit can be           during operation of the vehicle. The electronic onboard
      free of any user interface display and may include a short-           recorder unit may include a short-range wireless communi-
      range wireless communication device to wirelessly commu-         65   cation device to wirelessly communicate vehicle usage infor-
      nicate vehicle usage information to a separate device, such as        mation to a second device when the second device is posi-
      the portable wireless display unit. The electronic onboard            tioned inside the vehicle. The electronic onboard recorder




                                                               Exhibit 3
                                                               Page 069
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.209 Page 73 of 189




                                                           US 8,626,568 B2
                                    3                                                                      4
      unit may also include a USB connection port configured to              the driver summary electronic report via a removable data
      removably receive a USB data cable of a remote computer                cable to a remote computer device.
      device. The system may further include a portable wireless                Some embodiments of a computer-implemented method
      display unit comprising a short-range wireless communica-              for providing a driver summary electronic report may include
      tion device to wirelessly communicate with the electronic              wirelessly communicating vehicle usage information from an
      onboard recorder unit when the electronic onboard recorder             electronic onboard recorder unit mounted to a vehicle to a
      unit and the portable wireless display unit are both positioned        portable wireless display unit. The electronic onboard
      inside the vehicle. The portable wireless display unit may also        recorder unit may have a wired connection to the vehicle. The
      include a long-range communication device configured to                method may also include storing a driver summary electronic
      provide a cellular or satellite communication link with a         10   report ina computer-readable memory module of the portable
      remote system. The portable wireless display unit may also             wireless display unit configured to wirelessly communicate
      include a user interface including a display device, and a             with the electronic onboard recorder unit mounted to the
      computer-readable memory module to store a driver sum-                 vehicle. The driver summary electronic report may generated
      mary electronic report including identification information            by the portable wireless display unit in response to wirelessly
      for a driver and hours or service information for the driver.     15   receiving the vehicle usage information from the electronic
      The electronic onboard recorder unit may output the driver             onboard recorder unit mounted to the vehicle. The driver
      s=ary electronic report via the USB connection port in                 s=ary electronic report may include identification infor-
      response to user input on the user interface of the portable           mation for a driver and hours or service information for the
      wireless display unit. Also, the portable wireless display unit        driver. The method may further include receiving user input
      may output the driver summary electronic report via the eel-      20   on the portable wireless display unit indicative of a request to
      lular or satellite communication link to the remote system.            export the driver s=ary electronic report from the elec-
         Some embodiments described herein may include a com-                tronic onboard recorder unit mounted to the vehicle. The
      puter-implemented method for providing a driver s=ary                  method may also include wirelessly transferring the driver
      electronic report. The method may include wirelessly com-              s=ary electronic report from the portable wireless display
      municating vehicle usage information from an electronic           25   unit to the electronic onboard recorder unit mounted to the
      onboard recorder unit mounted to a vehicle to a portable               vehicle. The method may further include removably receiv-
      wireless display unit. The electronic onboard recorder unit            ing a data cable in a corresponding port of the electronic
      may have a wired connection to the vehicle. The method may             onboard recorder unit mounted to the vehicle. Also, the
      also include wirelessly receiving, at the electronic onboard           method may include transferring the driver summary elec-
      recorder unit, a driver summary electronic report from the        30   tronic report from the electronic onboard recorder unit
      portable wireless display unit, the driver summary electronic          mounted to the vehicle via the data cable to a remote com-
      report having been generated by the portable wireless display          puter device.
      unit in response to the electronic onboard recorder unit wire-            The systems and techniques described here may provide
      lessly communicating the vehicle usage information. The                one or more of the following benefits. First, a system for
      driver summary electronic report may include identification       35   communicating vehicle information can provide an elec-
      information for a driver and hours or service information for          tronic onboard recorder mountable in a vehicle and a mobile
      the driver. The method may further include removably receiv-           communication device (e.g., a cellular phone in particular
      ing a USB data cable in a USB connection port of the elec-             embodiments) that is configured to provide wireless commu-
      tronic onboard recorder unit mounted to the vehicle. Also, the         nication with the electronic onboard recorder. As such, sys-
      method may include, in response to a user request input to the    40   tem can include a plurality of separately housed devices that
      portable wireless display unit, transferring the driver sum-           are each configured to output electronic reports in different
      mary electronic report from the electronic onboard recorder            manners.
      unit mounted to the vehicle via the data cable to a remote                Second, in some embodiments of the system, the electronic
      computer device.                                                       onboard recorder can be equipped with an external data port
         In further embodiments, a computer-implemented method          45   (e.g., a USB connection port) so that the electronic onboard
      for providing a driver summary electronic report may include           recorder can output driver summary electronic reports or
      wirelessly receiving, at a portable wireless display unit,             other electronic files via a hardwired connection to a remote
      vehicle usage information from an electronic onboard                   computer. For example, a vehicle inspector can carry a por-
      recorder unit mounted to a vehicle and having a wired con-             table computer device or portable storage device, and the
      nection to the vehicle. The method may also include storing a     50   driver or the inspector can plug the inspector's device into the
      driver s=ary electronic report in a computer-readable                  data port of the electronic onboard recorder so as to retrieve a
      memory module of the portable wireless display unit config-            driver summary electronic report or other electronic files via
      ured to wirelessly communicate with the electronic onboard             a hardwired connection to the unit mounted in the vehicle.
      recorder unit mounted to the vehicle. The driver s=ary                    Third, particular embodiments of the system can provide a
      electronic report may be generated by the portable wireless       55   mobile communication device (e.g., a cellular phone in par-
      display unit in response to wirelessly receiving the vehicle           ticular embodiments) that provides short-range, two wireless
      usage information from the electronic onboard recorder unit            communication with an electronic onboard recorder mounted
      mounted to the vehicle. The driver summary electronic report           in a vehicle. In such circumstances, not only does the elec-
      may include identification information for a driver and hours          tronic onboard recorder wirelessly communicate information
      or service information for the driver. The method may also        60   to the mobile communication device, but the mobile commu-
      include receiving user input on the portable wireless display          nication device can also transmit information back to the
      unit indicative of a request to export the driver s=ary                electronic onboard recorder. Therefore, one or more elec-
      electronic report from the electronic onboard recorder unit            tronic files containing vehicle or driver information can be
      mounted to the vehicle. The method may further include                 synced between the two separate devices for purposes of
      wirelessly transferring the driver summary electronic report      65   outputting the files in a number of optional manners.
      from the portable wireless display unit to the electronic                 Fourth, in some embodiments, the electronic onboard
      onboard recorder unit mounted to the vehicle for exporting             recorder mounted in the vehicle can be constructed as a dis-




                                                                Exhibit 3
                                                                Page 070
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.210 Page 74 of 189




                                                             US 8,626,568 B2
                                     5                                                                        6
      play less unit that is free of any user interface display. Such a           FIG. 6 is flow chart that shows an example process for
      construction can reduce the size of the electronic onboard               using a mobile communication device to transmit an elec-
      recorder, provide for simplified installation (and, optionally,          tronic report or other data to a fleet management control
      concealed installation inside the vehicle), and reduce the               center.
      manufacturing complexities for the electronic onboard                       FIG. 7 is a diagram of computing devices that may be used
      recorder. In these circumstances, the user interface of the              to implement the systems and methods described herein, in
      mobile communication device can serve as the user interface              accordance with some embodiments.
      for the system (including the electronic onboard recorder). As
      such, the mobile communication device can be separately                      DETAILED DESCRIPTION OF ILLUSTRATIVE
                                                                          10                  EMBODIMENTS
      housed from its corresponding electronic onboard recorder so
      that the mobile communication device can be carried by the
                                                                                  Referring to FIG. 1, some embodiments of a fleet manage-
      vehicle driver or other user outside of the vehicle while the
                                                                               ment system 100 can include a collection of vehicles 102a-
      electronic onboard recorder remains mounted inside the                   102c equipped with electronic onboard recorder units 106a-c
      vehicle. Moreover, because the mobile communication                 15   and accompanying mobile communication devices 112a-c,
      device is portable relative to its respective electronic onboard         which can be used for communication with a control center
      recorder unit, the driver can view or input vehicle or driver            104. In particular embodiments, the control center 104 rep-
      information on the user interface of the mobile communica-               resents a physical or conceptual location in which informa-
      tion device both when the driver is seated inside the vehicle            tion about the vehicles 102a-l 02c (and the vehicles drivers) is
      and when the driver positioned outside the vehicle in prox-         20   collected and used. For example, the control center 104 may
      imity thereto (e.g., while inspecting the exterior of the                access information gathered from the vehicles 102a-102c in
      vehicle, refueling, or sitting in a nearby building).                    order to identify and locate the vehicle 102a-102c carrying
         Fifth, in some embodiments of the system, the electronic              particular shipments, and estimate the remaining time until
      onboard recorder can be configured to detect the particular              delivery. Also, the control center 104 can collect the informa-
      type of communications protocol employed by vehicle, and            25   tion about the vehicles 102a-102c so as to monitor the loca-
      automatically adapt to the detected protocol in order to com-            tion, speed, heading, and planned route of particular vehicles
      municate with an engine control module of the vehicle. As                and their respective shipments. Moreover, the control center
      such, the electronic onboard recorder can be installed in any            104 can collect the information about the drivers of the
      one of a number of different types of vehicles, and the install-         vehicles 102a-102c so as to monitor the duty status, hours of
      er's act of connecting the electronic onboard recorder to the       30   service, and other characteristics of each driver.
                                                                                  At least some of aforementioned vehicle information is
      vehicle's engine control module will prompt the control cir-
                                                                               gathered by the electronic onboard recorder units 106a-106c
      cuitry of the electronic onboard recorder to automatically
                                                                               mounted in each of the vehicles 102a-102c, respectively. The
      recognize the type of vehicle in which it is installed.
                                                                               electronic onboard recorder units 106a-106c are electronic
         Sixth, in some embodiments of the system, the electronic         35   devices that collect and record information about the
      onboard recorder can house one or more accelerometers                    vehicles' 102a- l 02c, location, speed, operational parameters,
      therein so as to detect particular types of vehicle movement,            acceleration, operating hours, and other vehicle-related infor-
      such as hard brakes, acceleration, and lane changes. Instances           mation. For example, the electronic onboard recorder units
      of this type of vehicle movement can be recorded by the                  106a-106c can receive location information in the form of
      electronic onboard recorder can communicated to a control           40   global positioning system (GPS) signals 108 from at least one
      center (e.g., via the mobile communication device) for pur-              GPS satellite 109 to determine the locations of their respec-
      poses of safety monitoring by a fleet manager or other system            tive vehicles 102a-102c. Also, the electronic onboard
      user.                                                                    recorder units 106a-106c can be configured to electrically
         The details of one or more implementations are set forth in           connect with an engine control module (refer to FIG. 2) so as
      the accompanying drawings and the description below. Other          45   to receive vehicle operation information (e.g., speed, opera-
      features and advantages will be apparent from the description            tional parameters, acceleration/braking data, fuel usage, and
      and drawings, and from the claims.                                       the like). As described below in connection with FIGS. 2 and
                                                                               3, each electronic onboard recorder unit 106a-106c can be
                    DESCRIPTION OF DRAWINGS                                    equipped with a data connection port (e.g., a USB port in this
                                                                          50   embodiment) for purposes ofreadily exporting driver infor-
         FIG. 1 is a diagram that shows an example of a fleet man-             mation electronic reports or other electronic data to remote
      agement system in accordance with some embodiments.                      devices of regulatory inspectors or other approved parties.
         FIG. 2 is a diagram that shows an example of a system for                Still referring to FIG. 1, each of the electronic onboard
                                                                               recorder units 106a-106c can communicate with a corre-
      communicating fleet vehicle information, in accordance with
                                                                          55   sponding mobile communication device 112a-112c, which
      some embodiments.
                                                                               may also be positioned inside or in close proximity to the
         FIG. 3 is a diagram that shows the system of FIG. 2 in
                                                                               vehicle 102a-c. In particular, each of the mobile communica-
      combination with at least one external storage device, in
                                                                               tion device 112a-112c can be portably carried by the driver of
      accordance with some embodiments.                                        a vehicle 102a-c, respectively, so that the mobile communi-
         FIGS. 4A-4B illustrate examples of a user interface for a        60   cation device 112a-112c is configured to wirelessly commu-
      mobile communication device of a system for communicat-                  nicate with the electronic onboard recorder unit 106a-106c,
      ing fleet vehicle information, in accordance with some                   respectively, mounted in the vehicle. For example, during use
      embodiments.                                                             of the fleet vehicle 102a, the electronic onboard recorder unit
         FIG. 5 is flow chart that shows an example process for                106a and the mobile communication device 112a can wire-
      communicating an electronic report or other data from an            65   lessly communicate while both the unit 106a and the device
      electronic onboard recorder unit to an external storage device,          112a are positioned inside the vehicle 102a. In such circum-
      in accordance with some embodiments.                                     stances, the electronic onboard recorder unit 106a and the




                                                                  Exhibit 3
                                                                  Page 071
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.211 Page 75 of 189




                                                             US 8,626,568 B2
                                      7                                                                        8
      corresponding mobile communication device 112a can oper-                  on the display screen carried by the driver. In another
      ate as a system 110a (FIGS. 2-3) for communicating infor-                 example, the electronic onboard recorder unit 106a may
      mation about the vehicle 102a and its driver.                             determine the location of the vehicle 102a and wirelessly
         In this embodiment, the electronic onboard recorder unit               communicate the location information to the mobile commu-
      106a communicates with a mobile communication device                      nication device 112a so that the mobile communication
      112a over a wireless link 114a and provides a user interface              device 112a can display the location on a map. Example uses
      for the electronic onboard recorder unit 106a. Similarly, the             of the mobile communication devices 112a-112c as user
      electronic onboard recorder units 106b and 106c communi-                  interfaces for the electronic onboard recorder units 106a-
      cate with a mobile communication device 112b and 112c,                    106c are discussed further in the descriptions of FIGS. 2-5.
      respectively, over a wireless link 114b and 114c. In those           10      In use, the mobile communication devices 112a-112c may
      embodiments in which the mobile communication device                      communicate with at least one transceiver 122 over a collec-
      112a-c provides the user interface for the respective elec-               tion of wireless links 120a-120c. In some implementations,
      tronic onboard recorder unit 106a-c, each electronic onboard              the wireless links 120a-120c can be long-range wireless
      recorder unit 106a-c can be constructed as a displayless unit             links, such as cellular communication links, satellite commu-
      that is free of any user interface display mounted thereto,          15   nication links, WiMAX links, long term evolution (LTE)
      thereby reducing the size of the electronic onboard recorder              links, or any other suitable form of long-range wireless link
      unit 106a (e.g., providing for simplified installation and,               that can communicate data between the mobile communica-
      optionally, concealed installation inside the vehicle) and                tion devices 112a-112c and the transceiver 122. In this par-
      reducing the manufacturing complexities for the electronic                ticular embodiment, the transceiver 122 may be in the form a
      onboard recorder unit 106a. In some implementations, the             20   cellular antenna tower that is configured to provide cellular
      mobile communications devices 112a-112c can be cellular                   data links to a variety of cellular telephones within a particu-
      telephones, satellite telephones, portable computers, tablet              lar geographic range. The transceiver 122 may be communi-
      computers, personal digital assistants (PDAs), or another                 catively connected to a base station 124. In some implemen-
      mobile computing device that is programmed to wirelessly                  tations, the base station 122 can be a cellular data
      communicate with one or more of the electronic onboard               25   communications provider, satellite communications pro-
      recorder units 106a-c. As such, each mobile communication                 vider, or any other appropriate wireless communications pro-
      device 112a-112c can be separately housed from its corre-                 vider. Still referring to FIG. 1, a network 130 communica-
      sponding electronic onboard recorder unit 106a-l 06c so that              tively connects the base station 124 with the control center
      the mobile communication device 112a-112c can be carried                  104. In some embodiments, the network 130 may include the
      by the vehicle driver or other user outside of the vehicle           30   Internet or other public or private data networks. In alternative
      102a-l 02c while the electronic onboard recorder unit 106a-               embodiments in which one or more of mobile communication
      106c remains mounted inside the vehicle 102a-102c. In some                devices 112a-112c comprise a satellite phone, at least one of
      implementations, the wireless links 114a-114c can be short-               the long-range wireless links 120a-120c can be a satellite
      range wireless communications links, such as Bluetooth,                   communication link and the transceiver 122 may be in the
      wireless Ethernet (WiFi), ZigBee, near-field communications          35   form a satellite communication apparatus.
      (NFC), infrared (IrDA), or any other suitable short-range                    A mentioned previously, the control center 104 exchanges
      wireless communication link. In such circumstances, each                  information with the electronic onboard recorder units 106a-
      mobile communication device 112a-112c can display infor-                  106c (via the mobile communication devices 112a-112c) to
      mation in response to the vehicle data wirelessly communi-                monitor the status of the vehicles 102a-102c. For example,
      cated from the respective electronic onboard recorder unit           40   the control center 104 may track the locations of the vehicles
      106a-l 06c while both items are positioned inside the vehicle             102a-l 02c in order to estimate delivery or pickup times, or to
      102a-c (e.g., while the electronic onboard recorder unit 106a             coordinate the dispatch of the vehicles 102a-102c to pick up
      is mounted inside the vehicle 102a and the mobile commu-                  a delivery (e.g., by dispatching the vehicle 102a-l 02c closest
      nication device 112a is carried by the driver in the vehicle or           to the pickup location). In another example, the control center
      otherwise temporarily placed inside the vehicle cabin). More-        45   104 may monitor the vehicles' 102a-102c operating param-
      over, because each mobile communication device 112a-112c                  eters to coordinate repairs or maintenance (e.g., monitor tem-
      is portable relative to its respective electronic onboard                 peratures of refrigerated cargo, monitor engine warning sig-
      recorder unit 106a-106c, the driver or other human user can               nals).
      view or input vehicle-related information on the user inter-                 Another form of information generated by the system for
      face of the mobile communication device 112a-112c both               50   communication to the control center 4 are driver duty logs,
      when the driver is seated inside the vehicle and when the                 which may include data indicative of the hours of service
      driver positioned outside the vehicle in proximity thereto                when the driver is on duty in a particular day. In some imple-
      (e.g., while inspecting the exterior of the vehicle, refueling, or        mentations, the driver duty logs can be automatically con-
      sitting in a nearby building).                                            verted into electronic record of duty files (including hours of
         In use, each wireless link 114a-114c transmits information        55   service records, driver identification information, etc.) that
      between the respective electronic onboard recorder unit                   are readily exportable via the USB port of the electronic
      106a-106c and its corresponding mobile communication                      onboardrecorderunits 106a-106c (FIG. 3) or via the wireless
      device 112a-112c. In some implementations, the electronic                 link 120a-c of the mobile communication devices 112a-112c
      onboard recorder units 106a-106c do not provide their own                 (FIG. 2).
      user interfaces (e.g., displays, input buttons), but instead         60      For example, the electronic onboardrecorderunit 106a can
      wirelessly communicate bi-directionally with the mobile                   collect the vehicle usage information over a period of time
      communication devices 112a-112c to provide user interface                 when a particular driver is using the vehicle 102a, and the
      functions for the overall mobile system 110a (refer, for                  electronic onboard recorder unit 106a can periodically trans-
      example, to FIG. 2). For example, the electronic onboard                  fer this vehicle usage information to the corresponding
      recorder unit 106a may wirelessly communicate vehicle                65   mobile communication device 112a linked thereto via the
      usage information so that the mobile communication device                 Bluetooth connection 114a. The mobile communication
      112a can calculate and display hours of service information               device 112a can access the vehicle usage information along




                                                                   Exhibit 3
                                                                   Page 072
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.212 Page 76 of 189




                                                            US 8,626,568 B2
                                     9                                                                        10
      with other driver-specific information (e.g., driver identifica-         ECM 202. In these circumstances, the electronic onboard
      tion information and the like) so as to generate the electronic          recorder 106a can be installed in any one of a number of
      record of duty file stored on the memory of the mobile com-              different types of vehicles (e.g., a class 8 large truck, a class 1
      munication device 112a. From there, the electronic record of             car, or the like), and the installer's act of connecting the cable
      duty file can be wirelessly communicated via the cellular link           204 to the vehicle's ECM 202 will prompt the control cir-
      120a to the control center 104, wirelessly communicated via              cuitry of the electronic onboard recorder unit 106a to auto-
      the Bluetooth link 114a to the electronic onboard recorder               matically recognize the type of vehicle in which it is installed.
      unit 106a for subsequent exporting via the USB port to a                 As such, some embodiments of the electronic onboard
      remote device (refer to FIG. 3), or both. Regarding the pro-             recorder unit 106a need not be manufactured or prepro-
      cess for exporting via the USB port, the electronic onboard         10   grammed in a vehicle-specific manner. For example, in some
      recorder unit 106a can be configured to output the electronic            implementations, the ECM 202 can implement a controller
      record of duty file directly to a temporarily connected external         area network (CAN), a local interconnect network (LIN), a
      computer device 150 (e.g., a notebook computer) or a por-                vehicle area network (VAN), FlexRay, J1939, ISO-11783,
      table storage device 152 (e.g., a USB thumb drive, a portable            domestic digital bus (D2B), IDB-1394, SmartWireX, MOST,
      hard drive) provided by a vehicle inspector 154 (e.g., a law        15   J1850, ISO-9141, J1708, J1587, SPI, IIC, or any other com-
      enforcement official, a regulatory inspector, or the like). In           munications protocol for communicating with the electronic
      such circumstances, the vehicle inspector 154 can conve-                 onboardrecorder unit 106a through the data bus 204. In such
      niently plug the external computer device 150 or the portable            circumstances, the electronic onboard recorder unit 106a
      storage device 152 into the USB port provided by the elec-               may detect the combination and/or signal levels implemented
      tronic onboard recorder unit 106a to facilitate a transfer of the   20   over the data bus 204, may analyze incoming data traffic,
      requested data from the electronic onboard recorder unit                 and/or may query the ECM 202 using various protocols and
      106a. Thus, the electronic onboardrecorderunit 106a and the              receive corresponding responses in order to determine the
      mobile communication device 112 are two separately housed                protocol in use by the ECM 202. In some implementations,
      instruments that act together as a system to generate and                the connector on the end of the data bus cable 204 (e.g., the
      communicate the electronic record of duty file associated           25   end which connects to the ECM 202) can include a connec-
      with the driver.                                                         tion jack having more data lines than are provided by the
         Referring now to FIG. 2, in some embodiments of the                   ECM 202. Multiple converters may be provided to adapt a
      system 11 Oa for communicating fleet vehicle information, the            subset of the port's data lines to a variety of configurations of
      electronic onboard recorder unit 106a is mounted in the                  the data bus 204. For example, passenger cars and other "class
      vehicle 102a so that the electronic onboard recorder unit 106a      30   1" vehicles may provide a connector that is compliant with
      is electrically connected to the vehicle 102a. In particular, the        the on-board diagnostic (OBD) II specification, while large
      electronic onboard recorder unit 106a can include as input               trucks and other "class 8" vehicles may provide a connector
      cable (e.g., data bus 204) that electrically connects to a mating        that is compliant with the heavy-duty OBD (HDOBD) speci-
      connector of an engine control module (ECM) 202 of the                   fication. In such examples, one converter may be provided to
      vehicle 102a. In some implementations, the ECM 202 is an            35   adapt the port to connect to OBDII data buses, and another
      electronic device that monitors and/or controls various func-            may be provided to adapt the port to connect to HDOBD data
      tions of the vehicle 102a. For example, the ECM 202 can                  buses. The electronic onboard recorder unit 106a may sense
      monitor vehicle speed, engine speed, coolant temperature,                the configuration of an attached converter to determine the
      vehicle mileage, cargo environmental parameters, and any                 appropriate protocol to use for communication with the ECM
      other appropriate vehicle parameters. In this embodiment, the       40   202.
      electronic onboardrecorderunit 106a is configured to mount                  In some embodiments, the electronic onboardrecorderunit
      directly to a dash component inside the cabin of the vehicle             106a can be configured to simultaneously communicate via
      102a. As previously described, the electronic onboard                    multiple protocols at once. For instance, the electronic
      recorder unit 106a can be a displayless unit that is without any         onboard recorder unit 106a can be configured to communi-
      user interface display screen, thereby reducing the size of the     45   cate via the J1939 and J1708 protocols at the same time. This
      unit 106a and facilitating a simplified installation process.            feature can be useful, for example, for a vehicle in which the
      The user interface 208 of the mobile communication device                ECM 202 communicates in two different protocols (e.g.,
      112a can be used as a portable user interface for the electronic         communicates some information (braking information) on
      onboard recorder unit 106a when the unit 106a communi-                   one engine bus and other information (e.g., fuel information)
      cates with the mobile communication device 112a over the            50   on another engine bus. Also, this feature can be useful when
      Bluetooth connection 114a. Moreover, in some implementa-                 a single vehicle includes multiple ECMs 202 that employed
      tions, the electronic onboard recorder unit 106a may include             different protocols. Thus, the electronic onboard recorder unit
      a single printed circuit board upon which all of its electronic          106a can to gather some vehicle information appears on one
      circuitry is mounted, thereby further reducing the size and              engine bus, and to gather other vehicle information on another
      manufacturing complexities of the unit 106a. It should be           55   engine bus. In one implementation, the cable 204 can have a
      understood from the description herein that the electronic               first set of wires that are configured to connect with a first
      onboard recorder unit 106a is depicted as an enlarged size in            ECM (or a first engine bus of an individual ECM) while a
      FIGS. 2-3 for purposes of illustration only, and that the actual         second set of wires are configured to mate with a second ECM
      size of the electronic onboard recorder unit 106a may be                 (or a second engine bus of the individual ECM).
      significantly smaller. For example, in some embodiments, the        60      Furthermore, in particular embodiments in which the ECM
      electronic onboard recorder unit 106a has a maximum length               202 or engine bus 204 may not provide a direct odometer
      of about 8 inches, a maximum width of about 6.5 inches, and              reading, the electronic onboard recorder unit 106a can be
      a maximum height of about 1.5 inches.                                    configured to interpret other engine parameters to create an
         In some implementations, the electronic onboard recorder              "effective odometer reading" of the vehicle 102a starting at
      unit 106a can detect the particular type of communications          65   the point when the electronic onboard recorder unit 106a was
      protocol employed by the ECM 202, and automatically adapt                installed in the vehicle 102a. For example, the electronic
      to the detected protocol in order to communicate with the                onboard recorder unit 106a can receive data indicative of




                                                                  Exhibit 3
                                                                  Page 073
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.213 Page 77 of 189




                                                            US 8,626,568 B2
                                    11                                                                       12
      vehicle speed (e.g., used in combination with an internal               as a system 110a that is positionable inside the vehicle 102a
      clock or timerof the electronic onboard recorder unit 106a) or          and that communicates information related to the vehicle and
      data indicative of distance increments (e.g., distance pulses           its driver. Moreover, at least the display portion (e.g., the
      every 0.1 miles) so as to generate "effective odometer read-            mobile communication device 112a) of the system 110a can
      ing" for the vehicle 102a. Accordingly, the system 110a can             be portable relative to the electronic onboard recorder unit
      be used to comply with distance and odometer reporting                  106a and the vehicle 102a, thereby permitting the user to
      requirements (via an electronic report) even if the ECM 202             view and input vehicle or driver-related information even
      or engine bus 204 of the vehicle 102a does not directly pro-            when the user is positioned outside the vehicle. Further,
      vide odometer readings. In addition, the system 110a can                because each mobile communication device 112a-c is por-
      prompt an installer or other user to manually input the vehicle    10   table relative to the vehicles 102a-c (FIG. 1) and the elec-
      odometer reading (as shown on the dash of the vehicle) when             tronic onboard recorder units 106a-c (FIG. 1), each mobile
      the electronic onboard recorder unit 106a is initially installed        communication device 112a-c can be configured to wire-
      so that the "effective odometer reading" calculated by the              lessly communicate with any one of the nearby electronic
      system 110 is a substantially accurate estimation of the actual         onboard recorder units 106a-c. For example, if the driver
      total mileage of the vehicle 102a.                                 15   carrying the mobile communication device 112a switches to
         As described previously, the electronic onboard recorder             vehicle 102b (FIG. 1) for a new workday, the driver's mobile
      unit 106a receives location information in the form of global           communication device 112a can be configured to wirelessly
      positioning system (GPS) signals 108 from at least one GPS              communicate with the electronic onboard recorder unit 106b
      satellite 109 to determine the location of the vehicle 102a. For        (FIG. 1) mounted inside that vehicle 102b for the workday.
      example, the electronic onboard recorder unit 106a can be          20      Referring now to FIG. 3, each of electronic onboard
      equipped with a GPS receiver device that receives signals               recorder units 106a-c can be equipped with an external data
      from the GPS satellite 109 so that the electronic onboard               port (e.g., a USB port in this embodiment) for exporting
      recorder unit 106a can receive coordinate information (e.g.,            electronic reports or other data to a temporarily connected
      longitude and latitude coordinates) and time information                external storage device, such as the portable computer device
      (e.g., current time). In addition, in some embodiments, the        25   150, the portable storage device 152, or the like. As described
      electronic onboard recorder unit 106a can be equipped with              previously, the electronic onboard recorder unit 106a
      one or more accelerometers 203 so as to detect particular               includes the memory module 206 for the vehicle usage infor-
      types of vehicle movement, such as hard brakes, acceleration,           mation and other data, and the mobile communication device
      and lane changes. Instances of this type of vehicle movement            112a can receive the vehicle usage information and generate
      can be recorded by the electronic onboard recorder unit 106a       30   electronic reports (such as an electronic record of duty file). In
      can communicated to the control center 104 (via the mobile              some implementations, the electronic record of duty file
      communication device 112a) for purposes of safety monitor-              stored in the memory module 116 of the mobile communica-
      ing by a fleet manager or other system user. Thus, during               tion device 112a may be copied to the electronic onboard
      operation of the vehicle, some embodiments of the electronic            recorder unit 106a (e.g., via the wireless link 114a) for sub-
      onboard recorder unit 106a can receive input information           35   sequent access by a third party such as the vehicle inspector
      from a combination of the ECM 202 of the vehicle 102a, the              154. For example, under some jurisdictions law enforcement
      GPS system, and the one or more internal accelerometers                 or regulatory inspectors may be authorized to request a copy
      203.                                                                    of the data 206 in order to inspect the driver's record of duty
         Still referring to FIG. 2, the electronic onboard recorder           to determine whether the driver is in compliance with laws
      unit 106a collects information from the various inputs (e.g.,      40   that regulate the number of consecutive or cumulative hours
      the ECM 202, the GPS system, and the one or more acceler-               the driver is permitted to be on duty in a given period. Thus,
      ometers 203) and stores the vehicle usage information as data           in some circumstances, the electronic record of duty file can
      in a computer-readable memory module 206. As previously                 be generated by and stored in the mobile communication
      described, in this embodiment, the electronic onboard                   device 112a, and this electronic report can be wirelessly
      recorder unit 106a is displayless and thus has no user inter-      45   communicated to the electronic onboard recorder unit 106a
      face of its own with which to let a user view or interact with          prior to exporting the electronic record of duty file via the
      the vehicle usage information. Rather, in this embodiment,              output data port 302 of the electronic onboard recorder unit
      the electronic onboard recorder unit 106a communicates the              106a. In some embodiments in which a copy of the electronic
      vehicle usage information from the memory module 206 to                 record of duty file is stored in both the mobile communication
      the mobile communication device 112a over the Bluetooth            50   device 112a and the electronic onboard recorder unit 106a,
      connection 114a, and the vehicle usage information can be               and the copies of these files can be updated or sync prior to
      stored in a computer-readable memory module 116 of the                  exporting the electronic record of duty file via the output data
      mobile communication device 112a. The mobile communi-                   port 302 of the electronic onboard recorder unit 106a.
      cations device 112a provides a user interface 208 with which               In the illustrated example, the vehicle inspector 154 can
      the user can access some or all the vehicle usage information.     55   request that a copy of the data 206 be copied to the inspector's
      Examples of user interfaces are discussed in further detail in          computer device 150 or the inspector's portable storage
      the descriptions of FIGS. 4A and 4B.                                    device 152. To facilitate communication between the elec-
         In addition to displaying some or all of the vehicle usage           tronic onboard recorder unit 106a and the computer device
      information on the mobile communication device 112a, the                150 of the portable storage device 152, the computer device
      vehicle usage information may also be transmitted to the           60   150 or the portable storage device 152 can be plugged into the
      control center 104 for review and archiving. For example, in            data output port 302 of the electronic onboard recorder unit
      this embodiment, the mobile communication device 112a can               106a. As previously described, the data output port 302 may
      communicate with the transceiver 122 over the cellular link             be a USB port adapted to accept a USB connector 304 pro-
      120a so as to wirelessly communicate the vehicle usage infor-           vided by any of the computer device 150 and the portable
      mation and other electronic reports, messages, or data to the      65   storage device 152.
      control center 104. As such, the electronic onboard recorder               Still referring to FIG. 3, in some embodiments, the mobile
      unit 106a and the mobile communication device 112a operate              communication device 112a can control the transfer of the




                                                                 Exhibit 3
                                                                 Page 074
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.214 Page 78 of 189




                                                               US 8,626,568 B2
                                      13                                                                         14
      electronic record of duty file or other data from the electronic            in response to wirelessly receiving vehicle usage information
      onboard recorder unit 106a to the inspector's computer                      from the electronic onboard recorder unit 106. For example,
      device 150 or the inspector's portable storage device 152. For              as shown in FIG. 4A, the mobile communication device 112
      example, the electronic record of duty file or other data stored            that presents an example user interface screen 402 that sum-
      on the electronic onboard recorder unit 106a may be pro-                    marizes the driver duty information for display during opera-
      tected from exporting via the data port 302 until the user                  tion of the vehicle. In some implementations, the mobile
      provides approval for the data transfer via the user interface              communication device 112 can be any one of the mobile
      208 of the mobile communication device 112a. In such cir-                   communication devices 112a-112c depicted in FIG. 1, and
      cumstances, the data stored on the electronic onboard                       the user interface screen 402 can be accessed from a menu
      recorder unit 106a may be protected from unauthorized users,           10   selection on the user interface 208 as depicted in FIGS. 2-3.
      and furthermore, the data files stored on the electronic                       In this embodiment, the user interface 402 includes a driver
      onboard recorder unit 106a may be updated or synced with                    name display area 404 which displays the name of the driver
      the data files stored on the mobile communication device                    or other identification information associated with driver.
      112a prior to any file exporting operation via the data port                Such driver identification information can be input into the
      302. In this embodiment, the mobile communication device               15   mobile communication device 112 or selected from a list
      112a presents the user interface 208 that prompts the user to               displayed by the mobile communication device 112, and the
      initiate the file transfer process from the electronic onboard              driver identification information can be used in generating the
      recorder unit 106a to the inspector's computer device 150 or                aforementioned electronic record of duty file.
      the inspector's portable storage device 152. The user interface                Still referring to FIG. 4A, a collection of status indicators
      208 of the mobile communication device 112a can provide,               20   406a-406d provides visual indications of several operational
      for example, at least one control button 306 that receives the              parameters of the mobile communication device 112 and/or
      user input indicative of a command to initiate the file transfer            an associated electronic onboard recorder unit (e.g., the elec-
      process. In some implementations, the user control button                   tronic onboard recorder units 106a-106c). For example, the
      306 can be a physical button, a touchscreen button, a select-               status indicator 406a can display a visual indication of
      able menu item, or any other user control mechanism on the             25   whether the mobile communication device 112 is connected
      mobile communication device 112a. In other implementa-                      to the transceiver 122 of FIG. 1 by one of the communication
      tions, the control button 306 can be replacement with an input              links 120a-120c. The status indicator 406b can display a
      to detect a user gesture, a spoken command (e.g., speech                    visual indication of whether the mobile communication
      recognition), or any other appropriate user action that the                 device 112 is connected to its associated electronic onboard
      mobile communication device 112a can detect as a user com-             30   recorder unit 106a-c by one of the Bluetooth connections
      mand.                                                                       114a-114c. The status indicator 406c can display a visual
         In response to activation of the user control button 306, the            indication of whether the mobile communication device 112
      system 110a initiates a process in which the electronic record              is receiving the GPS signals 108 form the GPS satellites 110.
      of duty file or other data file is at least partially transferred to        The status indicator 406d can display a visual indication of
      the electronic onboard recorder unit 106a for purposes of              35   whether the mobile communication device 112 is connected
      storing a copy of the file at the electronic onboard recorder               to an associated ECM, such when the electronic onboard
      unit 106a or otherwise updating an older version of the file                recorder unit 106a is connected to the ECM 206 of FIG. 2 by
      stored at the electronic onboard recorder unit 106a. After the              the data bus 204.
      current version of the electronic record of duty file or other                 In some embodiments, a download button 408 is provided
      data file is stored at both the mobile communication device            40   by the user interface 402 to accept user input indicative of a
      112a and the electronic onboard recorder unit 106a, the elec-               command to initiate a transfer of data from the associated
      tronic record of duty file or other data file can be exported via           electronic onboard recorder 106 (FIG. 3) unit to an external
      the data port 302 of the electronic record of duty file or other            storage device, such as the computer device 150 or the por-
      data file. The operation for transferring the electronic record             table storage device 152 as described previously discussed in
      of duty file or other data file to the computer device 150 or to       45   the description of FIG. 3. Accordingly, the download button
      the portable storage device 152 can be an automatic process                 408 can initiate a set of operations in which particular data
      that requires no further user input on the mobile communica-                files stored on the mobile communication device 112 are
      tion device 112a and the electronic onboard recorder unit                   copied to the electronic onboard recorder 106 or otherwise
      106a. For example, after the initial user input on the control              used to update with similar files previously stored on elec-
      button 306 of the user interface 208, the electronic record of         50   tronic onboard recorder 106. From there, the one or more data
      duty file or other data file will be automatically transferred via          files can be exported via the data port 302 as previously
      the data port 302 upon a proper connection with the computer                described in connection with FIG. 3. As such, the download
      device 150 or to the portable storage device 152. As such, the              button 408 may operate similarly to the previously described
      driver or the inspector 154 can plug the inspector's device 150             control button 306 (FIG. 3).
      or 152 into the communication port 302 either before or after          55      In addition, the user interface 402 provides a number of
      the driver activates the user control button 306, in which case             inputs for the driver to alter his or her duty status, thereby
      a copy of the electronic record of duty file from the electronic            affecting the driver's hours of service and the aforementioned
      onboard recorder unit 106a is transferred via the data port 3 02            electronic record of duty file. For example, the driver may
      to the inspector's device 150 or 152. When finished, the                    interact with a user control 41 Oa to indicate that he or she is in
      inspector's device 150 or 152, with the electronic record of           60   an "off duty" status. The driver can interact with a user control
      duty file or other data file stored in the memory thereof, can              410b to indicate that he or she is in a "sleeper berth" status
      then be disconnected from the communications port 302 and                   (e.g., the driver is resting in a sleeper unit associated with his
      used by the vehicle inspector 154.                                          vehicle). The driver can interact with a user control 410c to
         Referring now to FIGS. 4A-B, the mobile communication                    indicate that he or she is operating his vehicle. The driver can
      device 112 can provide the user interface for the electronic           65   interact with a user control 41 Od to indicate that he or she is in
      onboard recorder unit 106 (FIGS. 2-3) and can be configured                 an "on duty" status even when he or she is not driving the
      to display a variety of vehicle and driver-related information              vehicle (e.g., inspecting the vehicle or performing other on-




                                                                    Exhibit 3
                                                                    Page 075
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.215 Page 79 of 189




                                                            US 8,626,568 B2
                                    15                                                                       16
      duty tasks). In some implementations, the user controls 410a-            tion of predefined remarks (e.g., "fueling", "breakdown",
      41 Od can change their visual appearance to indicate the status          "loading", "unloading"). In some implementations, the
      currently selected by the driver. For example, the user control          remark can be entered by the driver. For example, the driver
      410a may be displayed with a brighter color than the user                may need to enter a remark that is not described by a pre-
      controls 410b-410d when the driver is in an "off duty" status.           defined remark (e.g., "helping a motorist").
          Still referring to FIG. 4A, the interface 402 of the mobile             The driver can interact with a user control 470 to cause the
      communication device 112 can also display indicators related             chart 452 to display the duty status over a period of one day or
      to the driver's hours of service. For example, an indicator 412          other predetermined time interval of data on the chart 452.
      displays the amount of time the driver has left before he or she         The driver can interact with a user control 472 to cause the
      is in violation of a predetermined drive time limit. An indica-     10
                                                                               chart 452 to display a one hour or other predetermined time
      tor 414 displays the amount of time the driver has left before
                                                                               interval of data on the chart 452. The driver can interact with
      he or she is in violation of a predetermined on duty time limit.
                                                                               a user control 474 to cause the user interface 450 to present
      An indicator 416 displays the consecutive amount of time the
      driver has been off duty.                                                additional user controls that the driver can use to enter remark
         Furthermore, an indicator 420 displays the amount of drive       15
                                                                               information that can be associated with one or more of the
      time the driver has accrued in a given day, which (in this               driver's statuses.
      embodiment) has an upper limit of "11 hours" of total drive                  Referring now to FIG. 5, some embodiments for a process
      time before he or she is in violation of a predetermined drive           500 can be performed to transferring an electronic report
      time limit. Thus, the time values in indicators 412 and 420              from an electronic onboard recorder unit (such as unit 106a
      will add up to the maximum drive time limit ("11 hours" in          20   depicted in FIG. 3) to an external computer or storage device
      this embodiment). When the driver's total drive time in indi-            (such as the inspector's device 150 or 152 depicted in FIG. 3).
      cator 420 exceeds the upper limit, the indicator may change              The process 500 may include an operation 510 in which a
      colors, for example, to a red color to warn the driver of the            driver summary electronic report (e.g., an electronic record of
      violation. Optionally, an indicator 422 displays the amount of           duty file) in memory module of a handheld wireless display
      on-duty time the driver has accrued in a given day, which (in       25   unit (e.g., the mobile communication device 112a depicted in
      this embodiment) has an upper limit of "14 hours" of total               FIG. 3). For example, the electronic onboard recorder unit
      on-duty time before he or she is in violation of a predeter-             106a can collect the vehicle usage information over a period
      mined on-duty time limit. Thus, the time values in indicators            of time when a particular driver is using the vehicle 102a, and
      422 and 414 will add up to the maximum on-duty time limit                the electronic onboard recorder unit 106a can periodically
      ("14 hours" in this embodiment). When the driver's total            30   transfer this vehicle usage information to the corresponding
      drive time in indicator 422 exceeds the upper limit, the indi-           mobile communication device 112a linked thereto via the
      cator may change colors, for example, to a red color to warn             Bluetooth connection 114a. The mobile communication
      the driver of the violation. Further, an indicator 424 displays          device 112a can access the vehicle usage information along
      the amount of total on-duty time the driver has accrued in a             with other driver-specific information (e.g., driver identifica-
      period of consecutive days (e.g., "8 days" in this embodi-          35   tion information and the like) so as to generate the electronic
      ments). For example, the total on-duty time the driver has               record of duty file for storing on the memory of the mobile
      accrued in an eight-day period may have an upper limit of"70             communication device 112a.
      hours" in this embodiment. When the driver's total drive time                The process 500 may also include an operation 520 in
      in indicator 424 exceeds the upper limit, the indicator may              which a wireless communication from the handheld wireless
      change colors, for example, to a red color to warn the driver of    40   display unit (e.g., the mobile communication device 112a in
      the violation.                                                           this embodiment) is received to indicate that the driver sum-
         As shown in FIG. 4B, the mobile communication device                  mary electronic report (e.g., the electronic record of duty file
      112 can provide another user interface screen 450 that depicts           in this embodiment) is approved for exporting from the elec-
      a summary of the driver's duty log. In some embodiments, the             tronic onboard recorder unit. For example, the driver can
      s=ary information provided in this user interface screen            45   activate the user control button 306 as depicted FIG. 3 so that
      450 can be employed in the electronic record of duty file that           the mobile communication device 112a can prepare the elec-
      is generated by the mobile communication device 112 for                  tronic onboard recorder unit 106a for exporting the driver
      purposes of sharing with the aforementioned inspector 154                s=ary electronic report (e.g., the electronic record of duty
      (FIG. 3). In some implementations, the user interface screen             file in this embodiment).
      450 can be accessed from a menu selection on the user inter-        50      At operation 530 in the process 500, the driver summary
      face 208 as depicted in FIGS. 2-3.                                       electronic report is also stored in a memory module of an
         The user interface 450 in this embodiment includes an                 electronic onboardrecorderunit, which is wirelessly linked to
      electronic duty log in the form of a time chart 452. The chart           the handheld wireless display unit. For example, the driver
      452 provides a convenient visualization of the driver's status           s=ary electronic report (e.g., the electronic record of duty
      (e.g., on duty, off duty, driving, sleeper berth) over a selected   55   file in this embodiment) can be wirelessly communicated via
      period of time. A date indicator area 454 displays the date              the Bluetooth link 114a from the mobile communication
      associated with the information presented by the chart 452. A            device 112a to the electronic onboard recorder unit 106a.
      time indicator area 456 displays the times associated with the           This operation 530 may be performed in response to opera-
      information presented by the chart 452. A time interval area             tion 520. It should be understood from the description herein
      458 displays the elapsed time durations associated with the         60   that the process 500 can be achieved by performing operation
      various statuses presented by the chart 452.                             530 either before or after the operation 520. If operation 530
         A status area 460 displays the driver's current status or the         is performed before operation 520, then operation 520 may
      status presented by the chart 452. In some implementations,              cause the mobile communication device 112a to update the
      the status area 460 can include time information, status infor-          driver summary electronic report (e.g., the electronic record
      mation, location information, a remark, and (optionally) the        65   of duty file in this embodiment) stored on the electronic
      driver's name or other identification information. In some               onboard recorder unit 106a with a more recent version of the
      implementations, the remark can be selected from a collec-               file.




                                                                  Exhibit 3
                                                                  Page 076
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.216 Page 80 of 189




                                                             US 8,626,568 B2
                                    17                                                                       18
         At operation 540, the electronic onboard recorder unit                tronic record of duty file for storing on the memory of the
      removably receives a USB connection device at a USB port                 mobile communication device 112a.
      arranged along the housing of the electronic onboard recorder               The process may also include operation 630 in which a
      unit. For example, as previously described in connection with            cellular connection is established to a network for communi-
      FIG. 3, the electronic onboard recorder unit 106a can be                 cation between the handheld wireless display unit and a con-
      equipped with a USB port 302 that is configured to removably             trol center. For example, the mobile communication device
      receive the USB connector 304 from an inspector's portable               112a can establish the wireless connection 120a with the
      computer 150 or portable storage device 152. In such circum-             transceiver 122, which is in communication with the control
      stances, the vehicle inspector 154 can conveniently plug the             center 104 through the base station 124 and the network 130.
                                                                          10      In operation step 640, the driver summary electronic report
      external computer device 150 or the portable storage device
                                                                               (e.g., the electronic record of duty file in this embodiment) is
      152 into the USB port 302 provided by the electronic onboard
                                                                               transmitted from handheld wireless display unit to the control
      recorder unit 106a to facilitate a transfer of the requested data
                                                                               center. For example, the electronic report and other data
      from the electronic onboard recorder unit 106a.                          related to the driver or vehicle, which is stored on the mobile
          The process 500 may also include operation 550 in which         15   communication device 112a, can be communication via the
      the driver summary electronic report (e.g., the electronic               cellular link 120a to the network 130 and to the control center
      record of duty file in this embodiment) is automatically trans-          104 for review and archival purposes. Thus, in some embodi-
      ferred to via the USB port of the electronic onboard recorder            ments, the electronic onboard recorder unit 106a and the
      unit to a portable external unit. For example, in response to the        corresponding mobile communication device 112a can each
      user input at operation 520 and the receipt of the USB con-         20   individually operate to output the driver summary electronic
      nection device at operation 540, the electronic record of duty           report.
      file may automatically transferred via the USB port 302 the                 FIG. 7 is a block diagram of computing devices 700, 750
      inspectors device 150 or device 152 without any further user             that may be used to implement the systems and methods
      input at the electronic onboard recorder unit 106a or its cor-           described in this document, either as a client or as a server or
      responding mobile communication device 112a. As such, the           25   plurality of servers. Computing device 700 is intended to
      electronic onboard recorder unit 106a can be configured to               represent various forms of digital computers, such as laptops,
      output the electronic record of duty file directly to a tempo-           desktops, workstations, personal digital assistants, servers,
      rarily connected external computer device 150 (e.g., a note-             blade servers, mainframes, and other appropriate computers.
      book computer) or a portable storage device 152 (e.g., a USB             Computing device 750 is intended to represent various forms
      thumb drive, a portable hard drive) provided by a vehicle           30   of mobile devices, such as personal digital assistants, cellular
      inspector 154 (e.g., a law enforcement official, a regulatory            telephones, smartphones, and other similar computing
      inspector, or the like).                                                 devices. The components shown here, their connections and
          The process 500 may optionally include operation 560 in              relationships, and their functions, are meant to be exemplary
      which a signal is automatically received by the electronic               only, and are not meant to limit implementations of the inven-
      onboard recorder unit indicating that the USB connection to         35   tions described and/or claimed in this document.
      the portable external unit is removed. For example, the USB                 Computing device 700 includes a processor 702, memory
      connection device 304 (FIG. 3) can be removed from the                   704, a storage device 706, a high-speed interface 708 con-
      electronic onboard recorder unit 106a. When a USB device                 necting to memory 704 and high-speed expansion ports 710,
      (sometimes referred to as a slave) is connected to or discon-            and a low speed interface 712 connecting to low speed bus
      nected from a USB host (e.g., the electronic onboard recorder       40   714 and storage device 706. Each of the components 702,
      unit 106a in this embodiment), there is a change on these USB            704, 706, 708, 710, and 712, are interconnected using various
      data lines. It is this change that the USB host can use to               busses, and may be mounted on a common motherboard or in
      automatically detect that a device has been connected or                 other manners as appropriate. The processor 702 can process
      removed.                                                                 instructions for execution within the computing device 700,
          Referring now to FIG. 6, some embodiments of a process          45   including instructions stored in the memory 704 or on the
      600 can be performed to communicate a driver sunmiary                    storage device 706 to display graphical information for a GUI
      electronic report via a cellular link established by a handheld          on an external input/output device, such as display 716
      wireless display unit (e.g., the mobile communication device             coupled to high speed interface 708. In other implementa-
      112a depicted in FIG. 3). The process 600 may include an                 tions, multiple processors and/or multiple buses may be used,
      operation 610 in which vehicle usage information is wire-           50   as appropriate, along with multiple memories and types of
      lessly received at the handheld wireless display unit from an            memory. Also, multiple computing devices 700 may be con-
      electronic onboard recorder unit mounted in a vehicle. For               nected, with each device providing portions of the necessary
      example, the electronic onboard recorder unit 106a can col-              operations (e.g., as a server bank, a group of blade servers, or
      lect the vehicle usage information over a period of time when            a multi-processor system).
      a particular driver is using the vehicle 102a, and the electronic   55      The memory 704 stores information within the computing
      onboard recorder unit 106a can periodically transfer this                device 700. In one implementation, the memory 704 is a
      vehicle usage information to the corresponding mobile com-               computer-readable medium. In one implementation, the
      munication device 112a linked thereto via the Bluetooth con-             memory 704 is a volatile memory unit or units. In another
      nection 114a.                                                            implementation, the memory 704 is a non-volatile memory
          In operation 620, a driver summary electronic report (e.g.,     60   unit or units.
      the electronic record of duty file in this embodiment) is stored            The storage device 706 is capable of providing mass stor-
      in a memory module of a handheld wireless display unit,                  age for the computing device 700. In one implementation, the
      which is in wireless communication with the electronic                   storage device 706 is a computer-readable medium. In vari-
      onboard recorder unit. For example, the mobile communica-                ous different implementations, the storage device 706 may be
      tion device 112a can access the vehicle usage information           65   a floppy disk device, a hard disk device, an optical disk
      along with other driver-specific information (e.g., driver iden-         device, or a tape device, a flash memory or other similar solid
      tification information and the like) so as to generate the elec-         state memory device, or an array of devices, including devices




                                                                  Exhibit 3
                                                                  Page 077
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.217 Page 81 of 189




                                                           US 8,626,568 B2
                                   19                                                                      20
      in a storage area network or other configurations. In one              procedure) or for wireless communication (e.g., via Blue-
      implementation, a computer program product is tangibly                 tooth or other such technologies).
      embodied in an information carrier. The computer program                  The memory 764 stores information within the computing
      product contains instructions that, when executed, perform             device 750. In one implementation, the memory 764 is a
      one or more methods, such as those described above. The                computer-readable medium. In one implementation, the
      information carrier is a computer- or machine-readable                 memory 764 is a volatile memory unit or units. In another
      medium, such as the memory 704, the storage device 706, or             implementation, the memory 764 is a non-volatile memory
      memory on processor 702.                                               unit or units. Expansion memory 774 may also be provided
         The high speed controller 708 manages bandwidth-inten-              and connected to device 750 through expansion interface 772,
                                                                        10   which may include, for example, a SIMM card interface.
      sive operations for the computing device 700, while the low
                                                                             Such expansion memory 77 4 may provide extra storage space
      speed controller 712 manages lower bandwidth-intensive
                                                                             for device 750, or may also store applications or other infor-
      operations. Such allocation of duties is exemplary only. In
                                                                             mation for device 750. Specifically, expansion memory 774
      one implementation, the high-speed controller 708 is coupled           may include instructions to carry out or supplement the pro-
      to memory 704, display 716 (e.g., through a graphics proces-      15   cesses described above, and may include secure information
      sor or accelerator), and to high-speed expansion ports 710,            also. Thus, for example, expansion memory 774 may be
      which may accept various expansion cards (not shown). In the           provide as a security module for device 750, and may be
      implementation, low-speed controller 712 is coupled to stor-           programmed with instructions that permit secure use of
      age device 706 and low-speed expansion port 714. The low-              device 750.
      speed expansion port, which may include various communi-          20      The memory may include for example, flash memory and/
      cation ports (e.g., USB, Bluetooth, Ethernet, wireless                 or MRAM memory, as discussed below. In one implementa-
      Ethernet) may be coupled to one or more input/output                   tion, a computer program product is tangibly embodied in an
      devices, such as a keyboard, a pointing device, a scanner, or a        information carrier. The computer program product contains
      networking device such as a switch or router, e.g., through a          instructions that, when executed, perform one or more meth-
      network adapter.                                                  25   ods, such as those described above. The information carrier is
         The computing device 700 may be implemented in a num-               a computer- or machine-readable medium, such as the
      ber of different forms, as shown in the figure. For example, it        memory 764, expansion memory 774, or memory on proces-
      may be implemented as a standard server 720, or multiple               sor 752.
      times in a group of such servers. It may also be implemented              Device 750 may communicate wirelessly through commu-
      as part of a rack server system 724. In addition, it may be       30   nication interface 766, which may include digital signal pro-
      implemented in a personal computer such as a laptop com-               cessing circuitry where necessary. Communication interface
      puter 722. Alternatively, components from computing device             7 66 may provide for communications under various modes or
      700 may be combined with other components in a mobile                  protocols, such as GSM voice calls, SMS, EMS, or MMS
      device (not shown), such as device 750. Each of such devices           messaging, CDMA, TDMA, PDC, WCDMA, CDMA2000,
      may contain one or more of computing device 700, 750, and         35   or GPRS, among others. Such communication may occur, for
      an entire system may be made up of multiple computing                  example, through radio-frequency transceiver 768. In addi-
      devices 700, 750 communicating with each other.                        tion, short-range communication may occur, such as using a
         Computing device 750 includes a processor 752, memory               Bluetooth, WiFi, or other such transceiver (not shown). In
      764, an input/output device such as a display 754, a commu-            addition, GPS receiver module 770 may provide additional
      nication interface 766, and a transceiver 768, among other        40   wireless data to device 750, which may be used as appropriate
      components. The device 750 may also be provided with a                 by applications running on device 750.
      storage device, such as a microdrive or other device, to pro-             Device 750 may also communication audibly using audio
      vide additional storage. Each of the components 750, 752,              codec 760, which may receive spoken information from a
      764, 754, 766, and 768, are interconnected using various               user and convert it to usable digital information. Audio codex
      buses, and several of the components may be mounted on a          45   760 may likewise generate audible sound for a user, such as
      common motherboard or in other manners as appropriate.                 through a speaker, e.g., in a handset of device 7 50. Such sound
         The processor 752 can process instructions for execution            may include sound from voice telephone calls, may include
      within the computing device 750, including instructions                recorded sound (e.g., voice messages, music files, etc.) and
      stored in the memory 764. The processor may also include               may also include sound generated by applications operating
      separate analog and digital processors. The processor may         50   on device 750.
      provide, for example, for coordination of the other compo-                The computing device 750 may be implemented in a num-
      nents of the device 750, such as control of user interfaces,           ber of different forms, as shown in the figure. For example, it
      applications run by device 750, and wireless communication             may be implemented as a cellular telephone 780. It may also
      by device 750.                                                         be implemented as part of a smartphone 782, personal digital
         Processor 752 may communicate with a user through con-         55   assistant, or other similar mobile device.
      trol interface 758 and display interface 756 coupled to a                 Various implementations of the systems and techniques
      display 754. The display 754 may be, for example, a TFT                described here can be realized in digital electronic circuitry,
      LCD display or an OLED display, or other appropriate dis-              integrated circuitry, specially designed ASICs (application
      play technology. The display interface 756 may comprise                specific integrated circuits), computer hardware, firmware,
      appropriate circuitry for driving the display 754 to present      60   software, and/or combinations thereof. These various imple-
      graphical and other information to a user. The control inter-          mentations can include implementation in one or more com-
      face 758 may receive commands from a user and convert them             puter programs that are executable and/or interpretable on a
      for submission to the processor 752. In addition, an external          programmable system including at least one programmable
      interface 762 may be provide in communication with proces-             processor, which may be special or general purpose, coupled
      sor 752, so as to enable near area communication of device        65   to receive data and instructions from, and to transmit data and
      750 with other devices. External interface 762 may provide,            instructions to, a storage system, at least one input device, and
      for example, for wired communication (e.g., via a docking              at least one output device.




                                                                Exhibit 3
                                                                Page 078
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.218 Page 82 of 189




                                                           US 8,626,568 B2
                                   21                                                                      22
         These computer programs (also known as programs, soft-                    a data connection port configured to removably receive a
      ware, software applications or code) include machine instruc-                data cable of a remote computer device; and
      tions for a programmable processor, and can be implemented                a portable wireless display unit comprising: a short-range
      in a high-level procedural and/or object-oriented program-                   wireless communication device to wirelessly communi-
      ming language, and/or in assembly/machine language. As                       cate with the electronic onboard recorder unit when the
      used herein, the terms "machine-readable medium" "com-                       electronic onboard recorder unit and the portable wire-
      puter-readable medium" refers to any computer program                        less display unit are both positioned inside the vehicle, a
      product, apparatus and/or device (e.g., magnetic discs, optical              cellular communication device configured to provide a
      disks, memory, Programmable Logic Devices (PLDs)) used                       cellular communication link with a remote system, a
      to provide machine instructions and/or data to a program-         10
                                                                                   user interface including a display device, and a com-
      mable processor, including a machine-readable medium that
                                                                                   puter-readable memory module to store a driver sum-
      receives machine instructions as a machine-readable signal.
                                                                                   mary electronic report, the driver sunmiary electronic
      The term "machine-readable signal" refers to any signal used
      to provide machine instructions and/or data to a program-                    report being generated by the portable wireless display
      mable processor.                                                  15
                                                                                   unit in response to wirelessly receiving the vehicle usage
         To provide for interaction with a user, the systems and                   information from the electronic onboard recorder unit
      techniques described here can be implemented on a computer                   mounted to the vehicle, the driver summary electronic
      having a display device (e.g., a CRT (cathode ray tube) or                   report including identification information for a driver
      LCD (liquid crystal display) monitor) for displaying infor-                  and hours of service information for the driver,
      mation to the user and a keyboard and a pointing device (e.g.,    20      wherein in response to user input on the user interface of
      a mouse or a trackball) by which the user can provide input to               the portable wireless display unit indicative of a request
      the computer. Other kinds of devices can be used to provide                  to export the driver sunmiary electronic report from the
      for interaction with a user as well; for example, feedback                   electronic onboard recorder unit mounted to the vehicle,
      provided to the user can be any form of sensory feedback                     the portable wireless display unit is configured to wire-
      (e.g., visual feedback, auditory feedback, or tactile feed-       25         lessly transfer the driver summary electronic report to
      back); and input from the user can be received in any form,                  the electronic onboard recorder unit mounted to the
      including acoustic, speech, or tactile input.                                vehicle for exporting the driver summary electronic
         The systems and techniques described here can be imple-                   report via the data connection port of the electronic
      mented in a computing system that includes a back end com-                   onboard recorder unit to the remote computer device.
      ponent (e.g., as a data server), or that includes a middleware    30      2. The system of claim 1, wherein the portable wireless
      component (e.g., an application server), or that includes a            display unit comprises a cellular phone device having a user
      front end component (e.g., a client computer having a graphi-          interface that displays hours of service information, the hours
      cal user interface or a Web browser through which a user can           of service information being updated in response to wire-
      interact with an implementation of the systems and tech-               lessly receiving vehicle usage information from the electronic
      niques described here), or any combination of such back end,      35   onboard recorder unit.
      middleware, or front end components. The components of the                3. The system of claim 2, wherein the short-range wireless
      system can be interconnected by any form or medium of                  communication devices of the electronic onboard recorder
      digital data communication (e.g., a communication network).            unit and the portable wireless display unit are Bluetooth wire-
      Examples of communication networks include a local area                less communication devices.
      network ("LAN"), a wide area network ("WAN"), and the             40      4. The system of claim 1, wherein the data connection port
      Internet.                                                              of the electronic onboard recorder unit comprises a USB
         The computing system can include clients and servers. A             connection port arranged along a housing of the electronic
      client and server are generally remote from each other and             onboard recorder unit.
      typically interact through a communication network. The                   5. The system of claim 1, wherein the electronic onboard
      relationship of client and server arises by virtue of computer    45   recorder unit and the portable wireless display unit provide
      programs running on the respective computers and having a              two-way wireless communication such that the portable wire-
      client-server relationship to each other.                              less display unit wirelessly receives at least the vehicle usage
         A number of embodiments of the invention have been                  information from the electronic onboard recorder unit and the
      described. Nevertheless, it will be understood that various            electronic onboard recorder unit wirelessly receives at least
      modifications may be made without departing from the spirit       50   the driver identification information from the portable wire-
      and scope of the invention. For example, various forms of the          less display unit.
      flows shown above may be used, with steps re-ordered,                     6. The system of claim 1, wherein the portable wireless
      added, or removed. Also, although several applications of the          display unit wirelessly communicates with the electronic
      payment systems and methods have been described, it should             onboard recorder unit when the electronic onboard recorder
      be recognized that numerous other applications are contem-        55   unit is positioned inside the vehicle and the portable wireless
      plated. Accordingly, other embodiments are within the scope            display unit is positioned in proximity to the vehicle.
      of the following claims.                                                  7. The system of claim 1, wherein the electronic onboard
         What is claimed is:                                                 recorder unit comprises a connector to mate with an engine
         1. A system for communicating fleet vehicle information,            control module of the vehicle, wherein the electronic onboard
      comprising:                                                       60   recorder unit comprises a memory module that stores vehicle
         an electronic onboard recorder unit configured to mount             data in response to signals from the engine control module.
            inside a vehicle and provide a wired connection to the              8. The system of claim 7, wherein the electronic onboard
            vehicle for gathering data during operation of the               recorder unit is configured to simultaneously communicate
            vehicle, the electronic onboard recorder unit being free         via multiple protocols of at least one engine control module.
            of a user interface display and including: a short-range    65      9. The system of claim 7, wherein the electronic onboard
            wireless communication device to wirelessly communi-             recorder unit houses one or more accelerometers configured
            cate vehicle usage information to a separate device, and         to detect movements of the vehicle, and wherein the elec-




                                                                Exhibit 3
                                                                Page 079
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.219 Page 83 of 189




                                                             US 8,626,568 B2
                                    23                                                                       24
      tronic onboard recorder unit houses a GPS receiver device to                   vehicle, the electronic onboard recorder unit including:
      receive location signals from at least one GPS satellite.                      a short-range wireless communication device to wire-
         10. A system for communicating fleet vehicle information,                   lessly communicate vehicle usage information to a sec-
      comprising:                                                                    ond device when the second device is positioned inside
         an electronic onboard recorder unit configured to mount                     the vehicle, and a USB connection port configured to
            inside a vehicle and provide a wired connection to the                   irremovably receive a USB data cable of a remote com-
            vehicle for gathering data during operation of the                       puter device; and
            vehicle, the electronic onboard recorder unit being free              a portable wireless display unit comprising: a short-range
            of a user interface display and including a short-range                  wireless communication device to wirelessly communi-
            wireless communication device to wirelessly communi-          10         cate with the electronic onboard recorder unit when the
            cate vehicle usage information to a second device when                   electronic onboard recorder unit and the portable wire-
            the second device is positioned inside the vehicle; and                  less display unit are both positioned inside the vehicle, a
         a portable wireless display unit comprising: a short-range                  long-range communication device configured to provide
            wireless communication device to wirelessly communi-                     a cellular or satellite communication link with a remote
            cate with the electronic onboard recorder unit when the       15         system, a user interface including a display device, and
            electronic onboard recorder unit and the portable wire-                  a computer-readable memory module to store a driver
            less display unit are both positioned inside the vehicle, a              summary electronic report, the driver summary elec-
            long-range communication device configured to provide                    tronic report being generated by the portable wireless
            a cellular or satellite communication link with a remote                 display unit in response to wirelessly receiving the
            system, a computer-readable memory module to store a          20         vehicle usage information from the electronic onboard
            driver summary electronic report, the driver s=ary                       recorder unit mounted to the vehicle, the driver summary
            electronic report being generated by the portable wire-                  electronic report including identification information
            less display unit in response to wirelessly receiving the                for a driver and hours of service information for the
            vehicle usage information from the electronic onboard                    driver,
            recorder unit mounted to the vehicle, the driver s=ary        25      wherein the electronic onboard recorder unit outputs the
            electronic report including driver identification informa-               driver summary electronic report via the USB connec-
            tion and driver hours of service information, and a user                 tion port in response to receiving the driver summary
            interface including a display device that displays the                   electronic report from the portable wireless display unit,
            driver hours of service information,                                     and
         wherein the electronic onboard recorder unit and the por-        30      wherein the portable wireless display unit outputs the
            table wireless display unit provide two-way wireless                     driver summary electronic report via the cellular or sat-
            communication such that the portable wireless display                    ellite communication link to the remote system.
            unit wirelessly receives vehicle usage information from               17. The system of claim 16, wherein the portable wireless
            the electronic onboard recorder unit and the electronic            display unit comprises a cellular or satellite phone device
            onboard recorder unit wirelessly receives the driver          35   having a user interface that displays hours of service infor-
            summary electronic report from the portable wireless               mation, the hours of service information being updated in
            display unit.                                                      response to wirelessly receiving vehicle usage information
         11. The system of claim 10, wherein the portable wireless             from the electronic onboard recorder unit.
      display unit comprises a cellular or satellite phone device                 18. The system of claim 17, wherein the short-range wire-
      having a user interface that displays hours of service infor-       40   less communication devices of the electronic onboard
      mation, the hours of service information being updated in                recorder unit and the portable wireless display unit are Blue-
      response to wirelessly receiving vehicle usage information               tooth wireless communication devices.
      from the electronic onboard recorder unit.                                  19. The system of claim 18, wherein the electronic onboard
         12. The system of claim 11, wherein the short-range wire-             recorder unit and the portable wireless display unit provide
      less communication devices of the electronic onboard                45   two-way wireless communication such that the portable wire-
      recorder unit and the portable wireless display unit are Blue-           less display unit wirelessly receives at least the vehicle usage
      tooth wireless communication devices.                                    information from the electronic onboard recorder unit and the
         13. The system of claim 12, wherein the electronic onboard            electronic onboard recorder unit wirelessly receives at least
      recorder unit comprises a USB connection port arranged                   the driver identification information from the portable wire-
      along a housing of the electronic onboard recorder unit and         50   less display unit.
      configured to removably receive a data cable of a remote                    20. The system of claim 16, wherein the electronic onboard
      computer device.                                                         recorder unit comprises a connector to mate with an engine
         14. The system of claim 13, wherein the electronic onboard            control module of the vehicle, wherein the electronic onboard
      recorder unit comprises a connector to mate with an engine               recorder unit comprises a memory module that stores vehicle
      control module of the vehicle, wherein the electronic onboard       55   data in response to signals from the engine control module.
      recorder unit comprises a memory module that stores vehicle                 21. The system of claim 20, wherein the electronic onboard
      data in response to signals from the engine control module.              recorder unit houses one or more accelerometers configured
         15. The system of claim 14, wherein the electronic onboard            to detect movements of the vehicle, and wherein the elec-
      recorder unit houses one or more accelerometers configured               tronic onboard recorder unit houses a GPS receiver device to
      to detect movements of the vehicle, and wherein the elec-           60   receive location signals from at least one GPS satellite.
      tronic onboard recorder unit houses a GPS receiver device to                22. A computer-implemented method for providing a
      receive location signals from at least one GPS satellite.                driver summary electronic report, comprising:
         16. A system for communicating fleet vehicle information,                wirelessly communicating vehicle usage information from
      comprising:                                                                    an electronic onboard recorder unit mounted to a vehicle
         an electronic onboard recorder unit configured to mount          65         to a portable wireless display unit, the electronic
            inside a vehicle and provide a wired connection to the                   onboard recorder unit having a wired connection to the
            vehicle for gathering data during operation of the                       vehicle;




                                                                  Exhibit 3
                                                                  Page 080
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.220 Page 84 of 189




                                                          US 8,626,568 B2
                                   25                                                                    26
        generating a driver sunnnary electronic report at the por-             wirelessly transferring the driver sunnnary electronic
           table wireless display unit in response to the electronic              report from the portable wireless display unit to the
           onboard recorder unit wirelessly connnunicating the                    electronic onboard recorder unit mounted to the vehicle
           vehicle usage information, the driver sunnnary elec-                   for exporting the driver sunnnary electronic report via a
           tronic report including identification information for a               removable data cable to a remote computer device.
           driver and hours of service information for the driver              24. A computer-implemented method for providing a
        wirelessly receiving, at the electronic onboard record~r            driver summary electronic report, comprising:
           unit, the driver sunnnary electronic report from the por-           wirelessly connnunicating vehicle usage information from
           table wireless display unit;                                           an electronic onboard recorder unit mounted to a vehicle
        removably receiving a USB data cable in a USB connection       10
                                                                                  to a portable wireless display unit, the electronic
           port of the electronic onboard recorder unit mounted to
                                                                                  onboard recorder unit having a wired connection to the
           the vehicle; and
                                                                                  vehicle;
        in response to a user request input to the portable wireless
           display unit, transferring the driver sunnnary electronic           generating a driver sunnnary electronic report at the por-
           report from the electronic onboard recorder unit            15
                                                                                  table wireless display unit in response to wirelessly
           mounted to the vehicle via the USB data cable to a                     receiving the vehicle usage information from the elec-
           remote computer device.                                                tronic onboard recorder unit mounted to the vehicle the
        _23. A computer-implemented method for providing a
                                                                                  driver sunnnary electronic report including identifica-
      dnver sunnnary electronic report, comprising:                               tion information for a driver and hours of service infor-
        wirele_ssly receiving, at a portable wireless display unit,    20
                                                                                  mation for the driver;
           vehicle usage information from an electronic onboard                storing the driver s=ary electronic report in a computer-
           recorder unit mounted to a vehicle and having a wired                  readable memory module of the portable wireless dis-
           connection to the vehicle;                                             play unit, the portable wireless display unit being con-
        generating a driver sunnnary electronic report at the por-                figured to wirelessly connnunicate with the electronic
                                                                                  onboard recorder unit mounted to the vehicle·
           table wireless display unit in response to wirelessly       25
           receiving the vehicle usage information from the elec-              re~eiv_ing_user input on the portable wireless di~play unit
           tronic onboard recorder unit mounted to the vehicle the                md1catJve of a request to export the driver sunnnary
           driver s=ary electronic report including identifica-                   electronic report from the electronic onboard recorder
           tion information for a driver and hours of service infor-              unit mounted to the vehicle;
           mation for the driver;                                      30
                                                                               wirelessly transferring the driver sunnnary electronic
        storing the driver summary electronic report in a computer-               report from the portable wireless display unit to the
                                                                                  electronic onboard recorder unit mounted to the vehicle·
           readable memory module of the portable wireless dis-
           play unit, the portable wireless display unit being con-            removably receiving a data cable in a corresponding port of
           figured to wirelessly connnunicate with the electronic                 the electronic onboard recorder unit mounted to the
           onboard recorder unit mounted to the vehicle·               35
                                                                                  vehicle; and
        receiving user input on the portable wireless di~play unit             transferring the driver sunnnary electronic report from the
           indicative of a request to export the driver s=ary                     electronic onboard recorder unit mounted to the vehicle
           electronic report from the electronic onboard recorder                 via the data cable to a remote computer device.
           unit mounted to the vehicle; and                                                       * * * * *




                                                               Exhibit 3
                                                               Page 081
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.221 Page 85 of 189




                               UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
 PATENT NO.                  : 8,626,568 B2                                                                                      Page 1 of 1
 APPLICATION NO.             : 13/174331
 DATED                       : January 7, 2014
 INVENTOR(S)                 : Colin D Warkentin, Rakinder Kalirai and Christopher Alexander Sekula

 It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


          In the Claims:

          Column 24, Line 6 (Claim 16), delete "irremovably" and insert -- removably --, therefor.




                                                                                      Signed and Sealed this
                                                                                   Thirteenth Day of May, 2014



                                                                                                    Michelle K. Lee
                                                                            Deputy Director of the United States Patent and Trademark Office




                                                              Exhibit 3
                                                              Page 082
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.222 Page 86 of 189




                         Exhibit 4
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.223 Page 87 of 189


                                                                       I 1111111111111111 1111111111 1111111111 lllll 111111111111111 lll111111111111111
                                                                                                    US010255575B2


      c12)   United States Patent                                               (IO)   Patent No.:     US                 10,255,575 B2
             Warkentin et al.                                                   (45)   Date of Patent:                           Apr. 9, 2019

      (54)   FLEET VEHICLE MANAGEMENT SYSTEMS                               (58)    Field of Classification Search
             AND METHODS                                                            CPC .. G07C 5/085; G07C 5/0858; B60R 16/0232;
                                                                                                            B60R 16/0234; G06Q 30/018
      (71)   Applicant: XRS Corporation, Eden Prairie, MN                           See application file for complete search history.
                        (US)
                                                                            (56)                      References Cited
      (72)   Inventors: Colin D. Warkentin, St. Catharines
                        (CA); Rakinder Kalirai, Burlington                                    U.S. PATENT DOCUMENTS
                        (CA); Christopher A. Sekula,
                        Mississauga (CA)                                           5,359,528 A        10/1994 Haendel et al.
                                                                                   5,612,875 A         3/ 1997 Haendel et al.
                                                                                   5,694,322 A        12/1997 Westerlage et al.
      (73)   Assignee: XRS CORPORATION, Eden Prairie,
                       MN (US)                                                                            (Continued)

      ( *)   Notice:      Subject to any disclaimer, the term ofthis                      FOREIGN PATENT DOCUMENTS
                          patent is extended or adjusted under 35
                                                                           KR           1020050038862               4/2005
                          U.S.C. 154(b) by 572 days.                       KR           1020110011450               2/2011
                                                                                                          (Continued)
      (21)   Appl. No.: 14/071,382

      (22)   Filed:       Nov. 4, 2013                                                          OTHER PUBLICATIONS
                                                                           A complete guide to hacking your vehicle bus on the cheap and easy,
      (65)                  Prior Publication Data
                                                                           part 1, hardware interface, the ksmith webpages, Mar. 22, 2013
             US 2014/0058802 Al          Feb. 27, 2014                     https://theksmith.corn/software/hack-vehicle-bus-cheap-easy-part-
                                                                           1/.*
                      Related U.S. Application Data                                                       (Continued)
      (63)   Continuation of application No. 13/174,331, filed on
             Jun. 30, 2011, now Pat. No. 8,626,568.                        Primary Examiner - Octavian Rotaru
                                                                           (74) Attorney, Agent, or Firm -Arent Fox LLP
      (51)   Int. Cl.
             G06Q 10106              (2012.01)
                                                                            (57)                         ABSTRACT
             G06Q 10108              (2012.01)
             G08G 1100               (2006.01)                             Some embodiments of a system for communicating vehicle
             G07C 5108               (2006.01)                             information can provide equipment for use inside a fleet
                               (Continued)                                 vehicle to facilitate prompt and efficient transfer of vehicle
      (52)   U.S. Cl.                                                      and driver information. In particular embodiments, the sys-
             CPC ..... G06Q 1010639 (2013.01); G06Q 1010833                tem may include an electronic onboard recorder mountable
                       (2013.01); G06Q 10110 (2013.01); G07C               in a vehicle and a mobile communication device that is
                        510858 (2013.01); G08G 1120 (2013.01);             configured to wireless communication with the electronic
                           G06Q 10/06 (2013.01); G06Q 10/063               onboard recorder.
                    (2013.01); G06Q 10/06398 (2013.01); G07C
                                              5/008 (2013.01)                                 24 Claims, 8 Drawing Sheets




                                                               Exhibit 4
                                                               Page 083
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.224 Page 88 of 189




                                                                US 10,255,575 B2
                                                                         Page 2


      (51)    Int. Cl.                                                            2014/0046570   Al    2/2014   Mohn et al.
              G06Q 10110                 (2012.01)                                2014/0046710   Al    2/2014   Mohn et al.
                                                                                  2014/0047343   Al    2/2014   Mohn et al.
              G07C 5100                  (2006.01)                                2014/0047347   Al    2/2014   Mohn et al.
                                                                                  2014/0058802   Al    2/2014   Warkentin et al.
      (56)                     References Cited
                                                                                           FOREIGN PATENT DOCUMENTS
                         U.S. PATENT DOCUMENTS
                                                                              WO           2007/022154 A2         2/2007
             5,953,319   A     9/1999 Dutta et al.                            WO        WO 2008107514 Al *        9/2008
             5,970,481   A    10/1999 Westerlage et al.                       WO        WO 2013/003663 A2         1/2013
             6,317,668   Bl   11/2001 Thibault
             6,421,590   B2    7/2002 Thibault
             6,639,898   Bl   10/2003 Dutta et al.                                               OTHER PUBLICATIONS
             6,714,857   B2    3/2004 Kapolka et al.
             6,718,263   Bl * 4/2004 Glass                      G07B 15/02    Toddler activity Twin Adventures, wordpress webpages, May 22,
                                                                   455/428    2013 https://web.archive.org/web/20130522145 5 l 3/http://
           6,904,363     B2   6/2005 Inbar et al.                             twingirlmommy.wordpress.corn/tag/toddler-activity/. *
           6,938,099     B2   8/2005 Morton et al.
           6,947,737     B2   9/2005 Massie et al.                            Infrared Data Association-Wikipedia, the free encyclopedia, archives
           7,024,199     Bl   4/2006 Massie et al.                            org, Mar. 18, 2010 https://web.archive.org/web/20100318050327 I
           7,043,365     B2   5/2006 Inbar et al.                             http://en.wikipedia.org/wiki/Infrared_Data_Association. *
           7,068,992     Bl   6/2006 Massie et al.                            EOBR Compliance on Android, Windows Mobile and Blackberry
           7,089,322     Bl   8/2006 Stallman                                 devices-Xata, part 1, Youtube, uploaded by XataNation on May
           7,117,075     Bl  10/2006 Larschan et al.                          27, 1011 http://www.youtube.com/watch?v~8XEC5ALV7uE&feature~
           7,136,642     Bl  11/2006 Massie et al.                            bf_prev&list~PL6CEE0D5DF5454180.*
           7,162,238     Bl   1/2007 Massie et al.                            EOBR Compliance on Android, Windows Mobile and Blackberry
           7,230,944     Bl   6/2007 Massie et al.                            devices-Xata, part 2, Youtube, uploaded by XataNation on May
           7,401,741     B2   7/2008 Thayer                                   27, 2011 http://www.youtube.com/watch?v~8XEC5ALV7uE&feature~
           7,784,707     B2   8/2010 Witty et al.
                                                                              bf_prev&list~PL6CEE0D5DF5454180.*
           7,802,729     B2   9/2010 Thayer
           8,442,508     B2   5/2013 Harter et al.                            EOBR Compliance on Android, Windows Mobile and Blackberry
           8,626,568     B2   1/2014 Warkentin et al.                         devices, by Xata Road, Youtube, uploaded by XataNation on May
       2002/0032018      Al   3/2002 Morton et al.                            27, 2011 http://www.youtube.com/watch?v~8XEC5ALV7uE.*
       2002/0035421      Al   3/2002 Warkentin                                EOBR Install, Xata Turnpike Routetracker, Youtube, uploaded by
       2002/0160771      Al  10/2002 Massie et al.                            XataNation on Jul. 21, 2011 http://www.youtube.com/watch?v~
       2004/0039526      Al   2/2004 Inbar et al.                             67mGY _5CYTE&feature~bf_next&list~
       2004/0162844      Al   8/2004 Thome et al.                             PL6CEE0D5DF5454180. *
       2005/0096809      Al* 5/2005 Skeen                       G07C 5/008    EOBR Rules made easy with Xata Road Science, Youtube, uploaded
                                                                  701/31.4    by XataNation on May 5, 2011 http://www.youtube.com/watch?v~
       2005/0209778      Al     9/2005   Inbar et al.                         HIN6IH9MABs&feature~bf_next&list~
       2006/0040239      Al     2/2006   Cummins et al.                       PL6CEE0D5DF5454180. *
       2006/0184613      Al     8/2006   Steinessen et al.
                                                                              EOBR testimonial from Intermodal C&K Trucking, for Xata Turn-
       2006/0200286      Al*    9/2006   Kumagai               G0lC 21/005
                                                                              pike, Youtube, Uploaded by XataNation on Jun. 29, 2011 http://
                                                                  701/33.4
       2007/0038338      Al     2/2007   Larschan   et   al.                  www.youtube.com/watch?v~Xg4y5KauJi0. *
       2007/0038343      Al     2/2007   Larschan   et   al.                  Fleet Management and EOBR-XATA Turnpike on Verizon, Youtube,
       2007/0038347      Al     2/2007   Larschan   et   al.                  uploaded by XataNation on Jun. 29, 2011 http://www.youtube.com/
       2007/0038348      Al     2/2007   Larschan   et   al.                  watch ?v~t- _zsdixC20&feature~ BF a&list~
       2007/0038349      Al     2/2007   Larschan   et   al.                  PL6CEE0D5DF5454180. *
       2007/0038350      Al     2/2007   Larschan   et   al.                  XATA-XRS Nation Fleet Management, Overview of posted vid-
       2007/0038351      Al     2/2007   Larschan   et   al.                  eos, Youtube, Apr. 2011-2012.*
       2007/0038352      Al     2/2007   Larschan   et   al.                  Canadian Office Action dated May 13, 2015 issued in Canadian
       2007/0038353      Al     2/2007   Larschan   et   al.                  Patent Application No. 2,839,715.
       2007/0050108      Al*    3/2007   Larschan               G07C 5/085    On Board Communications, SafetyTraks™ Web Application Guide,
                                                                  701/33.4    2008, 17 pp. http://info.safetytraks.corn/safetytraksusersmanual.
       2007/0267473      Al  11/2007 Thayer
                                                                              pdf.
       2007/0267509      Al  11/2007 Witty et al.
       2008/0082221      Al   4/2008 Nagy                                     On Board Communications, FleetTraks™ Web Application Guide,
       2008/0188217      Al* 8/2008 Harter .                   G06Q 10/08     2007, 36 pp. http://www.onboardcommunications.com/2007%
                                                                455/426.1     20Web%20Application%20User%20Guide. pdf.
       2008/0269978 Al* 10/2008 Shirole                        G07C 5/008     On Board Communications, Web Application Guide, 2008, 38 pp.
                                                                 701/29.5     http://www.dtegps.com/2008 _Web_Application_User_Guide.pdf.
       2009/0051510 Al   2/2009 Follmer et al.                                Department of Transportation, Rules and Regulations, Federal Reg-
       2009/0237245 Al   9/2009 Brinton et al.                                ister Part II, vol. 75, No. 64, Apr. 5, 2010, 46 pp.
       2009/0276117 Al* 11/2009 Raichle .                      B60W 50/02     'On-Board Technology-Performance Management' [online]. J.J.
                                                                  701/29.3    Keller's Encompass, J.J. Keller & Associates, Inc., 2010 [retrieved
       2010/0088163      Al     4/2010   Davidson et al.                      on Jul. 22, 2011], 2 pp. http://www.kellerencompass.com/online/
       2010/0210212      Al     8/2010   Sato                                 onboard_rec/index.aspx.
       2011/0125365      Al     5/2011   Larschan et al.                      Turnpike Global Technologies, Driver's Manual 3.5-for Motorola
       2011/0125663      Al     5/2011   Kraft                                Phone, in U.S. Appl. No. 13/174,331 on Nov. 21, 2012, 9 pp.
       2012/0065815      Al     3/2012   Hess
                                                                              http://xrscorp.corn/media/ docs/drivers-manual-motorola. pdf.
       2013/0006715      Al     1/2013   Warkentin et al.
       2014/0045147      Al     2/2014   Mohn et al.                          EOBR testimonial from lntermodal C&K Trucking, for Xata Turn-
       2014/0045427      Al     2/2014   Mohn et al.                          pike, Youtube, Uploaded by XataNation on Jun. 29, 2011, 2 pp.
       2014/0045428      Al     2/2014   Mohn et al.                          http://www.youtube.com/watch?v~Xg4y5KauJiO.
       2014/0045429      Al     2/2014   Mohn et al.                          tpMobile-Android Apps on Google Play, Google Play Webpages,
       2014/0046531      Al     2/2014   Mohn et al.                          Apr. 2011, 1 p. https://play.google.corn/store/apps/details?id~com.
       2014/0046569      Al     2/2014   Mohn et al.                          TPG.tpMobile&hl~en.




                                                                      Exhibit 4
                                                                      Page 084
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.225 Page 89 of 189




                                                               US 10,255,575 B2
                                                                         Page 3


      (56)                   References Cited                                 OnBoard Communications, OBC9000™ Installation Manual, in
                                                                              U.S. Appl. No. 13/174,331 on Nov. 21, 2012, 11 pp. http://www.
                         OTHER PUBLICATIONS                                   onboardcommunications.com/instaii/OBC9000_Install.pdf.
                                                                              Winn-Dixie Enhances 450-Truck Fleet with XATANET, Xata webpages,
      EOBR Compliance on Android, Windows Mobile & Blackberry                 Apr. 21, 2011, 1 p. http://xatadev2.firebrandmg.com/news/news-
      devices, by Xata Road, Youtube, uploaded by XataNation on May           press-releases-events-and-inventor-news/2010/21-April/.
      27, 2011, 5 pp. http://www.youtube.com/watch7F8XEC5ALV7uE               Turnpike Global Technologies, PowerPoint presentation: Introduc-
                                                                              tion, publicly available before Jun. 30, 2010, 13 pp.
      &feature~bf_prev&list~ PL6CEE0D5DF 54 54180.
                                                                              Turnpike Global Technologies, Route Tracker Installation Guide
      Fleet Management and EOBR-XATA Turnpike on Verizon, Youtube,            Version 1.0, publicly available before Jun. 30, 2010, 7 pp.
      uploaded byXataNation on Jun. 29, 2011, 1 p. http://www.youtube.        Turnpike Global Technologies, Automating the Transportation Indus-
      com/watch ?v~t- _z sdix C20 &feature~ BF a&li st~                       try, publicly available before Jun. 30, 2010, 4 pp.
      PL6CEEOD5DF5454180.                                                     Turnpike Global Technologies, PowerPoint presentation: Trucking
      EOBR Rules made easy with Xata Road Science, Youtube, uploaded          and Technology, publicly available before Jun. 30, 2010, 10 pp.
      by XataNation on May 5, 2011, 1 p ..http://www.youtube.com/             Turnpike Global Technologies, PowerPoint presentation: Turnpike
      watch?-v~ HIN6 l H9MABs&feature~bf                       next&list~     Global Technologies, Corporate overview, publicly available before
                                                                              Jun. 30, 2010, 23 pp.
      PL6CEEOD5DF5454180.
                                                                              Turnpike Global Technologies, PowerPoint presentation: Turnpike
      EOBR Install, Xata Turnpike Routetracker, Youtube, uploaded by
                                                                              Global Technologies, RouteTracker, publicly available before Jun.
      XataNation on Jul. 21, 2011, 1 p. http://www.youtube.com/watch?         30, 2010, 25 pp.
      v~67mGY _5CYTE&feature~bf_next&list~                                    Turnpike Global Technologies, PowerPoint presentation: Turnpike
      PL6CEE0D5DF5454180.                                                     Direct Sprint Sales Intro Jan. 2008, 18 pp.
      XATA-XRS Nation Fleet Management, Overview of posted vid-               International Search Report and Written Opinion of international
      eos, Youtube, Apr. 2011-2012, 1 p.                                      application No. PCT/US2012/044772, dated Jan. 21, 2013, 10 pp.
      Xata tp mobile driver handbook for windows mobile, in U.S. Appl.        J.J. Keller's Encompass, "Phone & Hardware Requirements," May
      No. 13/174,331 on Nov. 21, 2012, 16 pp. http://xrscorp.com/media/       5, 2011, 1 pp.
      docs/drivers-manual-windows-mobile.pdf.                                 "OBD II to USB cable pinout," elmelectronics.com, retrieved from
      Xata tp mobile driver handbook for android, in U.S. Appl. No.           http://pinoutsguide.com/CarElectronics/obd_ii_usb_cable_pinout.
      13/174,331 on Nov. 21, 2012, 17 pp. http://xrscorp.com/media/docs/      shtrnl on Feb. 26, 2014, 2 pp.
      drivers-manual-android.pdf.                                             Canadian Office Action dated Jun. 13, 2016 issued in Canadian
      Pritchett Trucking Inc. Renews Contract for Mobile Max by Xata,         Patent Application No. 2,839,715.
      Xata Webpages Mar. 16, 2010, 2 pp. http://xatadev2.firebrandmg.         CarChip Pro OBDII Based Vehicle Data Logger and Software,
      com/news/news-press-releases-events-and-investor-news/2010/ 16-         archives org, Mar. 31, 2010, http://www.carchip.com/product_docs/
      march/.                                                                 8226_specs_carchippro.pdf (4 pages).
      Predestination Transportation Chooses XATA for Fleet Manage-            Synchronization-definition of synchronization by The Free Dic-
      ment, Xata Webpages Mar. 12, 2010, 2 pp. http://xatadev2.firebrandmg.   tionary, https://www.thefreedictionary.com/synchronization, last accessed
      com/news/news-press-releases-events-and-investor-news/2010/ 12-         Mar. 13, 2017 (3 pages).
      march/.                                                                 Office Action issued in Canadian Patent Application No. 2,839,715
      XATA and SpeedGauge Partner to Provide Enhanced Speed Data              dated Jun. 5, 2017 (5 pages).
      for Increased Safety, Xata webpages, Mar. 4, 2010, 2 pp. http://        Canadian Office Action dated Sep. 18, 2018 issued in Canadian
      xatadev2.firebrandmg.com/news/news-press-releases-events-and-           Patent Application No. 2,839,715.
      investor-news/2010/4-march/.                                            Canadian Office Action Issued in Canadian Patent Application No.
      TREQ-M4, Mobile Data Terminal Manual, Beijer Electronics,               2,839,715 dated Jun. 8, 2018.
      M0l-003-00 Rev 02, Mar. 23, 2011, 98 pp. http://www.
      beijerelectronicsinc.com/pdf/qsi_treq-m4_user_manual.pdf.               * cited by examiner




                                                                     Exhibit 4
                                                                     Page 085
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.226 Page 90 of 189




      U.S. Patent          Apr. 9, 2019      Sheet 1 of 8   US 10,255,575 B2




                     109



                                                              104




                                                                     Base
                                                                    Station




                                             F!G.1




                                          Exhibit 4
                                          Page 086
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.227 Page 91 of 189




      U.S. Patent        Apr. 9, 2019      Sheet 2 of 8       US 10,255,575 B2




                           ~
                           ~
                                I



                                         0

                                                                    208

                                                                   Electronic
                                                          0        Report




                                          FIG. 2




                                        Exhibit 4
                                        Page 087
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.228 Page 92 of 189




      U.S. Patent        Apr. 9, 2019      Sheet 3 of 8             US 10,255,575 B2




                                                      Prepare for
                                                                       208
                                                       Exporting
                                                        Report
                                                                       306




                                             F!G. 3




                                        Exhibit 4
                                        Page 088
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.229 Page 93 of 189




      U.S. Patent        Apr. 9, 2019               Sheet 4 of 8                         US 10,255,575 B2



                                                ssa avoo o:ao osaa sac




           402
          404                        Driver: Philo Beddoe


                                     Drive time left:                                             412
                                                                               1:28
                                                                                                  414
                                   On duty time left:                      3:56
                                                                                                  416
                                                                           10:37
                 420                                14 hour                    8 day
                                                                                                  424

                           ~                        ~                      j 20:291


                         OF SL DR ON
                              _s           _s                        2- 410c          2- 410d
                       410a         410b
                        lnOut 25/25, 0/0, 6/6
                        HOS tick= 10

                                    408
                                           ~      Download}

                       40__6_a_____ 406b                   __      l!:!:c      __I!!!d
                                      Bluetooth            ~ ~




                                                    FIG.4A




                                           Exhibit 4
                                           Page 089
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.230 Page 94 of 189




      U.S. Patent        Apr. 9, 2019           Sheet 5 of 8                 US 10,255,575 B2




          450
                                        2011-05-18 (todayt--
          452
                            7     8         9      10

                       OF

                       SL




                       RM               D                             E

          460                      06:20          0:00    5:42        0:58
                                                                                      458
                                E: 12:45 pm LUNCH BREAK
                                        Stockton, Illinois

                                                Hour           Rem.

                                                                                      474




                                                                 ---
                                            FIG.48



                                         Exhibit 4
                                         Page 090
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.231 Page 95 of 189




      U.S. Patent         Apr. 9, 2019      Sheet 6 of 8         US 10,255,575 B2




                    Store Driver Summary Electronic Report in Memory
                        Module of Handheld Wireless Display Unit




                    Store Driver Summary Electronic Report in Memory
                       Module of Electronic Onboard Recorder Unit




                 Removably Receive a USB Connection Device at a USB
                     port of the Electronic Onboard Recorder Unit



                  Automatically Transfer the Driver Summary Electronic
                   Report via the USB Port of the Electronic Onboard
                       Recorder Unit to a Portable External Unit      550



                 Receive Signal That the USB Connection to the Portable
                                External Unit is Removed



                                           End




                                         F!G. 5




                                         Exhibit 4
                                         Page 091
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.232 Page 96 of 189




      U.S. Patent         Apr. 9, 2019      Sheet 7 of 8           US 10,255,575 B2




                                            Start



                   Wirelessly Receive, at a Handheld Wireless Display Unit,
                    Vehicle Usage Information from an Electronic Onboard
                              Recorder Unit Mounted in a Vehicle        610



                    Store a Driver Summary Electronic Report in a Memory
                         Module of the Handheld Wireless Display Unit
                                                                       620



                        Establish Cellular Connection to a network for
                            communication with a Control Center




                     Transmit the Driver Summary Electronic Report the
                    Handheld Wireless Display Unit to the Control Center
                                                                           640



                                             End



                                           F!G. 6




                                         Exhibit 4
                                         Page 092
             Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.233 Page 97 of 189




                                                                                                                                 .e00
            716--
                                                                                                                                 .
                          700~                                                                                                    ~
                                                                                                                                  ~
                                                                                                                                  ~
                                                                                                                                  ~


                                                                                                         \\                       =
                                                                                                                                  ~




                                                                                        .,,,,,,,,,,,,     ,
                                                                                                          \) ....
                                                                                                        ..... \
                                                                                                                           722
                                                                            /   /
                                                                                    /
                                                                                                           I       \
                                                                                                                                 t:-:
                                                                       ----
                                                                    /   /                                  I


                                                          ~....
                                                           . ,,,,                                          I           \
                                                                                                                                 ~\,Ci
                                                                                                                                  N

                                                          c:::::======                                         I
                                                                                                                                  ....
                                                                                                                                  0
                                                                                                                                  \,Ci
Page 093
Exhibit 4




                                                   714                                  724                                       rJJ
                                                                                                                                  =-
                                                                                                                                  ('D

                                                                                                                                  .....
                                                                                                                                  ('D


                                                                                                                                  QO

                                                                                                                                  ....
                                                                                                                                  0

                                                                                                                                  QO




                                                                                                                                  d
                                                                                                                                  r.,;_

                                                                                                                                  =
                                                                                                                                  "'""'
                                                                                                                                 'N
                                                                                                                                  UI
                            750t                                                                                                  UI
                                                                                                                                 tit
                                                                                                                                  -....l
                                                                                                                                  UI
                                                 FIG. 7                                                                           =
                                                                                                                                  N
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.234 Page 98 of 189




                                                         US 10,255,575 B2
                                    1                                                                     2
         FLEET VEHICLE MANAGEMENT SYSTEMS                                   wired connection to the vehicle for gathering data during
                    AND METHODS                                             operation of the vehicle. The electronic onboard recorder
                                                                            unit can be free of any user interface display and may
         This application is a continuation of application Ser. No.         include a short-range wireless communication device to
      13/174,331, filed Jun. 30, 2011, the entire contents of which         wirelessly communicate vehicle usage information to a
      are incorporated by reference herein.                                 separate device, such as the portable wireless display unit.
                                                                            The electronic onboard recorder unit may also include a data
                         TECHNICAL FIELD                                    connection port (e.g., a USB port in some embodiments)
                                                                            configured to removably receive a data cable of a remote
         This specification relates to transportation fleet manage-    10   computer device. The portable wireless display unit may
      ment, such as a system for fleet vehicle management that              include a short-range wireless communication device to
      records particular vehicle and driver information for subse-          wirelessly communicate with the electronic onboard
      quent communication, for example, to a remote device.                 recorder unit when the electronic onboard recorder unit and
                                                                            the portable wireless display unit are both positioned inside
                           BACKGROUND                                  15   the vehicle. Also, the portable wireless display unit may
                                                                            include a cellular communication device configured to pro-
         A number of commercial companies and government                    vide a cellular communication link with a remote system,
      institutions maintain a fleet of vehicles and have an interest        Furthermore, the portable wireless display unit may include
      in keeping track of the vehicles and shipments, as well as the        a user interface comprising a display device. Also, the
      performance and well-being of their drivers. These parties       20   portable wireless display unit may include a computer-
      frequently equip their fleet vehicles with devices configured         readable memory module to store a driver summary elec-
      to track the vehicles' geographic locations, speeds, head-            tronic report, which may be generated by the portable
      ings, cargo temperature, engine performance parameters,               wireless display unit in response to wirelessly receiving the
      and other data. Such information is used, for example, to             vehicle usage information from the electronic onboard
      maintain the vehicles, estimate delivery times, provide          25   recorder unit mounted to the vehicle. The driver summary
      warning of possible damage to cargo, and to evaluate driver           electronic report may include identification information for
      performance.                                                          a driver and hours or service information for the driver. In
         Some regulatory agencies also have an interest in fleet            response to input on the user interface of the portable
      vehicle information, such as the number of miles a delivery           wireless display unit indicative of a request to export the
      vehicle has travelled since its last safety inspection, or the   30   driver s=ary electronic report from the electronic
      number of hours a driver has been on duty since he or she             onboard recorder unit mounted to the vehicle, the portable
      last rested. In some cases, this information was traditionally        wireless display unit may be configured to wirelessly trans-
      recorded on paper (e.g., driver log books) or in proprietary          fer the driver summary electronic report to the electronic
      electronic formats. In either case, such information can be           onboard recorder unit mounted to the vehicle for exporting
      inconvenient to access or share with regulatory inspectors or    35   the driver summary electronic report via the data connection
      other third parties.                                                  port of the electronic onboard recorder unit o the remote
                                                                            computer device.
                              SUMMARY                                          In some embodiments, a system for communicating fleet
                                                                            vehicle information may include an electronic onboard
         Some embodiments of a system for communicating fleet          40   recorder unit configured to mount inside a vehicle and
      vehicle information can provide equipment for use inside a            provide a wired connection to the vehicle for gathering data
      fleet vehicle to facilitate prompt and efficient transfer of          during operation of the vehicle. The electronic onboard
      vehicle and driver information. In particular embodiments,            recorder unit may be free of a user interface display. Also,
      the system can generate electronic reports that provide               the electronic onboard recorder unit may include a short-
      driver identification information, hours of service informa-     45   range wireless communication device to wirelessly commu-
      tion, and (optionally) vehicle-related information, and such          nicate vehicle usage information to a second device when
      electronic reports can be readily communicated to a remote            the second device is positioned inside the vehicle. The
      computer device in a number of different manners. For                 system may also include a portable wireless display unit
      example, in some embodiments, the system may include an               having a short-range wireless communication device to
      electronic onboard recorder mountable in a vehicle and a         50   wirelessly communicate with the electronic onboard
      mobile communication device (e.g., a cellular phone in                recorder unit when the electronic onboard recorder unit and
      particular embodiments) that is configured to provide short-          the portable wireless display unit are both positioned inside
      range, two-way wireless communication (e.g., Bluetooth                the vehicle. The portable wireless display unit may also
      communication in particular embodiments) with the elec-               include a long-range communication device configured to
      tronic onboard recorder. In such circumstances, a driver or      55   provide a cellular or satellite communication link with a
      other system user can operate the system to share a driver            remote system. The portable wireless display unit may
      s=ary electronic report or other information by exporting             further include a user interface comprising a display device
      the electronic information via a data port (e.g., a USB port          that displays driver hours of service information in response
      in particular embodiments) of the electronic onboard                  to wirelessly receiving the vehicle usage information from
      recorder, by transferring the electronic information via a       60   the electronic onboard recorder unit mounted to the vehicle.
      cellular link established by the mobile communication                 The electronic onboard recorder unit and the portable wire-
      device, or both.                                                      less display unit may provide two-way wireless communi-
         Particular embodiments described herein may include a              cation such that the portable wireless display unit wirelessly
      system for communicating fleet vehicle information includ-            receives vehicle usage information from the electronic
      ing an electronic onboard recorder unit and a portable           65   onboard recorder unit and the electronic onboard recorder
      wireless display unit. The electronic onboard recorder unit           unit wirelessly receives driver identification information
      may be configured to mount inside a vehicle and provide a             from the portable wireless display unit.




                                                               Exhibit 4
                                                               Page 094
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.235 Page 99 of 189




                                                         US 10,255,575 B2
                                    3                                                                      4
         In certain embodiments, a system for communicating fleet           onboard recorder unit mounted to the vehicle. The driver
      vehicle information may include an electronic onboard                 slllllillary electronic report may include identification infor-
      recorder unit configured to mount inside a vehicle and                mation for a driver and hours or service information for the
      provide a wired connection to the vehicle for gathering data          driver. The method may also include receiving user input on
      during operation of the vehicle. The electronic onboard               the portable wireless display unit indicative of a request to
      recorder unit may include a short-range wireless communi-             export the driver summary electronic report from the elec-
      cation device to wirelessly communicate vehicle usage                 tronic onboard recorder unit mounted to the vehicle. The
      information to a second device when the second device is              method may further include wirelessly transferring the
      positioned inside the vehicle. The electronic onboard                 driver summary electronic report from the portable wireless
      recorder unit may also include a USB connection port             10   display unit to the electronic onboard recorder unit mounted
      configured to removably receive a USB data cable of a                 to the vehicle for exporting the driver s=ary electronic
      remote computer device. The system may further include a              report via a removable data cable to a remote computer
      portable wireless display unit comprising a short-range               device.
      wireless communication device to wirelessly communicate                  Some embodiments of a computer-implemented method
      with the electronic onboard recorder unit when the elec-         15   for providing a driver summary electronic report may
      tronic onboard recorder unit and the portable wireless dis-           include wirelessly communicating vehicle usage informa-
      play unit are both positioned inside the vehicle. The portable        tion from an electronic onboard recorder unit mounted to a
      wireless display unit may also include a long-range com-              vehicle to a portable wireless display unit. The electronic
      munication device configured to provide a cellular or satel-          onboard recorder unit may have a wired connection to the
      lite communication link with a remote system. The portable       20   vehicle. The method may also include storing a driver
      wireless display unit may also include a user interface               slllllillary electronic report in a computer-readable memory
      including a display device, and a computer-readable                   module of the portable wireless display unit configured to
      memory module to store a driver summary electronic report             wirelessly communicate with the electronic onboard
      including identification information for a driver and hours or        recorder unit mounted to the vehicle. The driver summary
      service information for the driver. The electronic onboard       25   electronic report may generated by the portable wireless
      recorder unit may output the driver summary electronic                display unit in response to wirelessly receiving the vehicle
      report via the USB connection port in response to user input          usage information from the electronic onboard recorder unit
      on the user interface of the portable wireless display unit.          mounted to the vehicle. The driver summary electronic
      Also, the portable wireless display unit may output the               report may include identification information for a driver
      driver summary electronic report via the cellular or satellite   30   and hours or service information for the driver. The method
      communication link to the remote system.                              may further include receiving user input on the portable
         Some embodiments described herein may include a com-               wireless display unit indicative of a request to export the
      puter-implemented method for providing a driver s=ary                 driver s=ary electronic report from the electronic
      electronic report. The method may include wirelessly com-             onboard recorder unit mounted to the vehicle. The method
      municating vehicle usage information from an electronic          35   may also include wirelessly transferring the driver summary
      onboard recorder unit mounted to a vehicle to a portable              electronic report from the portable wireless display unit to
      wireless display unit. The electronic onboard recorder unit           the electronic onboard recorder unit mounted to the vehicle.
      may have a wired connection to the vehicle. The method                The method may further include removably receiving a data
      may also include wirelessly receiving, at the electronic              cable in a corresponding port of the electronic onboard
      onboard recorder unit, a driver summary electronic report        40   recorder unit mounted to the vehicle. Also, the method may
      from the portable wireless display unit, the driver s=ary             include transferring the driver slllllillary electronic report
      electronic report having been generated by the portable               from the electronic onboard recorder unit mounted to the
      wireless display unit in response to the electronic onboard           vehicle via the data cable to a remote computer device.
      recorder unit wirelessly communicating the vehicle usage                 The systems and techniques described here may provide
      information. The driver summary electronic report may            45   one or more of the following benefits. First, a system for
      include identification information for a driver and hours or          communicating vehicle information can provide an elec-
      service information for the driver. The method may further            tronic onboard recorder mountable in a vehicle and a mobile
      include removably receiving a USB data cable in a USB                 communication device (e.g., a cellular phone in particular
      connection port of the electronic onboard recorder unit               embodiments) that is configured to provide wireless com-
      mounted to the vehicle. Also, the method may include, in         50   munication with the electronic onboard recorder. As such,
      response to a user request input to the portable wireless             system can include a plurality of separately housed devices
      display unit, transferring the driver summary electronic              that are each configured to output electronic reports in
      report from the electronic onboard recorder unit mounted to           different manners.
      the vehicle via the data cable to a remote computer device.              Second, in some embodiments of the system, the elec-
         In further embodiments, a computer-implemented method         55   tronic onboard recorder can be equipped with an external
      for providing a driver s=ary electronic report may                    data port (e.g., a USB connection port) so that the electronic
      include wirelessly receiving, at a portable wireless display          onboard recorder can output driver summary electronic
      unit, vehicle usage information from an electronic onboard            reports or other electronic files via a hardwired connection
      recorder unit mounted to a vehicle and having a wired                 to a remote computer. For example, a vehicle inspector can
      connection to the vehicle. The method may also include           60   carry a portable computer device or portable storage device,
      storing a driver summary electronic report in a computer-             and the driver or the inspector can plug the inspector's
      readable memory module of the portable wireless display               device into the data port of the electronic onboard recorder
      unit configured to wirelessly communicate with the elec-              so as to retrieve a driver summary electronic report or other
      tronic onboard recorder unit mounted to the vehicle. The              electronic files via a hardwired connection to the unit
      driver summary electronic report may be generated by the         65   mounted in the vehicle.
      portable wireless display unit in response to wirelessly                 Third, particular embodiments of the system can provide
      receiving the vehicle usage information from the electronic           a mobile communication device (e.g., a cellular phone in




                                                               Exhibit 4
                                                               Page 095
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.236 Page 100 of 189




                                                          US 10,255,575 B2
                                     5                                                                     6
       particular embodiments) that provides short-range, two                   FIG. 2 is a diagram that shows an example of a system for
       wireless communication with an electronic onboard recorder            communicating fleet vehicle information, In accordance
       mounted in a vehicle. In such circumstances, not only does            with some embodiments.
       the electronic onboard recorder wirelessly communicate                   FIG. 3 is a diagram that shows the system of FIG. 2 in
       information to the mobile communication device, but the               combination with at least one external storage device, in
       mobile communication device can also transmit information             accordance with some embodiments.
       back to the electronic onboard recorder. Therefore, one or               FIGS. 4A-4B illustrate examples of a user interface for a
       more electronic files containing vehicle or driver informa-           mobile communication device of a system for communicat-
       tion can be synced between the two separate devices for               ing fleet vehicle information, in accordance with some
                                                                        10
       purposes of outputting the files in a number of optional              embodiments.
       manners.                                                                 FIG. 5 is flow chart that shows an example process for
          Fourth, in some embodiments, the electronic onboard                communicating an electronic report or other data from an
       recorder mounted in the vehicle can be constructed as a               electronic onboard recorder unit to an external storage
       displayless unit that is free of any user interface display.     15
                                                                             device, in accordance with some embodiments.
       Such a construction can reduce the size of the electronic                FIG. 6 is flow chart that shows an example process for
       onboard recorder, provide for simplified installation (and,           using a mobile communication device to transmit an elec-
       optionally, concealed installation inside the vehicle), and           tronic report or other data to a fleet management control
       reduce the manufacturing complexities for the electronic              center.
       onboard recorder. In these circumstances, the user interface     20      FIG. 7 is a diagram of computing devices that may be
       of the mobile communication device can serve as the user              used to implement the systems and methods described
       interface for the system (including the electronic onboard            herein, in accordance with some embodiments.
       recorder). As such, the mobile communication device can be
       separately housed from its corresponding electronic onboard               DETAILED DESCRIPTION OF ILLUSTRATIVE
       recorder so that the mobile communication device can be          25                  EMBODIMENTS
       carried by the vehicle driver or other user outside of the
       vehicle while the electronic onboard recorder remains                    Referring to FIG. 1, some embodiments of a fleet man-
       mounted inside the vehicle. Moreover, because the mobile              agement system 100 can include a collection of vehicles
       communication device is portable relative to its respective           102a-102c equipped with electronic onboard recorder units
                                                                        30   106a-c and accompanying mobile communication devices
       electronic onboard recorder unit, the driver can view or input
       vehicle or driver information on the user interface of the            112a-c, which can be used for communication with a control
       mobile communication device both when the drivers seated              center 104. In particular embodiments, the control center
       inside the vehicle and when the driver positioned outside the         104 represents a physical or conceptual location in which
       vehicle in proximity thereto (e.g., while inspecting the              information about the vehicles 102a-102c (and the vehicles
                                                                        35
       exterior of the vehicle, refueling, or sitting in a nearby            drivers) is collected and used. For example, the control
       building).                                                            center 104 may access information gathered from the
          Fifth, in some embodiments of the system, the electronic           vehicles 102a-102c in order to identify and locate the
       onboard recorder can be configured to detect the particular           vehicle 102a-102c carrying particular shipments, and esti-
       type of communications protocol employed by vehicle, and         40   mate the remaining time until delivery. Also, the control
       automatically adapt to the detected protocol in order to              center 104 can collect the information about the vehicles
       communicate with an engine control module of the vehicle.             102a-l 02c so as to monitor the location, speed, heading, and
       As such, the electronic onboard recorder can be installed in          planned route of particular vehicles and their respective
       any one of a number of different types of vehicles, and the           shipments. Moreover, the control center 104 can collect the
       installer's act of connecting the electronic onboard recorder    45   information about the drivers of the vehicles 102a- l 02c so
       to the vehicle's engine control module will prompt the                as to monitor the duty status, hours of service, and other
       control circuitry of the electronic onboard recorder to auto-         characteristics of each driver.
       matically recognize the type of vehicle in which it is                   At least some of aforementioned vehicle information is
       installed.                                                            gathered by the electronic onboard recorder units 106a- l 06c
          Sixth, in some embodiments of the system, the electronic      50   mounted in each of the vehicles 102a-102c, respectively.
       onboard recorder can house one or more accelerometers                 The electronic onboard recorder units 106a-106c are elec-
       therein so as to detect particular types of vehicle movement,         tronic devices that collect and record information about the
       such as hard brakes, acceleration, and lane changes.                  vehicles' 102a-102c, location, speed, operational param-
       Instances of this type of vehicle movement can be recorded            eters, acceleration, operating hours, and other vehicle-re-
       by the electronic onboard recorder can communicated to a         55   lated information. For example, the electronic onboard
       control center (e.g., via the mobile communication device)            recorder units 106a- l 06c can receive location information in
       for purposes of safety monitoring by a fleet manager or other         the form of global positioning system (GPS) signals 108
       system user.                                                          from at least one GPS satellite 109 to determine the locations
          The details of one or more implementations are set forth           of their respective vehicles 102a-l 02c. Also, the electronic
       in the accompanying drawings and the description below.          60   onboard recorder units 106a-106c can be configured to
       Other features and advantages will be apparent from the               electrically connect with an engine control module (refer to
       description and drawings, and from the claims.                        FIG. 2) so as to receive vehicle operation information (e.g.,
                                                                             speed, operational parameters, acceleration/braking data,
                    DESCRIPTION OF DRAWINGS                                  fuel usage, and the like). As described below in connection
                                                                        65   with FIGS. 2 and 3, each electronic onboard recorder unit
         FIG. 1 is a diagram that shows an example of a fleet                106a-106c can be equipped with a data connection port (e.g.,
       management system in accordance with some embodiments.                a USB port in this embodiment) for purposes of readily




                                                                Exhibit 4
                                                                Page 096
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.237 Page 101 of 189




                                                         US 10,255,575 B2
                                    7                                                                     8
       exporting driver information electronic reports or other             or other human user can view or input vehicle-related
       electronic data to remote devices of regulatory inspectors or        information on the user interface of the mobile communi-
       other approved parties.                                              cation device 112a-112c both when the driver is seated
          Still referring to FIG. 1, each of the electronic onboard         inside the vehicle and when the driver positioned outside the
       recorder units 106a-106c can communicate with a corre-               vehicle in proximity thereto (e.g., while inspecting the
       sponding mobile communication device 112a-112c, which                exterior of the vehicle, refueling, or sitting in a nearby
       may also be positioned inside or in dose proximity to the            building).
       vehicle 102a-c. In particular, each of the mobile communi-              In use, each wireless link 114a-114c transmits informa-
       cation device 112a-112c can be portably carried by the               tion between the respective electronic onboard recorder unit
       driver of a vehicle 102a-c, respectively, so that the mobile    10
                                                                            106a-106c and its corresponding mobile communication
       communication device 112a-112c is configured to wirelessly
                                                                            device 112a-112c. In some implementations, the electronic
       communicate with the electronic onboard recorder unit
                                                                            onboard recorder units 106a-106c do not provide their own
       106a-106c, respectively, mounted in the vehicle. For
       example, during use of the fleet vehicle 102a, the electronic        user interfaces (e.g., displays, input buttons), but instead
       onboard recorder unit 106a and the mobile communication         15
                                                                            wirelessly communicate bi-directionally with the mobile
       device 112a can wirelessly communicate while both the unit           communication devices 112a-112c to provide user interface
       106a and the device 112a are positioned inside the vehicle           functions for the overall mobile system 110a (refer, for
       102a. In such circumstances, the electronic onboard recorder         example, to FIG. 2). For example, the electronic onboard
       unit 106a and the corresponding mobile communication                 recorder unit 106a may wirelessly communicate vehicle
       device 112a can operate as a system 110a (FIGS. 2-3) for        20   usage information so that the mobile communication device
       communicating information about the vehicle 102a and its             112a can calculate and display hours of service information
       driver.                                                              on the display screen carried by the driver. In another
          In this embodiment, the electronic onboard recorder unit          example, the electronic onboard recorder unit 106a may
       106a communicates with a mobile communication device                 determine the location of the vehicle 102a and wirelessly
       112a over a wireless link 114a and provides a user interface    25   communicate the location information to the mobile com-
       for the electronic onboard recorder unit 106a. Similarly, the        munication device 112a so that the mobile communication
       electronic onboard recorder units 106b and 106c communi-             device 112a can display the location on a map. Example uses
       cate with a mobile communication device 112b and 112c,               of the mobile communication devices 112a-112c as user
       respectively, over a wireless link 114b and 114c. In those           interfaces for the electronic onboard recorder units 106a-
       embodiments in which the mobile communication device            30   106c are discussed further in the descriptions of FIGS. 2-5.
       112a-c provides the user interface for the respective elec-             In use, the mobile communication devices 112a-112c may
       tronic onboard recorder unit 106a-c, each electronic onboard         communicate with at least one transceiver 122 over a
       recorder unit 106a-c can be constructed as a displayless unit        collection of wireless links 120a-120c. In some implemen-
       that is free of any user interface display mounted thereto,          tations, the wireless links 120a-120c can be long-range
       thereby reducing the size of the electronic onboard recorder    35   wireless links, such as cellular communication links, satel-
       unit 106a (e.g., providing for simplified installation and,          lite communication links, WiMAX links, long term evolu-
       optionally, concealed installation inside the vehicle) and           tion (LTE) links, or any other suitable form of long-range
       reducing the manufacturing complexities for the electronic           wireless link that can communicate data between the mobile
       onboard recorder unit 106a. In some implementations, the             communication devices 112a-112c and the transceiver 122.
       mobile communications devices 112a-112c can be cellular         40   In this particular embodiment, the transceiver 122 may be in
       telephones, satellite telephones, portable computers, tablet         the form a cellular antenna tower that is configured to
       computers, personal digital assistants (PDAs), or another            provide cellular data links to a variety of cellular telephones
       mobile computing device that is programmed to wirelessly             within a particular geographic range. The transceiver 122
       communicate with one or more of the electronic onboard               may be communicatively connected to a base station 124. In
       recorder units 106a-c. As such, each mobile communication       45   some implementations, the base station 122 can be a cellular
       device 112a-112c can be separately housed from its corre-            data communications provider, satellite communications
       sponding electronic onboard recorder unit 106a-l 06c so that         provider, or any other appropriate wireless communications
       the mobile communication device 112a-112c can be carried             provider. Still referring to FIG. 1, a network 130 commu-
       by the vehicle driver or other user outside of the vehicle           nicatively connects the base station 124 with the control
       102a-l 02c while the electronic onboard recorder unit 106a-     50   center 104. In some embodiments, the network 130 may
       106c remains mounted inside the vehicle 102a-102c. In                include the Internet or other public or private data networks.
       some implementations, the wireless links 114a-114c can be            In alternative embodiments in which one or more of mobile
       short-range wireless communications links, such as Blu-              communication devices 112a-112c comprise a satellite
       etooth, wireless Ethernet (WiFi), ZigBee, near-field com-            phone, at least one of the long-range wireless links 120a-
       munications (NFC), infrared (IrDA), or any other suitable       55   120c can be a satellite communication link and the trans-
       short-range wireless communication link. In such circum-             ceiver 122 may be in the form a satellite communication
       stances, each mobile communication device 112a-112c can              apparatus.
       display information in response to the vehicle data wire-               A mentioned previously, the control center 104 exchanges
       lessly communicated from the respective electronic onboard           information with the electronic onboard recorder units 106a-
       recorder unit 106a-106c while both items are positioned         60   106c (via the mobile communication devices 112a-112c) to
       inside the vehicle 102a-c (e.g., while the electronic onboard        monitor the status of the vehicles 102a-102c. For example,
       recorder unit 106a is mounted inside the vehicle 102a and            the control center 104 may track the locations of the vehicles
       the mobile communication device 112a is carried by the               102a-102c in order to estimate delivery or pickup times, or
       driver in the vehicle or otherwise temporarily placed inside         to coordinate the dispatch of the vehicles 102a-102c to pick
       the vehicle cabin). Moreover, because each mobile commu-        65   up a delivery (e.g., by dispatching the vehicle 102a-102c
       nication device 112a-112c is portable relative to its respec-        closest to the pickup location). In another example, the
       tive electronic onboard recorder unit 106a-106c, the driver          control center 104 may monitor the vehicles' 102a-102c




                                                               Exhibit 4
                                                               Page 097
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.238 Page 102 of 189




                                                           US 10,255,575 B2
                                     9                                                                      10
       operating parameters to coordinate repairs or maintenance              reducing the size of the unit 106a and facilitating a simpli-
       (e.g., monitor temperatures of refrigerated cargo, monitor             fied installation process. The user interface 208 of the
       engine warning signals).                                               mobile communication device 112a can be used as a por-
          Another form of information generated by the system for             table user interface for the electronic onboard recorder unit
       communication to the control center 4 are driver duty logs,            106a when the unit 106a communicates with the mobile
       which may include data indicative of the hours of service              communication device 112a over the Bluetooth connection
       when the driver is on duty in a particular day. In some                114a. Moreover, in some implementations, the electronic
       implementations, the driver duty logs can be automatically             onboard recorder unit 106a may include a single printed
       converted into electronic record of duty files (including              circuit board upon which all of its electronic circuitry is
       hours of service records, driver identification information,      10   mounted, thereby further reducing the size and manufactur-
       etc.) that are readily exportable via the USB port of the              ing complexities of the unit 106a. It should be understood
       electronic onboard recorder units 106a-106c (FIG. 3) or via            from the description herein that the electronic onboard
       the wireless link 120a-c of the mobile communication                   recorder unit 106a is depicted as an enlarged size in FIGS.
       devices 112a-112c (FIG. 2).                                            2-33 for purposes of illustration only, and that the actual size
          For example, the electronic onboard recorder unit 106a         15   of the electronic onboard recorder unit 106a may be sig-
       can collect the vehicle usage information over a period of             nificantly smaller. For example, in some embodiments, the
       time when a particular driver is using the vehicle 102a, and           electronic onboard recorder unit 106a has a maximum
       the electronic onboard recorder unit 106a can periodically             length of about 8 inches, a maximum width of about 6.5
       transfer this vehicle usage information to the corresponding           inches, and a maximum height of about 1.5 inches.
       mobile communication device 112a linked thereto via the           20      In some implementations, the electronic onboard recorder
       Bluetooth connection 114a. The mobile communication                    unit 106a can detect the particular type of communications
       device 112a can access the vehicle usage information along             protocol employed by the ECM 202, and automatically
       with other driver-specific information (e.g., driver identifi-         adapt to the detected protocol in order to communicate with
       cation information and the like) so as to generate the                 the ECM 202. In these circumstances, the electronic onboard
       electronic record of duty file stored on the memory of the        25   recorder 106a can be installed in any one of a number of
       mobile communication device 112a. From there, the elec-                different types of vehicles (e.g., a class 8 large truck, a class
       tronic record of duty file can be wirelessly communicated              1 car, or the like), and the installer's act of connecting the
       via the cellular link 120a to the control center 104, wire-            cable 204 to the vehicle's ECM 202 will prompt the control
       lessly communicated via the Bluetooth link 114a to the                 circuitry of the electronic onboard recorder unit 106a to
       electronic onboard recorder unit 106a for subsequent export-      30   automatically recognize the type of vehicle in which it is
       ing via the USB port to a remote device (refer to FIG. 3), or          installed. As such, some embodiments of the electronic
       both. Regarding the process for exporting via the USB port,            onboard recorder unit 106a need not be manufactured or
       the electronic onboard recorder unit 106a can be configured            preprogranimed in a vehicle-specific manner. For example,
       to output the electronic record of duty file directly to a             in some implementations, the ECM 202 can implement a
       temporarily connected external computer device 150 (e.g., a       35   controller area network (CAN), a local interconnect network
       notebook computer) or a portable storage device 152 (e.g.,             (LIN), a vehicle area network (VAN), FlexRay, J1939,
       a USB thumb drive, a portable hard drive) provided by a                ISO-11783, domestic digital bus (D2B), IDB-1394, Smart-
       vehicle inspector 154 (e.g., a law enforcement official, a             WireX, MOST, J1850, ISO-9141, J1708, J1587, SPI, IIC, or
       regulatory inspector, or the like), In such circumstances, the         any other communications protocol for communicating with
       vehicle inspector 154 can conveniently plug the external          40   the electronic onboard recorder unit 106a through the data
       computer device 150 or the portable storage device 152 into            bus 204. In such circumstances, the electronic onboard
       the USB port provided by the electronic onboard recorder               recorder unit 106a may detect the combination and/or signal
       unit 106a to facilitate a transfer of the requested data from          levels implemented over the data bus 204, may analyze
       the electronic onboard recorder unit 106a. Thus, the elec-             incoming data traffic, and/or may query the ECM 202 using
       tronic onboard recorder unit 106a and the mobile commu-           45   various protocols and receive corresponding responses in
       nication device 112 are two separately housed instruments              order to determine the protocol in use by the ECM 202. In
       that act together as a system to generate and communicate              some implementations, the connector on the end of the data
       the electronic record of duty file associated with the driver.         bus cable 204 (e.g., the end which connects to the ECM 202)
          Referring now to FIG. 2, in some embodiments of the                 can include a connection jack having more data lines than
       system 110a for communicating fleet vehicle information,          50   are provided by the ECM 202. Multiple converters may be
       the electronic onboard recorder unit 106a is mounted in the            provided to adapt a subset of the port's data lines to a variety
       vehicle 102a so that the electronic onboard recorder unit              of configurations of the data bus 204. For example, passen-
       106a is electrically connected to the vehicle 102a. In par-            ger cars and other "class 1" vehicles may provide a con-
       ticular, the electronic onboard recorder unit 106a can                 nector that is compliant with the on-board diagnostic (OBD)
       include as input cable (e.g., data bus 204) that electrically     55   II specification, while large trucks and other "class 8"
       connects to a mating connector of an engine control module             vehicles may provide a connector that is compliant with the
       (ECM) 202 of the vehicle 102a. In some implementations,                heavy-duty OBD (HDOBD) specification. In such
       the ECM 202 is an electronic device that monitors and/or               examples, one converter may be provided to adapt the port
       controls various functions of the vehicle 102a. For example,           to connect to OBDII data buses, and another may be
       the ECM 202 can monitor vehicle speed, engine speed,              60   provided to adapt the port to connect to HDOBD data buses.
       coolant temperature, vehicle mileage, cargo environmental              The electronic onboard recorder unit 106a may sense the
       parameters, and any other appropriate vehicle parameters. In           configuration of an attached converter to determine the
       this embodiment, the electronic onboard recorder unit 106a             appropriate protocol to use for communication with the
       is configured to mount directly to a dash component inside             ECM 202.
       the cabin of the vehicle 102a. As previously described, the       65      In some embodiments, the electronic onboard recorder
       electronic onboard recorder unit 106a can be a displayless             unit 106a can be configured to simultaneously communicate
       unit that is without any user interface display screen, thereby        via multiple protocols at once. For instance, the electronic




                                                                 Exhibit 4
                                                                 Page 098
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.239 Page 103 of 189




                                                            US 10,255,575 B2
                                     11                                                                     12
       onboard recorder unit 106a can be configured to communi-                accelerometers 203) and stores the vehicle usage informa-
       cate via the J1939 and J1708 protocols at the same time. This           tion as data in a computer-readable memory module 206. As
       feature can be useful, for example, for a vehicle in which the          previously described, in this embodiment, the electronic
       ECM 202 communicates in two different protocols (e.g.,                  onboard recorder unit 106a is displayless and thus has no
       communicates some information (braking information) on                  user interface of its own with which to let a user view or
       one engine bus and other information (e.g., fuel information)           interact with the vehicle usage information. Rather, in this
       on another engine bus. Also, this feature can be useful when            embodiment, the electronic onboard recorder unit 106a
       a single vehicle includes multiple ECMs 202 that employed               communicates the vehicle usage information from the
       different protocols. Thus, the electronic onboard recorder              memory module 206 to the mobile communication device
       unit 106a can to gather some vehicle information appears on        10   112a over the Bluetooth connection 114a, and the vehicle
       one engine bus, and to gather other vehicle information on              usage information can be stored in a computer-readable
       another engine bus. In one implementation, the cable 204                memory module 116 of the mobile communication device
       can have a first set of wires that are configured to connect            112a. The mobile communications device 112a provides a
       with a first ECM (or a first engine bus of an individual ECM)           user interface 208 with which the user can access some or all
       while a second set of wires are configured to mate with a          15   the vehicle usage information. Examples of user interfaces
       second ECM (or a second engine bus of the individual                    are discussed in further detail in the descriptions of FIGS.
       ECM).                                                                   4Aand 4B.
          Furthermore, in particular embodiments in which the                     In addition to displaying some or all of the vehicle usage
       ECM 202 or engine bus 204 may not provide a direct                      information on the mobile communication device 112a, the
       odometer reading, the electronic onboard recorder unit 106a        20   vehicle usage information may also be transmitted to the
       can be configured to interpret other engine parameters to               control center 104 for review and archiving. For example, in
       create an "effective odometer reading" of the vehicle 102a              this embodiment, the mobile communication device 112a
       starting at the point when the electronic onboard recorder              can communicate with the transceiver 122 over the cellular
       unit 106a was installed in the vehicle 102a. For example, the           link 120a so as to wirelessly communicate the vehicle usage
       electronic onboard recorder unit 106a can receive data             25   information and other electronic reports, messages, or data
       indicative of vehicle speed (e.g., used in combination with             to the control center 104. As such, the electronic onboard
       an internal clock or timer of the electronic onboard recorder           recorder unit 106a and the mobile communication device
       unit 106a) or data indicative of distance increments (e.g.,             112a operate as a system 110a that is positionable inside the
       distance pulses every 0.1 miles) so as to generate "effective           vehicle 102a and that communicates information related to
       odometer reading" for the vehicle 102a. Accordingly, the           30   the vehicle and its driver. Moreover, at least the display
       system 110a can be used to comply with distance and                     portion (e.g., the mobile communication device 112a) of the
       odometer reporting requirements (via an electronic report)              system 110a can be portable relative to the electronic
       even if the ECM 202 or engine bus 204 of the vehicle 102a               onboard recorder unit 106a and the vehicle 102a, thereby
       does not directly provide odometer readings. In addition, the           permitting the user to view and input vehicle or driver-
       system 110a can prompt an installer or other user to manu-         35   related information even when the user is positioned outside
       ally input the vehicle odometer reading (as shown on the                the vehicle. Further, because each mobile communication
       dash of the vehicle) when the electronic onboard recorder               device 112a-c is portable relative to the vehicles 102a-c
       unit 106a is initially installed so that the "effective odometer        (FIG. 1) and the electronic onboard recorder units 106a-c
       reading" calculated by the system 110 is a substantially                (FIG. 1), each mobile communication device 112a-c can be
       accurate estimation of the actual total mileage of the vehicle     40   configured to wirelessly communicate with any one of the
       102a.                                                                   nearby electronic onboard recorder units 106a-c. For
          As described previously, the electronic onboard recorder             example, if the driver carrying the mobile communication
       unit 106a receives location information in the form of global           device 112a switches to vehicle 102b (FIG. 1) for a new
       positioning system (GPS) signals 108 from at least one GPS              workday, the driver's mobile communication device 112a
       satellite 109 to determine the location of the vehicle 102a.       45   can be configured to wirelessly communicate with the
       For example, the electronic onboard recorder unit 106a can              electronic onboard recorder unit 106b (FIG. 1) mounted
       be equipped with a GPS receiver device that receives signals            inside that vehicle 102b for the workday.
       from the GPS satellite 109 so that the electronic onboard                  Referring now to FIG. 3, each of electronic onboard
       recorder unit 106a can receive coordinate information (e.g.,            recorder units 106a-c can be equipped with an external data
       longitude and latitude coordinates) and time information           50   port (e.g., a USB port in this embodiment) for exporting
       (e.g., current time). In addition, in some embodiments, the             electronic reports or other data to a temporarily connected
       electronic onboard recorder unit 106a can be equipped with              external storage device, such as the portable computer
       one or more accelerometers 203 so as to detect particular               device 150, the portable storage device 152, or the like. As
       types of vehicle movement, such as hard brakes, accelera-               described previously, the electronic onboard recorder unit
       tion, and lane changes. Instances of this type of vehicle          55   106a includes the memory module 206 for the vehicle usage
       movement can be recorded by the electronic onboard                      information and other data, and the mobile communication
       recorder unit 106a can communicated to the control center               device 112a can receive the vehicle usage information and
       104 (via the mobile communication device 112a) for pur-                 generate electronic reports (such as an electronic record of
       poses of safety monitoring by a fleet manager or other                  duty file). In some implementations, the electronic record of
       system user. Thus, during operation of the vehicle, some           60   duty file stored in the memory module 116 of the mobile
       embodiments of the electronic onboard recorder unit 106a                communication device 112a may be copied to the electronic
       can receive input information from a combination of the                 onboard recorder unit 106a (e.g., via the wireless link 114a)
       ECM 202 of the vehicle 102a, the GPS system, and the one                for subsequent access by a third party such as the vehicle
       or more internal accelerometers 203.                                    inspector 154. For example, under some jurisdictions law
          Still referring to FIG. 2, the electronic onboard recorder      65   enforcement or regulatory inspectors may be authorized to
       unit 106a collects information from the various inputs (e.g.,           request a copy of the data 206 in order to inspect the driver's
       the ECM 202, the GPS system, and the one or more                        record of duty to determine whether the driver is in com-




                                                                  Exhibit 4
                                                                  Page 099
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.240 Page 104 of 189




                                                           US 10,255,575 B2
                                    13                                                                      14
       pliance with laws that regulate the number of consecutive or           version of the file stored at the electronic onboard recorder
       cumulative hours the driver is permitted to be on duty in a            unit 106a. After the current version of the electronic record
       given period. Thus, in some circumstances, the electronic              of duty file or other data file is stored at both the mobile
       record of duty file can be generated by and stored in the              communication device 112a and the electronic onboard
       mobile communication device 112a, and this electronic                  recorder unit 106a, the electronic record of duty file or other
       report can be wirelessly communicated to the electronic                data file can be exported via the data port 302 of the
       onboard recorder unit 106a prior to exporting the electronic           electronic record of duty file or other data file. The operation
       record of duty file via the output data port 302 of the                for transferring the electronic record of duty file or other data
       electronic onboard recorder unit 106a. In some embodi-                 file to the computer device 150 or to the portable storage
       ments in which a copy of the electronic record of duty file       10   device 152 can be an automatic process that requires no
       is stored in both the mobile communication device 112a and             further user input on the mobile communication device 112a
       the electronic onboard recorder unit 106a, and the copies of           and the electronic onboard recorder unit 106a. For example,
       these files can be updated or sync prior to exporting the              after the initial user input on the control button 306 of the
       electronic record of duty file via the output data port 302 of         user interface 208, the electronic record of duty file or other
       the electronic onboard recorder unit 106a.                        15   data file will be automatically transferred via the data port
          In the illustrated example, the vehicle inspector 154 can           302 upon a proper connection with the computer device 150
       request that a copy of the data 206 be copied to the                   or to the portable storage device 152. As such, the driver or
       inspector's computer device 150 or the inspector's portable            the inspector 154 can plug the inspector's device 150 or 152
       storage device 152. To facilitate communication between the            into the communication port 302 either before or after the
       electronic onboard recorder unit 106a and the computer            20   driver activates the user control button 306, in which case a
       device 150 of the portable storage device 152, the computer            copy of the electronic record of duty file from the electronic
       device 150 or the portable storage device 152 can be plugged           onboard recorder unit 106a is transferred via the data port
       into the data output port 302 of the electronic onboard                302 to the inspector's device 150 or 152. When finished, the
       recorder unit 106a. As previously described, the data output           inspector's device 150 or 152, with the electronic record of
       port 302 may be a USB port adapted to accept a USB                25   duty file or other data file stored in the memory thereof, can
       connector 304 provided by any of the computer device 150               then be disconnected from the communications port 302 and
       and the portable storage device 152.                                   used by the vehicle inspector 154.
          Still referring to FIG. 3, in some embodiments, the mobile             Referring now to FIGS. 4A-B, the mobile communication
       communication device 112a can control the transfer of the              device 112 can provide the user interface for the electronic
       electronic record of duty file or other data from the elec-       30   onboard recorder unit 106 (FIGS. 2-3) and can be configured
       tronic onboard recorder unit 106a to the inspector's com-              to display a variety of vehicle and driver-related information
       puter device 150 or the inspector's portable storage device            in response to wirelessly receiving vehicle usage informa-
       152. For example, the electronic record of duty file or other          tion from the electronic onboard recorder unit 106. For
       data stored on the electronic onboard recorder unit 106a may           example, as shown in FIG. 4A, the mobile communication
       be protected from exporting via the data port 302 until the       35   device 112 that presents an example user interface screen
       user provides approval for the data transfer via the user              402 that summarizes the driver duty information for display
       interface 208 of the mobile communication device 112a. In              during operation of the vehicle. In some implementations,
       such circumstances, the data stored on the electronic                  the mobile communication device 112 can be any one of the
       onboard recorder unit 106a may be protected from unau-                 mobile communication devices 112a-112c depicted in FIG.
       thorized users, and furthermore, the data files stored on the     40   1, and the user interface screen 402 can be accessed from a
       electronic onboard recorder unit 106a may be updated or                menu selection on the user interface 208 as depicted in
       synced with the data files stored on the mobile communi-               FIGS. 2-3.
       cation device 112a prior to any file exporting operation via              In this embodiment, the user interface 402 includes a
       the data port 302. In this embodiment, the mobile commu-               driver name display area 404 which displays the name of the
       nication device 112a presents the user interface 208 that         45   driver or other identification information associated with
       prompts the user to initiate the file transfer process from the        driver. Such driver identification information can be input
       electronic onboard recorder unit 106a to the inspector's               into the mobile communication device 112 or selected from
       computer device 150 or the inspector's portable storage                a list displayed by the mobile communication device 112,
       device 152. The user interface 208 of the mobile commu-                and the driver identification information can be used in
       nication device 112a can provide, for example, at least one       50   generating the aforementioned electronic record of duty file.
       control button 306 that receives the user input indicative of              Still referring to FIG. 4A, a collection of status indicators
       a command to initiate the file transfer process. In some               406a-406d provides visual indications of several operational
       implementations, the user control button 306 can be a                  parameters of the mobile communication device 112 and/or
       physical button, a touchscreen button, a selectable menu               an associated electronic onboard recorder unit (e.g., the
       item, or any other user control mechanism on the mobile           55   electronic onboard recorder units 106a-106c). For example,
       communication device 112a. In other implementations, the               the status indicator 406a can display a visual indication of
       control button 306 can be replacement with an input to                 whether the mobile communication device 112 is connected
       detect a user gesture, a spoken command (e.g., speech                  to the transceiver 122 of FIG. 1 by one of the communication
       recognition), or any other appropriate user action that the            links 120a-120c. The status indicator 406b can display a
       mobile communication device 112a can detect as a user             60   visual indication of whether the mobile communication
       command.                                                               device 112 is connected to its associated electronic onboard
          In response to activation of the user control button 306,           recorder unit 106a-c by one of the Bluetooth connections
       the system 110a initiates a process in which the electronic            114a-114c. The status indicator 406c can display a visual
       record of duty file or other data file is at least partially           indication of whether the mobile communication device 112
       transferred to the electronic onboard recorder unit 106a for      65   is receiving the GPS signals 108 form the GPS satellites 110.
       purposes of storing a copy of the file at the electronic               The status indicator 406d can display a visual indication of
       onboard recorder unit 106a or otherwise updating an older              whether the mobile communication device 112 is connected




                                                                 Exhibit 4
                                                                 Page 100
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.241 Page 105 of 189




                                                           US 10,255,575 B2
                                     15                                                                      16
       to an associated ECM, such when the electronic onboard                  accrued in a period of consecutive days (e.g., "8 days" in this
       recorder unit 106a is connected to the ECM 206 of FIG. 2                embodiments). For example, the total on-duty time the
       by the data bus 204.                                                    driver has accrued in an eight-day period may have an upper
          In some embodiments, a download button 408 is provided               limit of "70 hours" in this embodiment. When the driver's
       by the user interface 402 to accept user input indicative of            total drive time in indicator 424 exceeds the upper limit, the
       a command to initiate a transfer of data from the associated            indicator may change colors, for example, to a red color to
       electronic onboard recorder 106 (FIG. 3) unit to an external            warn the driver of the violation.
       storage device, such as the computer device 150 or the                     As shown in FIG. 4B, the mobile communication device
       portable storage device 152 as described previously dis-                112 can provide another user interface screen 450 that
       cussed in the description of FIG. 3. Accordingly, the down-        10   depicts a summary of the driver's duty log. In some embodi-
       load button 408 can initiate a set of operations in which               ments, the summary information provided in this user inter-
       particular data files stored on the mobile communication                face screen 450 can be employed in the electronic record of
       device 112 are copied to the electronic onboard recorder 106            duty file that is generated by the mobile communication
       or otherwise used to update with similar files previously               device 112 for purposes of sharing with the aforementioned
       stored on electronic onboard recorder 106. From there, the         15   inspector 154 (FIG. 3). In some implementations, the user
       one or more data files can be exported via the data port 302            interface screen 450 can be accessed from a menu selection
       as previously described in connection with FIG. 3, As such,             on the user interface 208 as depicted in FIGS. 2-3.
       the download button 408 may operate similarly to the                       The user interface 450 in this embodiment includes an
       previously described control button 306 (FIG. 3).                       electronic duty log in the form of a time chart 452. The chart
          In addition, the user interface 402 provides a number of        20   452 provides a convenient visualization of the driver's status
       inputs for the driver to alter his or her duty status, thereby          (e.g., on duty, off duty, driving, sleeper berth) over a selected
       affecting the driver's hours of service and the aforemen-               period of time. A date indicator area 454 displays the date
       tioned electronic record of duty file. For example, the driver          associated with the information presented by the chart 452.
       may interact with a user control 410a to indicate that he or            A time indicator area 456 displays the times associated with
       she is in an "off duty" status. The driver can interact with a     25   the information presented by the chart 452. A time interval
       user control 410b to indicate that he or she is in a "sleeper           area 458 displays the elapsed time durations associated with
       berth" status (e.g., the driver is resting in a sleeper unit            the various statuses presented by the chart 452.
       associated with his vehicle). The driver can interact with a               A status area 460 displays the driver's current status or the
       user control 410c to indicate that he or she is operating his           status presented by the chart 452. In some implementations,
       vehicle. The driver can interact with a user control 410d to       30   the status area 460 can include time information, status
       indicate that he or she is in an "on duty" status even when             information, location information, a remark, and (option-
       he or she is not driving the vehicle (e.g., inspecting the              ally) the driver's name or other identification information. In
       vehicle or performing other on-duty tasks). In some imple-              some implementations, the remark can be selected from a
       mentations, the user controls 410a-410d can change their                collection of predefined remarks (e.g., "fueling", "break-
       visual appearance to indicate the status currently selected by     35   down", "loading", "unloading"). In some implementations,
       the driver. For example, the user control 410a may be                   the remark can be entered by the driver. For example, the
       displayed with a brighter color than the user controls 410b-            driver may need to enter a remark that is not described by a
       410d when the driver is in an "off duty" status.                        predefined remark (e.g., "helping a motorist").
          Still referring to FIG. 4A, the interface 402 of the mobile             The driver can interact with a user control 470 to cause the
       communication device 112 can also display indicators               40   chart 452 to display the duty status over a period of one day
       related to the driver's hours of service. For example, an               or other predetermined time interval of data on the chart 452.
       indicator 412 displays the amount of time the driver has left           The driver can interact with a user control 472 to cause the
       before he or she is in violation of a predetermined drive time          chart 452 to display a one hour or other predetermined time
       limit, An indicator 414 displays the amount of time the                 interval of data on the chart 452. The driver can interact with
       driver has left before he or she is in violation of a prede-       45   a user control 474 to cause the user interface 450 to present
       termined on duty time limit. An indicator 416 displays the              additional user controls that the driver can use to enter
       consecutive amount of time the driver has been off duty.                remark information that can be associated with one or more
          Furthermore, an indicator 420 displays the amount of                 of the driver's statuses.
       drive time the driver has accrued in a given day, which (in                Referring now to FIG. 5, some embodiments for a process
       this embodiment) has an upper limit of "11 hours" of total         50   500 can be performed to transferring an electronic report
       drive time before he or she is in violation of a predetermined          from an electronic onboard recorder unit (such as unit 106a
       drive time limit. Thus, the time values in indicators 412 and           depicted in FIG. 3) to an external computer or storage device
       420 will add up to the maximum drive time limit (" 11 hours"            (such as the inspector's device 150 or 152 depicted in FIG.
       in this embodiment). When the driver's total drive time in              3). The process 500 may include an operation 510 in which
       indicator 420 exceeds the upper limit, the indicator may           55   a driver summary electronic report (e.g., an electronic record
       change colors, for example, to a red color to warn the driver           of duty file) in memory module of a handheld wireless
       of the violation. Optionally, an indicator 422 displays the             display unit (e.g., the mobile communication device 112a
       amount of duty time the driver has accrued in a given day,              depicted in FIG. 3). For example, the electronic onboard
       which (in this embodiment) has an upper limit of"14 hours"              recorder unit 106a can collect the vehicle usage information
       of total on-duty time before he or she is in violation of a        60   over a period of time when a particular driver s using the
       predetermined on-duty time limit. Thus, the time values in              vehicle 102a, and the electronic onboard recorder unit 106a
       indicators 422 and 414 will add up to the maximum on-duty               can periodically transfer this vehicle usage information to
       time limit ("14 hours" in this embodiment). When the                    the corresponding mobile communication device 112a
       driver's total drive time in indicator 422 exceeds the upper            linked thereto via the Bluetooth connection 114a. The
       limit, the indicator may change colors, for example, to a red      65   mobile communication device 112a can access the vehicle
       color to warn the driver of the violation. Further, an indicator        usage information along with other driver-specific informa-
       424 displays the amount of total on-duty time the driver has            tion (e.g., driver identification information and the like) so




                                                                  Exhibit 4
                                                                  Page 101
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.242 Page 106 of 189




                                                           US 10,255,575 B2
                                     17                                                                      18
       as to generate the electronic record of duty file for storing on        onboard recorder unit indicating that the USB connection to
       the memory of the mobile communication device 112a.                     the portable external unit is removed. For example, the USB
           The process 500 may also include an operation 520 in                connection device 304 (FIG, 3) can be removed from the
       which a wireless communication from the handheld wireless               electronic onboard recorder unit 106a. When a USB device
       display unit (e.g., the mobile communication device 112a in             (sometimes referred to as a slave) is connected to or dis-
       this embodiment) is received to indicate that the driver                connected from a USB host (e.g., the electronic onboard
       summary electronic report (e.g., the electronic record of duty          recorder unit 106a in this embodiment), there is a change on
       file in this embodiment) is approved for exporting from the             these USB data lines. It is this change that the USB host can
       electronic onboard recorder unit. For example, the driver can           use to automatically detect that a device has been connected
       activate the user control button 306 as depicted FIG. 3 so         10   or removed.
       that the mobile communication device 112a can prepare the                  Referring now to FIG. 6, some embodiments of a process
       electronic onboard recorder unit 106a for exporting the                 600 can be performed to communicate a driver summary
       driver summary electronic report (e.g., the electronic record           electronic report via a cellular link established by a handheld
       of duty file in this embodiment).                                       wireless display unit (e.g., the mobile communication device
          At operation 530 in the process 500, the driver summary         15   112a depicted in FIG. 3). The process 600 may include an
       electronic report is also stored in a memory module of an               operation 610 in which vehicle usage information is wire-
       electronic onboard recorder unit, which is wirelessly linked            lessly received at the handheld wireless display unit from an
       to the handheld wireless display unit. For example, the                 electronic onboard recorder unit mounted in a vehicle. For
       driver summary electronic report (e.g., the electronic record           example, the electronic onboard recorder unit 106a can
       of duty file in this embodiment) can be wirelessly commu-          20   collect the vehicle usage information over a period of time
       nicated via the Bluetooth link 114a from the mobile com-                when a particular driver is using the vehicle 102a, and the
       munication device 112a to the electronic onboard recorder               electronic onboard recorder unit 106a can periodically trans-
       unit 106a. This operation 530 may be performed in response              fer this vehicle usage information to the corresponding
       to operation 520. It should be understood from the descrip-             mobile communication device 112a linked thereto via the
       tion herein that the process 500 can be achieved by per-           25   Bluetooth connection 114a.
       forming operation 530 either before or after the operation                 In operation 620, a driver summary electronic report (e.g.,
       520. If operation 530 is performed before operation 520,                the electronic record of duty file in this embodiment) is
       then operation 520 may cause the mobile communication                   stored in a memory module of a handheld wireless display
       device 112a to update the driver summary electronic report              unit, which is in wireless communication with the electronic
       (e.g., the electronic record of duty file in this embodiment)      30   onboard recorder unit. For example, the mobile communi-
       stored on the electronic onboard recorder unit 106a with a              cation device 112a can access the vehicle usage information
       more recent version of the file.                                        along with other driver-specific information (e.g., driver
          At operation 540, the electronic onboard recorder unit               identification information and the like) so as to generate the
       removably receives a USB connection device at a USB port                electronic record of duty file for storing on the memory of
       arranged along the housing of the electronic onboard               35   the mobile communication device 112a.
       recorder unit. For example, as previously described in                     The process may also include operation 630 in which a
       connection with FIG. 3, the electronic onboard recorder unit            cellular connection is established to a network for commu-
       106a can be equipped with a USB port 302 that is configured             nication between the handheld wireless display unit and a
       to removably receive the USB connector 304 from an                      control center. For example, the mobile communication
       inspector's portable computer 150 or portable storage device       40   device 112a can establish the wireless connection 120a with
       152. In such circumstances, the vehicle inspector 154 can               the transceiver 122, which is in communication with the
       conveniently plug the external computer device 150 or the               control center 104 through the base station 124 and the
       portable storage device 152 into the USB port 302 provided              network 130.
       by the electronic onboard recorder unit 106a to facilitate a               In operation step 640, the driver summary electronic
       transfer of the requested data from the electronic onboard         45   report (e.g., the electronic record of duty file in this embodi-
       recorder unit 106a.                                                     ment) is transmitted from handheld wireless display unit to
           The process 500 may also include operation 550 in which             the control center. For example, the electronic report and
       the driver summary electronic report (e.g., the electronic              other data related to the driver or vehicle, which is stored on
       record of duty file in this embodiment) is automatically                the mobile communication device 112a, can be communi-
       transferred to via the USB port of the electronic onboard          50   cation via the cellular link 120a to the network 130 and to
       recorder unit to a portable external unit. For example, in              the control center 104 for review and archival purposes.
       response to the user input at operation 520 and the receipt of          Thus, in some embodiments, the electronic onboard recorder
       the USB connection device at operation 540, the electronic              unit 106a and the corresponding mobile communication
       record of duty file may automatically transferred via the               device 112a can each individually operate to output the
       USB port 302 the inspectors device 150 or device 152               55   driver summary electronic report.
       without any further user input at the electronic onboard                   FIG. 7 is a block diagram of computing devices 700, 750
       recorder unit 106a or its corresponding mobile communi-                 that may be used to implement the systems and methods
       cation device 112a. As such, the electronic onboard recorder            described in this document, either as a client or as a server
       unit 106a can be configured to output the electronic record             or plurality of servers. Computing device 700 is intended to
       of duty file directly to a temporarily connected external          60   represent various forms of digital computers, such as lap-
       computer device 150 (e.g., a notebook computer) or a                    tops, desktops, workstations, personal digital assistants,
       portable storage device 152 (e.g., a USB thumb drive, a                 servers, blade servers, mainframes, and other appropriate
       portable hard drive) provided by a vehicle inspector 154                computers, Computing device 750 is intended to represent
       (e.g., a law enforcement official, a regulatory inspector, or           various forms of mobile devices, such as personal digital
       the like).                                                         65   assistants, cellular telephones, smartphones, and other simi-
           The process 500 may optionally include operation 560 in             lar computing devices. The components shown here, their
       which a signal is automatically received by the electronic              connections and relationships, and their functions, are meant




                                                                  Exhibit 4
                                                                  Page 102
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.243 Page 107 of 189




                                                          US 10,255,575 B2
                                    19                                                                   20
       to be exemplary only, and are not meant to limit implemen-            in a mobile device (not shown), such as device 750. Each of
       tations of the inventions described and/or claimed in this            such devices may contain one or more of computing device
       document.                                                             700, 750, and an entire system may be made up of multiple
          Computing device 700 includes a processor 702, memory              computing devices 700, 750 communicating with each
       704, a storage device 706, a high-speed interface 708                 other.
       connecting to memory 704 and high-speed expansion ports                  Computing device 750 includes a processor 752, memory
       710, and a low speed interface 712 connecting to low speed            764, an input/output device such as a display 754, a com-
       bus 714 and storage device 706. Each of the components                munication interface 766, and a transceiver 768, among
       702, 704, 706, 708, 710, and 712, are interconnected using            other components. The device 750 may also be provided
       various busses, and may be mounted on a common moth-             10   with a storage device, such as a microdrive or other device,
       erboard or in other manners as appropriate. The processor             to provide additional storage. Each of the components 750,
       702 can process instructions for execution within the com-            752, 764, 754, 766, and 768, are interconnected using
       puting device 700, including instructions stored in the               various buses, and several of the components may be
       memory 704 or on the storage device 706 to display graphi-            mounted on a common motherboard or in other manners as
       cal information for a GUI on an external input/output device,    15   appropriate.
       such as display 716 coupled to high speed interface 708. In              The processor 752 can process instructions for execution
       other implementations, multiple processors and/or multiple            within the computing device 750, including instructions
       buses may be used, as appropriate, along with multiple                stored in the memory 764. The processor may also include
       memories and types of memory. Also, multiple computing                separate analog and digital processors. The processor may
       devices 700 may be connected, with each device providing         20   provide, for example, for coordination of the other compo-
       portions of the necessary operations (e.g., as a server bank,         nents of the device 750, such as control of user interfaces,
       a group of blade servers, or a multi-processor system).               applications run by device 750, and wireless communication
          The memory 704 stores information within the computing             by device 750.
       device 700. In one implementation, the memory 704 is a                   Processor 752 may communicate with a user through
       computer-readable medium. In one implementation, the             25   control interface 758 and display interface 756 coupled to a
       memory 704 is a volatile memory unit or units. In another             display 754. The display 754 may be, for example, a TFT
       implementation, the memory 704 is a non-volatile memory               LCD display or an OLED display, or other appropriate
       unit or units.                                                        display technology. The display interface 756 may comprise
          The storage device 706 is capable of providing mass                appropriate circuitry for driving the display 754 to present
       storage for the computing device 700. In one implementa-         30   graphical and other information to a user. The control
       tion, the storage device 706 is a computer-readable medium.           interface 758 may receive commands from a user and
       In various different implementations, the storage device 706          convert them for submission to the processor 752. In addi-
       may be a floppy disk device, a hard disk device, an optical           tion, an external interface 762 may be provide in commu-
       disk device, or a tape device, a flash memory or other similar        nication with processor 752, so as to enable near area
       solid state memory device, or an array of devices, including     35   communication of device 750 with other devices. External
       devices in a storage area network or other configurations. In         interface 762 may provide, for example, for wired commu-
       one implementation, a computer program product is tangibly            nication (e.g., via a docking procedure) or for wireless
       embodied in an information carrier. The computer program              communication (e.g., via Bluetooth or other such technolo-
       product contains instructions that, when executed, perform            gies).
       one or more methods, such as those described above. The          40      The memory 764 stores information within the computing
       information carrier is a computer- or machine-readable                device 750. In one implementation, the memory 764 is a
       medium, such as the memory 704, the storage device 706, or            computer-readable medium. In one implementation, the
       memory on processor 702.                                              memory 764 is a volatile memory unit or units. In another
          The high speed controller 708 manages bandwidth-inten-             implementation, the memory 764 is a non-volatile memory
       sive operations for the computing device 700, while the low      45   unit or units. Expansion memory 774 may also be provided
       speed controller 712 manages lower bandwidth-intensive                and connected to device 750 through expansion interface
       operations. Such allocation of duties is exemplary only. In           772, which may include, for example, a SIMM card inter-
       one implementation, the high-speed controller 708 is                  face. Such expansion memory 774 may provide extra stor-
       coupled to memory 704, display 716 (e.g., through a graph-            age space for device 750, or may also store applications or
       ics processor or accelerator), and to high-speed expansion       50   other information for device 750. Specifically, expansion
       ports 710, which may accept various expansion cards (not              memory 774 may include instructions to carry out or supple-
       shown). In the implementation, low-speed controller 712 is            ment the processes described above, and may include secure
       coupled to storage device 706 and low-speed expansion port            information also. Thus, for example, expansion memory 774
       714. The low-speed expansion port, which may include                  may be provide as a security module for device 750, and
       various communication ports (e.g., USB, Bluetooth, Ether-        55   may be programmed with instructions that permit secure use
       net, wireless Ethernet) may be coupled to one or more                 of device 750.
       input/output devices, such as a keyboard, a pointing device,             The memory may include for example, flash memory
       a scanner, or a networking device such as a switch or router,         and/or MRAM memory, as discussed below. In one imple-
       e.g., through a network adapter.                                      mentation, a computer program product is tangibly embod-
          The computing device 700 may be implemented in a              60   ied in an information carrier. The computer program product
       number of different forms, as shown in the figure. For                contains instructions that, when executed, perform one or
       example, it may be implemented as a standard server 720, or           more methods, such as those described above. The infor-
       multiple times in a group of such servers. It may also be             mation carrier is a computer- or machine-readable medium,
       implemented as part of a rack server system 724. In addition,         such as the memory 764, expansion memory 774, or
       it may be implemented in a personal computer such as a           65   memory on processor 752.
       laptop computer 722. Alternatively, components from com-                 Device 750 may communicate wirelessly through com-
       puting device 700 may be combined with other components               munication interface 766, which may include digital signal




                                                                Exhibit 4
                                                                Page 103
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.244 Page 108 of 189




                                                           US 10,255,575 B2
                                    21                                                                     22
       processing circuitry where necessary. Communication inter-             component (e.g., as a data server), or that includes a middle-
       face 766 may provide for communications under various                  ware component (e.g., an application server), or that
       modes or protocols, such as GSM voice calls, SMS, EMS,                 includes a front end component (e.g., a client computer
       or MMS messaging, CDMA, TDMA, PDC, WCDMA,                              having a graphical user interface or a Web browser through
       CDMA2000, or CPRS, among others. Such communication                    which a user can interact with an implementation of the
       may occur, for example, through radio-frequency trans-                 systems and techniques described here), or any combination
       ceiver 768. In addition, short-range communication may                 of such back end, middleware, or front end components. The
       occur, such as using a Bluetooth, WiFi, or other such                  components of the system can be interconnected by any
       transceiver (not shown). In addition, GPS receiver module              form or medium of digital data communication (e.g., a
       770 may provide additional wireless data to device 750,           10   communication network). Examples of communication net-
       which may be used as appropriate by applications running               works include a local area network ("LAN"), a wide area
       on device 750.                                                         network ("WAN"), and the Internet.
           Device 750 may also communication audibly using audio                 The computing system can include clients and servers. A
       codec 760, which may receive spoken information from a                 client and server are generally remote from each other and
       user and convert it to usable digital information. Audio          15   typically interact through a communication network. The
       codex 760 may likewise generate audible sound for a user,              relationship of client and server arises by virtue of computer
       such as through a speaker, e.g., in a handset of device 750.           programs running on the respective computers and having a
       Such sound may include sound from voice telephone calls,               client-server relationship to each other.
       may include recorded sound (e.g., voice messages, music                   A number of embodiments of the invention have been
       files, etc.) and may also include sound generated by appli-       20   described. Nevertheless, it will be understood that various
       cations operating on device 750.                                       modifications may be made without departing from the spirit
           The computing device 750 may be implemented in a                   and scope of the invention. For example, various forms of
       number of different forms, as shown in the figure. For                 the flows shown above may be used, with steps re-ordered,
       example, it may be implemented as a cellular telephone 780.            added, or removed. Also, although several applications of
       It may also be implemented as part of a smartphone 782,           25   the payment systems and methods have been described, it
       personal digital assistant, or other similar mobile device.            should be recognized that numerous other applications are
          Various implementations of the systems and techniques               contemplated Accordingly, other embodiments are within
       described here can be realized in digital electronic circuitry,        the scope of the following claims.
       integrated circuitry, specially designed ASICs (application               What is claimed is:
       specific integrated circuits), computer hardware, firmware,       30      1. A system comprising:
       software, and/or combinations thereof. These various imple-               an electronic onboard recorder mounted to a vehicle and
       mentations can include implementation in one or more                         comprising:
       computer programs that are executable and/or interpretable                   control circuitry configured to detect one or more
       on a programmable system including at least one program-                        protocols and to automatically adapt to the detected
       mable processor, which may be special or general purpose,         35            one or more protocols to communicate with an
       coupled to receive data and instructions from, and to trans-                    engine control module of the vehicle to gather
       mit data and instructions to, a storage system, at least one                    vehicle usage data during operation of the vehicle;
       input device, and at least one output device.                                   and
           These computer programs (also known as programs,                         a first short-range wireless communication device con-
       software, software applications or code) include machine          40            figured to wirelessly communicate the vehicle usage
       instructions for a programmable processor, and can be                           information to a mobile device; and
       implemented in a high-level procedural and/or object-ori-                 the mobile device configured to generate hours of service
       ented prograniming language, and/or in assembly/machine                      information based on at least some of the vehicle usage
       language. As used herein, the terms "machine-readable                        information, the mobile device comprising:
       medium" "computer-readable medium" refers to any com-             45         a second short-range wireless communication device
       puter program product, apparatus and/or device (e.g., mag-                      configured to:
       netic discs, optical disks, memory, Programmable Logic                          wirelessly receive the vehicle usage information
       Devices (PLDs)) used to provide machine instructions and/                          from the electronic onboard recorder when the
       or data to a progranimable processor, including a machine-                         mobile device is positioned inside the vehicle or
       readable medium that receives machine instructions as a           50               when the mobile device is positioned in proximity
       machine-readable signal. The term "machine-readable sig-                           to the vehicle; and
       nal" refers to any signal used to provide machine instruc-                      transfer, in response to a command received by the
       tions and/or data to a programmable processor.                                     mobile device, a copy of the hours of service
           To provide for interaction with a user, the systems and                        information to the electronic onboard recorder
       techniques described here can be implemented on a com-            55               when the mobile device is positioned inside the
       puter having a display device (e.g., a CRT (cathode ray tube)                      vehicle or when the mobile device is positioned in
       or LCD (liquid crystal display) monitor) for displaying                            proximity to the vehicle;
       information to the user and a keyboard and a pointing device                 a computer-readable memory to store at least some of
       (e.g., a mouse or a trackball) by which the user can provide                    the vehicle usage from the electronic onboard
       input to the computer. Other kinds of devices can be used to      60            recorder; and
       provide for interaction with a user as well; for example,                    a wireless communication transceiver configured to
       feedback provided to the user can be any form of sensory                        provide a wireless communication link with a remote
       feedback (e.g., visual feedback, auditory feedback, or tactile                  system and to transfer at least some of the vehicle
       feedback); and input from the user can be received in any                       usage data to the remote system via the wireless
       form, including acoustic, speech, or tactile input.               65            communication link.
           The systems and techniques described here can be imple-               2. The system of claim 1, wherein the mobile device
       mented in a computing system that includes a back end                  further comprises a user interface display configured to




                                                                 Exhibit 4
                                                                 Page 104
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.245 Page 109 of 189




                                                          US 10,255,575 B2
                                    23                                                                    24
       display hours of service information, the hours of service                  gathered during operation of the vehicle to the remote
       information being updated in response to wirelessly receiv-                 system via the wireless communication link.
       ing the vehicle usage information from the electronic                    13. The mobile device of claim 12, further comprising a
       onboard recorder.                                                     user interface to display hours of service information, the
          3. The system of claim 2, wherein each of the first                hours of service information being updated in response to
       short-range wireless communication device of the electronic           wirelessly receiving vehicle usage information from the
       onboard recorder and the second short-range wireless com-             electronic onboard recorder.
       munication of the mobile device include Bluetooth wireless               14. The mobile device of claim 12, wherein the short-
       communication device.                                                 range wireless communication device includes a Bluetooth
          4. The system of claim 1, wherein the electronic onboard      10
                                                                             wireless communication device.
       recorder further includes a data connection port configured
                                                                                15. The mobile device of claim 12, wherein the mobile
       to removably receive a portable storage device.
                                                                             device is configured to receive accelerometer data produced
          5. The system of claim 1, wherein the electronic onboard
       recorder further includes a data connection port configured           by one or more accelerometers of the electronic onboard
       to removably receive a data cable of a remote computer           15
                                                                             recorder.
       device.                                                                  16. The mobile device of claim 12, wherein the mobile
          6. The system of claim 1, wherein the electronic onboard           device is configured to receive location signals data pro-
       recorder comprises a connector to mate with the engine                duced by a GPS receiver in the electronic onboard recorder.
       control module of the vehicle, wherein the electronic                    17. The mobile device of claim 12, wherein the hours of
       onboard recorder comprises a memory, different from the          20   service information includes identification information for
       computer-readable memory, that stores vehicle data in                 the driver and hours of service information for the driver.
       response to signals from the engine control module.                      18. The mobile device of claim 12, wherein the hours of
          7. The system of claim 1, wherein the electronic onboard           service information for a driver of the vehicle includes at
       recorder is configured to simultaneously communicate via              least off duty status, on duty status and driving status.
       multiple protocols of at least one engine control module.        25      19. A method comprising:
          8. The system of claim 1, wherein the electronic onboard              wirelessly receiving, at a mobile device, vehicle usage
       recorder houses one or more accelerometers configured to                    information from an electronic onboard recorder
       detect movements of the vehicle, wherein the electronic                     mounted to a vehicle and having a connection to the
       onboard recorder is configured to transfer data from the one                vehicle for gathering vehicle data during operation of
       or more accelerometers to the mobile device.                     30
                                                                                   the vehicle, wherein the electronic onboard recorder is
          9. The system of claim 1, wherein the electronic onboard
                                                                                   in communication with an engine control module of the
       recorder houses a GPS receiver to receive location signals
                                                                                   vehicle and automatically adapts to one or more
       from at least one GPS satellite, wherein the electronic
                                                                                   detected types of communication protocols employed
       onboard recorder is configured to transfer location signals
       data from the GPS receiver to the mobile device.                 35
                                                                                   by the engine control module;
          10. The system of claim 1, wherein the hours of service               transmitting, to the electronic onboard recorder, a copy of
       information includes identification information for the                     a hours of service information generated by the mobile
       driver and hours of service information for the driver.                     device, the hours of service information based on at
          11. The system of claim 1, wherein the hours of service                  least some of the vehicle usage data;
       information for a driver of the vehicle includes at least off    40      storing, in a computer-readable memory of the mobile
       duty status, on duty status and driving status.                             device, at least some of the vehicle data gathered during
          12. A mobile device comprising:                                          operation of the vehicle, the vehicle data gathered
          a short-range wireless communication device configured                   during operation of the vehicle including hours of
             to:                                                                   service information for a driver of the vehicle; and
             wirelessly receive vehicle data from an electronic         45      transferring, with a wireless communication device of the
                 onboard recorder when the mobile device is posi-                  mobile device, the vehicle usage information from the
                 tioned inside a vehicle or when the mobile device is              mobile device to a remote system via a wireless com-
                 positioned proximate to the vehicle, wherein the                  munication link with the remote system.
                 electronic onboard recorder provides a connection to           20. The method of claim 19, further comprising display-
                 the vehicle for gathering the vehicle data during      50   ing a representation of the hours of service information for
                 operation of the vehicle, wherein the electronic            the driver of the vehicle on a display device of a user
                 onboard recorder is in communication with an
                                                                             interface of the mobile device.
                 engine control module of the vehicle and automati-
                                                                                21. The method of claim 19, further comprising receiving,
                 cally adapts to one or more detected types of com-
                                                                             by the mobile device, accelerometer data produced by one or
                 munication protocols employed by the engine con-       55
                 trol module; and                                            more accelerometers of the electronic onboard recorder.
                                                                                22. The method of claim 19, further comprising receiving,
             transmit, to the electronic onboard recorder, a copy of
                 a hours of service information generated by the             by the mobile device, location signals data produced by a
                 mobile device, the hours of service information             GPS receiver in the electronic onboard recorder.
                                                                                23. The method of claim 19, wherein the hours of service
                 based on at least some of the vehicle usage data;      60
          a computer-readable memory to store at least some of the           information includes identification information for the
             vehicle data gathered during operation of the vehicle;          driver and hours of service information for the driver.
             and                                                                24. The method of claim 19, wherein the hours of service
          a wireless communication transceiver configured to pro-            information for a driver of the vehicle includes at least off
             vide a wireless communication link with a remote           65   duty status, on duty status and driving status.
             system and to transfer at least some of the vehicle data                               * * * * *




                                                                Exhibit 4
                                                                Page 105
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.246 Page 110 of 189




                          Exhibit 5
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.247 Page 111 of 189


                                                                                 I 1111111111111111 11111 111111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                                               US006925308B2

       (12)   United States Patent                                                        (10)   Patent No.:                   US 6,925,308 B2
              Goldsmith et al.                                                            (45)   Date of Patent:                            Aug. 2, 2005


       (54)    AUTO-FILL MESSAGE FIELDS IN A                                                 5,678,191   A    *   10/1997   Eaton et al. ...............    340/7.22
               COMMUNICATION TERMINAL                                                        5,896,566   A    *    4/1999   Averbuch et al. ...........     455/419
                                                                                             6,026,292   A    *    2/2000   Coppinger et al. .........       455/406
       (75)    Inventors: Katrina Goldsmith, Cardiff, CA (US);                               6,157,630   A    *   12/2000   Adler et al. ................   370/338
                          Sapna Mehta, San Diego, CA (US)                                    6,169,911   Bl   *    1/2001   Wagner et al. ..............    455/566
                                                                                             6,292,473   Bl   *    9/2001   Duske et al. ...............    370/316
       (73)    Assignee: QUALCOMM, Incorporated, San                                  * cited by examiner
                         Diego, CA (US)
                                                                                     Primary Examiner----Quochien B. Vuong
       ( *)    Notice:      Subject to any disclaimer, the term of this              (74) Attorney, Agent, or Firm-Philip R. Wadsworth;
                            patent is extended or adjusted under 35                  Charles D. Brown; Thomas M. Thibault
                            U.S.C. 154(b) by 159 days.
                                                                                      (57)                         ABSTRACT
       (21)    Appl. No.: 10/074,140                                                  A method and apparatus for automatically entering infor-
                                                                                      mation into formatted messages. A communication terminal
       (22)    Filed:       Feb. 11, 2002
                                                                                      comprises a receiver for receiving a formatted message, the
       (65)                 Prior Publication Data                                    formatted message comprising a message identification code
                                                                                      and a plurality of information fields. A memory contains
               US 2003/0153362 Al Aug. 14, 2003                                       field-mapping information corresponding to various mes-
       (51)    Int. Cl.7 ............................ H04Q 7/20; H04B 1/38;           sage identification codes, the field-mapping information
                                                                  H04M 11/10          indicating which fields of a particular formatted message are
       (52)    U.S. Cl. ..................... 455/466; 455/566; 455/412.1             to be copied into information fields of a response message to
                                                                                      the formatted message. When a response to the formatted
       (58)    Field of Search ................................. 455/566, 550,
                                                                                      message is desired, a processor determines which formatted
                            455/575, 412, 418, 419, 420, 427, 414.1,
                                                                                      message to respond to and its corresponding message iden-
                    466, 412.1, 412.2; 370/316, 328, 333; 340/7.21,
                                                                                      tification code. A response message is then created, com-
                                   7.23, 7.55, 7.52, 7.51, 7.53; 709/206
                                                                                      prising at least one information field, wherein information
       (56)                    References Cited                                       from one or more of the information fields from the format-
                                                                                      ted message is copied into the at least one information field
                         U.S. PATENT DOCUMENTS                                        of the response message based on the field-mapping infor-
                                                                                      mation identified by the message identification code.
              3,714,650 A    * 1/1973 Fuller et al. .................. 342/42
              5,142,279 A    * 8/1992 Jasinski et al. ............ 340/7.22
              5,630,207 A    * 5/1997 Gitlin et al. ............... 340/7.23                             15 Claims, 4 Drawing Sheets



                                                                                                 500
                                                                  SELECT MESSAGE


                                                                                                 502
                                                               DETERMINE MESSAGE
                                                               IDENTIFICATION CODE


                                                                                                 504
                                                              IDENTIFY INFORMATION
                                                                FIELDS TO BE COPIED


                                                                                                 506
                                                                 CREATE RESPONSE
                                                                    MESSAGE


                                                                                                 508
                                                                 ALLOW USER INPUT


                                                                                                 510
                                                                TRANSMIT RESPONSE
                                                                    MESSAGE




                                                                        Exhibit 5
                                                                        Page 106
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.248 Page 112 of 189




       U.S. Patent       Aug. 2, 2005      Sheet 1 of 4            US 6,925,308 B2




                                                           00
                                                           0
                                                           .....




                                                                         -c.,
                                                                         -
                                                                         ~


                                N                         I.O
                                3.----.....               3---




                                        Exhibit 5
                                        Page 107
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.249 Page 113 of 189




       U.S. Patent               Aug. 2, 2005         Sheet 2 of 4               US 6,925,308 B2



                                                                                200


                       FROM:!.__ _ ______.r202
                       DATE:     1                 r204
                         TIME:   I                 l-r-206
                                                      (208
                 vlESSAGE: PLEASE PROCEED TO I....__--,--_.....,! AND
                     PICKUP      ._I_______.....I BY I....-----.-----'I
                                                 '--210                     '--212
                     DELIVER TO        ---~-__,!
                                     ._I                       BY
                                                     '--214




                                                   FIG. 2




                         302                                  306                            312

             RECEIVER                              MEMORY                             XMTR



                                                                    304

                                                 PROCESSOR



                                           308                        310

                     ~                       OUTPUT           INPUT
               300

                                                   FIG. 3




                                                 Exhibit 5
                                                 Page 108
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.250 Page 114 of 189




       U.S. Patent       Aug. 2, 2005        Sheet 3 of 4           US 6,925,308 B2




                                                                       (400


            402                         (418                               (414
                  1. PICKUP   I 400 PALLETS I   AT     401 MAIN STREET            !
                   DELIVER TO         1700 ELM STREET

            403
                  2. PICKUP     20 ENGINES      AT     1234 BRISTOL AVE

                   DELIVER TO    !   4321 MAPLE STREET

            404
                  3. PICKUP! P.O.# 1244876 I AT 421 BIRCH STREET
                   DELIVER TO ! 3006 OAK STREET

                              BY I 4pm APRIL 10 r408


                                          FIG. 4A



                                                                       (410


                                                                {412
                       HAVE ARRIVED AT          401 MAIN STREET        I
                                                         {416
                      AND HA VE LOADED           300 PALLETS    I

                                          FIG. 4B




                                        Exhibit 5
                                        Page 109
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.251 Page 115 of 189




       U.S. Patent       Aug. 2, 2005      Sheet 4 of 4         US 6,925,308 B2




                                                          ,   500

                               SELECT fvlESSAGE


                                            ,,            ,502
                           DETERMINE MESSAGE
                           IDENTIFICATION CODE


                                            1,            ,504
                          IDENTIFY INFORMATION
                            FIELDS TO BE COPIED


                                            ,,            ,so6
                              CREATE RESPONSE
                                 MESSAGE


                                            ,,            ,508
                             ALLOW USER INPUT


                                            ,,            ,s10
                            TRANSWT RESPONSE
                                        f\IBSSAGE

                                         FIG. 5



                                        Exhibit 5
                                        Page 110
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.252 Page 116 of 189




                                                          US 6,925,308 B2
                                     1                                                                 2
               AUTO-FILL MESSAGE FIELDS IN A                             identification code and one or more information fields. In the
                COMMUNICATION TERMINAL                                   present example, the vehicle operator might select the
                                                                         received message as a message to respond to and in response
                                                                         to the selection, a response message is generated and dis-
                             BACKGROUND                                  played to the vehicle operator. The response message gen-
          I. Field of the Invention                                      erally comprises a number of information fields, such as a
          The present invention pertains generally to text-based         field for indicating the intended recipient of the response
       communications, and more specifically to providing a              message, a field for indicating who the response message is
       method and apparatus for automatically entering informa-          from, a field indicating the present location of the vehicle,
       tion into pre-formatted messages in a communication ter- 10 and a bill-of-lading number or some other number which
       minal.                                                            references the goods to be picked up at the given destination.
          II. Description of the Related Art                                The vehicle operator uses an input device such as a
                                                                         keyboard or a touchscreen, so enter information into the
          Mobile communications play an important part in many
                                                                         various fields of the response message, including recipient,
       businesses today. Typically, such communications allow
                                                                      15 vehicle or vehicle operator identification, vehicle location,
       voice, text, and/or data to be wirelessly transmitted to
                                                                         and bill-of-lading number. Frequently, information from the
       remote destinations pertinent to the particular business. For
                                                                         message must be entered into the response message, requir-
       example, in the transportation industry, trucking companies
                                                                         ing the vehicle operator to remember the information, and
       have used satellite communications for many years in order
                                                                         then to type it correctly into the response message. The
       to track and communicate with their respective trucks.
                                                                      20 response message is then transmitted to the dispatch center.
       Satellite communications provide ubiquitous coverage so
       that vehicles in even remote areas of the world can com-             One problem with the present method of sending a
       municate with their respective dispatch centers. One draw-        response message is that frequently, information is entered
       back of satellite communication systems, however, is that it      incorrectly into one or more of the various information
       is often expensive compared to other types of wireless 25 fields. This may result in additional messaging costs as the
       communications, such as cellular telephones, for example.         dispatch center may need to query the vehicle operator for
                                                                         the correct information. In addition, manually entering infor-
          In a text-based messaging system, the cost of satellite
                                                                         mation into response messages is often a slow process,
       communications may be reduced by decreasing the length of
                                                                         delaying the vehicle operator from transporting the goods as
       messages, thereby reducing the amount of information trans-
                                                                         quickly as possible.
       mitted. One method for reducing message lengths is to use 30
       predefined messages, also known as formatted messages or             What is needed is a method and apparatus for allowing
       "macro" messages. In such a method, text messages are             information to be entered quickly into such response mes-
       assigned a message identification code which identify each        sages to minimize the chances of error and to reduce the
       message as conforming to a predefined format. For example,        vehicle operator's time spent sending response messages.
       a first message may be defined, having a message identifi- 35                              SUMMARY
       cation code of "1", comprising a first information field
                                                                            The present invention is directed to a method and appa-
       indicating a destination for picking up a shipment and a
                                                                         ratus for automatically entering information into formatted
       second information field indicating the expected date and
                                                                         messages in a communication terminal. In one embodiment,
       time of the pickup. This message may be transmitted, for
                                                                         the invention is directed to a communication terminal,
       example, from a central dispatch station to a truck owned by 40
                                                                         comprising a receiver for receiving a formatted message, the
       a business entity associated with the dispatch station. A
                                                                         formatted message comprising a message identification code
       definition of this message is stored in a memory within a
                                                                         and a plurality of information fields. The communication
       mobile communication terminal located on the truck.
                                                                         terminal further comprises an output device for presenting
          When this message is transmitted by the dispatch station,      the formatted message and an input device for responding to
       only the message identification number, the pickup 45 the formatted message. The formatted message is stored in
       destination, and the expected date and time of arrival are        a memory, the memory also for storing field-mapping infor-
       transmitted, generally separated from each other by some          mation corresponding to each message identification code,
       predefined information sequence. When the message is              that indicates which information fields from the formatted
       received by the truck, the mobile communication terminal          message to copy into a response message. The communica-
       determines that a message having a message identification 50 tion terminal further comprises a processor for creating the
       number of "1" has been received. Then, the predefined             response message in response to an indication from the input
       definition of formatted message "1" is used to "decode" the       device of a request to respond to the formatted message, the
       message. For example, the predefined definition for mes-          response message comprising at least one information field,
       sages having a message identification code of "1", in this        wherein information from one or more of the information
       example, indicates that the first information field represents 55 fields from the formatted message is copied into one or more
       a destination and that the second information field represents    information fields of the response message based on the
       a date and time. Consequently, this message may be pre-           field-mapping information corresponding to the message
       sented to a vehicle operator in using an output device, such      identification code of the formatted message. Finally, the
       as a computer monitor, Cathode Ray Tube (CR1), plasma             communication terminal comprises a transmitter for trans-
       display, etc.                                                  60 mitting the response message.
          The vehicle operator may respond to the message at a
       subsequent time. For example, in the present example, the                BRIEF DESCRIPTION OF THE DRAWINGS
       vehicle operator may respond to the message when the                   The features, advantages, and objects of the present
       vehicle has arrived at the destination in order to alert the        invention will become more apparent from the detailed
       dispatch center of the vehicle arrival. As such, the vehicle   65   description as set forth below, when taken in conjunction
       operator typically requests that a response message be              with the drawings in which like referenced characters iden-
       transmitted, the response message comprising a message              tify correspondingly throughout, and wherein:




                                                                Exhibit 5
                                                                Page 111
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.253 Page 117 of 189




                                                           US 6,925,308 B2
                                     3                                                                  4
          FIG. 1 illustrates a communication system in which the              FIG. 2 illustrates one embodiment of a formatted message
       method and apparatus for automatically entering informa-            200 which instructs vehicle 108 to pick up goods at one
       tion into formatted messages is used;                               location and deliver the goods to a second location within
          FIG. 2 illustrates one embodiment of a formatted message         given time constraints. Such a message is typically known in
       which instructs a vehicle to pick up goods at one location          the transportation industry as a "load assignment" message.
       and deliver the goods to a second location;                         It should be understood that format and presentation of the
          FIG. 3 illustrates a functional block diagram of a com-          information contained within formatted message 200 is for
       munication terminal used to transmit and receive informa-           illustrative purposes only. Other load assignment messages
       tion relating to formatted messages;                                can be used in the alternative, having a virtually unlimited
          FIG. 4a illustrates one embodiment of a formatted mes- 10 number of ways to represent the load assignment data.
       sage having sub-messages;                                              Formatted message 200 comprises information fields 202
          FIG. 4b illustrates one embodiment of a response message         through 216. When a formatted message is transmitted, only
       corresponding to one of the sub-messages of the formatted           the information contained in the information fields, plus
       message of FIG. 4a; and                                             some overhead information, is transmitted. The other infor-
          FIG. 5 illustrates a flow diagram of one embodiment of a 15 mation in the formatted message 200 is not transmitted, for
       method for automatically entering information into format-          example, the words "From:", "Date:", "Time:", "Message:
       ted messages in a communication terminal.                           Please proceed to", "and pick up", "by",".", "Deliver to",
                                                                           "by", and ".". When formatted message 200 is created at, for
                         DETAILED DESCRIPTION                              example, central station 102, an operator first chooses which
          The method and apparatus for automatically entering 20 formatted message to send to vehicle 108 from the total
       information into formatted messages in a communication              number of formatted messages which are already defined. In
       terminal is best illustrated in the context of a satellite-based    this example, the operator chooses to send a load assignment
       mobile communication system used in the trucking industry.          message, which has been predefined as having a message
       It should be understood, however, that the present invention        identification code of" 1". After choosing formatted message
       may be used in any application where formatted messages 25 200, the operator then enters information into the informa-
       are used. For example, the method and apparatus for auto-           tion fields 202 through 216. For example, the current date
       matically entering information into formatted messages              and time that the operator enters the information could be
       could be used by a software application running on a desktop        entered by the operator. In another embodiment, this infor-
       or laptop computer, or in virtually any kind of business            mation could be entered automatically by a computer oper-
       where text messages are used to communicate with fixed or 30 ating in conjunction with central station 102. The operator
       mobile communication devices. In addition, the method and           would then enter a description of where to pick up goods in
       apparatus for automatically entering information into for-          information field 208, an identification of goods to be picked
       matted messages can be used regardless of the type of               up in information field 210, and the expected date and time
       communication system used, such as cellular, landline,              of pick up in information field 212. The operator would then
       satellite, radio, data, or optical communication systems.        35 continue to enter information into the remaining information
          FIG. 1 illustrates a communication system 100 in which           fields as required. Again, in another embodiment, much of
       the method and apparatus for automatically entering infor-          the information entered into the information fields could be
       mation into formatted messages is used. Dispatch center 106         done automatically by one or more computers and/or soft-
       and vehicle 108 are capable of communication with each              ware programs operating in conjunction with communica-
       other via central station 102 and satellite 104. Of course, the 40 tions to and from vehicle 108, such as any number of
       present invention is not limited to a satellite communication       automated dispatch software programs commercially avail-
       system, however. Any wireless terrestrial communication             able and in widespread use today.
       system may be used as well, including, but not limited to,             As mentioned briefly already, in general, a plurality of
       Land Mobile Radio (LMR), short wave, cellular, or PCS               formatted messages are defined in order to transmit infor-
       systems. In addition, although only a single dispatch center 45 mation between central station 102 and various fleet-owned
       106 is depicted in FIG. 1, in actuality a plurality of inde-        vehicles 108. For example, a variety of formatted messages
       pendent dispatch centers are employed throughout the sys-           can be defined which allow vehicle 108 to transmit status
       tem and may communicate with their respective fleet                 and operational information to central station 102, including
       vehicles via central station 102 and data satellite 104.            but not limited to message acknowledgements, vehicle
          In one embodiment, vehicle 108 is a commercial trucking 50 location, speed, and direction, engine characteristics, arrival
       vehicle having a mobile communications terminal (MCT)               and departure notifications, and so on. Other formatted
       mounted in a tractor or cab of the vehicle, not shown. The          messages may be defined to allow central station 102 to send
       MCT is capable of respectively transmitting and receiving           instructions and acknowledgments to vehicle 108. Each of
       communication signals to and from central station 102 via           these predefined, formatted messages are assigned a unique
       data satellite 104. Again, it should be understood that the 55 message identification code for identifying the type of
       MCT comprises any device capable of communicating with              formatted message. For example, formatted message 200
       central station 102 using the pre-established communication         could be given a message identification code of "1", while
       method of choice.                                                   another formatted message instructing vehicle 108 to report
          Information transmitted between the MCT and central              its present location could be given a message identification
       station 102 is accomplished using formatted messages, 60 code of "2".
       otherwise known as "macro" messages, or pre-formatted                  The message identification code is used by central station
       messages. Formatted messages are useful because they                102 and vehicle 108 to determine which type of formatted
       minimize the amount of information being transmitted, thus          message is being received so that it can be "decoded"
       reducing communication costs. Cost savings are achieved by          correctly. For example, when a formatted message having a
       transmitting only pertinent data, without sending "overhead" 65 message identification code of "1" is transmitted to vehicle
       information. An example of a formatted message is shown             108, only the message identification code and the informa-
       in FIG. 2.                                                          tion fields are sent. This information is received by a




                                                                Exhibit 5
                                                                Page 112
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.254 Page 118 of 189




                                                          US 6,925,308 B2
                                    5                                                                  6
       processor onboard vehicle 108 that determines that it is a           In one embodiment, memory 306 comprises one or more
       load assignment message based on the message identifica-          random access memories (RAM) capable of storing execut-
       tion code, and that the received information is in a format in    able programming instructions for processor 304, field-
       accordance with a predefined "template" stored locally to         mapping information, templates, and other information nec-
       vehicle 108 (or central station 102, as the case may be). The     essary for communication terminal 300 to carry out its
       template comprises information relating to overhead infor-        intended functions. In other embodiments, memory 306
       mation that is not transmitted, i.e., the words "Message:         comprises a static RAM, a flash memory, a hard drive, a tape
       Please proceed to" and other non-fielded information which        drive, or other electronic memory device well known in the
       comprises a formatted message. The template also contains         art. It should be further understood that memory 306 could
       information relating to each information field. For example, 10 comprise of a combination of the aforementioned memory
       a received message having a message identification code of        devices.
       "1" is defined as a message having 8 information fields 202          In one embodiment, output device 308 comprises a dis-
       through 216, and, in one embodiment, a definition of how          play device, such as a computer screen or monitor. In other
       much information is contained in each field, for example, the     embodiments, output device comprises a speaker for gen-
       number of bits or characters which represent each informa- 15 erating audible signals representative of formatted
       tion field. In another embodiment, the template does not          messages, a printer, or a combination of the aforementioned.
       define how much information is contained within each                 After a formatted message has been presented to the user,
       information field.                                                the user may respond to the formatted message by using
           Using the template information, the received information      input device 310, typically a keypad, keyboard, or touch-
       can then be used to reconstruct the original formatted 20 screen device, although other embodiments contemplate a
       message and presented to a user at either vehicle 108 or at       microphone and electronic circuitry to covert a user's speech
       central station 102.                                              to electronic signals. The user indicates which formatted
           FIG. 3 illustrates a functional block diagram of commu-       message to respond to in one of several ways. If a received
       nication terminal 300 used to transmit and receive informa-       formatted message is currently being displayed to the user,
       tion relating to formatted messages. It should be understood 25 generally input device 310 will allow the user to respond to
       that the functional blocks shown in FIG. 3 could be used          the currently displayed formatted message, usually by press-
       onboard vehicle 108 or they could be used at central station      ing a single key indicating a desire to respond to the
       102. Furthermore, it should be understood that other func-        message. Another way in which the user can respond to a
       tional components of communication terminal are not shown         received formatted message is to view other formatted
                                                                      30
       in FIG. 3 for purposes of clarity.                                messages which have been received by communication
           Communication terminal 300 comprises receiver 302 for         terminal 300 and stored within memory 306. Once the
       receiving information relating to formatted messages. In one      desired message has been found, the user can indicate that
       embodiment, receiver 302 comprises well-known RF cir-             he or she wishes to respond to the message using input
       cuitry for receiving wireless transmissions. In another 35 device 310.
       embodiment, receiver 302 comprises a data modem for use              Once the response request is received by processor 304,
       in converting DTMF tones from a Public Switched Tele-             a response message is generated and presented to the user
       phone Network (PSTN) into digital signals for use with            via output device 308. The response message is in the form
       processor 304. In yet another embodiment, receiver 302            of a formatted message, comprising a message identification
       comprises a data modem for use in receiving formatted 40 code, one or more information fields, and usually some
       messages from a data network, such as the Internet. In any        accompanying text, similar to the example shown in FIG. 2.
       case, information relating to formatted messages are              Typically, a number of response messages are defined for a
       received by receiver 302 and converted into digital signals       particular fleet of vehicles, and many of the response mes-
       for use by processor 304.                                         sages are used to respond to formatted messages that are
           The received information, comprising a message identi- 45 received by vehicle 108. Memory 306 stores the response
       fication code and one or more information fields, is provided     messages, having blank information fields, the response
       to processor 304, where it is decoded for presentation to a       messages being predefined by a remote entity, such as fleet
       user of communication terminal 300. In another                    management.
       embodiment, the received information is also stored in               When processor receives an indication that a response
       memory 306. Processor 304 determines the message iden- 50 message is desired, the proper response message is identified
       tification code of the received information and uses a            in memory 306 and at least one of the response message
       predefined template stored in memory 306 corresponding to         information fields are filled in using information contained
       the message identification code to reconstruct the formatted      in the received formatted message to which the user is
       message, using information stored in memory 306 and the           responding. The user may enter additional information into
       information fields of the received information. The recon- 55 remaining blank information fields, or the response message
       structed message may then be stored within memory 306 as          can be sent without further input from the user.
       a formatted message and/or presented to the user via output          When the user is ready to send the response message, an
       device 308.                                                       indication of such is entered into input device 310. Processor
           Processor 304 comprises one or more digital signal pro-       304 then takes the necessary steps to create a modified
       cessors widely available and known to those skilled in the 60 response message comprising a message identification code
       art. In one embodiment, processor 304 comprises an 80386          corresponding to the type of message being transmitted, as
       microprocessor from Intel Incorporated of Santa Clara,            well as the information contained within the information
       Calif. In other embodiments, processor 304 comprises an           fields. The modified response message is then provided to
       Application Specific Integrated Circuit (ASIC), discreet          transmitter 312, where it is modulated in accordance with
       electronic components, a micro-computer, a dedicated state 65 the chosen communication type.
       machine, or any other circuitry that allows the functions            In another embodiment, a formatted message may take
       described as being performed by processor 304.                    the form as shown by formatted message 400 in FIG. 4a, the




                                                                Exhibit 5
                                                                Page 113
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.255 Page 119 of 189




                                                           US 6,925,308 B2
                                     7                                                                  8
       formatted message having repeating groups of information          desired, as shown in step 502. The message identification
       fields. Such a formatted message is useful, for example, for      code is either provided explicitly along with the request to
       informing a vehicle operator of a list of destinations to pick    respond, or it is determined by processor 304 identifying the
       up and deliver goods. In this embodiment, formatted mes-          selected formatted message and determining the message
       sage 400 comprises sub-messages 402, 404, and 406. Sub-           identification code by accessing memory 306. Memory 306
       messages 402 and 404 contain identical information fields         contains information linking each received formatted mes-
       while sub-message 406 comprises an additional information         sage with a corresponding message identification code.
       field 408. Formatted message is transmitted by central               In step 504, processor 304 identifies information fields
       station 102 to vehicle 108 like any other formatted message       from the formatted message to be copied into the response
       and may be presented to a vehicle occupant. When the 10 message using field-mapping information stored in memory
       vehicle occupant wishes to respond to such a formatted            306. The field-mapping information comprises a number of
       message, the vehicle occupant may select which of the             stored message identification codes and corresponding field
       sub-messages to respond to, rather than responding to the         identification information for each stored identification
       entire formatted message.                                         code. The field identification information identifies which
                                                                         information fields from each type of formatted message is
          For example, if a vehicle operator received formatted 15 copied into information fields of corresponding response
       message 400, and had proceeded to the first destination of        messages. The field-mapping information may be config-
       formatted message 400, a response to sub-message 402 may          urable by a remote entity, such as a fleet management. In this
       be generated by the vehicle operator selecting sub-message        case, fleet management defines the relationship between
       402 for a response. Input device 310 may be used to select        formatted messages and response messages, i.e., which
       the sub-message, generally by highlighting the sub-message,    20
                                                                         information fields are copied from formatted messages to
       or any part thereof, by a display screen cursor, and pressing     response messages. The field-mapping information is gen-
       a predetermined key or keys respond to the sub-message.           erally altered at dispatch center 110, then provided to central
       When the request to send a response to sub-message 402 is         station 102 via a data link, such as the Internet, telephone
       received by processor 304, an indication of which sub-            lines, dedicated lines, and so on. Central station 102 then
       message has been selected is contained within the request. 25 stores the new field-mapping information locally, then trans-
       Processor 304 then accesses memory 306 to generate a              mits is to one or more vehicles 108 owned by fleet man-
       response message corresponding to the type of sub-message         agement. When a vehicle 108 receives the new field-
       response requested. Field-mapping information stored              mapping information, it is stored in memory 306, replacing
       within memory 304 details which information fields from           the previous version of field-mapping information.
       the sub-message is copied into information fields of the 30
                                                                            After processor 304 has identified the field-mapping
       response message, as shown in FIG. 4b, which illustrates
                                                                         information corresponding to the identified message identi-
       response message 410.
                                                                         fication code, a response message is created and provided to
          As shown in FIG. 4b, response message 410 comprises            output device 308, shown as step 506. Processor 304 copies
       two information fields, information fields 412 and 416.
                                                                      35 information fields from the message being responded to into
       Information field 412 comprises information copied from           the response message information fields as directed by the
       information field 414 of formatted message 400, while             field-mapping information corresponding to the message
       information field 416 comprises information copied from           identification code of the formatted message.
       information field 418 of formatted message 400. In this              In step 508, the user enters information into any infor-
       example, the vehicle operator has altered the information 40 mation fields that were not filled in automatically by pro-
       contained within information field 416 to reflect that only       cessor 304. Some response messages may not need any user
       300 pallets had been picked up, rather than the 400 pallets       input, while other response messages may rely heavily on
       that were identified in information field 418. In another         user input. Generally, the user will be able to alter certain
       embodiment, information fields in response messages are           information fields, as allowed by the field-mapping infor-
       not alterable. The field-mapping information stored in 45 mation. In this embodiment, the field-mapping information
       memory 306 comprises information as to which fields may           additionally comprises information relating to which infor-
       be altered.                                                       mation fields may be altered by the user.
          FIG. 5 illustrates a flow diagram of one embodiment of a          After the user has entered information into the response
       method for automatically entering information into format-        message, the response message is provided to processor 304,
       ted messages in a communication terminal. In step 500, a 50 where it is then transmitted to central station 102 in step 510.
       formatted message is selected to respond to. The formatted        Of course, the entire response message is not transmitted.
       message comprises a message identification code and a             Processor 304 transmits a message identification code cor-
       number of information fields, the information fields filled in    responding to the response message type, and each infor-
       by a sender of the formatted message. The message may be          mation field. Generally, some kind of formatting information
       chosen as a message which is currently-displayed by output 55 is transmitted as well, such as an indication of stop/start bits
       device 308, or it may be selected from a number of messages       between information fields, error correction coding, and so
       stored within a memory of the communication terminal.             on.
          In any case, a request to respond to the selected message         The previous description of the preferred embodiments is
       is entered using input device 310. Processor 304 receives the     provided to enable any person skilled in the art to make and
       user's request to respond to the selected formatted message. 60 use the present invention. The various modifications to these
       The request indicates which formatted message the user            embodiments will be readily apparent to those skilled in the
       wishes to respond, either explicitly with an indication of        art, and the generic principles defined herein may be applied
       which formatted message to respond, or implicitly by pro-         to other embodiments without the use of the inventive
       cessor 304 knowing which formatted message the user is            faculty. Thus, the present invention is not intended to be
       viewing when the response request is entered.                  65 limited to the embodiments discussed herein, but is to be
          Processor 304 then determines the message identification       accorded the widest scope consistent with the principles and
       code of the formatted message to which a response is              novel features disclosed herein.




                                                                Exhibit 5
                                                                Page 114
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.256 Page 120 of 189




                                                            US 6,925,308 B2
                                     9                                                                  10
          We claim:                                                          identifying which information fields, from said plurality
          1. A communication terminal, comprising:                               of information fields, to be copied into said response
          a receiver for receiving a formatted message out of a                  message, based on said message identification code;
             number of pre-defined formatted messages, comprising            creating said response message using said identified infor-
             a message identification code and a plurality of infor-
                                                                                 mation fields; and
             mation fields;
          an output device for presenting said formatted message to          transmitting said response message.
             a user of said communication terminal;                          8. The medium of claim 7, further comprising operations
          an input device for responding to said formatted message;       of creating said response message using said identified
          a memory for storing said formatted message and for             information fields and input from said user.
                                                                       10
             storing field-mapping information, said field-mapping            9. The medium of claim 7, wherein the operation of
             information for indicating information to be copied          identifying which information fields to be copied into said
             from said formatted message to a response message            response message comprises operations of:
             based on which one of said pre-defined formatted
                                                                             determining a message identification code corresponding
             messages was received;
                                                                                 to said formatted message;
          a processor for creating said response message in 15
             response to an indication from said input device of a           matching said message identification code corresponding
             request to respond to said formatted message, said                  to said formatted message to a stored message identi-
             response message comprising at least one response                   fication code;
             message information field, wherein information from at          copying information contained within at least one of said
             least one of said plurality of information fields of said 20        plurality of information fields of said formatted mes-
             formatted message is copied into at least one of said               sage into said response message as identified by field-
             response message information fields based on said
                                                                                 mapping information corresponding to said stored mes-
             field-mapping information; and
                                                                                 sage identification code.
          a transmitter for transmitting said information relating to
                                                                             10. The medium of claim 7, wherein said information
             said response message.
                                                                       25 from at least one of said plurality of information fields of
          2. The communication terminal of claim 1, wherein said
       field-mapping information is configurable by a remote              said formatted message is alterable by a user of said com-
       entity.                                                            munication terminal after it is copied into said response
          3. The communication terminal of claim 1, wherein said          information field.
       field-mapping information is transmitted to said communi-             11. The medium of claim 7, wherein said formatted
       cation terminal from a remote location.                         30 message comprises two or more sub-messages, wherein said
          4. The communication terminal of claim 1, wherein;              response message corresponds to a selected one of said two
          said indication comprises identification information indi-      or more sub-messages.
             cating which formatted message to respond to;                   12. A method for automatically entering information into
          said field-mapping information comprises a stored mes-          formatted messages in a communication terminal, compris-
             sage identification code and field identification infor- 35 ing:
             mation; wherein                                                 selecting a formatted message to respond to out of a
          said processor determines a message identification code                number of pre-defined formatted messages;
             corresponding to said selected formatted message,               determining a message identification code of said format-
             matches said determined message identification code to              ted message;
             said stored message identification code, and inserts 40
             information from said selected formatted message into           identifying   one or more information fields of said format-
             said response message as specified by said field iden-              ted message to be copied into a response message based
             tification information corresponding to said stored mes-            on field-mapping information stored in a memory, said
             sage identification code.                                           field-mapping information for indicating information to
          5. The communication terminal of claim 1, wherein said 45              be copied from said formatted message to a response
       information from at least one of said plurality of information            message based on which one of said pre-defined for-
       fields of said formatted message is alterable by a user of said           matted messages was received; and
       communication terminal after it is copied into said response          creating said response message, said response message
       information field.                                                        comprising one or more response message information
          6. The communication terminal of claim 1, wherein said                 fields, wherein at least one of said response message
                                                                       50
       formatted message comprises two or more sub-messages,                     information fields is filled in with information from one
       wherein said response message corresponds to a selected                   or more of said information fields of said formatted
       one of said two or more sub-messages.                                     message based on said field-mapping information.
          7. A signal-bearing medium tangibly embodying a pro-               13. The method of claim 12, further comprising the step
       gram of machine-readable instructions executable by a digi-        of:
       tal processing apparatus to perform operations for automati- 55       presenting said response message to a user of said com-
       cally entering information into formatted messages in a                   munication terminal; and
       communication terminal, said operations comprising:                   receiving information from said user in any of said
          receiving a formatted message, said formatted message                  response message information fields which have not
             comprising a message identification code and a plural-              been filled in.
             ity of information fields;                                60    14. The method of claim 13, wherein at least one of said
          presenting said formatted message to a user of said             response message information fields is alterable by said user.
             communication terminal;                                         15. The method of claim 12, wherein said formatted
          receiving an indication to send a response message to said      message comprises two or more sub-messages, wherein said
             formatted message;                                           response message corresponds to a selected one of said two
          determining a message identification code of said format- 65 or more sub-messages.
             ted message to which said response message corre-
             sponds;




                                                                 Exhibit 5
                                                                 Page 115
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.257 Page 121 of 189




                          Exhibit 6
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.258 Page 122 of 189


                                                                                       I 1111111111111111 11111 111111111111111 IIIII 1111111111 11111 lll111111111111111
                                                                                                                     US007725216B2


       c12)   United States Patent                                                                 (IO)   Patent No.:                 US 7,725,216 B2
              Kim                                                                                  (45)   Date of Patent:                       May 25, 2010

       (54)    CRITICAL EVENT REPORTING                                                              6,282,490 Bl*      8/2001 Nimura et al. ......... 340/995.14

       (75)    Inventor:    Frederick Duke Kim, Carlsbad, CA                                                FOREIGN PATENT DOCUMENTS
                            (US)                                                              DE           102004034060              2/2006
                                                                                              WO                0022595              4/2000
       (73)    Assignee: Qualcomm Incorporated, San Diego,
                                                                                                                  OTHER PUBLICATIONS
                         CA (US)
                                                                                              International Search Report, PCT/US0?/078554, International
       ( *)    Notice:      Subject to any disclaimer, the term ofthis                        Search Authority, European Patent Office, May 9, 2008.
                            patent is extended or adjusted under 35                           Written Opinion, PCT/US0?/078554, International Search Author-
                            U.S.C. 154(b) by 820 days.                                        ity, European Patent Office, May 9, 2008.

                                                                                              * cited by examiner
       (21)    Appl. No.: 11/521,841
                                                                                              Primary Examiner-Yonel Beaulieu
       (22)    Filed:       Sep.14,2006                                                       (7 4) Attorney, Agent, or Firm-Richard A. Bachand; Ashish
                                                                                              L. Patel
       (65)                    Prior Publication Data
               US 2008/0071428 Al                  Mar. 20, 2008                              (57)                       ABSTRACT

                                                                                              A fleet management system for remotely monitoring a
       (51)    Int. Cl.
                                                                                              vehicle is disclosed in one embodiment. The fleet manage-
               G0SD 1100                    (2006.01)
                                                                                              ment system includes a data receiver and a display. The data
       (52)    U.S. Cl. ............................ 701/1; 701/200; 701/211                  receiver is configured to wirelessly receive information from
       (58)    Field of Classification Search ......... 701/200-202,                          the vehicle. That information includes a location for the
                        701/213-215, 211, 1; 340/988; 342/357.06,                             vehicle. The display is configured to present a planned route
                                                                  342/357.12                  configured for the vehicle before travel and a driven route of
               See application file for complete search history.                              the vehicle. The driven route is determined from the informa-
       (56)                    References Cited                                               tion from the vehicle. The planned route and driven route are
                                                                                              displayed simultaneously.
                          U.S. PATENT DOCUMENTS
              6,070,123 A *     5/2000 Beyer et al .................. 701/209                                    37 Claims, 9 Drawing Sheets


                                                                                                                           /140-1


                              1[9]       Vehicle Identifier - Driver Identifier

                               302




                                            "'Speed=50 mph (55 Limit)                              "'Heavy Rain - Low Light
                               330

                                  ~------------------------------
                                       ¢J
                                     1
                                     I Light Status
                                     I
                                                            L B@;
                                                           @O      *          Engine Temp: 1200
                                                                              Brake Temp: 800
                                                                              Errors: None
                                                                                                                 Uplink: Normal
                                                                                                                 Video: Capturing
                                                                                                                 Triggers: None
                                                                                                                                       I
                                                                                                                                       I
                                                                                                                                       I
                                     -------------------------------~
                                                                                            314
                                                                                              '-
                                                                                                            Hours of Service

                                                                                                   THOS: 96%
                                                                                                   VHOS: 98%


                                                            Current               Trigger                  318
                                           Timeline          d
                                                            12:1;:05              12:v:05
                                           ~00@1=~~~©~----"----+-------=~1




                                                                                  Exhibit 6
                                                                                  Page 116
                       Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.259 Page 123 of 189




                                                                                                                                                  ~
                                                                                                                  152                      156   .r:J)_

                     100-1~




                          174                                           148
                                                                                                                  ~4                              ~
                                                                                                                                                  ~
                                                                                                                                                  ~
                                                                                                                                                  ~

                                                                                                                                                  =
                                                                                                                                                  ~




                                                                                                                    19                            ~
                                     144                                                                            0
                                                                                                                     C'O
                                                                                                                                                 ~
                                                                                                                                      ~0
                                                                                                                                                  N
                                                                                                                                                 ~Ul
                   Audio/     I          I   Weather                                          .,J                                                 N
                   Video                     Service                                                120                        (128               ....
                                                                                                                                                  0
                                                                                                                                                  0

                                                                                                          ----z--- ~
Page 117
Exhibit 6




                                                                                                           Data
            140                                                   136                                                                             rJJ

                                                                                                                               (128
                                                                                                                                                  =-
                                                                                                                                                  ('D


                                                                                                                                                  .........
                                                                                                                                                  ('D

                   Critical                                                                         120
                    Event
                  Interface
                                                                                                          ----z--- ~
                                                                                                           Data
                                                                                                                                                  ....
                                                                                                                                                  0
                                                                                                                                                  1,0




                                                                                                •                  •
                                                                                                •                  •
            104                                             116
                                                                                   108
                                                                                                •
                                                                                              .,J
                                                                                                                           •
                                                                                                                               (128
                                                                                                    120                                           d
                  Route
                  Data
                                  HOS
                                  Data
                                                Telemetry                Weather                          ----z--- ~
                                                                                                           Data                                  ~
                                                                                                                                                  r.,;_
                                                                                                                                                  -....l
                                                  Data                    Data
                                                                                                                                                  N
                                                                                                                                                  UI
                                                                                                                                                 'N
                                                                                                                                                  "'""'
                                                                                                                                                  0--,
                                                                                    Fig. 1A
                                                                                                                                                  =
                                                                                                                                                  N
                        Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.260 Page 124 of 189




                                                                                                                                       ~
                                                                                                                                      .00
                     100-2~
                                                                                                                1~                ~    ~
                                                                                                                                       ~
                                                                                                                                       ~
                                                                                                                                       ~

                                                                                                                                       =
                                                                                                                                       ~

                                                                   174




                                                                                                                                  ~
                                                                   I
                                                                         148
                                                                                                                 .s                    ~
                               144                         Audio/
                                                                                                                 (lJ
                                                                                                                 0                    ~
                                                                                                                                       N
                                                           Video                                                                      ~Ul
                                       Weather
                                                                                         _,J                                           N

                                       Service                                                   120                       (128        ....
                                                                                                                                       0
                                                                                                                                       0

                                                                                                       ---z--- ~
Page 118
Exhibit 6




                                                                                                         Data
            140                                  132      136                                                                          rJJ

                                                                                                                            128        =-
                                                                                                                                       ('D

                                                                                                 120                                   .....
                                                                                                                                       ('D

                   Critical
                                                                                                       ---z---
                                                                                                                                       N
                    Event                          1111      •1   Management,..          ~ ...                                         ....
                                                                                                                                       0

                  Interface                                         Center                               Data
                                                                                                                                       1,0




                                                                                          •                            •
                                                                                          •                            •
                         104                                                              •
                                                                                         .,j
                                                                                                                       •
                                                                                                 120                       (128
                                                                                                                                       d
                               Route
                               Data
                                         Weather          HOS
                                                          Data
                                                                         Telemetry                     ---z--- ~
                                                                                                         Data                         ~
                                                                                                                                       r.,;_
                                                                                                                                       -....l
                                          Data                             Data                                                        N
                                                                                                                                       UI
                                                                                                                                      'N
                                                                                                                                       "'""'
                                                                                                                                       0--,
                                                                               Fig. 1B
                                                                                                                                       =
                                                                                                                                       N
            Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.261 Page 125 of 189




                                                                                                     ~
                               200-1~
                                                                                                    .00
                                                                                                     ~
                                                                                                     ~
                                                                                                     ~
                         272                 264                   268                               ~



                               AudioNideo                                 WiFi
                                                                                                     =
                                                                                                     ~


                                                   Accelerometer
                                Recorder                                 Modem


                           274                                                                       ~
                                                                                                    ~
                                                                                              284    N
                                                                                                    ~Ul
                                                                                                     N
                               AudioNideo                                        Satellite           ....
                                                                                                     0
                                                                                                     0
                                  Clips        260                               Modem
Page 119
Exhibit 6




                           276                                                                       rJJ
                                                                                             280     =-
                                                                                                     ('D

                                                                                                     .....
                                                                                                     ('D




                                   Event
                                                                                  Vehicle
                                                                                 Interface
                                                                                              I      ~

                                                                                                     ....
                                                                                                     0
                                                                                                     1,0
                                 Telemetry




                                             292                                             288

                                                                                 Manual              d
                                                                                                     r.,;_
                                   HOS               Telemetry                   Trigger             -....l
                                   Log               Readings                                       ~
                                                                                                     N
                                                                                                     UI
                                                                                                    'N
                                                                                                     "'""'
                                                                                                     0--,
                                                      Fig. 2A
                                                                                                     =
                                                                                                     N
            Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.262 Page 126 of 189




                                  200-2~                                                                ~
                                                                                                       .00
                                                                                                        ~
                                                                                                        ~
                           272                      264                                                 ~
                                                                                                        ~


                                  AudioNideo 1,.         -1   Accelerometer    WiFi
                                                                                                        =
                                                                                                        ~


                                   Recorder                                   Modem


                                                                                                        ~
                           274                                                                         ~
                                                                                                        N
                                                                                                 284   ~Ul
                                                                                                        N
                                                                                                        ....
                                                                                                        0
                                                                                                        0
                              AudioNideo                                          Satellite
                                 Clips               260                          Modem
Page 120
Exhibit 6




                                                                                                        rJJ
                            276                                System
                                                              Controller                        280     =-
                                                                                                        ('D

                                                                                                        .....
                                                                                                        ('D

                                                                                                        .i;...


                                    Route
                                                                                   Vehicle              ....
                                                                                                        0
                                                                                                        1,0
                                                                                  Interface
                                 Information




                                                   292                                          288

                                                                                      Manual
                                                                                                        d
                                                                                                        r.,;_
                                   HOS                        Telemetry               Trigger           -....l
                                    Log                       Readings                                 ~
                                                                                                        N
                                                                                                        UI
                                                                                                       'N
                                                                                                        "'""'
                                                                                                        0--,
                                                              Fig. 28
                                                                                                        =
                                                                                                        N
            Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.263 Page 127 of 189




                                                                                                                 ti'               ~
                                                                                                                        140-1
                                                                                                                                   .00
                                                                                                                                   ~
                    [§J                                                                                                            ~
                           Vehicle Identifier - Driver Identifier                                                      I 1• 1x11   ~
                                                                                                                                   ~

                                                                                                                                   =
                                                                                              ...    ff

                     302                                                       306                                                 ~




                     Limit
                                                                                 '-
                                                                                         ~
                                                                                          ."I
                                                                                          ,I I -          uo                       ~
                                                                                                                                   ~
                                                                                                                                   N
                                                                                                                                   ~Ul
                              • Speed=50 mph (55 Limit)                               .,,Heavy Rain - Low Light
                    330                                                                                                            N
                                                                                                                                   ....
                                                                                                                                   0


                      1    ¢J L B@; Engine Temp: 1200 Uplink: Normal I
                      ~------------------------------
                                                       *
                                                                                                                                   0
Page 121
Exhibit 6




                          I Light Status @O          Brake Temp: 800 Video: Capturing   I
                          I_ _ _ _ _ _ _ _ _ _ _ _ _ Errors:
                                                     _ _ _None
                                                             ________Triggers: _ _ _ _ JI
                                                                       _ _ _None
                                                                                                                                   rJJ
                                                                                                                                   =-
                                                                                                                                   ('D

                                                                                                                                   .....
                                                                                                                                   ('D

                                                                                                                                   Ul
                     310           322                          326            314                                                 ....
                                                                                                                                   0

                                                                                 '-                                                1,0


                                                                                                    Hours of Service

                                                                                      ..,HOS: 96%
                                                                                      VHOS: 98%


                                              Current               Trigger                   318                                  dr.,;_
                              .   .
                             T1me1me
                                              12:13:os
                                                 ,,
                                                                    12:11:os
                                                                       v                  d                                        -....l
                                                                                                                                   ~
                             ~(ID@I~              ID                   1                                                  ~I       N
                                                                                                                                   UI
                                                                                                                                   'N
                                                                        Fig. 3A                                                    "'""'
                                                                                                                                   0--,

                                                                                                                                   =
                                                                                                                                   N
            Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.264 Page 128 of 189




                                                                                                                                   ~
                                                                                                               ~140-2              .00
                                                                                                                                   ~
                                                                                                                                   ~
                     l[Q]       Vehicle Identifier - Driver Identifier                                                1_1 • 1x11   ~
                                                                                                                                   ~

                      302                                                        306                                               =
                                                                                                                                   ~




                       Limit                                                               ~~~
                                                                                            ... I       l__3        1tvf           ~
                                                                                                                                   ~

                      33¼ TSpeed=60 mph (45 Limit) ___                           33b    'Ylight Rain - Medium Light        338
                                                                                                                         __)
                                                                                                                                    N
                                                                                                                                   ~Ul
                                                                                                                                    N
                                                                                                                                   ....
                                                                                                                                   0
                            I
                            I   ¢J q   L B          Engine Temp: 1200
                                                                             I
                                                                             I
                                                                                                                                   0
Page 122
Exhibit 6




                            I          @@           Brake Pressure: 10       I     Outside Video           Inside Video
                            I                       Wiper Status: On         I
                                                                                                                                   rJJ
                            I     Light Status
                            L ______________ J
                                                    Errors: None             I                                                     =-
                                                                                                                                   ('D

                                                                                                                                   .....
                                                                                                                                   ('D

                                                                                                                                   O'I

                      310               322                                      314                                               ....
                                                                                                                                   0
                                                                                                                                   1,0
                                                                                   '-
                                                                                                 Hours of Service

                                                                                        l.,..HOS: 97%
                                                                                         VHOS: 98%

                                                            Current Trigger                                                        dr.,;_
                                   .    .
                                  T 1me1me
                                                            12:15:35 12:11:os
                                                               't'       v
                                                                                             d 318                                 -....l
                                                                                                                                   ~
                                  ~(11)@1~                     m         1                                                rEI      N
                                                                                                                                   UI
                                                                                                                                   'N
                                                                         Fig. 3B                                                   "'""'
                                                                                                                                   0--,

                                                                                                                                   =
                                                                                                                                   N
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.265 Page 129 of 189




       U.S. Patent          May 25, 2010          Sheet 7 of 9     US 7,725,216 B2



                               START                             ~400
                                                    404

                         Gather Telemetry &
                         Location Information

                                                       408

                     Periodically Relay Telemetry
                       & Location Information

                                                       412

                       Maintain Running Buffer
                        of Audio and/or Video




                                                   NO




                                     YES                  420

                     Buffer All Information for Time
                      Surrounding Critical Event


                                                          424

                        Transfer Low Bandwidth
                     Information Over Satellite Link


                                                          428

                       Transfer High Bandwidth
                      Information Over WiFi Link




                                  END


                                 Fig. 4




                                             Exhibit 6
                                             Page 123
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.266 Page 130 of 189




       U.S. Patent       May 25, 2010      Sheet 8 of 9           US 7,725,216 B2



                                   START

                                                    504

                               Receive Event
                                  Trigger


                                                          508

                        Gather Weather Information
                          for Location of Trigger

                                                          510

                        Receive Telemetry, Location
                         & Recordings as Available

                                                          512

                      Process & Temporally Assemble
                           Received Information

                                                            516

                        Present Received Information
                           in Interactive Interface


                                                            520

                        User Interacts With Received
                      Information According to Timeline




                                    END

                                   Fig. 5



                                        Exhibit 6
                                        Page 124
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.267 Page 131 of 189




       U.S. Patent       May 25, 2010      Sheet 9 of 9   US 7,725,216 B2




                                                                  600

                                          (612              ~

                   Means for Receiving




                             ,,           (616



                   Means for Displaying




                          Fig. 6




                                        Exhibit 6
                                        Page 125
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.268 Page 132 of 189




                                                            US 7,725,216 B2
                                     1                                                                       2
                  CRITICAL EVENT REPORTING                                    planned route is determined for the vehicle before travel of the
                                                                              driven route, and the driven route is determined from the
                             BACKGROUND                                       information from the vehicle.
                                                                                 In yet another embodiment, the present disclosure provides
          This disclosure relates in general to fleet management sys-         a machine-readable medium having machine-executable
       tems and, more specifically to event reporting for a member of         instructions configured to monitor a vehicle remotely. The
       the fleet amongst other things.                                        machine-readable medium comprising machine-executable
          Fleet management systems allow gathering information on             instructions for: wirelessly receiving information from the
       members of the fleet. For example, the location of fleet mem-          vehicle, presenting a planned route configured for the vehicle
       bers can be determined by information sent to a network           10   before travel, and presenting a driven route of the vehicle. The
       management center. A map showing location readings over                information comprises a location for the vehicle, which is
       time can be produced to show travel of a truck or trailer.             remotely located. The driven route is determined from the
          There are systems that feature video capture, for example,          information from the vehicle, and the planned route and
       for law enforcement purposes. In one management system, a              driven route are displayed simultaneously.
       video camera senses an unusual event with an accelerometer.       15      Further areas of applicability of the present disclosure will
       A segment of video is captured upon the unusual event. That            become apparent from the detailed description provided here-
       video segment can be uploaded wirelessly when in contact               inafter. It should be understood that the detailed description
       with a WiFi network.                                                   and specific examples, while indicating various embodi-
          Accident reports are manually generated. A law enforce-             ments, are intended for purposes of illustration only and are
       ment official fills out a report documenting evidence that can    20   not intended to necessarily limit the scope of the disclosure.
       be discerned at the accident location. Often the information
       gathered at the scene is out of date by the time the report is               BRIEF DESCRIPTION OF THE DRAWINGS
       generated. Some autos may gather information on the car
       computer such as speed, engine status, etc. that can be down-             The present disclosure is described in conjunction with the
       loaded from the computer using a wired diagnostic tool.           25   appended figures:
                                                                                 FIGS. lA and lB depict block diagrams of an embodiment
                               SUMMARY                                        of a fleet management system;
                                                                                 FIGS. 2A and 2B depict block diagrams of embodiments of
          In one embodiment, the present disclosure provides a man-           a vehicle management system;
                                                                         30
       agement system for remotely monitoring a vehicle. The fleet               FIGS. 3A and 3B depict diagrams of embodiments of a
       management system includes a data receiver and a display.              critical event interface;
       The data receiver is configured to wirelessly receive informa-            FIG. 4 illustrates a flowchart of an embodiment of a process
       tion from the vehicle. That information includes a location for        for producing critical event information;
       the vehicle. The display is configured to present a planned               FIG. 5 illustrates a flowchart of an embodiment of a method
                                                                         35
       route configured for the vehicle before travel and a driven            for processing critical event information; and
       route of the vehicle. The driven route is determined from the             FIG. 6 illustrates a block diagram of an embodiment of a
       information from the vehicle. The planned route and driven             communication system.
       route are displayed simultaneously.                                       In the appended figures, similar components and/or fea-
          In another embodiment, the present disclosure provides a       40   tures may have the same reference label. Further, various
       method for monitoring a vehicle remotely. In one step, infor-          components of the same type may be distinguished by fol-
       mation is wirelessly received from the vehicle, which is               lowing the reference label by a dash and a second label that
       remotely located. The information comprises a location for             distinguishes among the similar components. If only the first
       the vehicle. A planned route configured for the vehicle before         reference label is used in the specification, the description is
       travel is presented along with a driven route of the vehicle.     45   applicable to any one of the similar components having the
       The driven route is determined from the information from the           same first reference label irrespective of the second reference
       vehicle. The planned route and driven route are displayed              label.
       simultaneously.
          In yet another embodiment, the present disclosure provides                          DETAILED DESCRIPTION
       a vehicle management apparatus for monitoring a vehicle.          50
       The management apparatus includes a data receiver and a                   The ensuing description provides preferred exemplary
       display. The data receiver is configured to receive information        embodiment(s) only, and is not intended to limit the scope,
       from the vehicle, which is remotely located. The information           applicability or configuration of the disclosure. Rather, the
       comprises a location for the vehicle. The display is configured        ensuing description of the preferred exemplary embodiment
       to present hours of service for a driver of the vehicle, a        55   (s) will provide those skilled in the art with an enabling
       planned route configured for the vehicle before travel, and a          description for implementing a preferred exemplary embodi-
       driven route of the vehicle. The driven route is determined            ment. It being understood that various changes may be made
       from the information from the vehicle. The planned route and           in the function and arrangement of elements without depart-
       driven route are displayed simultaneously.                             ing from the spirit and scope as set forth in the appended
          In still another embodiment, the present disclosure pro-       60   claims.
       vides a vehicle management apparatus for monitoring a                     Referring initially to FIG. lA, a block diagram of an
       vehicle or movable body remotely. The vehicle management               embodiment of a fleet management system 100-1 is shown.
       apparatus includes means for receiving information from the            The fleet includes trucks and/or trailers 128 that are outfitted
       vehicle and means for presenting configured to simulta-                with a vehicle management system. In other embodiments,
       neously display a planned route and a driven route. The infor-    65   any movable machine or body could be configured with a
       mation is received wirelessly by the means for receiving, and          vehicle management system. For example, the movable body
       the information comprises a location for the vehicle. The              could be a plane, boat, package, bicycle, person, etc. Each




                                                                 Exhibit 6
                                                                 Page 126
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.269 Page 133 of 189




                                                             US 7,725,216 B2
                                      3                                                                        4
       vehicle management system determines geographic location                 (e.g., temperature, tire pressure, generator state, hitch status),
       by using satellites 156 (e.g., GLONASS, GPS, Galileo) and/               and anything else that can be electronically monitored. This
       or terrestrial techniques.                                               each piece of this information can be selectively reported at a
          Information gathered by the vehicle management system is              programmable interval or when certain conditions exist, for
       relayed by a satellite 152 and/or base station 120 to a network          example, a critical event. Additionally, the vehicle manage-
       management center 136. For a satellite link, the vehicle man-            ment system can program and/or activate gathering of the
       agement system uses a modem to communicate with a satel-                 telemetry information remotely according to any criteria or
       lite 152, which relays the communication with a satellite dish           algorithm.
       148 at a ground station. The base station 120 could couple to               The audio and/or video database 174 stores any audio or
       a wireless modem of the vehicle management system using             10   video clips captured at the vehicle 128 and sent to the base
       any number of wireless data methods (e.g., GSM, CDMA,                    station 120, in this embodiment. Often, the base station 120
       TDMA, WCDMA, EDGE, OFDM, GPRS, EV-DO, WiFi,                              may not be in range and the vehicle management system
       Bluetooth, WiMAX, UWB, PAN, etc.). In this embodiment,                   stores the video/audio clips until such a connection is pos-
       frequent lower-bandwidth information is sent by the satellite            sible. The CE interface 140 will assemble that information
       link, and infrequent higher-bandwidth information is sent           15   with other received information as it becomes available.
       with the base station 120 using a wireless terrestrial data                 With reference to FIG. 1B, a block diagram of another
       network. Other embodiments could divide the information                  embodiment of the fleet management system 100-2 is shown.
       differently or use one or the other datalink exclusively.                In this embodiment, the CE interface 140 interacts as the
          The information gathered from the fleet of vehicles 128 is            network management center 136 who is an application ser-
       aggregated at one or more network management centers 136.           20   vice provider. The CE interface 140 could use any web brows-
       Certain processing can be performed at the network manage-               ing software or apparatus. The route database 104, weather
       ment center 136 before relaying information via a network                database 108, HOS database 112, telemetry database 116,
       132 (e.g., VPN, WAN, Internet) with various end users. This              audio/video database are all maintained by the network man-
       embodiment can query a weather service 144 when a critical               agement system 136. Through the Internet 132, the CE inter-
       event is reported. The weather data returned from the query is      25   face 140 can access information and configure management.
       stored in a weather database 108 that is accessible to end                  Referring to FIG. 2A, a block diagram ofan embodiment of
       users. With this query, a weather service (e.g., National Oce-           a vehicle management system 200-1 is shown. The vehicle
       anic and Atmospheric Administration in the United States)                management system 200-1 could be mounted in the vehicle
       can return localized weather information according to the                128, a trailer or any other movable body. In some embodi-
       particular vehicle's location. That weather information is          30   ments, the vehicle management system 200-1 is a portable or
       available for a certain amount of time before the critical event         handheld unit. This movable vehicle management system
       and a certain amount of time afterward, both of these times              could wirelessly receive telemetry from the movable body
       can be programmable.                                                     128 using Bluetooth, wireless USB, UWB, or PAN.
          A critical event (CE) interface 140 is available to the end              This embodiment can communicate with a terrestrial
       user to monitor critical events for vehicles 128 in the fleet. As   35   modem, for example, a WiFi modem 268 along with a satel-
       further explained below, the CE interface 140 can display                lite modem 284. Various information sent from the vehicle
       driven route, plamied route, HOS information and telemetry               management system 200-1 can be divided between these
       information. The CE interface 140 could include any type of              modems according to some scheme, such as criticality of the
       computing system (e.g., PDA, cellular phone, laptop com-                 information, size of the information or other factors.
       puter, desktop computer, web appliance, tablet computer) that       40      A system controller 260 manages operation of the system
       can be coupled to a network and display an interface. Using              200. A terminal, tablet, laptop, or other computer could be
       the CE interface 140, the end user can access a planned route            used as the vehicle management system 200, and the system
       for a vehicle 128 that is stored in a route database 104. The            controller 260 could include a processor and/or software
       planned route is configured before the driver of the vehicle             application. A vehicle interface to the vehicle computer and
       travels the route and is displayed in contrast to a driven route    45   other systems allow the system controller to gather various
       that the vehicle actually took by the CE interface 140.                  telemetry information of the types described above. When a
          Gathered from the network management center 136 are the               critical event occurs, information for the prior five minutes
       driven route of each vehicle, along with hours of service                and the following two minutes is saved, but other buffer times
       (HOS) information 112, audio and/or video, and telemetry                 could be programmed by the end user.
       data 116. The hours logged by driver of the vehicle 128 and         50      There are several ways to trigger a critical event. This
       the movement of the vehicle 128 are stored in the HOS                    embodiment has a manual trigger 288 that could be a hard or
       database 112 and are used to determine HOS. Regulatory                   soft switch that the driver can activate to preserve a record of
       HOS rules require that drivers only work a certain amount                the state ofoperation. Another way to trigger the critical event
       under certain conditions. The network management center                  situation is automatically by some sensor(s) and/or algo-
       136 and/or CE interface 140 can analyze this information to         55   rithm. In this embodiment, automatic triggering can happen
       indicate how close a driver is to exceeding the HOS limits.              in several ways, for example, a hard brake (e.g., deceleration
          Telemetry information is reported from the vehicle 128 and            greater than nine mph/sec), excessive brake pressure, abnor-
       stored in the telemetry database 116. Any number of things               mal speed, or abnormal acceleration that could signal an
       can be gathered from the fleet by the vehicle management                 impact. The accelerometer 264 is used to measure accelera-
       systems, for example, engine status (e.g., engine temperature,      60   tion in this embodiment. Further some embodiments could
       RPM, smog control equipment), brake status, the state of                 receive a remote trigger from the CE interface 140 or network
       various lights (e.g., brake light, turn signal, headlamp, high-          management center 136, for example, when the driven route
       beam headlamp, interior cabin light), transmission status and            varies in some defined way from the plamied route.
       gear, speed, rate of acceleration, error codes, cabin tempera-              An audio and/or video recorder(s) 272 can record within
       ture, outside temperature, wiper blade activation, compass          65   the cabin and/or outside the vehicle. Some embodiments
       heading, anti-lock brake status, air bag status, steering wheel          could have a number ofaudio and/or video recorders. Some or
       movement, seat-occupied sensors, tire pressure, trailer status           all of these recordings could be stored when there is a critical




                                                                   Exhibit 6
                                                                   Page 127
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.270 Page 134 of 189




                                                             US 7,725,216 B2
                                      5                                                                         6
       event. An audio/video clip database 274 is used to store a               for example, left turn signal, headlights, brake lights, or right
       buffer of each recording. Upon activation of a critical event            turn signal. Other telemetry such as engine temperature,
       trigger, a set amount of the past buffer and future recording is         brake temperature, vehicle computer errors, status of modem
       preserved. The preserved recordings can be saved for wired or            (s ), video capture status, and any trigger conditions.
       wireless download to the network management center 136.                      Routing information 310 is shown in another portion or
          Other databases store telemetry readings 292, a HOS log               window of the display. This embodiment shows the plarmed
       296 and route information 276. These databases may store                 route 322 chosen before the vehicle traveled the route in
       any programmable amount of information. When a trigger                   shading. Deviations from the planned route 322, are shown in
       occurs, a predetermined amount of information is stored and              solid as the driven route 326. Other embodiments show the
       sent by the satellite and/or WiFi modem 284, 268. Some of           10   complete driven route 326 and not just when it deviates from
       this information is reported regardless of a critical event situ-        the planned route 322 like the current embodiment. This
       ation. For example, driven route locations are determined on             embodiment smoothes the received location readings and fits
       some interval and reported to the network management center              them to known streets, but other embodiments could show
       to allow vehicle tracking. Other information could be tagged             each individual location reading in an unfiltered marmer. The
       for periodic upload.                                                15   routing information could be displayed on a map and/or a
          With reference to FIG. 2B, a block diagram of another                 satellite image.
       embodiment of the vehicle management system 200-2 is                         In this embodiment, a HOS application takes log informa-
       shown. This embodiment has a subsystem that is used for                  tion for the driver and time/travel information to track HOS.
       audio/video recording. The audio/video recorder 272 can be               The logs and travel times could be displayed in the HOS area
       triggered by an accelerometer 264 or the system controller to       20   314 along with a current time HOS percentage and triggered
       keep audio and/or video clips. Those clips are sent to the               time HOS percentage, for example, at the time of the trigger,
       system controller to forward over the satellite modem 284 or             the HOS for the driver could be 98% of what is allowed by
       can be sent with the WiFi modem 268 should it be in range of             law. Additionally, the HOS for the current time is shown.
       a base station 120. Although embodiments only store audio                    With reference to FIG. 3B, a diagram of another embodi-
       and/or video, other embodiments could store still images for        25   ment of the critical event interface 140-2 is shown. This
       upload.                                                                  embodiment shows a current time closer to the trigger. The
          Referring next to FIG. 3A, a diagram of an embodiment of              speed of the vehicle is increased, the rain is tapering, the
       a CE interface 140-1 is shown. This screen of information                telemetry is changed, and the driver has chosen a driven route
       could be from an application or web browser. The interface               that deviates from the plarmed route. The telemetry in this
       could be rearranged and the information customized, but this        30   view has been changed to display brake pressure and wiper
       embodiment allows observation of several items to aid an end             blade activity, while some other telemetry is not displayed.
       user analyzing a critical event. A particular vehicle identifier         Additionally, outside video 334 showing the scene around the
       and driver identifier is shown for the CE interface 140-1.               vehicle 128 is now available along with inside video 338
       Through configuration, some or all of the information can be             showing the driver and/or cabin. The video may have been
       shown on one or more pages of the interface.                        35   recently received or unrecorded at other times in the timeline.
          This embodiment includes several areas that are displayed.                Referring next to FIG. 4, a flowchart of an embodiment of
       All the information shown in the interface has a temporal                a process 400 for producing critical event information is
       aspect to it. A timeline control displays the available time             shown. The depicted portion of the process begins in block
       frame for the information available to the CE interface 140.             404 where telemetry and location information is gathered at
       The event trigger is shown on the timeline at 12: 17:05, while      40   the vehicle 128 with the vehicle management system 200. The
       the current time of the displayed information is shown as                telemetry and location information is periodically sent from
       12: 13: 05. Dragging the current time control through the time-          the vehicle management system 200 to the network manage-
       line allows quick access of any other portion of the informa-            ment center 136 in block 408. The frequency of the reports
       tion. Playback controls for the timeline allow playing sequen-           can be programmed along with what is reported.
       tially through the stored information, stopping or pausing          45       In block 412 and in an ongoing basis, the audio and/or
       playback. Through the other portions of the CE interface 140,            video is maintained in a running buffer. Block 416 determines
       a solid triangular pointer is used to show the current time and          if a critical event is triggered. Where there is no critical event,
       a triangular pointer with no fill indicates the location of the          processing loops back to block 404. Alternatively, should
       trigger.                                                                 there be a trigger of a critical event as determined in block
          A speed graph 302 shows the vehicle speed overtime along         50   416, processing continues to block 420 where all or selected
       with the speed limit on the driven route over time. For                  information is stored for a period surrounding the critical
       example, a change in the speed limit is shown after the current          event. The low-bandwidth information is transferred over the
       time, but before the trigger event. Other graphs could show              satellite link in block 424 and the high-bandwidth informa-
       any telemetry information over time. The end user can con-               tion is transferred over a WiFi link in block 428.
       figure which items appear on the graph such that trends can be      55       With reference to FIG. 5, a flowchart of an embodiment of
       found relative to the event trigger.                                     a process 500 for processing critical event information is
          A weather chart 306 shows the weather conditions at the               shown. The depicted portion of the process begins in clock
       vehicle as a function of time. The current time cursor can be            504 where an event trigger is received by the network man-
       moved throughout the weather chart 306 and the weather                   agement center 136. With the vehicle location at the trigger
       information is displayed below the weather chart 306. The           60   point, the localized weather information is gathered. The
       weather conditions are received from one or more sources and             weather information for a period surrounding the critical
       can be augmented by satellite, radar, local reports, and any             event is found and stored along with anything else relevant to
       other information that might help characterize the conditions.           weather conditions (e.g., daylight levels, satellite imagery,
          This embodiment includes a telemetry status 330 portion               radar readings, etc.)
       of the display. The end user can configure the telemetry status     65       In block 510 and throughout the process 500, information
       330 to show any number of things reported from the vehicle               sent from the vehicle 128 is gathered and potentially stored.
       128. The light status shows which lights are currently active,           All the information surrounding a critical event is processed




                                                                   Exhibit 6
                                                                   Page 128
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.271 Page 135 of 189




                                                             US 7,725,216 B2
                                      7                                                                       8
       and temporally assembled in block 512. Information is                    transmitted via any suitable means including memory shar-
       arranged according to a common timescale. Block 516 pre-                 ing, message passing, token passing, network transmission,
       sents the received information in any customized manner to               etc.
       the end user. Through interaction with the CE interface 140,                Implementation of the techniques described above may be
       the end user can investigate the time surrounding the event              done in various ways. For example, these techniques may be
       trigger.                                                                 implemented in hardware, software, or a combination
           Referring next to FIG. 6, a block diagram of an embodi-              thereof. For a hardware implementation, the processing units
       ment of a fleet management apparatus 600 for monitoring a                may be implemented within one or more application specific
       vehicle remotely is shown. The vehicle management appara-                integrated circuits (ASICs), digital signal processors (DSPs),
       tus includes means for receiving information from the vehicle       10   digital signal processing devices (DSPDs), programmable
       612 (e.g., a wireless or satellite modem, a network connec-              logic devices (PLDs ), field programmable gate arrays (FP-
       tion, or wired connection) and means for presenting 616 (e.g.,           GAs ), processors, controllers, micro-controllers, micropro-
       a display, a projector, a touch screen) configured to simulta-           cessors, other electronic units designed to perform the func-
       neously display a planned route and a driven route. The infor-           tions described above, and/or a combination thereof.
       mation is received wirelessly by the means for receiving, and       15      For a software implementation, the techniques, processes
       the information comprises a location for the vehicle. The                and functions described herein may be implemented with
       planned route is determined for the vehicle before travel of the         modules (e.g., procedures, functions, and so on) that perform
       driven route, and the driven route is determined from the                the functions described herein. The software codes may be
       information from the vehicle.                                            stored in memory units and executed by processors. The
           Specific details are given in the above description to pro-     20   memory unit may be implemented within the processor or
       vide a thorough understanding of the embodiments. However,               external to the processor, in which case the memory unit can
       it is understood that the embodiments may be practiced with-             be communicatively coupled to the processor using various
       out these specific details. For example, circuits may be shown           known techniques.
       in block diagrams in order not to obscure the embodiments in                While the principles of the disclosure have been described
       unnecessary detail. In other instances, well-known circuits,        25   above in connection with specific apparatuses and methods, it
       processes, algorithms, structures, and techniques may be                 is to be clearly understood that this description is made only
       shown without unnecessary detail in order to avoid obscuring             by way of example and not as limitation on the scope of the
       the embodiments.                                                         disclosure.
           Also, it is noted that the embodiments may be described as              The invention claimed is:
       a process which is depicted as a flowchart, a flow diagram, a       30      1. A management system for monitoring a remotely located
       data flow diagram, a structure diagram, or a block diagram.              vehicle, the management system comprising:
       Although a flowchart may describe the operations as a                       a data receiver configured to wirelessly receive location
       sequential process, many of the operations can be performed                    information from the remotely located vehicle; and
       in parallel or concurrently. In addition, the order of the opera-           a display configured to simultaneously present a planned
       tions may be re-arranged. A process is terminated when its          35         route configured for the remotely located vehicle before
       operations are completed, but could have additional steps not                  travel and a driven route of the vehicle determined from
       included in the figure. A process may correspond to a method,                  the location information from the vehicle.
       a function, a procedure, a subroutine, a subprogram, etc.                   2. The management system for monitoring the remotely
       When a process corresponds to a function, its termination                located vehicle as recited in claim 1, further comprising an
       corresponds to a return of the function to the calling function     40   application configured to determine hours of service for a
       or the main function.                                                    driver of the vehicle.
           Moreover, as disclosed herein, the term "storage medium"                3. The management system for monitoring the remotely
       may represent one or more devices for storing data, including            located vehicle as recited in claim 1, wherein the display is
       read only memory (ROM), random access memory (RAM),                      further configured to display hours of service for a driver of
       magnetic RAM, core memory, magnetic disk storage medi-              45   the vehicle based upon the location information.
       ums, optical storage mediums, flash memory devices and/or                   4. The management system for monitoring the remotely
       other machine readable mediums for storing information. The              located vehicle as recited in claim 1, wherein the display is
       term "machine-readable medium" includes, but is not limited              further configured to display a speed of the vehicle deter-
       to portable or fixed storage devices, optical storage devices,           mined from the location information.
       wireless channels, and/or various other mediums capable of          50      5. The management system for monitoring the remotely
       storing, containing or carrying instruction(s) and/or data.              located vehicle as recited in claim 1, wherein the display is
           Furthermore, embodiments may be implemented by hard-                 further configured to display an accident trigger.
       ware, software, scripting languages, firmware, middleware,                  6. The management system for monitoring the remotely
       microcode, hardware description languages, and/or any com-               located vehicle as recited in claim 1, wherein the display is
       bination thereof. When implemented in software, firmware,           55   further configured to display weather for the location of the
       middleware, scripting language, and/or microcode, the pro-               remotely located vehicle.
       gram code or code segments to perform the necessary tasks                   7. The management system for monitoring the remotely
       may be stored in a machine readable medium such as a stor-               located vehicle as recited in claim 1, wherein the display is
       age medium. A code segment or machine-executable instruc-                further configured to display audio and/or video captured at
       tion may represent a procedure, a function, a subprogram, a         60   the vehicle.
       program, a routine, a subroutine, a module, a software pack-                8. The management system for monitoring the remotely
       age, a script, a class, or any combination of instructions, data         located vehicle as recited in claim 1, wherein the display is
       structures, and/or program statements. A code segment may                configured to replay a sequence of images corresponding to
       be coupled to another code segment or a hardware circuit by              conditions for different times at the remotely located vehicle.
       passing and/or receiving information, data, arguments,              65      9. The management system for monitoring the remotely
       parameters, and/or memory contents. Information, argu-                   located vehicle as recited in claim 1, wherein the display is
       ments, parameters, data, etc. may be passed, forwarded, or               configured to automatically display at least two of: location




                                                                   Exhibit 6
                                                                   Page 129
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.272 Page 136 of 189




                                                             US 7,725,216 B2
                                      9                                                                      10
       progression, speed as a function of time, weather as a function         20, wherein the display is farther configured to display an
       of time, hours of service as a function of time, video, daylight        accident trigger relative to time.
       status, or vehicle telemetry.                                              23. The management apparatus for monitoring the
          10. The management system for monitoring the remotely                remotely located vehicle or movable body as recited in claim
       located vehicle as recited in claim 1, wherein the data receiver        20, wherein the display is farther configured to display
       receives the location information using a satellite link.               weather for the location of the remotely located vehicle or
          11. The management system for monitoring the remotely                movable body over time.
       located vehicle as recited in claim 1, wherein the data receiver           24. The management apparatus for monitoring the
       receives the location information using a wireless terrestrial          remotely located vehicle or movable body as recited in claim
       data network.                                                      10   20, wherein the display is farther configured to display audio
          12. A method for monitoring a remotely located movable               and/or video captured at the remotely located vehicle or mov-
       body remotely, the method comprising steps of:                          able body.
          wirelessly receiving location information from the                      25. The management apparatus for monitoring the
             remotely located movable body;                                    remotely located vehicle or movable body as recited in claim
          presenting simultaneously a planned route configured for        15   20, wherein the display is farther configured to display at least
             the remotely located movable body before travel and a             two of: location progression, speed as a function of time,
             traveled route of the remotely located movable body               weather as a function of time, hours of service as a function of
             determined from the location information.                         time, video, daylight status, or vehicle or movable body
          13. The method for monitoring the remotely located mov-              telemetry.
       able body remotely as recited in claim 12, further comprising      20      26. A vehicle management apparatus for monitoring a
       a step of determining hours of service for a driver of the              vehicle remotely, the vehicle management apparatus com-
       remotely located movable body.                                          prising:
          14. The method for monitoring the remotely located mov-                 means for receiving location information from the vehicle;
       able body remotely as recited in claim 12, further comprising                 and
                                                                          25      means for simultaneously presenting a planned route deter-
       a step of displaying a speed of the remotely located movable
       body over time.                                                               mined for the vehicle before travel of a driven route and
          15. The method for monitoring the remotely located mov-                    the driven route determined from the location informa-
       able body as recited in claim 12, further comprising a step of                tion from the vehicle.
       displaying an accident trigger relative to time.                           27. The vehicle management apparatus for monitoring the
                                                                          30
          16. The method for monitoring the remotely located mov-              vehicle remotely as recited in claim 26, wherein the means for
       able body remotely as recited in claim 12, further comprising           simultaneously presenting is further configured to display a
       a step of displaying weather for the location of the remotely           speed of the vehicle over time.
       located movable body over time.                                            28. The vehicle management apparatus for monitoring the
          17. The method for monitoring the remotely located mov-              vehicle remotely as recited in claim 26, wherein the means for
                                                                          35
       able body remotely as recited in claim 12, further comprising           simultaneously presenting is further configured to display an
       a step of displaying audio and/or video captured at the                 accident trigger relative to time.
       remotely located movable body.                                             29. The vehicle management apparatus for monitoring the
          18. The method for monitoring the remotely located mov-              vehicle remotely as recited in claim 26, wherein the means for
       able body remotely as recited in claim 12, wherein the                  simultaneously presenting is further configured to display
                                                                          40
       remotely located movable body is a vehicle.                             weather for the location of the vehicle over time.
          19. The method for monitoring the remotely located mov-                 30. The vehicle management apparatus for monitoring the
       able body remotely as recited in claim 12, further comprising           vehicle remotely as recited in claim 26, wherein the means for
       a step of displaying at least two of: location progression,             simultaneously presenting is further configured to display
       speed as a function of time, weather as a function of time,             audio and/or video captured at the vehicle.
                                                                          45
       hours of service as a function of time, video, daylight status,            31. The vehicle management apparatus for monitoring the
       or movable body telemetry.                                              vehicle remotely as recited in claim 26, wherein the means for
          20. A management apparatus for monitoring a remotely                 simultaneously presenting is further configured to display at
       located vehicle or movable body, the management apparatus               least two of: location progression, speed as a function of time,
       comprising:                                                             weather as a function of time, hours of service as a function of
                                                                          50
          a data receiver configured to receive location information           time, video, daylight status, or vehicle telemetry.
             from the remotely located vehicle or movable body; and               32. A machine-readable medium having machine-execut-
          a display configured to simultaneouslv present hours of              able instructions configured to monitor a vehicle remotely,
             service for a user associated with the remotely located           the machine-readable medium comprising machine execut-
             vehicle or movable body, a planned route configured for      55
                                                                               able instructions for:
             the remotely located vehicle or movable body before                  wirelessly receiving location information from the vehicle;
             travel, and a traveled route of the remotely located                    and
             vehicle or movable body, determined from the location                simultaneously presenting a driven route of the vehicle
             information from the remotely located vehicle or mov-                   determined from the location information from the
             able body.                                                   60         vehicle and a planned.
          21. The management apparatus for monitoring the                         33. The machine-readable medium having machine-ex-
       remotely located vehicle or movable body as recited in claim            ecutable instructions configured to monitor the vehicle
       20, wherein the display is farther configured to display a              remotely as recited in claim 32, further comprising machine-
       speed of the remotely located vehicle or movable body over              executable instructions for determining hours of service for a
       time.                                                              65   driver of the vehicle.
          22. The management apparatus for monitoring the                         34. The machine-readable medium having machine-ex-
       remotely located vehicle or movable body as recited in claim            ecutable instructions configured to monitor the vehicle




                                                                  Exhibit 6
                                                                  Page 130
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.273 Page 137 of 189




                                                          US 7,725,216 B2
                                   11                                                              12
       remotely as recited in claim 32, further comprising machine-    remotely as recited in claim 32, further comprising machine-
       executable instructions for displaying a speed of the vehicle   executable instructions for displaying weather for the loca-
       overtime.                                                       tion of the vehicle over time.
          35. The machine-readable medium having machine-ex-              37. The machine-readable medium having machine-ex-
       ecutable instructions configured to monitor the vehicle         ecutable instructions configured to monitor the vehicle
       remotely as recited in claim 32, further comprising machine-    remotely as recited in claim 32, further comprising machine-
       executable instructions for displaying an accident trigger      executable instructions for displaying audio and/or video
       relative to time.                                               captured at the vehicle.
          36. The machine-readable medium having machine-ex-
       ecutable instructions configured to monitor the vehicle                               * * * * *




                                                               Exhibit 6
                                                               Page 131
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.274 Page 138 of 189




                                UNITED STATES PATENT AND TRADEMARK OFFICE
                                     CERTIFICATE OF CORRECTION
  PATENT NO.                  : 7,725,216 B2                                                                                       Page 1 of 1
  APPLICATION NO.             : 11/521841
  DATED                       : May 25, 2010
  INVENTOR(S)                 :Knn

  It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


           Column 09, line 52, claim 20: "simultaneouslv" to read as --simultaneously--

           Column 09, line 62, claim 21: "farther" to read as --further--

           Column 10, line 01, claim 22: "farther" to read as --further--

           Column I 0, line 05, claim 23: "farther" to read as --further--

           Column I 0, line I 0, claim 24: "farther" to read as --further--

           Column I 0, line 15, claim 25: "farther" to read as --further--

           Column I 0, line 60, claim 32: "a planned." to read as --a planned route.--




                                                                                         Signed and Sealed this
                                                                                         First Day of May, 2012




                                                                                                      David J. Kappos
                                                                                 Director of the United States Patent and Trademark Office




                                                               Exhibit 6
                                                               Page 132
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.275 Page 139 of 189




                          Exhibit 7
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.276 Page 140 of 189


                                                                        I 1111111111111111 11111 lllll lllll 111111111111111 1111111111 lll111111111111111
                                                                                                         US009147335B2


       c12)   United States Patent                                               (IO)   Patent No.:                     US 9,147,335 B2
              Raghunathan et al.                                                 (45)   Date of Patent:                            Sep.29,2015

       (54)   SYSTEM AND METHOD FOR GENERATING                               (58)    Field of Classification Search
              REAL-TIME ALERT NOTIFICATIONS IN AN                                    CPC .................. G08G 1/096716; G08G 1/096741;
              ASSET TRACKING SYSTEM                                                                                            G08G 1/096775
                                                                                     USPC ....................... 340/425.5, 517,539.1, 539.11
       (71)   Applicant: Omnitracs, LLC, San Diego, CA (US)                          See application file for complete search history.

       (72)   Inventors: Sudarshan Raghunathan, San Diego,                   (56)                         References Cited
                         CA (US); Chung Hung Lee, San Diego,
                         CA (US); James A. Sassen, San Diego,                                   U.S. PATENT DOCUMENTS
                         CA (US)                                                  5,400,246     A    *     3/1995   Wilson et al. ................... 700/17
                                                                                  6,064,970     A          5/2000   McMillan et al.
       (73)   Assignee: OMNITRACS, LLC, Dallas, TX (US)                           7,783,507     B2         8/2010   Schick et al.
                                                                                  7,880,609     B2         2/2011   Viegers et al.
       ( *)   Notice:      Subject to any disclaimer, the term ofthis         2002/0184178      Al        12/2002   Tasooji et al.
                           patent is extended or adjusted under 35                                          (Continued)
                           U.S.C. 154(b) by 24 days.
                                                                                              FOREIGN PATENT DOCUMENTS
       (21)   Appl. No.: 13/718,798
                                                                            WO                   9505649 Al           2/1995
       (22)   Filed:       Dec. 18, 2012                                    WO                2004104968 Al          12/2004
                                                                                                  OTHER PUBLICATIONS
       (65)                   Prior Publication Data
                                                                             International Search Report and Written Opinion-PCT/US2012/
              US 2013/0162425 Al           Jun. 27, 2013
                                                                             071003-ISA/EPO-May 24, 2013.
                                                                                                            (Continued)
                        Related U.S. Application Data
       (60)   Provisional application No. 61/579,228, filed on Dec.         Primary Examiner - Daryl Pope
              22, 2011.                                                     (74) Attorney, Agent, or Firm -Arent Fox LLP

       (51)   Int. Cl.                                                       (57)                          ABSTRACT
              G0SB 23100              (2006.01)                             A system and method for generating real-time alert notifica-
              G0SGJ/00                (2006.01)                             tions includes a database for receiving in real-time at least one
              G08G 1/01               (2006.01)                             event, a processing engine for analyzing the at least one event
              G08G 1/0967             (2006.01)                             with respect to a plurality of stored events, the processing
       (52)   U.S.Cl.                                                       engine also for determining whether the at least one event
              CPC .............. G0SB 23100 (2013.01); G0SG 110129          meets a defined condition, if the at least one event meets the
                            (2013.01); G0SG 11207 (2013.01); G08G           defined condition, determining a prescriptive action and for-
                         1/0112 (2013.01); G08G 1/0133 (2013.01);           warding the prescriptive action to a user.
                        G08G 1/096716 (2013.01); G08G 1/096741
                                 (2013.01); G08G 1/096775 (2013.01)                             22 Claims, 5 Drawing Sheets


              100--..._
                                                        Data Center
                                    ~104
                                                           ill



               'aj~~
                                                                                                                                         ~
                                                                                     142

                ~
                             ~ .l
                                       100
                                                                                                                                        176
                  102b O                                                      144

                                10~
                                                                                        156

                                                                                        154




                                                                  Exhibit 7
                                                                  Page 133
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.277 Page 141 of 189




                                                                    US 9,147,335 B2
                                                                               Page 2


       (56)                   References Cited                                                       OTHER PUBLICATIONS
                                                                                    PeopleNet's New Real-Time Paperless DriverNehicle Management
                       U.S. PATENT DOCUMENTS                                        Workflows Automate Performance Monitoring, Violation Manage-
                                                                                    ment, Vehicle Inspection Reporting and CSA Compliance, Mar. 14,
        2003/0114967   Al * 6/2003 Good .............................. 701/29
        2004/0236596   Al* 11/2004 Chowdhary et al. .............. 705/1            2011.
        2007/0214258   Al    9/2007 Karrapanan et al.
        2007/0260363   Al * 11/2007 Miller ............................... 701/2    * cited by examiner




                                                                          Exhibit 7
                                                                          Page 134
                         Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.278 Page 142 of 189




                                                                                                                                             ~
            100   ~
                                                                                                                                            .00
                                                 Data Center                                                                                 ~
                                      ~104                                                EVENT PROCESSING/                                  ~
                                                     112                                                                                     ~




             ~ojA/ ~
                                                                                 .11lli    NOTIFICATION SW                                   ~



            1
                                                                                                   •    r--                                  =
                                                                                                                                             ~


                                                                                 PROCESSOR
                                                                                 184
                                                      114



                                                                                                                                       p
                                                                                                                                             rJJ
                                                                                                                                             ('D

                                                                                  142                                     172               '?
                                                     SP                                                                                      N

                           ~              108                        118         I                 r
                                                                                                  170
                                                                                                        I       AM
                                                                                                                      I
                                                                                                                                            '"\,Ci
                                                                                                                                             N
                                                                                                            I   I

                                                                                                                                174
                                                                                                                                             ....
                                                                                                                                             0
                                                                                                                                             Ul
                                                      122                                                                             176

                                      !
Page 135
Exhibit 7




                  102b          '-.                                        144                                      162
                                                                                                                                             rJJ
                              10~                                                                                                            =-
                                                                                                                                             ('D


                                                                                                                                             .........
                                                                                                                                             ('D
                                                                     126

                                                     128       132                   154                                                     ....
                                                                                                                                             0
                                                                                                                                             Ul




                                                                                                                                             d
                                                                                                                                             r.,;_
                                                                                                                                            _."-0
                                                                                                                                             "'~
                                                                                                                                               ""'
                                                                                                                                             -....l
                                                                                                                                            w
                                                                                                                                            w
                                                               FIG. 1                                                                        UI

                                                                                                                                             =
                                                                                                                                             N
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.279 Page 143 of 189




       U.S. Patent           Sep.29,2015        Sheet 2 of 5                                 US 9,147,335 B2




                 co
                 ,..._

                 ~~                             C'\l
                                                co
                                                ..-
                                                                                     ~I
                               C'\l
                               ,..._                                                                     N
                               .....    2                                              (1)                   •

                                                          ~I
                                                                               (/)
                                                                    2
                                                                                       -                 -
                                                                                       0)
                                        <(
                                                                    0          0
                                                                                0      co                C)
                                                                                      ( /)
                     ,..._                      co
                                                """
                                                .....                                                    LL
                    """
                    .....       0
                                ,..._
                                .....

                                                                                             """
                                                                                             .....
                                                                                             """



                                                                (/)
                                                                                     0...            0
                                                                0                    (/)             0
                                                                J:                                   0

                                                        co              v                                C'\l
                                                        C'\l
                                                        .....           .....
                                                                        T'""                             C'\I
                                                                                                         ..-



          0
          0
           r
          C'\l




                                             Exhibit 7
                                             Page 136
                   Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.280 Page 144 of 189




                                                                                                                                              ~
             300----..                                                                                                                       .00
                                                                                                                                              ~
                                                                                                                                              ~
                                                                                                                                              ~
                                                                                   ,1ss                                                       ~


                                     170
                                                                      332                       322   Driver "x"
                                                                                                                   ,.-156
                                                                                                                                              =
                                                                                                                                              ~




                                                                                   }DM --
                                                          162               0S1
                                              AM                            0S2
                                                          164    r          LDE1                                                              rJJ
                                                                                                                                              ('D

                                                                                                                                             '?
                                                                                                                      ODS                     N
                                                                334                                                                          '"\,Ci
                                                                                           (                                                  N
                                                                                          324                                                 ....
                                                                                                                                              0
                                                                                                                                              Ul
Page 137
Exhibit 7




                                                                                                                            ;--154
                             128
                                                                                                                                              rJJ
                                                                                                                                              =-
                                                                                                                                              ('D

                                                                                                                                              .....
                                                                                                                                              ('D

                                                                                                                                              ~


                              114
                                                                                                                                              ....
                                                                                                                                              0
                                                                                                                                              Ul


                                                                                                                                     Stage


                             122

                                                                                                                                              d
                                                                                                                                              r.,;_
                                                                                                                                             _."-0
            M/P=Messaging/ Position Data
            DS=Duty Status Event Data                                                                                                         "'~
                                                                                                                                                ""'
            CE=Critical Event Data
            LDE=Location Delivery Efficiency Event Data
                                                                                     FIG. 3                                                  w
                                                                                                                                              -....l
                                                                                                                                             w
                                                                                                                                              UI

                                                                                                                                              =
                                                                                                                                              N
                   Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.281 Page 145 of 189




                                                                                                              ~
            400--....                 410                                                                    .00
                                                                                                              ~
                                                                                                              ~
                                                                                                              ~
                                                                                                              ~

                                                 EVALUATE                                                     =
                                                                                                              ~




                                                                              ~
                                               CONDITIONS FOR
                                                 ALERTING
                                               ~                                                              rJJ
                                              404                                              GEOSERVICES    ('D

                                                                                                  SYSTEM     '?
                                                                                                              N
                             LOOKUP                                                           432            '"\,Ci
                                                                        NALYZE EVENT
                           PRESCRIPTIVE                                AND CORRELATE
                                                                                                              N
                              ACTION                                     WITH CROSS-
                                                                                                              ....
                                                                                                              0
                                                                                                              Ul
                            DIRECTORY                                    FLEET DATA      416
Page 138
Exhibit 7




                                              408                                               EVENTS/
                                                                                             OBSERVATIONS     rJJ
                                                                                                              =-
                                                                                                              ('D

                                                SEND ALERT TO             ALERT/                              .....
                                                                                                              ('D

                                                                        NOTIFICATION    VEHICLE/              .i;...
                                                 APPROPRIATE
                                                  USER ROLE                 418_)        DRIVER               ....
                                                                                                              0
                                                                                                              Ul
                                                                                       412

                                                               426

                                 ALERT/           ALERT/
               DISPATCH/       NOTIFICATION     NOTIFICATION
                 USER
             414                                                THIRD PARTY                                   d
                                                                                                              r.,;_
                                                                 424                                         _."-0
                                                                                                              "'~
                                                                                                                ""'
                                                                                                              -....l
                                                                                                             w
                                                                                                             w
                                                          FIG. 4                                              UI

                                                                                                              =
                                                                                                              N
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.282 Page 146 of 189




       U.S. Patent          Sep.29,2015        Sheet 5 of 5   US 9,147,335 B2



           500--._                             START



                             RECEIVE DATA IN DATABASE OVER TIME
                             502     AND ACROSS FLEETS



                                    STORE DATA IN DATABASE
                              504



                           ANALYZE DATA AND CORRELATE OVER FLEETS
                     506


                     EVALUATE CONDITIONS TO DETERMINE WHETHER TO
                             GENERATE ALERT/NOTIFICATION
                      508


                     QUERY THE DIRECTORY OF PRESCRIPTIVE ACTIONS
                     512   TO DETERMINE ALERT/NOTIFICATION



                           SEND ALERT/NOTIFICATION TO APPROPRIATE
                           514             ENTITY



                                                   "
                                           (     END




                                            FIG. 5


                                          Exhibit 7
                                          Page 139
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.283 Page 147 of 189




                                                              US 9,147,335 B2
                                       1                                                                        2
           SYSTEM AND METHOD FOR GENERATING                                      least one event, a processing engine for analyzing the at least
           REAL-TIME ALERT NOTIFICATIONS IN AN                                   one event with respect to a plurality of stored events, the
                 ASSET TRACKING SYSTEM                                           processing engine also for determining whether the at least
                                                                                 one event meets a defined condition. If the at least one event
            CLAIM OF PRIORITY UNDER 35 U.S.C. § 119                              meets the defined condition, the system determines a pre-
                                                                                 scriptive action and forwards the prescriptive action to a user.
          The present Application for Patent claims priority to Pro-
                                                                                 Other systems and methods are also provided.
       visional Application No. 61/579,228 entitled "systems and
       methods for "SYSTEM AND METHOD FOR GENERAT-
       ING REAL-TIME ALERT NOTIFICATIONS IN AN                                          BRIEF DESCRIPTION OF THE DRAWINGS
                                                                            10
       ASSET TRACKING SYSTEM", filed Dec. 22, 2011, and
       assigned to the assignee hereof and hereby expressly incor-                  In the figures, like reference numerals refer to like parts
       porated by reference herein.                                              throughout the various views unless otherwise indicated. For
                                                                                 reference numerals with letter character designations such as
                DESCRIPTION OF THE RELATED ART                                   "l02a" or "102b", the letter character designations may dif-
                                                                            15   ferentiate two like parts or elements present in the same
          Systems for tracking, managing and maintaining a fleet of              figure. Letter character designations for reference numerals
       portable assets generally includes one or more systems for                may be omitted when it is intended that a reference numeral
       monitoring the location of the portable asset and one or more             encompass all parts having the same reference numeral in all
       systems for monitoring various performance parameters of                  figures.
       the portable asset and the individuals responsible for the           20      FIG. 1 is a functional block diagram illustrating exemplary
       portable asset. A system for monitoring the location of the               elements of a system for generating real-time alert notifica-
       portable asset may include a radio transceiver, a global posi-            tions.
       tioning system (GPS) device, a terrestrial-based communica-                  FIG. 2 is a schematic diagram illustrating in additional
       tion system such as a cellular network, or another type of                detail of the system for generating real-time alert notifications
       communication device capable of periodically or continu-             25   of FIG. 1.
       ously reporting its geographic location and other metrics
                                                                                    FIG. 3 is a graphical example showing an example of the
       relating to the portable asset to a receiving device. A system
                                                                                 organization of the data provided to the data warehouse of
       for monitoring the performance of the portable asset may
       include a number of sensors that collect and report vehicle               FIG. 2.
       performance data and a user interface for monitoring operator                FIG. 4 is a block diagram illustrating an embodiment of the
       interaction with the portable asset.                                 30   system and method for generating real-time alert notifica-
          In asset tracking systems, large volumes of real-time data             tions.
       pertinent to vehicle/asset location, vehicle/driver perfor-                  FIG. 5 is a flowchart illustrating an example of a method for
       mance, and other data are continuously generated by devices               generating real-time alert notifications.
       located on the portable asset and uploaded to a back-end host
       system for processing and interpretation. The events and             35                   DETAILED DESCRIPTION
       observations associated with this data can be related to several
       areas such as safety, compliance, fuel consumption, location                 The word "exemplary" is used herein to mean "serving as
       efficiency/workflow, etc.                                                 an example, instance, or illustration." Any aspect described
          While this information can be correlated for viewing and               herein as "exemplary" is not necessarily to be construed as
       consumption, a key challenge is to ensure that a user of the         40   preferred or advantageous over other aspects.
       asset tracking system is presented with information that is                  In this description, the term "application" may also include
       most relevant to them at any particular instant. Relevant infor-          files having executable content, such as: object code, scripts,
       mation can be considered that information which allows the                byte code, markup language files, and patches. In addition, an
       user to take some action in response to the information. There            "application" referred to herein, may also include files that
       is currently no effective way to provide timely, relevant noti-      45   are not executable in nature, such as documents that may need
       fications/action recommendations based on detected condi-                 to be opened or other data files that need to be accessed.
       tions (e.g., based on real-time events/observations) that                    The term "content" may also include files having execut-
       require immediate attention by fleet owners. At present, a user           able content, such as: object code, scripts, byte code, markup
       of such a system often has to manually interpret these condi-             language files, and patches. In addition, "content" referred to
       tions and take the appropriate corrective action. Given the          50   herein, may also include files that are not executable in nature,
       volume of incoming data and potential correlation between                 such as documents that may need to be opened or other data
       different kinds of events, this is an extremely difficult task. In        files that need to be accessed.
       an asset tracking application, it is desirable to be able to                 As used in this description, the terms "component," "data-
       automatically review and analyze events and provide recom-                base," "module," "system," and the like are intended to refer
       mendations in real-time based on the analysis.                       55   to a computer-related entity, either hardware, firmware, a
          In the past, tracking and location systems have addressed a            combination of hardware and software, software, or software
       small portion of these issues, primarily related to predictive            in execution. For example, a component may be, but is not
       performance/user recommendations in a non real-time basis.                limited to being, a process running on a processor, a proces-
       Typically, existing systems interpret and pass events in real-            sor, an object, an executable, a thread of execution, a program,
       time to dispatch systems. However, these systems do not              60   and/or a computer. By way of illustration, both an application
       interpret these events, nor do they add context based on cross-           running on a computing device and the computing device
       fleet information that is collected centrally.                            may be a component. One or more components may reside
                                                                                 within a process and/or thread of execution, and a component
                                SUMMARY                                          may be localized on one computer and/or distributed between
                                                                            65   two or more computers. In addition, these components may
         In an embodiment, a system for generating real-time alert               execute from various computer readable media having vari-
       notifications includes a database for receiving in real-time at           ous data structures stored thereon. The components may com-




                                                                    Exhibit 7
                                                                    Page 140
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.284 Page 148 of 189




                                                              US 9,147,335 B2
                                      3                                                                         4
       municate by way oflocal and/or remote processes such as in               municates this data over connection 116 to a data store 118.
       accordance with a signal having one or more data packets                 The data store 118 stores the M/P data and the LDE data.
       (e.g., data from one component interacting with another com-                Another application server is referred to as the quick
       ponent in a local system, distributed system, and/or across a            deployment center (QDC) server 122. The quick deployment
       network such as the Internet with other systems by way of the            center server 122 receives, for example, critical event (CE)
       signal).                                                                 data from each of the vehicles 102. This data is transmitted
          FIG. 1 is a functional block diagram illustrating exemplary           over connection 124 and stored in a data store 126.
       elements of a system for generating real-time alert notifica-               Another application server is referred to as the hours of
       tions in an asset tracking system. In an embodiment, the                 service (HOS) server 128. The HOS server 128 receives data
       system 100 includes fleets of vehicles, each fleet having at        10   related to, for example, duty status (DS) data such as the
       least one vehicle. However, typically, a fleet could include             numberofhours that a driveroperates a vehicle 102. This data
       many tens, hundreds or thousands of vehicles. An example                 is transferred over connection 13 2 and stored in the data store
       fleet is illustrated as having vehicles 102a and 102b. Addi-             134. Importantly, each of the data stores 118, 126 and 134
       tional fleets (not shown) are contemplated, but not shown.               receive real-time disparate data from the NMC 108. The term
       Each vehicle 102 is capable ofbi-directional communication          15   "disparate" refers to the nature of the different types of data.
       using, for example, a bi-directional communications module               This real-time disparate data is communicated to a data ware-
       103. The bi-directional communications module 103 may                    house 152. The data store 118 communicates with the data
       include, for example, the capability for satellite communica-            warehouse over connection 142, the data store 126 commu-
       tion, terrestrial communication, radio frequency (RF) com-               nicates with the data warehouse 152 over connection 144 and
       munication and other communication methodologies. As an             20   the data store 134 communicates with the data warehouse 152
       example only, each vehicle 102 is in bi-directional commu-               over connection 146. Importantly, each of the data transmit-
       nication with a network management center (NMC) 108 over                 ted over respective connections 142, 144 and 146 represent
       at least one communication channel. In the example shown in              disparate data that is communicated to the data warehouse
       FIG. 1, each vehicle 102 is in bi-directional communication              152. It should be mentioned that although all servers are
       with the NMC 108 over a satellite-based communication               25   shown as residing in the data center 112, each of the servers
       system 104 and a terrestrial-based communication system                  114, 122 and 128 may reside in other locations and be opera-
       106. A satellite communication system 104 and a terrestrial-             tively coupled to the data store 152 in a distributed marmer.
       based communication system 106 are known to those skilled                Further, more or fewer servers may be associated with the
       in the art. Depending on many factors, data may be exchanged             data center 112.
       with the vehicles 102 using any combination of the satellite-       30       In an embodiment, the data warehouse 152 is organized in
       based communication system 104 and the terrestrial-based                 a multiple-database structure. In the example shown herein,
       communication system 106. In an embodiment, many differ-                 the data warehouse 152 is organized into three different data-
       ent types of data are collected and transferred from the                 bases. A first database is referred to as the "stage" 154, a
       vehicles 102 to the NMC 108 and from the NMC 108 to the                  second database 156 is referred to as the "operational data
       vehicles 102. Examples of such data include, but are not            35   store (ODS)", and a third database 158 is referred to as a "data
       limited to, driver performance data, driver duty status, truck           mart." Additional details of the organization of the data ware-
       performance data, driver performance data, critical events,              house 152 will be described below. Further, other data struc-
       messaging and position data, location delivery data, and                 ture organization models, such as, for example, a data grid, or
       many other types of data. All of the information that is com-            another data storage model can be used. Importantly, it is the
       municated to and from the vehicles 102 is processed via the         40   availability of the large amount of data collected over a large
       NMC 108. The NMC 108 can be thought ofas a data clear-                   number of vehicles and a large number of fleets, over a long
       inghouse that receives all data that is transmitted to and               period of time that forms a historical database that is germane
       received from the vehicles 102.                                          to the system for generating real-time alert notifications. The
          The system 100 also includes a data center 112. The data              period of time may vary in duration, but is assumed to be
       center 112 illustrates one possible implementation of a cen-        45   sufficiently long so as to enable the collection of a history of
       tral repository for all of the data received from each of the            data.
       vehicles 102 across all of the fleets. As an example, as men-                The data warehouse 152 communicates with an application
       tioned above, many different types of data are transmitted               referred to herein as an "analytics manager" 170. In an
       from the vehicles 102 to the NMC 108 and from the NMC 108                embodiment, the analytics manager 170 communicates with
       to the vehicles 102. All of this data is transmitted via connec-    50   the data mart 158 over connections 162 and 164 and imple-
       tion 111 to and from the data center 112. The connection 111             ments a set of routines that process the historical data in the
       may comprise any wired or wireless dedicated connection, a               data 158 mart to provide real-time event notifications. The
       broadband connection, or any other communication channel                 real-time event notifications can be considered to be "proac-
       configured to transport the data.                                        tive" in that the data in the data mart 158 can be analyzed to
          In an illustrative embodiment, the data center 112 com-          55   determine a set of conditions, which, if met, can be used to
       prises a number of application servers and data stores. Details          formulate a proactive alert notification that can be forwarded
       of the operation of the application servers and data stores are          to a driver, a dispatcher, a third party, or another entity via the
       omitted as they are known to those skilled in the art. Although          NMC 108. As an example, data relating to a subject driver's
       not specifically mentioned, each application server and data             performance (e.g., number of hours on duty, lane departure
       store includes a processor, memory including volatile and           60   events, etc.) and a history of all driver events in the vicinity of
       non-volatile memory, operational software, a communication               the subject driver can be analyzed and a proactive notification
       bus, an input/output mechanism, and other operational sys-               sent to the subject driver warning the subject driver to raise
       tems as known in the art.                                                their awareness in that vicinity. The collected data can be
          For example only, a first application server is referred to as        evaluated and used to develop an evaluation of the risk to the
       a services portal (SP) server 114. The services portal server       65   subject driver and generate an appropriate alert notification.
       114 receives, for example, messaging and positioning (M/P)               Among other factors, weather patterns, a history of incidents
       data and/or location delivery efficiency (LDE) data and com-             at particular locations, incidents related to a particular vehicle




                                                                   Exhibit 7
                                                                   Page 141
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.285 Page 149 of 189




                                                               US 9,147,335 B2
                                       5                                                                          6
       design, and other data can be correlated with the subject                  1). Then, the driver corresponding to the identified CE data
       driver data and used to develop the alert notification. In addi-           entries is located by examining, for example, the HOS data
       tion to the subject driver, historical data across an entire               events ((driver ID, on-duty driving, off-duty driving)/SP
       industry can be used to develop trends that can be used to                 driver login event). Data relating to the vehicle speed can also
       perform the above-described evaluation and analysis.                       be located in the stage 154 and placed in the ODS 156 and
          The analytics manager 170 captures and provides this data               associated with that driver/event.
       in a usable format over connection 172 for display on a                       Once data is organized in the ODS 156, the data mart 158
       terminal device 174. In an embodiment, the analytics man-                  can provide a script that exposes relevant data in the ODS 156
       ager 170 is an analysis engine and is associated with an                   and provides the data as a subset of the data in the ODS 156
       execution system 180 over a system bus 182. In an embodi-             10   in a further organized format in the data mart 158. An example
       ment, the execution system 180 includes a processor 184, a                 of a script that loads critical event (CE) data from the ODS
       memory 186 and an event processing/notification software                   156 to the data mart 158 follows. As an example, a subset of
       188. The memory 186 can store the routines that are associ-                four (4) critical event data entries (hard braking, stability, lane
       ated with the event processing/notification software 188,                  departure, manual) are identified in the ODS 156 and placed
       which are executed by the processor 184. In an embodiment,            15   into a fact table in the DM 158. Then, unique customer/
       the event processing/notification software 188 is imple-                   vehicle/driver identification is used to identify the vehicles
       mented using computer code that is written in a software                   and drivers corresponding to the collected CE event data. The
       programming language and that forms a complex event pro-                   relevant CE event data are then loaded into the DM 158.
       cessing engine. In an embodiment, the processor 184 can                    Group and fleet metrics are computed by aggregating infor-
       execute the stored routines to implement the functionality of         20   mation from the fact table in the data mart 158. Industry level
       the analytics manager 170 and the event processing/notifica-               metrics are computed by aggregating information from event
       tion software 188 that are described herein. Although shown                tables in the ODS 156.
       as residing within the data center 112, the execution system                  Once relevant data is available in the data mart 158, and in
       180 may reside elsewhere, and indeed may be implemented                    accordance with an embodiment of the system and method
       as a distributed system in which the memory 186, the proces-          25   for generating real-time alert notifications, the analytics man-
       sor 184 and the event processing/notification software 188 are             ager 170 and the event processing/notification software 188
       located in different places. The terminal device 174 can be a              analyze the relevant data and provide one or more proactive
       user interface portal, a web-based interface, a personal com-              alert notifications to an appropriate user role.
       puter (PC), a laptop, a personal data assistant (PDA), a dedi-                FIG. 3 is a graphical example 300 showing an example of
       cated terminal, a dumb terminal, or any other device over             30   the organization of the data provided to the data warehouse
       which a user 176 can interact with and view the display                    152 of FIG. 2.As mentioned above, disparate data is provided
       provided by the terminal device 174.                                       from the SP server 114, the QDC server 122 and the HOS
          FIG. 2 is a schematic diagram illustrating in additional                server 128 to the stage 154. For example purposes only, the
       detail the organization of the data warehouse 152 of FIG. 1.               stage 154 is illustrated in FIG. 3 as comprising four tables of
       As mentioned above, disparate data from the services portal           35   driver data. The four driver tables 302, 304, 306 and 308 are
       server 114, quick deployment center server 122 and the hours               illustrated for example purposes only, whereas the stage 154
       of service server 128 are provided over respective connec-                 may include many other tables having all of the disparate
       tions 142, 144 and 146 to the stage 154. In addition, other                data. In addition to data relating to a particular vehicle 102
       real-time data are provided to the stage 154 over connection               (FIG. 1) and a particular fleet, the data stored in the stage 154
       202. The examples of data provided herein are exemplary               40   represents all of the data available for a particular industry
       only. It should be mentioned that any data relating to fleet               gathered over a period of time.
       performance, vehicle performance, driver performance, loca-                   Each driver table 302,304,306 and308 includes respective
       tion delivery performance, fuel efficiency, weather, location-             data entries 312, 314, 316 and 318. In the example shown,
       specific incidents, and a number of other fleet vehicle perfor-            each data element in the data entries relates to one of the four
       mance parameters are all communicated to the stage 154 in             45   types of data used in the example of FIG. 3. For example, in
       real-time. All of the data received is replicated and updated in           driver table 1, the entry "CE 4" refers to critical event data,
       real-time in the stage 154.                                                and specifically refers to the fourth element of critical event
          The data in the stage 154 is then operated on and organized             data received by the stage 154. Each data element is num-
       into the operational data store 156 according to one or more               bered consecutively for ease of explanation. As an example,
       scripts. As used herein, the term "script" refers to an instruc-      50   driver table 1 302 also includes a critical event (CE) data
       tion that provides information on how to organize and format               element "CE 1" as does each of the other driver tables 304,
       data. As an example, a script provided by the operational data             306 and 308. The illustration of each data entry is meant to
       store 156 to the stage 154 is used to organize the data in the             show the random and real-time nature of the way data is
       stage 154 into a format that is used in the operational data               loaded into the stage 154.
       store 156. The disparate data in the stage 154 is organized into      55      An example script organizes the data in the stage 154 into
       a particular organized data structure in the ODS 156. As an                the operational data store 156. The operational data store 156
       example, the organized data structure in the ODS 156 may be                is illustrated as including a driver table 322. However, the
       one that associates the disparate data with a predefined                   driver table 322 in this example refers to a particular driver,
       parameter, such as a particular driver, vehicle, event, etc.               referred to as driver "x". All of the data contained in driver
          An example of a script that loads critical event (CE) data         60   table 322 relates to a particular driver. Driver table 322
       from the stage 154 to the ODS 156 follows. As an example,                  includes data entries 324. The data entries 324 are selected
       six (6) critical event data entries (e.g., hard braking, stability,        from the driver tables 302, 304, 306 and 308 according to an
       lane departure, manual, lane departure disable, following                  example script. In this instance, the script implemented by the
       time violation) are identified in the stage 154. A vehicle is              ODS 156 pulls data events from those data entries 312, 314,
       then identified in the ODS 156 using, for example, a unique           65   316 and 318 that relate to a particular driver, in this case driver
       identifier such as a unified address (UA) that is associated               "x", and places those data entries in the table 322. In this
       with each bi-directional communications module 103 (FIG.                   manner, the raw data in the stage 154 is now organized in the




                                                                    Exhibit 7
                                                                    Page 142
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.286 Page 150 of 189




                                                              US 9,147,335 B2
                                       7                                                                         8
       ODS 156 in a manner in which any data that pertains to, in this           tive actions. The system 400 is based on the real-time aspect
       case, a particular subject driver is now shown and available to           of event processing and alerting, and incorporates a historical
       the data mart 158 in the table 322. In this example, this                 collection of events to detect behavioral patterns and provide
       organizational structure allows data relating to the subject              real-time prescriptive actions, also referred to as proactive
       driver "x" in table 322 to be compared against and correlated             notifications and alerts.
       with other drivers and other parameters so as to be able to                  In an embodiment, in state 402, the system 400 receives
       compare a particular entity (in this case, subject driver "x")            events and observations 416 relating to a vehicle, a driver, or
       against the entire industry, fleet, or other entity. Historical           a combination of vehicle and driver. In state 402, the system
       data relating to any number of parameters can also be ana-                uses the analytics manager 170 and the event processing/
       lyzed to determine whether the subject driver, driver "x" in         10   notification software 188 to analyze and evaluate the events/
       this example, should be sent a proactive alert notification               observations 416 as they flow through the system 400 by
       based on the analyzed data.                                               correlating the events/observations 416 with data relevant to
          The data mart 158 includes a fact table 332 having data                the analysis to determine whether the analyzed events/obser-
       entries 334. The data entries 334, in particular, the selected            vations 416 meet a defined condition. A defined condition
       data entries "DSl," "DS2," and "LDEl" are a subset of the            15   may be one in which the events/observations 416 are consid-
       data entries 324 in the table 322 in the ODS 156. The script              ered to be such that an event notification is warranted. In each
       implemented by the data mart 158 that loads data from the                 example, the relevant data is the data that pertains to the
       ODS 156 to the data mart 158 allows data optimization and a               current analysis. In the example of safety data relating to a
       way of exposing relevant ODS data in the data mart 158 in an              particular location, the relevant data can be data relating to the
       efficient way for querying and reporting. In this example, the       20   subject driver and parameters that currently or will soon
       entries 334 "DSl," "DS2," and "LDEl" are the relevant                     likely affect the subject driver at the subject location. In the
       entries.                                                                  example of a driver approaching a historically dangerous
          In an embodiment, the analytics manager 170 develops and               intersection or area, the relevant data could be the history of
       sends its query over connection 162 to the data mart 158, so as           accidents in that area, vehicle speed of vehicles involved in
       to obtain the data entries 334, which are then provided over         25   accidents in that area, driver time on duty, driver performance
       connection 164 to the analytics manager 170 to be displayed               leading up to the moment in time that the driver is approach-
       by the terminal device 174.                                               ing the dangerous area, etc. Other analysis will use other data,
          FIG. 4 is a block diagram illustrating an embodiment of the            depending on the desired analysis. For example, ifit is desired
       system and method for generating real-time alert notifica-                to analyze load delivery performance, data relating to time of
       tions. The system 400 generates real-time proactive alert noti-      30   delivery, duration of delivery, driver efficiency for delivery,
       fications and recommendations to different user roles based               and other data relevant to load delivery can be analyzed. The
       on evaluation of trigger events, observations and historical              relevant data is analyzed across all fleet data available in the
       data. The system 400 can be described using a state diagram               data warehouse 152. The data warehouse 152 (FIG. 2) makes
       410 illustrating the various states of the analysis and process-          all of this data available for analysis by the analytics manager
       ing performed by the analytics manager 170 and the event             35   170 and the execution system 180.
       processing/notification software 188 (FIG. 1). The system                    In state 404, and based on event type, different event con-
       400 tailors information based on user role/event context and              ditions can be evaluated to determine whether to provide an
       provides proactive and real-time notifications/recommenda-                alert or notification. The rules for evaluation can be predeter-
       tions to all roles (including, for example, the dispatch role, the        mined or can be user-configurable. The rules for each analysis
       driver role, or a third party role). The system 400 is configured    40   are provided by the event processing/notification SW 188
       to trigger proactive, real-time notifications and/ or recommen-           (FIG. l)via theanalyticsmanagerl 70 (FIG.1). In an embodi-
       dations to fleet owners, drivers, and other users of the system           ment, the event processing/notification software 188 forms a
       400. This is done dynamically by automatically evaluating                 complex event processing engine and includes logic for
       trigger events and observations based on user role/context. In            applying business rules to the data to obtain the desired analy-
       addition, these events, observations and summarized analysis         45   sis in real-time. In alternative embodiments, a user interface,
       can also be relayed to third parties, such as insurance firms,            which can be part of the analytics manager 170, can be used
       navigation providers, etc. The system 400 provides interested             to apply business rules to the data on a real-time, on-going
       third parties a consistent, dynamic and ongoing collection and            basis and can be used to have a user-configurable system for
       correlation of data related to specific geographic locations              analyzing the data and providing the appropriate alert notifi-
       during identified time periods. Data will typically be used by       50   cation. On the basis of the evaluation performed in state 404,
       third parties for purposes of understanding issues, event like-           the system 400 can determine ifthere is an urgent/timely alert
       lihood or other matters related to locations or movement of               or notification, which would be sent at state 408. The alert/
       vehicles between locations. In addition, the system 400 pro-              notification could be sent to the vehicle or driver 412 as an
       vides a single source having a consistent methodology for                 event notification 418; to the dispatch or user role 414 as an
       data collection and correlation. The system 400 eliminates the       55   event notification 422, or to a third party 424 as an alert
       need for collecting and interpreting data across numerous                 notification 426. Details on what the alert should entail, the
       sources with differing methods and algorithms.                            audience for the alert, and the medium for the alert will be
          The system 400 tracks, correlates and analyzes trigger                 user configurable. The system 400 can determine the most
       event data with other contextual or role based data to identify           relevant audience for the alerts and send the alert using a
       critical, near-critical, or other conditions for alerting a user,    60   back-end dispatch system or directly over-the-air to the
       driver, or other role. In addition, the system 400 maintains a            driver/vehicle 412 or other entity.
       directory of prescriptive actions based on event type (that can              In state 406, the system 400 maintains and accesses a
       be configured by a user, such as a customer) which the system             directory 442 of prescriptive actions associated with different
       can refine over time. On detection of these conditions, the               event types and trigger conditions. The directory 442 is acces-
       system 400 can then alert the appropriate audience (driver,          65   sible to the analytics manager 170 and, in an embodiment, can
       driver manager, etc.) and also suggest prescriptive actions               be maintained in or as part of the memory 186 located in the
       based on the analyzed conditions and a directory of prescrip-             execution system 180. At state 406, the system 400 deter-




                                                                    Exhibit 7
                                                                    Page 143
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.287 Page 151 of 189




                                                             US 9,147,335 B2
                                      9                                                                       10
       mines if there are recommended actions that can be taken                 to the analysis. The data is analyzed across all fleet data
       based on the alert condition, and if so, at state 408 forwards           available in the data warehouse 152.
       these recommended actions to the correct entity.                            In block 508, and based on event type, different event
          A prescriptive action can be directed to a particular user of         conditions are evaluated to determine whether to provide an
       the system, such as a driver, a dispatcher and a third party. The        alert or notification.
       prescriptive action can be based on a geographic location, on               In block 512, the directory 442 of prescriptive actions
       an analysis of the stored events, on a subject vehicle, on a             associated with different event types and trigger conditions is
       subject driver, oron other events. Although not shown in FIG.            queried to determine an appropriate event/notification based
       1, in addition to being in bi-directional communication with             on the analysis performed in blocks 506 and 508.
       the vehicle or driver 412, the NMC 108 is also in bi-direc-         10      In block 514, on the basis of the analysis, correlation and
       tional communication with a dispatch/user 414 and a third                evaluation performed in blocks 506 and 508, an urgent/timely
       party 424.                                                               alert or notification is sent.
          The recommended actions taken from the directory 442 of                  In one or more exemplary aspects, the functions described
       prescriptive actions could be maintained by the fleet owner              may be implemented in hardware, software, firmware, or any
       and can be associated with specific event types. The system         15   combination thereof. If implemented in software, the func-
       400 can then lookup the recommended actions from the direc-              tions may be stored on or transmitted as one or more instruc-
       tory 442 based on events/observations 416 and, if applicable,            tions or code on a computer-readable medium. Computer-
       user-defined thresholds, to determine the correct or appropri-           readable media include both computer storage media and
       ate prescriptive action. Further, the system 400 can track the           communication media including any medium that facilitates
       impact of these recommended actions over time and provide           20   transfer of a computer program from one place to another. A
       feedback to fleet owners allowing them to adjust the prescrip-           storage media may be any available media that may be
       tive action directory as needed.                                         accessed by a computer. By way of example, and not limita-
          In addition to relaying these events and conditions to the            tion, such computer-readable media may comprise RAM,
       various fleet roles (e.g., dispatch, driver, etc.), this informa-        ROM, EEPROM, CD-ROM or other optical disk storage,
       tion can also be provided anonymously and selectively sent to       25   magnetic disk storage or other magnetic storage devices, or
       third parties through an integration service (not shown).                any other medium that may be used to carry or store desired
          The data warehouse 152 maintains all safety related events            program code in the form of instructions or data structures
       across fleets (such as hard braking, roll stability, etc.). Based        and that may be accessed by a computer.
       on this accumulated information, the system 400 can deter-                  Also, any connection is properly termed a computer-read-
       mine "dangerous" intersections, accident prone zones, etc.          30   able medium. For example, if the software is transmitted from
       The system 400 can then define these zones as transient                  a website, server, or other remote source using a coaxial
       landmarks. When a vehicle enters these zones (e.g., as                   cable, fiber optic cable, twisted pair, digital subscriber line
       detected by a geoservices arrival event 428 from a geoser-               ("DSL"), or wireless technologies such as infrared, radio, and
       vices system 432), the system 400 can automatically trigger a            microwave, then the coaxial cable, fiber optic cable, twisted
       notification 418 to the driver 412 of the vehicle and provide       35   pair, DSL, or wireless technologies such as infrared, radio,
       safe driving recommendations; correlating safety events with             and microwave are included in the definition of medium.
       driver fatigue conditions, or detecting patterns of safety                  Disk and disc, as used herein, includes compact disc
       events for a group or fleet and notify drivers entering a safety         ("CD"), laser disc, optical disc, digital versatile disc
       zones accordingly. The system 400 can interpret the event and            ("DVD"), floppy disk and blu-ray disc where disks usually
       then add context.                                                   40   reproduce data magnetically, while discs reproduce data opti-
          For example, if a specific zone has a severe weather alert,           cally with lasers. Combinations of the above should also be
       the system 400 can proactively notify drivers who are close to           included within the scope of computer-readable media.
       the zone and provide a recommendation on how to modify                      Although selected aspects have been illustrated and
       driver behavior (e.g., slow down when going down a grade or              described in detail, it will be understood that various substi-
       stop and check brakes).                                             45   tutions and alterations may be made therein without departing
          Since the data warehouse 152 maintains a record of indi-              from the spirit and scope of the present invention, as defined
       vidual driver performance and correlates safety events to                by the following claims.
       driver duty cycles (current version correlates safety events to             What is claimed is:
       time of day), it could determine periods where the driver is                1. A system for generating real-time alert notifications,
       most prone to commit a safety violation and potentially trig-       50   comprising:
       ger a prescriptive notification to suggest rest, etc.                       a database for receiving in real-time at least one event; and
          FIG. 5 is a flowchart 500 illustrating an example of a                   a processing engine for analyzing the at least one event
       method for generating real-time alert notifications. The                       with respect to a plurality of stored events, the process-
       blocks in the flowchart can be performed in or out of the order                ing engine being further for:
       shown, and in certain embodiments, can be performed in              55         determining whether the at least one event meets a
       parallel. In block 502 data is received in real-time in the data                  defined condition;
       warehouse 152. The data pertains to driver performance data,                   if the at least one event meets the defined condition,
       driver duty status, truck performance data, driver perfor-                        selecting a prescriptive action from a directory of
       mance data, critical events, messaging and position data,                         prescriptive actions, and generating in real-time a pro-
       location delivery data, and many other types of data. The data      60            active alert notification with the prescriptive action
       can be collected and stored over a period of time to generate                     for a user, wherein the prescriptive action is tailored
       a database having historical trends.                                              based on a user role and contextual data related to the
          In block 504, the data is stored in the data warehouse 152.                    at least one event; and
          In block 506, the analytics manager 170 and the event                       forwarding the prescriptive action to the user.
       processing/notification software 188 analyze and evaluate the       65      2. The system of claim 1, wherein the at least one event
       events/observations 416 as they flow through the system 400              relates to vehicle performance or driver performance in an
       by correlating the events/observations 416 with data relevant            asset tracking system.




                                                                   Exhibit 7
                                                                   Page 144
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.288 Page 152 of 189




                                                             US 9,147,335 B2
                                     11                                                                       12
         3. The system of claim 1, wherein the user is selected from               14. The method of claim 12, wherein the prescriptive
       a driver, a dispatcher and a third party.                                action is based on an analysis of the plurality of stored events
          4. The system of claim 1, wherein the prescriptive action is          and a subject driver.
       based on a geographic location.                                             15. The method of claim 8, wherein the prescriptive action
          5. The system of claim 1, wherein the plurality of stored
                                                                                is selected based on the at least one event.
       events are collected over a period of time.
                                                                                   16. The method of claim 8, wherein the user is a driver of a
          6. The system of claim 5, wherein the prescriptive action is
       based on an analysis of the plurality of stored events and a             vehicle, and wherein the proactive alert notification is sent to
       subject vehicle.                                                         the driver while operating the vehicle.
          7. The system of claim 5, wherein the prescriptive action is
                                                                                   17. A system for generating real-time alert notifications in
                                                                           10   an asset tracking application, comprising:
       based on an analysis of the plurality of stored events and a
       subject driver.                                                             a database for receiving in real-time at least one event
          8. A method for providing real-time alert notifications,
                                                                                      related to an asset tracking application; and
       comprising:                                                                 a processing engine for analyzing the at least one event
          receiving in real-time at least one event·                                  with respect to a plurality of stored events, the plurality
                                                                           15         of stored events relating to asset tracking, the processing
          analyzing the at least one event withresp~ct to a plurality of
              stored events;                                                          engine being further for:
          determining whether the at least one event meets a defined                  determining whether the at least one event meets a
              condition;                                                                 defined condition;
          if the at least one event meets the defined condition select-               if the at least one event meets the defined condition
                                                                           20            selecting a prescriptive action from a directory of
              ing a prescriptive action from a directory of pres~riptive
              actions, and generating in real-time a proactive alert                     prescriptive actions, and generating in real-time a pro-
              notification with the prescriptive action for a user                       active alert notification with the prescriptive action
              wherein the prescriptive action is tailored based on ~                     for a user, wherein the prescriptive action is tailored
              user role and contextual data related to the at least one                  based on a user role and contextual data related to the
                                                                           25            at least one event; and
              event; and
          forwarding the prescriptive action to the user.                             forwarding the prescriptive action to the user.
          9. The method of claim 8, wherein the at least one event
                                                                                   18. The system of claim 17, wherein the at least one event
       relates to vehicle performance or driver performance in an               relates to vehicle performance or driver performance.
       asset tracking system.                                                      19. The system of claim 17, wherein the user is selected
                                                                           30   from a driver, a dispatcher and a third party.
          10. The method of claim 8, wherein the user is selected
       from a driver, a dispatcher and a third party.                              20. The system of claim 17, wherein the prescriptive action
       . 11. The method of claim 8, wherein the prescriptive action
                                                                                is based on a geographic location.
       1s based on a geographic location.                                          21. The system of claim 17, wherein the plurality of stored
          12. The method of claim 8, wherein the plurality of stored            events are collected over a period of time.
                                                                           35   . 22. The system of claim 21, wherein the prescriptive action
       events are collected over a period of time.
          13. The method of claim 12, wherein the prescriptive
                                                                                1s based on an analysis of the plurality of stored events and a
       action is based on an analysis of the plurality of stored events         subject vehicle.
       and a subject vehicle.                                                                          * * * * *




                                                                   Exhibit 7
                                                                   Page 145
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.289 Page 153 of 189




                          Exhibit 8
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.290 Page 154 of 189


                         CUSTOMER SUCCESS STORY


                     PLATFORM SCIENCE                      +
     Velocity Truck Rental & Leasing is built on eliminating customers’ inherent business risks associated
     with managing and operating a fleet while providing highly responsive, personalized service. They offer
     customized, flexible solutions utilizing the latest technology to partner with customers and promote their
     success in today’s rapidly evolving business environment.

     Platform Science was implemented at VTRL to satisfy the need for an upgraded telematics system,
     architected to support future IoT technology needs.



                                                          THE CHALLENGES
                                                          VTRL was in need of enhanced tracking and reporting
                                                          of their assets, as well as the desire for custom
                                                          reports for their unique business in the rental and
                                                          leasing segment. Translated vehicle fault functionality
                                                          was also requested to help make better decisions
                                                          regarding solutions for vehicle breakdowns and to
                                                          arrive at best practices to serve their customers.


                                                          THE BENEFITS
                                                          By partnering with Platform Science, VTRL has
                                                          benefitted in many ways:

                                                          •    Enhanced equipment location and tracking
                                                          •    Simplified access to data such as fuel usage,
                                                               mileage, and engine hours
                                                          •    Eliminated manual processes
                                                          •    Saved time in the billing process
                                                          •    Gained independence in administering
                                                               their program



                                             THE ROAD AHEAD
         Ultimately, Platform Science will support both telematics in their J1939 heavy duty systems as well as
      their light and medium duty systems, blending them both under one platform that will allow flexibility and
       simplicity. And with the implementation of Platform Science, VTRL will also be positioned to add tablets
                  and mobile applications to their in-cab experience to enhance any driver experience.


      “Partnering and working with the Platform Science Team has been a terrific experience.
       Everyone has been very helpful in learning to understand our needs for an enhanced
        telematics system that meets our challenges as well as provide good collaborative
                                    solutions to those needs.”
                                 - Ray Eastwood, VTRL Service Operations Manager




                                                  LEARN MORE
                                               info@platformscience.com
                                             1.844.4.PLT.SCI (1.844.475.8724)
                                            www.platformscience.com

                                                     Exhibit 8
                                                     Page 146
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.291 Page 155 of 189




                          Exhibit 9
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.292 Page 156 of 189

                 Contact Velocity Truck Rental & Truck Leasing in California and Arizona. City of Industry | San Diego | Fontana | Rancho Dominguez | Toll…




   Locations
   Click on a location on the map to see the local store phone # and directions.



                                                                                                                           ~   1(
                                                                     Oceans ide ViSt a
                                                                       Carlsbad                                                                       I"',

                                                                              v            Escond ido
                                                                                                                            ®       Julian
                                                                                                                                                      L..Alnza
                                                                                                                                                             D
                                                                                                                                                             Sta
                                                                                                             Ramona




                                                                                    ~
                                                                                                                                         ,r   ,



                                                                                                               •                        ®
                                                                                    •        w
                                                                                                   ®                  Alpine
                                                                                                                                        Pine Valley
                                                                                                                                                   Mt Laguna


                                                                                            v          El Cajon
                                                                                                                                    LOGIN (/LOGIN)
                                                                                    San Diego
                                                                                                     @
                                                                                          Chula Vista
                                                                                                                                    @             CamP.Q_-
  Go gle
                                                                                                                               -recate
 (https://maps.google.com/maps?ll=32.874907,-117.350673&z=9&t=m&hl=en-US&gl=US&mapclient=apiv3)                            Map data ©2020 Google,
                                                                                                                                             f2o] INEGI
                                                                                                                                                    ~-•-




https://www.velocitytruckrentalandleasing.com/ourlocations/                                                                                                   1/2


                                                                     Exhibit 9
                                                                     Page 147
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.293 Page 157 of 189

                 Contact Velocity Truck Rental & Truck Leasing in California and Arizona. City of Industry | San Diego | Fontana | Rancho Dominguez | Toll…




   Copyright © Velocity Truck Rental & Leasing. All rights reserved.
                                                                                                                                            Nalionalease


(/ourlocations) (/contactus) (/career) (/fleet-services) (/truck-leasing) (/truck-rental) (/privacypolicy) (/truck-
type/box-truck-26-foot-non-cdl) (/truck-type/22-and-24-foot-refrigerated-truck-non-cdl) (/truck-
type/stake-bed-trucks) (/truck-type/box-truck-16-foot-non-cdl) (/truck-type/16-foot-refrigerated-truck-
non-cdl) (/truck-type/tandem-axle-sleeper-tractor) (/truck-type/tandem-axle-day-cab-tractor) (/truck-
type/single-axle-day-cab-tractor) (/truck-rental-in-california) (/truck-rental-in-arizona)




https://www.velocitytruckrentalandleasing.com/ourlocations/                                                                                                2/2


                                                                     Exhibit 9
                                                                     Page 148
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.294 Page 158 of 189




                        Exhibit 10
                              Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.295 Page 159 of 189



                                                            HOME         f'LATF:)R'\       FLEET MANAGEM ENT APPS         PARTNER I NTEGRATI ONS           CONTAC T US
PLATFORM '<··:,:.,




                                 CONNECTED VEHICLE PLATFORM
                           CONTRO L YOUR TECHNOLOGY, FU TUR E- PROO F YOUR FLE ET

                                                                             V IE W DEMO




        CO NTROL YOUR FLEET MANAGEMENT TE CHNOLOGY TO MEET
                    YOUR EVOLVING BUSINESS NEEDS
        Contro l your fleet management technology wit h Platform Science solutions that f it your business needs. You can get started with
        an express solution, or configure a cust omized sol ution t o meet your enterprise-specif ic needs. Plat form Science offers a path for
                                                     your business to evolve, today and in the future.




                  PLATFORM SCIENCE EXPRESS                                                      PLATFORM SCIENCE ENTERPRISE

              Out -of-the-box solut ion that offers core telematics                         Con figurable solu t ion that supports dynamic hardware
        functionality; includes applications for Compliance, Safety and                configurations, partner integrat ions and extends to ecosyst em
                                   Product iv it y                                                                 innovations




                                      INTEGRATED HARD W ARE- SOFTW ARE
                        Platform Science integrat ed hardware-software solu t ions enable rea l-time data comput ing at t he edge
                                                                        (i.e. on the vehicle)




                                                                                       CONNECTED V EHICL E DEV I C E
                                                     • Programmable
                                                     Firmware w / OTA                  Turn your vehicle into an loT hub w ith the connected vehicle
                                                                                       device. All devices on t he vehicle can be u111if ied on a single
               4G/W1F1                                  • GPS / Accelerometer
               (2 way) ,
                                                                                       data plan and can communicate with each other via the device
                                                                                       Wi-Fi/BT/10 connectivity. Also provides optional camera
                                                                                       support.

                                                                                             Provides 4G connectiv ity to the veh ic le and mobile
                                                                                            devices

          1939 Raw•                                     · • Loca I Storage                   Supports dual mode W i-Fi to receive, st ore, process or
         or Processed
                                                                                            t ransmit large data volumes

                                                                                            Connects t o vehicle bus and supports edge compu t ing to
                                                                                            allow real-t ime monitoring of crit ica l e,vents and key
                                                                                             performance metrics




        IN-VEHICLE DISPLAY/ T ABLET

        Designed for t he mobile worker, t he tab let gives drivers an
        easy-t o-use, consumer-style interface to complete t heir daily
        workflow and compliance needs.

             Support for a range of approved devices

             St andardized integrations and single sign on

             Auto pairing in or outside vehicles




                                                                                       CLOUD SERVICES

                                                                                       Empower your fleet managers with efficient workflows, robust
                                                                                       reporting and a level of ground t ruth visibility w ith a few clicks
                                                                                       of the mouse. All powered by best in c lass cloud infrastructure,
                                                                                       security, scale, and redundancy.

                                                                                             Int uitive ent erprise compl iance management

                                                                                            Open AIPI access to your fleet s' data

                                                                                            Cust omizable rea l-t ime and historica l reporting




                                                                              Exhibit 10
                                                                              Page 149
                              Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.296 Page 160 of 189



                                                                     ~,LA: F '.=l R ,'.',      FLE ET MANAGEM ENT APPS         PARTNER INTEGRATIONS            CONTAC T US
PLATFORM     '.,'.'




                                         CONNE CTED VEHI CLE PLATFORM
       The core of the Platform Science solution is t he connected veh icle platform - an open, extensible platform architected t o support
       the scale and funct ionalit y that your specific business needs. The platform architecture descr ibed below, gives your business t he
       control and flex ibilit y to manage hardware devices, fleet management apps and app-to-app integrations, whi le delivering superior
                                                                in-cab driver experience.




                                                                                            MOBI LE DEVICE MANAGEMEN T

                                                                                            Platform Science MDM allows you to manage, track, and
                                                                                            conf igure all the smart devices in your veh icle, from t ablets t o
                                                                                            telematics units to camera syst ems.

                                                                                                 Segmented management of driver experience

                                                                                                 Remote monitoring of device version/health

                                                                                                 Safety & security management




      MOBI LE APP MANAGEMENT

      The Mobile App Management serv ice g ives enterprises
      complete cont rol over deploying new apps and managing
      updates.

           Core telematics, third-pa rty .& customer apps

           Fleet segmentation - right apps t o the right d rivers

           Real-time, over-the-air upgrades




                                                                                            PLATFORM S E RVICE SDK

                                                                                            The platform service SDK enables data sharing between apps
                                                                                            on the tablet, ext ending capabil it ies of your fleet apps and
                                                                                            those of t hird parties in real time.

                                                                                                 ELD, telemat ics & d river performance data

                                                                                                 Real-time engine bus data

                                                                                                 Edge computing for you r apps




      DRIV E R E XP E RI E NCE AND S E CUR IT Y

      The ultimate in-vehicle experience for d r ivers provides your
      most valuable asset s with powerful t ools to do their j ob faster,
      more efficiently and enjoyably with the layers of security t hat
      the world of loT demands.

           Eliminate duplicate dat a entry

           Consumer-style look and feel

           Personalized driver home screen




                                                PLANN ING FUTURE TECHNOLOGY FOR YOUR FLEET?
                           Cont act us t oday to configure you r suite of plat form, 3rd party and internal applications today.



                                                                        CONTACT US




               CAR EE RS      CUSTOMER SPOTL I GH T       D EVE LOPER PO RTA L                 RECEN T NEWS        EVEN TS      CUSTO M ER SUP PO RT


                                                            ACH I EV EM EN TS               M EET T H E TEA M



                      PLATFORM SCI ENCE, 4225 EXECUTIVE SQUARE, SUITE 1400, LA JO LLA, CA LI FORNIA 92037, UNITED STATES



                                                                           in      ~        W

                                                        ©2020 Platform Science All Rights Reserved.




                                                                           Exhibit 10
                                                                           Page 150
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.297 Page 161 of 189




                        Exhibit 11
                          Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.298 Page 162 of 189




          PLATFORM
           SCIENCE


         (QWHUSULVH(/'0DQXDO

         (OHFWURQLF/RJJLQJ'HYLFHFRPSOLDQFHVXLWH
         IRU\RXUFRQQHFWHGYHKLFOHPDQDJHPHQW
         SODWIRUP




ZZZSODWIRUPVFLHQFHFRP                                                                                       _3ODWIRUP6FLHQFH
                                                                                                                                9HUVLRQ




                                                             Exhibit 11
                                                             Page 151
                                        Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.299 Page 163 of 189




      7DEOHRI&RQWHQWV
         *HWWLQJ6WDUWHG                                   (/'6RIWZDUH               6XSSRUW
              4XLFN,QVWDOO*XLGH
                             XLGH                             3UHSDULQJWR'ULYH      7HFKQLFDO
                        2YHUYLHZ
                            YLHZ                                    6HFXUH/RJLQ          'ULYHU
                (/'&RPSRQHQWV
                         QHQWV                      -RLQ7HDP$GG&R'ULYHU
&RQQHFWHG9HKLFOH'HYLFH
                              YLFH                                     8VLQJ+26
                     7DEOHW
                                DEOHW                     &KDQJLQJ'XW\6WDWXV
                           &DEOHV
                            DEOHV                                (GLW'XW\6WDWXV
                        $QWHQQDV
                            QQDV                                   $GG$FWLYLWLHV
                                                                  &HUWLI\LQJ/RJV
                                                  $FFHSWLQJ%DFN2IILFH(GLWV
                                                                  9LHZLQJ7LPHUV
                                                         '27,QVSHFWLRQ
                                          (PDLO:LUHOHVV:HE6HUYLFHV
                                                        'DWD'LDJQRVWLFVDQG
                                                     &RPSOLDQFH0DOIXQFWLRQV
                                                                  0RUH)HDWXUHV
                                                                    1RWLILFDWLRQV
                                                             8QDVVLJQHG'ULYLQJ
                                                                        9LRODWLRQV




                                                                                      Exhibit 11
                                                                                      Page 152
                          Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.300 Page 164 of 189




                                                  *HWWLQJ6WDUWHG




ZZZSODWIRUPVFLHQFHFRP                                                                                       _3ODWIRUP6FLHQFH




                                                             Exhibit 11
                                                             Page 153
                                Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.301 Page 165 of 189




(/'

48,&.,167$//*8,'(

2YHUYLHZ
%HIRUHKLWWLQJWKHURDGZLWKWKH36(/'DSSOLFDWLRQ
FRQILUPWKHVHTXLFNUHIHUHQFHVWHSVWRHQVXUH\RXU
KDUGZDUHLVVHWXSDQGUHDG\WRJR




                         &RQQHFWHG9HKLFOH                 9HKLFOH%86FDEOHDQG
                         'HYLFH &9' LQVWDOOHG            DGDSWRUUXQIURPWKH
                         EHKLQGWKHFHQWHUOHIW            GLDJQRVWLFSRUWXSWKH$SLOODU
                         RYHUKHDGFRPSDUWPHQW              DQGGLUHFWO\LQWRWKH&9'
                         ZLWKDSSURYHGDQWHQQD
                         RSWLRQV




                         7DEOHWLQGRFNLQJFUDGOH          ,QVWDOODWLRQEHVWSUDFWLFHVYDU\
                         FRQQHFWHGWR&9'YLD              IURPYHKLFOHWRYHKLFOH)RU
                         :L)L3RZHUWDEOHW                GHWDLOHGLQVWUXFWLRQVVSHFLILF
                         GLUHFWO\IURPDQ                  WR\RXUPDNHPRGHOFRQWDFW
                         DSSURYHGHPEHGGHG                 \RXUGHGLFDWHGVXSSRUW
                         SRZHUVRXUFH                      UHSUHVHQWDWLYH


                                                                                                (QWHUSULVHIOHHWLQVWDOODWLRQVKRZQ0XOWLSOHFRQILJXUDWLRQVDYDLODEOH

ZZZSODWIRUPVFLHQFHFRP                                                                                                                   _3ODWIRUP6FLHQFH




                                                                         Exhibit 11
                                                                         Page 154
                          Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.302 Page 166 of 189




(/'

(/'&20321(176



         ~ ~"•

                 ---          
                                   36&RQQHFWHG9HKLFOH
                                   'HYLFH &9'                                   · o     
                                                                                               36µ$QGURLG7DEOHW
                                                                                               36:RU6DPVXQJ7DE$

                                   36&




                                   369HKLFOH%XV$GDSWHU                                      369HKLFOH%XV&DEOH
                            0 
                                   36                                   ~        0
                                                                                               36 9
                                                                                               369




 ~                          o 
                                   36$OOLQRQH$QWHQQD
                                   36$
                                                                          m o             
                                                                                               36'HGLFDWHG7DEOHW&KDUJHU
                                                                                               369




ZZZSODWIRUPVFLHQFHFRP                                                                                            _3ODWIRUP6FLHQFH




                                                             Exhibit 11
                                                             Page 155
                          Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.303 Page 167 of 189




                                              (/'6RIWZDUH*XLGH




ZZZSODWIRUPVFLHQFHFRP                                                                                       _3ODWIRUP6FLHQFH




                                                             Exhibit 11
                                                             Page 156
                               Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.304 Page 168 of 189




(/'
                                                                                     
35(3$5,1*72'5,9(

          6HFXUH/RJLQ
           $OOXVHUVZLOOEHSURYLGHGDXQLTXHXVHUQDPHDQG                                
                                                                                            
           SDVVZRUG


           7RORJLQWR\RXUDFFRXQW
                       (QWHU\RXUXVHUQDPHDQGSDVVZRUG
                       7DS/2*,1




      •
          -RLQ7HDP$GG&R'ULYHU

           36(/'SURYLGHVWKHDELOLW\WRMRLQDWHDPRUDGGD
           FRGULYHU
                                                                                     




           7RMRLQDWHDP
                       7DS-2,17($0
                       (QWHUWKHXVHUQDPHDQGSDVVZRUGRIWKH
                         FRGULYHU
                       7DS/2*,1


           7RMRLQDWHDPRUDGGDFRGULYHURQHRIWKHWHDP
           PHPEHUVPXVWDOUHDG\EHORJJHGLQ



ZZZSODWIRUPVFLHQFHFRP                                                                                            _3ODWIRUP6FLHQFH
                                                                                                                   __ 
                                                                                                                          3O
                                                                                                                              3ODW
                                                                                                                                DWIR
                                                                                                                                  IRUP
                                                                                                                                    UP 6FL
                                                                                                                                        F HQ
                                                                                                                                           QFH




                                                                   Exhibit 11
                                                                   Page 157
                             Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.305 Page 169 of 189




(/'

86,1*+26                                                                                                                                                   Q ,; 100',, 0

                                                                                                  8D-t e1tl   E:I II -·.--    ~
                                                                                                                              11:11
                                                                                                                                      )Q MIN OOT

                                                                                                                                       08:00
                                                                                                                                                   ~   on: ourv
                                                                                                                                                             
                                                                                                                                                                   10:27
                                                                                                                                                                    PST




           &KDQJLQJ'XW\6WDWXV
                                                                                           SELECT               HOS     STAT U S
      

                                                                                                    (i)       HOS   2
           2QFH\RXKDYHORJJHGLQWRWKH7DEOHW\RXZLOOEHDEOHWR
           FKDQJH\RXUGXW\VWDWXV                                                   ••• OFF DUTY


           7RFKDQJH\RXUGXW\VWDWXV                                                 ..J     SL EEPER
                    7DSWKHGXW\VWDWXVLFRQLQWKHWRSULJKWFRUQHU
                    &KRRVHDGXW\VWDWXVIURPWKHOLVW
                    &RQILUPVWDWXVFKDQJH

                                                                                       0       ONDUTY
           7KHV\VWHPZLOOJRLQWR'ULYHDXWRPDWLFDOO\ZKHQGULYLQJLV
           GHWHFWHG7KHVWDWXVZLOOFKDQJHIURP'ULYLQJWR2Q'XW\                   • • •   PERSONAL USE
           DXWRPDWLFDOO\ZKHQWKHYHKLFOHLVQRORQJHULQPRWLRQ

                                                                                       0       YARDMOVE




ZZZSODWIRUPVFLHQFHFRP                                                                                                                            _3ODWIRUP6FLHQFH




                                                                          Exhibit 11
                                                                          Page 158
                                Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.306 Page 170 of 189




(/'
                                                                                                          
86,1*+26

      
           (GLWLQJD'XW\6WDWXV
           36(/'PDNHVLWHDV\WRHGLWRUFKDQJHDQ\GXW\VWDWXV


           7RHGLWDVWDWXV
                    7DSWKH29(59,(:WDE
                    7DSWKHVWDWXVWKDW\RXZRXOGOLNHWRHGLW
                    0DNHWKHDSSURSULDWHFKDQJHVDQGWDS6$9(67$786


           $Q\HGLWVWRDGULYHU·VUHFRUGVUHTXLUHGULYHUFHUWLILFDWLRQDQGZULWWHQH[SODQDWLRQ
           7KHV\VWHPGRHVQRWDOORZDQ\RQHWRDOWHURUHUDVHLQIRUPDWLRQRULJLQDOO\
                                                                                                          
           FROOHFWHGIRUGULYHU(/'UHFRUGV



         $GG$FWLYLWLHV

          'ULYHUVKDYHWKHDELOLW\WRDGGDFWLYLWLHVWRLQGLYLGXDOVWDWXVHV


          7RDGGDQ$FWLYLW\
                   7DS$''$&7,9,7,(6LQWKHGXW\VWDWXVWKDW\RXZRXOGOLNHWRHGLW
                   6HOHFWDQ\DFWLYLWLHVWKDW\RXZRXOGOLNHWRDGG
                   8VHWKHVOLGHUEDUWRDGGWLPHZKHQDSSURSULDWH
                   7DS6$9($&7,9,7,(6



ZZZSODWIRUPVFLHQFHFRP                                                                                             _3ODWIRUP6FLHQFH
                                                                                                                    __ 
                                                                                                                            3O
                                                                                                                               3ODW
                                                                                                                                 DWIR
                                                                                                                                    RUP 6FL
                                                                                                                                         F HQ
                                                                                                                                            QFH




                                                                                             Exhibit 11
                                                                                             Page 159
                                Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.307 Page 171 of 189




(/'
                                                                                                 
86,1*+26



      •
      
          &HUWLI\LQJ/RJV
          7KH)0&6$UHTXLUHVGULYHUVWRYHULI\WKDWWKHLU+26ORJVDUHDFFXUDWH
          DQGFRUUHFW&HUWLILFDWLRQRIGULYHUUHFRUGVLVUHTXLUHGDWWKHHQGRI
          HDFKKRXUSHULRG
                                                                                                                                            -·-
                                                                                                                                             1.SO




          7RFHUWLI\GULYHUORJV
                                                                                                     ............
                    :LWKLQWKH+26DSSVHOHFWWKH5(9,(:WDE                                                    .... .... ___.. __
                    7DS&(57,)<+26/2*6
                    7DS&(57,)<WRFHUWLI\\RXUORJV

                                                                                                 
                                                                                                 
      
          $FFHSWLQJ%DFN2IILFH(GLWV
          $Q\FKDQJHVPDGHWRDGULYHU·VORJVE\DEDFNRIILFHUHTXLUHWKH
          GULYHUWRUHYLHZWKHVXJJHVWHGHGLWVDQGFKRRVHWRHLWKHUDFFHSWRU
          UHMHFWWKRVHHGLWV


          7RYLHZDQGDFFHSWRUUHMHFWHGLWV
                    7DS9,(:68**(67('(',76
                    5HYLHZWKHHGLWV
                    7DS$&&(37WRYHULI\RU5(-(&7WRGLVPLVV




ZZZSODWIRUPVFLHQFHFRP                                                                                                                  _3ODWIRUP6FLHQFH
                                                                                                                                         _
                                                                                                                                           _ 
                                                                                                                                                 3O
                                                                                                                                                     3ODW
                                                                                                                                                       DWIR
                                                                                                                                                         IR
                                                                                                                                                          RUP 6FL
                                                                                                                                                               F HQF
                                                                                                                                                                   FH




                                                                                    Exhibit 11
                                                                                    Page 160
                                  Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.308 Page 172 of 189




(/'

86,1*+26


      9LHZLQJ7LPHUV                                                                                                                                                              


      7RYLHZWKHWLPHUGHWDLOVVLPSO\WDSWKH'27+26WLPHULQ
      WKHWRSULJKWFRUQHURIWKH7DEOHW                                                                                 1-<0S RECAP PERlOC                       
                                                                                                               •
                                                                                                                              l.11t 3.4.Mr Rff!.arl ·
                                                                                                                          No Rnt,art 111 Cun~I Cy~I•




      •                                                    •
                                                                                                                                                                    08:00             11:00
            '27                                                  +RXUV*DLQHG%DFN
              $OO'27WLPHUVDUHFRQYHQLHQWO\WUDFNHG             'ULYHUVKDYHWKHDELOLW\WRYLHZWKH
              IRUWKHGULYHULQFOXGLQJPLQXWH            DPRXQWRIWLPHWKH\ZLOOEHJDLQLQJ                                                                               70:00
                                                                                                                       1---•-211_,____,_-0_,_o~I
              KRXUKRXUDQGKRXUWLPHUV                EDFNRYHUWKHQH[WGD\V                          __"": ___ _c~-°"-i                           
                                                                                                                                                                •       MOURS GAINED BACK
                                                                                                                                                 C0 00

                                                                                                                                                           I

      •      +265HFDS3HULRG

                                                           •       %UHDNV                                                                        ,:-J 00   1·       0 00:00      0 00:00
                                                              
              'ULYHUVFDQHDVLO\YLHZKRXUVGULYHQ                :KHQDYDLODEOHWKHV\VWHP
              DQGWLPHVSHQWRQGXW\RYHUWKHODVW              LQFOXGHVWLPHUVIRUEUHDNV
              GD\V




                                                                                                           7LPHUVFDQYDU\EDVHGRQWKHGULYHU·VZRUNVFKHGXOH




ZZZSODWIRUPVFLHQFHFRP                                                                                                                                                       _3ODWIRUP6FLHQFH




                                                                                             Exhibit 11
                                                                                             Page 161
                               Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.309 Page 173 of 189




(/'

86,1*+26
                                                                                                    




      •-
         '27,QVSHFWLRQ
          36(/'PDNHVURDGVLGHLQVSHFWLRQHDV\IRUWKHGULYHUDQG
          IRUWKH'27RIILFHU'ULYHUVKDYHWKHDELOLW\WRGLVSOD\
          LQVSHFWLRQORJVRQWKH7DEOHWIRUYLHZLQJ
                                                                                                                                                                             oa •1r.u.n11
                                                                                                                                                              ..._.,.., _...,,.1,11e,_1,sn
                                                                                                                                                                                         ;




          7R%HJLQD'27,QVSHFWLRQ
                                                                                                    ~ l l li 11I'l 11i:!Il'Iltl::1~~=                                                "~
                   1DYLJDWHWRWKH+26WDE
                   7DS%(*,1'27,163(&7,21




      •-
                                                                                                            
         (PDLO:LUHOHVV:HE6HUYLFHV                                                                                         SEND LOGS                     0

                                                                                                                     Ema/I            Wire-less Web Servl,e

          ,IUHTXHVWHGWKHGULYHUFDQHDVLO\HPDLORUXVHZLUHOHVVZHEVHUYLFHVWR                            Ct1mm,::,nt

          VHQG+26ORJV


          7RZLUHOHVVO\WUDQVIHUORJV
                                                                                                                              12/26       01/02
                   :LWKLQWKH+26WDEWDS6(1'+26/2*6
                   &KRRVHWRHLWKHUHPDLORUXVHWKHZLUHOHVVZHEVHUYLFHIHDWXUH
                   $GGDQ\FRPPHQWVDQGDOORZWKH'27RIILFHUWRDGGQHFHVVDU\
                     FRPPHQWV
                   7DS6(1'/2*6

ZZZSODWIRUPVFLHQFHFRP                                                                                                                                           _3ODWIRUP6FLHQFH
                                                                                                                                                                  
                                                                                                                                                                    _ 
                                                                                                                                                                          
                                                                                                                                                                            3O
                                                                                                                                                                              3ODW
                                                                                                                                                                                DWIR
                                                                                                                                                                                  IRUP
                                                                                                                                                                                    UP 6FLHQ
                                                                                                                                                                                          HQFH




                                                                                       Exhibit 11
                                                                                       Page 162
                              Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.310 Page 174 of 189




(/'

86,1*+26



      •
      
          'DWD'LDJQRVWLFVDQG
          &RPSOLDQFH0DOIXQFWLRQV
          7KH36(/'XWLOL]HVVWDWHRIWKHDUW'DWD'LDJQRVWLFVWR
          GHWHFWPDOIXQFWLRQVDQGWKHQDOHUWWKHGULYHU
                                                                                                                      




          0DOIXQFWLRQVRFFXUZKHQGDWDIURPWKHHQJLQHLVQRW
          EHLQJUHFHLYHGE\WKHWDEOHWRUWKHFRQQHFWHGYHKLFOH
          GHYLFH


          ,QWKHHYHQWRIDPDOIXQFWLRQ
                   $ZDUQLQJZLOODSSHDUQRWLI\LQJWKHGULYHURIWKH
                     PDOIXQFWLRQDQGDQ\DFWLRQVWKHGULYHUVKRXOG
                     WDNH
                   )ROORZWKHGLUHFWLRQVRQWKH7DEOHWWRFRQWLQXH


          0DOIXQFWLRQVPD\EHYHU\EULHI'RQRWWDPSHUZLWKWKH
          7DEOHWDVWKHGHYLFHLVVHWXSWRDXWRPDWLFDOO\UHVROYH
          PRVWLVVXHV




ZZZSODWIRUPVFLHQFHFRP                                                                                           _3ODWIRUP6FLHQFH




                                                                          Exhibit 11
                                                                          Page 163
                                  Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.311 Page 175 of 189




(/'

025()($785(6

                                                                                                 
      $GGLWLRQDO+26IHDWXUHV
      7KH3ODWIRUP6FLHQFH+26DSSFRPHVZLWKDZLGHUDQJHRIIHDWXUHVWKDWPDNH
      GULYLQJVDIHULQIRUPHGDQGPRUHFRQYHQLHQWIRUDOOXVHUV


         
               1RWLILFDWLRQV
                1RWLILFDWLRQVLQWKHVWDWXVEDUGLVSOD\LQFRPLQJ
                PHVVDJHVZDUQLQJVYLRODWLRQVDQGPRUH




      •        8QDVVLJQHG'ULYLQJ
                36(/'GHWHFWVZKHQDWUXFNLVPRYLQJZLWKRXWDGULYHU
                                                                   YHU
                ORJJHGLQ ZKHQDSSOLFDEOH 7KHEDFNRIILFHKDVWKH
                DELOLW\WRYLHZXQDVVLJQHGGULYLQJHYHQWVDQGWKHQ
                HDVLO\DVVLJQWKRVHHYHQWVWRGULYHUV
                                                                   H
                                                                                                          




      •        9LRODWLRQV
                36(/'FRPPXQLFDWHVZLWKHDFKRWKHUWRQRWLI\WKH
                GULYHUZKHQHYHUWKHUHLVDGULYLQJYLRODWLRQZKLFK
                LQFOXGHDQ\WKLQJIURPH[SLUHGWLPHUVWRH[FHVVLYH
                VSHHG




ZZZSODWIRUPVFLHQFHFRP                                                                                               _3ODWIRUP6FLHQFH




                                                                                    Exhibit 11
                                                                                    Page 164
                          Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.312 Page 176 of 189




                                                          6XSSRUW




ZZZSODWIRUPVFLHQFHFRP                                                                                       _3ODWIRUP6FLHQFH




                                                             Exhibit 11
                                                             Page 165
                                  Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.313 Page 177 of 189




(/'

6833257


      7HFKQLFDO                                                                                             'ULYHU
                                                                                               
      3ODWIRUP6FLHQFHRIIHUVHQWHUSULVHVXSSRUW
      3ODWIRUP 6FLHQFH RIIHUV HQWHU                                                                         %DVHGRQIOHHWVL]HDQGFRQILJXUDWLRQ
                                                                                                            %DVHG RQ IOHHW VL]H DQG FRQILJ
      DQGWHFKQLFDOVHUYLFHV:HZRUNGLUHFWO\                                                             ZHRIIHUPXOWLSOHVXSSRUWWLHUVWRGULYHUV
      ZLWKFOLHQWVDQGUHVHOOHUVWRPDNHVXUHDOO                                                          2XUKRXUVXSSRUWSURYLGHVJHQHUDO
      DVSHFWVRIWKHSODWIRUPDUHRSHUDWLRQDO                                                              DVVLVWDQFHKHOSGHVNDQGWHFKQLFDO
      DQGSHUIRUPWRWKHKLJKHVWVWDQGDUGV                                                                VXSSRUW




                                                                      PLATFORM
                                                                      SCIENCE




ZZZSODWIRUPVFLHQFHFRP                                                                                                   _3ODWIRUP6FLHQFH




                                                                     Exhibit 11
                                                                     Page 166
                           Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.314 Page 178 of 189




                             PLATFORM
                             SCIENCE


                     0$.,1*75$163257$7,2160$57(5

                     (QDEOLQJWKHGLJLWDOVXSSO\FKDLQE\FUHDWLQJD
              WUDQVIRUPDWLYH,R7HFRV\VWHPIRUWKHWUDQVSRUWDWLRQLQGXVWU\




ZZZSODWIRUPVFLHQFHFRP                                                                                        _3ODWIRUP6FLHQFH




                                                                              Exhibit 11
                                                                              Page 167
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.315 Page 179 of 189




                        Exhibit 12
      Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.316 Page 180 of 189
Platform Science :: Fleet Management Apps - ELD and So Much More — Platform Science




                                          HOME        PLATFORM           FLEET MANAGEMENT APPS       PARTNER INTEGRATIONS                  CONTACT US




                                                        FLEET MANAGEMENT APPS

                                                    MANAGE COMPLIANCE, IMPROVE DRIVER EXPERIENCE,

                                                                      MAXIMIZE PRODUCTIVITY



                                                                                      VIEW DEMO




                               CONFIGURE YOUR DRIVER'S OVERALL APP EXPERIENCE
            Configure your driver's app experience with apps from the platform, 3rd party or your own. Stay compliant, improve performance and
        enhance driver satisfaction with modern suite of Compliance, Productivity and Safety applications. Developed in collaboration with drivers,
        fleet managers, back-office staff, and designed for a rich, user-friendly experience, these applications enhance usability for drivers and other
                                                                               supporting teams.




https://www.platformscience.com/application-suite

                                                                               Exhibit 12
                                                                               Page 168
      Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.317 Page 181 of 189




                                                                                                             ~--··
Platform Science :: Fleet Management Apps - ELD and So Much More — Platform Science


                                                                                                            cr\ueal'E*\~...,

                                           ....~··


                                                                                                             -----
                                                                                                             ---";,- ·
                                \)n\\ed 5\a\es

                                                                                                              ~



                                                                                                              -              .


                                                                                                                         ""' ....
                                                                                                                                        ~
                                                                                                                                        --
                                                                                                                                        ~····

                                                                                                                                                   ""
                                                                                                                                                            ·.~
                                                                                                                                                             .·

                                                                                                                                                    ,2:s64101sA':,6
                                                                                                                                                                          ....
                                                                                                                                                                                    ,,   .


                                                                                                                                                      o:ss&AG11sA&

                                                                                                                                                        e4s&410~11S

                                                                                                                                                           a4664¢,1S;€,




       COMMUNICATION & TELEMATICS                               CERTIFIED ELD                               DRIVER SAFETY & PERFORMANCE

       Monitor assets and drivers with real-time                                                            Proactively manage driver safety and
       communication, two-way messaging, and                    Comply with regulatory mandates for         performance with real-time driver behavior
       location tracking.                                       electronic logs, driver hours, state time   monitoring.
                                                                tracking, and fuel tax.
           • Driver messaging/chat                                                                                 • Critical event reporting
                                                                    • Activity & State time tracking
           • Asset tracking                                                                                        • Driver performance monitoring
                                                                    • IFTA state tax reporting
           • Vehicle disable                                                                                       • Collision mitigation
                                                                    • Contextual UDT management




                                                                                                             9                   ....

                                                                                                                 S0""""1';~f-""".,, """'

                                                                                                                  'J!:l'~~l
                                                                                                                    ~ ,..:4'~'°"'~
                                                                                                                                        w•' oil'" su~I"'"11<.••"
                                                                                                                                           0 peneo\o0a'f


                                                                                                                                            ••"'"'°'""°'                         __...
       DRIVER WORKFLOW                                          DVIR                                        INSTALLATION & ROLLOUT

       Modify your field/layout any time while                  Maintain accurate vehicle inspection        Installer mobile software with intuitive,
       optimizing your driver's day by delivering               reports custom tailored to your fleet's     step-by-step wizard, increased quality and
       the context relevant workflow experience                 operation.                                  back office visibility
       they deserve.
                                                                    • Defect only or full check flow               • Digitally verified installs
           • Proof of delivery                                      • Remotely configurable                        • Real-time rollout dashboard
           • Dynamic form management                                • Optional photo support                       • Installer tracking/scoring


https://www.platformscience.com/application-suite

                                                                               Exhibit 12
                                                                               Page 169
      Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.318 Page 182 of 189
Platform Science :: Fleet Management Apps - ELD and So Much More — Platform Science


           • Future stop visibility




       TRAINING                                                     DRIVER COMMAND CENTER                      ROUTING & NAVIGATION

       Give drivers the flexibility to complete                     Easily navigate to apps, view widgets or   Get the ease of use that smartphone users
       important training on the go.                                get alerts from the tablet home screen.    expect with the power of commercial-
                                                                                                               specific routing for vehicles of all classes.
           • Step-by-step training modules                               • Quick links to apps

           • Visual, interactive training                                • Third-party widget support             • Offline support

           • Insights and progress reports                               • Customizable by line of business       • Fuel routing

                                                                                                                  • Third-party integrations




                                                    FEATURED PARTNER APPLICATIONS




                                                    .,._., 1171197 574
                                                                                                                Weigh Station
                                                                                                                  2 Miles




                                                         H        TeamViewer                                                       Drivewyze




https://www.platformscience.com/application-suite

                                                                                  Exhibit 12
                                                                                  Page 170
      Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.319 Page 183 of 189
Platform Science :: Fleet Management Apps - ELD and So Much More — Platform Science




                                                            Pedal( oach
                                                                    ,.,_                                                            ~ vector




                                                    EXPAND YOUR SOLUTION WITH NEW CAPABILITIES.

                                Build on the core set of telematics applications with a rich portfolio of features in the app marketplace.
         Easily download to add or replace any app, at any time you choose. Bring your own company-specific and driver-friendly apps to enhance
                                                                   overall driver experience and retention.




                                                    PLANNING FUTURE TECHNOLOGY FOR YOUR FLEET?
                                     Contact us today to configure your suite of platform, 3rd party and internal applications today.




https://www.platformscience.com/application-suite

                                                                               Exhibit 12
                                                                               Page 171
      Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.320 Page 184 of 189
Platform Science :: Fleet Management Apps - ELD and So Much More — Platform Science

                                                                                 CONTACT US




                        CAREERS              CUSTOMER SPOTLIGHT                 DEVELOPER PORTAL                 RECENT NEWS   EVENTS

                                                              CUSTOMER SUPPORT                 ACHIEVEMENTS



              PLATFORM SCIENCE, 4225 EXECUTIVE SQUARE, SUITE 1400, LA JOLLA, CALIFORNIA 92037, UNITED STATES




                                                                   ©2020 Platform Science All Rights Reserved.




https://www.platformscience.com/application-suite

                                                                               Exhibit 12
                                                                               Page 172
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.321 Page 185 of 189




                        Exhibit 13
                                Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.322 Page 186 of 189



                                                                        PLA TFOR M           FLEET MANAGEMENT APPS                             PARTNER INTEGRATIONS    CONTACT US
PLATFORM SClcNCc




                                                              CONTACT US
                                                                          V IEW DEMO




       Contact Us
       We're committed t o custo mer success that extends to all aspect s of the                      OUR OFF I C E

       customer j ourney w ith Platform Science. And , we are passiona t e a bout t he
                                                                                                      4225 Executive Square, Suite 1400,
       t ransportation ind ustry, to work w ith customers and partners in bringing
                                                                                                      La Jolla, CA 92037
       innovations t o the industry. Connect with us here and let us know how
       we can work together.                                                                           1.844 . .4.PLT . SCI

                                                                                                      (1 .844.475.8724 ip)
       Name *



       First Name                               Last Name                                                  Torr~yPines~
                                                                                                          S1a1e Reserve
                                                                                                               Temporarily
                                                                                                                                 ~6'-
                                                                                                                                 < "~.
                                                                                                                 closed \            \
       Company Name *                                                                                                                    'G,     /


                                                                                                                             I
       l                                                                                                                     I
                                                                                                                     TORR~.V. PINES



       Email *
                                                                                                                                                                      MIRA


       l
       Fleet Size*

       11-10


       Message*

                                                                                                        c • • .1._




               SUBMIT




                    CAR EE RS    CUSTOMER SPOTL I GHT         D EVE LO PER PORTA L           RECEN T NEWS             EVENT S                   CUSTOMER SUP PORT


                                                               ACH IE V EM ENTS            M EET T H E TE AM



                         PLATFORM SCIENCE, 4225 EXECUTIVE SQUARE, SUITE 1400, LA JO LLA, CALIFORN IA 92037, UNI TED STATES



                                                                           in     IS!'.I   '#

                                                            ©2020 Platform Science All Rights Reserved.




                                                                           Exhibit 13
                                                                           Page 173
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.323 Page 187 of 189




                        Exhibit 14
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.324 Page 188 of 189

      ~,__                                                                                        FLEET SOLUTIONS
ANTENNAPLus·
                       by Airgain") ) )


ULTRAMAX™GLASS
High Performance Windshield Mount Antenna
ULTRAMAX GLASS is a windshield mount antenna equipped with four ports, designed
specifically to provide high performance connectivity for Fleet and Public Safety vehicles
and assets connecting to almost any vehicular router or modem. This antenna is offers up
to two high gain cellular/LTE/MIMO antennas, which include support for LTE Band 14 for               ~
FirstNet, a high gain Wi-Fi and a GPS antenna inside a single robust and compact housing.         ((MIMD))
                                                                                                     ~
•   2 x Wideband Cellular/LTE Elements (MIMO)                                                    Optimal MIMO      Compact and Robust
                                                                                               Performance for LTE UV Resistant Housing
•   1 x 2.4 & 4.9-6GHz Wi-Fi Elements (MIMO)
•   1 x GPS & GLONASS Element
•   Four embedded antenna technologies that operate over multiple bands in
    one housing
•   Leading LTE performance while in coexistence with multiple



                                                                                                     ,,
                                                                                                      GPS           Customizable Cables
    other embedded antenna technologies                                                                              and Connectors to
•   Lower profile and smaller footprint than competing solutions                                                   Connect to Any Modem

•   High gain provides bigger cellular footprint
•   Available in black
                                                                                                                         ~
                                                                                                   Fast custom        Low loss cable
                                                                                                 turnaround time       accessories


Descriptions/Applications
The ULTRAMAX GLASS antenna builds on the best in class RF performance, leading
design features, and extended operational life of our highly successful Fleet and Public
Safety Antenna products. This antenna can be mounted on either the windshield or on the
dashboard of any fleet or public safety vehicle.




Standard Configuration
                        MIMO Cell/LTE x 2, Wi-Fi, & GPS, Adhesive Mount, SMA on Cell/LTE & GNSS, RP-SMA on Wi-Fi, Black, 10ft/3m
    AP-GL-CCWG-BL-10
                        coax




                              ap-sales@airgain.com | www.airgain.com | + 1-855-AIRGAIN



                                                        Exhibit 14
                                                        Page 174
Case 3:20-cv-00958-JLS-MDD Document 1-2 Filed 05/26/20 PageID.325 Page 189 of 189

ANTENNAPWS                                                                                                  ULTRAMAXTM GLASS
           b, Airgairi )) )

Electrical Data
                              Elements 1 & 2       698-960/1700-2700 MHz
  Frequency Range             Element 3            2.4/4.9-6.0 GHz
                              Element 4            1575.42/1620 MHz
                              Elements 1 & 2       LTE/Cellular
  Operational Bands           Element 3            Wi-Fi
                              Element 4            GPS L1/GLONASS G1
                                                   698-960 MHz         3.5 dBi
                              Elements 1 & 2
                                                   1710-2700 MHz       4.5 dBi
 Peak Gain: Isotropic
                              Element 3            2.4 GHz, 5.5 GHz    7 dBi, 5 dBi
                              Element 4            30.5 dBi
                              Elements 1 & 2       > 10 dB
       Isolation
                              Element 3            > 30 dB
     Correlation
                              Elements 1 & 2       < 0.1
     Co-efficient


Environmental Data
     Hazardous Substances                 RoHS Compliant

          Temperature                     -40ºC to 65ºC (-40ºF to + 149ºF) Operating and Storage conformance to IEC 60068

   Humidity (Non-Condensing)              5% to 96% Operating and Storage conformance to IEC 60068

          Military Spec                   MIL-STD 810 conformance to vibration


Mounting Data
                                  Height 0.67” (17.02mm)
     Dimensions                   Width 2.26” (57.40mm)
                                 Length 6.79” (172.47mm)
        Color                 Black (BL) or White (WH)


Cable Data- Cell/LTE                           Cable Data- Wi-Fi                         Cable Data- GNSS
      Type CFD195 Low Loss                           Type CFD195 Low Loss                      Type RG-174U
  Diameter 0.195” (4.953 mm)                     Diameter 0.195” (4.953 mm)                 Diameter 0.100” (2.54 mm)
    Length 1 feet (0.3 m)                          Length 1 feet (0.3 m)                      Length 1 feet (0.3 m)
Termination SMA Male                           Termination RP-SMA Male                   Termination SMA Male


GPS Data - Ceramic Patch Antenna Specification                        GPS Data - LNA Specification
                 Bandwidth 1575.42 – 1602 MHz                                         Noise Figure 1.2 dB
           Gain@Zenith 2.5 dBi                                                               Gain 28 dBi
              Polarization R.H.C.P.                                                       Voltage 3.3V~5.6V
                Axial Ratio 3.0 dB Typ.                                                   Current 9.6±1mA@3.3V




                                ap-sales@airgain.com | www.airgain.com | + 1-855-AIRGAIN



                                                           Exhibit 14
                                                           Page 175
